Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 1 of 189 PageID #:
                                     3771




                      TROUTMAN, CHARLES
                                 7/5/1968
                                403045215




                                                                      LMDC 0001
                                           Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 2 of 189 PageID #:
                                                                                3772


                                                                                                                              lU. K.l.\;JMI AKM tUt:LIUlU)       L.l. Ul'l't:K t)J.11.,,1\ K.l.\;JM I               .)L. UIMt:K
                                                                                                                              11.   LEFT ARM (DELTOID)           22.   UPPER CHEST LEFT                             33.   RIGHT EYE
                                                                  A: ABSENT                1.   ORALLY
                                                                                                                              12.   RIGHT ARM (DELTOID) BACK     23.   UPPER CHEST RIGHT                            34.   LEFT EYE
                                                                  "': SEE NOTES            2.   RIGHT BUTIOCKS (GLUTEUS)
                                                                                                                              13.   LEFT ARM (DELTOID) BACK      24.   ABDOMEN UPPER QUADRANT RIGHT                 35.   BOTH EYES
                                                                  H: HELD                  3.   LEFT BUTTOCKS (GLUTEUS)
                                                                                                                              14.   LEFT LEG REAR                25.   ABDOMEN UPPER QUADRANT LEFT                  36.   LEFT EAR
                                                                  M: MISSED                4.   RIGHT VENTRAL GLUTEUS
                                                                                                                              15.   RIGHT LEG REAR               26.   ABDOMEN LOWER QUADRANT RIGHT                 37.   RIGHT EAR
                                                                  R: REFUSED               5.   LEFT VENTRAL GLUTEUS
                                                                                                                              16.   RIGHT ANTERIOR THIGH         27.   ABDOMEN LOWER QUADRANT LEFT                  38.   BOTH EARS
                                                                  N: NO SHOW               6.   RIGHT THIGH (QUADRICEPS)
                                                                                                                              17.   LEFT ANTERIOR THIGH          28.   PICC LINE                                    39.   BOTH NARES
                                                                  C: COMPLETED             7.   LEFT THIGH (QUADRICEPS)
                                                                                                                              18.   LOWER BACK LEFT              29.   MEDIPORT                                     40.   RECTUM
            ROUTINE MEDICATION                                                             8.   RIGHT KNEE
                                                                                                                              19.   LOWER BACK RIGHT             30.   RIGHT NARE                                   41.   LEFT FOREARM
                                                                                           9.   LEFT KNEE
            ADMINISTRATION RECORD                                                                                             20.   UPPER BACK LEFT              31.   LEFT NARE                                    42.   RIGHT FOREARM




                AS   1        SMVZER, ANGELA




            ~
                iagnosls

            llergies       NO KNOWN DRUG ALLERGY

            acility        KYLM • LOUISVILLE METRO JAIL COMPLEX                                                            Agency LOUISVILLE METRO JAIL COMPLEX
            OB             07/05/1968               Gender U                      AltNum                                      SSN
                                                                                                                                                                                                        Novelnber 2015

            !TROUTMAN, CHARLES - 296168                                                                                                                                                                    PAGE 1OF1
LMDC 0002




            REPORT GENERATED BY DPSAT3/22/201610:55:23 PM                                                                            All PRE·PRINTED NAMES IN SIGNATURE TABLES COMPLY WITH ELECTRONIC SIGNATURE GUIDELINES
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 3 of 189 PageID #:
                                     3773




      Louisville Metro Department of Corrections
      Jail Complex
      400 S. 6th Sl
      Loui.svllfe 1 KY40202
                                                          Behavioral Health Psychiatric
                                                           Provider Initial Evaluation                                           ccs
                                                                                                                       CORRECT CARE
                                                                                                                       SOLUTIONS
      Patient Name                             Inmate Number            Booking Number            Birth Date       Dare Of &:rvice
      CHARLES R TROUTMAN                       00296168                 201530890                 71511968         1111612015
       Patient Allergies:
      IObseNed T                                          Allergy
      !Date          ype
      I 11-13-2015 Alle!JlxJl~rri.s                       No l<nown Allergies

        Presenting Issue:
        /Im seen and evaluated while on level one. While in holding /Im had wrapped curfex, hand had been bandaged
        with ii, around his neck in a suicide attempt. /Im said he did it on purpose because the guard was mean to him
        and he wanted out of holding and up to gp. He denied it was an actual sicide attempt and adamantly denies
        SI/HI/AH currently and was calm and cooperative during evaluation.
        Current Psychotropic Medications:
        never treated with psych meds either inpl or outpt

        Current Status:

        History of Prior Treatment?                                                                                      r      Yes   r.   No
        none
        Family Psychiatric History?                                                                                      r      Yes   r.   No
        none
        Relevant Past Medical HX and Medications                                                                         \> Yes       r    No
        in a coma x 9 days last yr after a blow to the head. Says he now stutters sometimes. HTN as well
        Prior Se~ Harm Attempt?                                                                                          r.     Yes   r    No
        age 13 took few asa when angry
        Prior Violence Toward Others?                                                                                    r      Yes   r.   No
        denies
        History of Substance Abuse?                                                                                      r.     Yes   r    No
        Last Date of Use
        long hx of drug abuse. Yrs ago severe hx of alcohol and cocaine addiction. Heroin x 2 yrs and melh as well as
        some weed for yrs

        Mental Status Exam:

        Appearance:
         r   Appropriate      r   Meticulous   r   Unclean     r    Disheveled   r   Bizarre P' Other
        Explain:      turtle wrap_
        Speech:
         17 Appropriate       r   Expressive   r   Loud    r   Slowed   r   Pressured    r   Slurred   r   Other
        Explain:




                                                                                                                                Page I of3




                                                                                                                                      LMDC 0003
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 4 of 189 PageID #:
                                     3774




      Lou.isville Metro Department of Corrections
      Jail Complex
      4005. 6th St.
      Loui.svil/e. 1 KY40202
                                                                 Behavioral Health Psychiatric
                                                                  Provider Initial Evaluation                                                         ccs
                                                                                                                                             CORRECT CARE
                                                                                                                                             SOLUTIONS
      PatientNamr:                                lnmB!f: Number                       Booking Number                    Birth Dale      Dare or &:Nice
      CHARLES R TROUT MAH                         00296168                             2fl153-03'90                      71511968        1111612015
      Patient Alleraies:
        Explain:
        Mood:
         I? Appropriate        r   Depressed      r       Euphoric           r   Anxious      r    Angry     r   Irritable   r   Other
        Explain:
       Affect:
         I? Appropriate        r   Tearful   r    Blunted        r   Flat        r   Labile   r    Hostile   r    Other
        Explain:
        Thought Form:
         I? Coherent       r   Circumstantial         r       Tangential         r   Loose Association
         r   Poverty of Thought        r     Flight of/deas          r       Other
        Explain:
        Thought Content
         R" Appropriater Comp/obsess_ r Thought Insertion r Broadcasting
         r Delusional r Hallucinations r Suicidal r Homicidal r Other
        Explain:
        Orientation:
         P" Person P" Place P" Purpose I? Time
        Intelligence:
         r   Above Average         P" Average         r       Below Average           r   Developmentally Disabled
        Memory:
         P" Intact    r    Immediate Impaired             r    Recent impaired            r       Remote Impaired
        Insight:
         r   Intact   r    Good I? Fair       r   Poor
        Judgment:
         r   Intact C Good         P" Fair    r   Poor
        Behavior:
         r   Appropriate       r   Belligerent    r       Agitated       r       Wit/Jdrawn F Cooperative            r       Uncooperative

        Diagnosis (include mental disorders and relevant medical conditions):

       Patient Problems:

      Ig~~erved           Category     Type                     Problem                                                      Confirmed By
        11-13-2015 Chronic            Circulatory               Hypertension Nol Otherwise Specified
        11-13-2015 Acute              Psych                     Drug Withdrawal
                                      External                  Suicide and Self-Inflicted Injury Not
        11-13-2015 Acute
                                      Causes                    Othemise Specified



                                                                                                                                                      Page 2 of3




                                                                                                                                                          LMDC 0004
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 5 of 189 PageID #:
                                     3775




      Louisville Metro Department of Corrections
                                                       Behavioral Health Psychiatric
      Jail Complex
      400 S. 6th St                                     Provider Initial Evaluation
      Louisvill@ 1 KY-40202
      PaffenfNBme                           {nmBfe Number                              Booking Number                                   Birth Date   Date Of &rv/ce
      CHARLES R TROUTMAH                    00296168                                   201530890                                        71511968     1111612015
      Patie1Jt Alleraies:                          ...,. ......................   ~   ............ .....
                                                                                                  ~        ~   •••J .... J   ...... .
      i 11-13-2015 Acute           Causes          Otherwise Specified
      : ~~~~~~~~·
        polysub dep., opiates, methamphetamines, cannabis, cocaine, alcohol

        Plan:

        1. Medication:
        no meds indicated
       2. Labs:
        none
       3. Other:
        die level 1, release to gp
       4. Follow Up Date:        none




       E-Signed by Donna Smith on 11/1612015 11:56 PM EST                                                                                                         Page 3 of3




                                                                                                                                                                      LMDC 0005
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 6 of 189 PageID #:
                                     3776




      Louisville Metro Department of Corrections
      Jail Complex
      400 s. 6th St
      Louisville, KY40202
                                                    Mental Health Progress Notes                                       ccs
                                                                                                             CORRECT CARE
                                                                                                              SOLUTIONS
      P.atientName                          Inmate Number        Booking Number           Birth Date     Date Of Service
      CHARLES R TROUTMAU                    00296168             201530890                71511963       11114/2015


       Patient Problems:
      I1Dale
        Observed     tC
                    a egory Type                   Problem                                  Confirmed By
      I 11-13-2015 Chronic Circulatory             Hypertension Not Othe1wise Specified
      !11-13-2015 Acute     Psych                  Drug Withdrawal
      i 11-13-2015 Acute
                            Extemal
                            Causes
                                                   Suicide and Self-Inflicted Injury Not
                                                   Otherwise S ecified
       Patient Allergies:
      r;;
                      ~
      i; Observed
         Date         'ype
                                                     Al''
                                                       ,ergy
      I11-13-2015     Al/ergyjl[)!l~1s~----~N~o~K1=1o~w~n~A~ll=e~rg~ie~s~--
       Enter Date/Time for every Progress Note.

               Added 1111412015 09:28 Pl.IEST byttemple LPN " - - - - - - - - - - - - - - - - - - - - - - - - -


            1111412015 9:27:48 PM

          Wellness check on pt. Pt was calm and cooperative no complaints or concerns at this time. Pt was n1ed compliant.




        E-Signed by Theresa Temple on 11/14/2015 09:28 PM EST                                                         Page I of 1




                                                                                                                         LMDC 0006
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 7 of 189 PageID #:
                                     3777




                                                               Mental Health Provider Orders
                                                                                                                                         .&CCS
                                                                                                                                         CORRECT q_ARE
                                                                                                                                         l O l u T l   v   N$
                                                                 PtitlentNUi»bet            Bc;ak/ntJ.NUm_her            Date o/ Bfrth

                                             '/f.A/Y\&.AV                          S'.J                                    '

                     Date/Tim~
                                           Allergies:

           11   In Ir>r.r12::.               11 I e P.a.-." 7 J
            l
                          ~'ljY;?             ~ '0 I A. () .-/-.. {;P
                             , ./•'
                                                 \           .,')"..'"Ji .fl/JI
                                                     •   f
                                                                 I~~·              I>                        -   A
                                                                  .__, .           Q    l'V v "-...) /' "'
                                                                                                                     J
                                                                        7                                (




                 .




   if120IJ( Ca_-teq· CtifJ $.'u\iom, -UC
   CGS·MHCit




                                                                                                                                                  LMDC 0007
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 8 of 189 PageID #:
                                     3778




      Louisville Metro Department of Corrections
      Jail Gomp/f!X
      400 s. 6th st.
      LoUf;JVille 1 KY40202
                                                          Self Harm Watch/Mental Health
                                                           Observation Follow-Up Note                                                                        ccs
                                                                                                                                                     CORRECT CARE
                                                                                                                                                     SOLUTIONS
      PBtientName                             Inmate Mumber                             Booking Number                    Birth Date             Date Of Service
      CHARLES R TROUT MAU                     00296168                                  201530390                         71511968               1111612015


        STATUS:                         r.    Self Harm Watci1                  r       MH Observation
        REASON FOR VISIT:               r.    Daily   r    SIPSW24hrs.                         r    SIPSWD7           r    SIPSWD30
        FREQUENCY:                      r     Close Observation                     r    15/min

       Patient Problems:
       Observed c
       Date        a 1egory Type                          Problem                                                           Confirmed By
       11-13-2015 Chronic   Circulatory                   Hypertension Not Otherwise Specified
       11-13-2015 Acute     Psych                         Drug Withdrawal
                            External                      Suicide and Self-Inflicted Injury Not
       11-13-2015 Acute
                            Causes                        Other.vise Sp_ecifie~d----------------~

        Mental Status

        Sensorium:                r   Alert   r    Oriented x 3            r        Distractible        r    Poor concentration          r   Other
        Explain:
        Behavior:                 r   Calm     r   Agitated            r   Slowed [" Other
        Explain:
        Mood:                     r   Eut/iymic       r    Depressed                r     Anxious        r   Elevated      r   Irritable     r    Other
        Explain:
        Thought Process:          r   Goal-Directed           r       Disorganized             r       Loose Associations C Tangential [" Other
        Explain:
        Thought Content:          r   Homicidal       r    Suicidal         r        Paranoid [" Hallucinations [" Delusions [" Other
        Explain:
        Appearance:               [" Well kept [" Self-neglect [" Other
        Explain:
        Speech:                   r   Clear/Coherent              r    Spontaneous                 r    Pressured [" Poverly [" Other
        Explain:
        Affect                    r   Appropriate [" lnapprop1iate                         r       Constricted    r   Blunted        r   Other
        Explain:
        Memory:                   r   Recent Intact        r          Remote Intact            r       Impaired   r       Other
        Explain:
        Cognitive Estimate:       r   High    r    Average            r    Low

        Risk Assessment
        Current Ideation:                                 r       Yes      r.   No        r    Refuses to Answer
        r't 1rrnnf ot... n·




                                                                                                                                                            Page I of2




                                                                                                                                                                   LMDC 0008
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 9 of 189 PageID #:
                                     3779




      Louisvme Metro Department of Corrections,
      Jail Complex
      400 s. 6th st
      Louisville 1 KY40202
                                                     Self Harm Watch/Mental Health
                                                         Observation Follow-Up Note                                     ccs
                                                                                                              CORRECT CARE
                                                                                                               SOLUTIONS
      Patient Name                         lnmste Number             Booking Number          Birth Dste   Date Of Sefl/fce
      CHARLES R TROUTMAN:                  00296168                  201630890               71611968     1111612016

       t;urrent 1aeat1on:                                  Yes ,. No •       Ketuses to Answer
       Current Plan:                                  r    Yes r.   No   r   Refuses lo answer
       Any self harm since last MHP visit?            r    Yes r.   No
       Describe:
       Review status of factors that lead to placement on watch/observation:
        pl allegedly expressed Sii
       Medication:               r   Yes   r.   No
       Compliant:                r   Yes   r    No   r    NIA
       Client's subjective report:
        llm denies making any self hann statements_ "They told me I'd see the doctor and get out of here today•_ He
        denies any self harm ideations
       Interventions utilized during meeting:
        discusses safely, coping skills and the process to be cleared from the unit, assess risks

        Plan 17 Complete this Section for Visits completed while Client on Watch or Observation Status

           17 Continue watch - daily follow-up
           I Discontinue watch - (complete discharge fom1)
           I   Refer to Psychiatry
           I Consult with MH Supervisor
           I Refer for Special Needs Program
           I Change Property/Clothing to:
           I Change Meals
           I   Changes to Recreation Status

           I C/1anges in Sharps Restrictions
           I   Other



        Plan   r     Complete this Section for Post Release Visits




       E-Signed by Mark Krank on 11/16/2015 03:39 PM EST                                                               Page 2 of2




                                                                                                                             LMDC 0009
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 10 of 189 PageID #:
                                     3780




       Louisville Metro Department of Corrections
       Jail Comp/l!X
       4oos. 6th SL
       Louisville., KY40202
                                                          Self Harm Watch/Mental Health
                                                              Observation Follow-Up Note                                                                    ccs
                                                                                                                                                  CORRECT CARE
                                                                                                                                                   SOLUTIONS
       Patient Name                             lnmefe Number                    Booking Number                     Birth Date                Date Of Service
       CHARLES R TROUTMAH                       00296168                         201530890                          7/5/1968                  1111512015

        STATUS:                           <" Self Hann Watch                r    MH Observation
        REASON FOR VISIT:                 <" Daily       r    SIP SW 24 hrs.            r    SIP SW D7          r   SIP SW D30
        FREQUENCY:                        r     Close Observation <" 15/min

       Patient Problems:
       ---,----------------------------------·---·--~-------


        Observed
                   Category Type                          Problem                                                     Confirmed By
        Date
        11-13-2015 Chronic  Circulatory                   Hypertension Not Otherwise Specified
        11-13-2015 Acute    Psych                         Drug Withdrawal
                            External                      Suicide and Self-Inflicted Injury Not
        11-13-2015 Acute
                            Causes                        Otherwise S ecified

         Mental Status

         Sensorium:                r    Alerl   r   Oriented x 3           P" Distractible        r    Poor concentration             r   other
         Explain:
         Behavior:                 r    Calm P" Agitated              r    Slowed   r       Other
         Explain:
        Mood:                      r    Euthymic     r       Depressed I           Anxious        r    Elevated Iv Irritable              r    Other
         Explain:
        Thought Process:           P" Goal-Directed              r    Disorganized      r    Loose Associations              r       Tangential      r     Ot/1er
         Explain:
        Thought Content:           [" Homicidal       r       Suicidal      r    Paranoid     r       Hallucinations     r       Delusions        w Other
         Explain: WNL
        Appearance:                r    Well kept    r       Self-neglect Iv Other
         Explain: WNL
         Speech:                   r    Clear/Coherent I               Spontaneous          w Pressured r            Poverly          r   Other
         Explain:
        Affect                     R' Appropriate         r      Inappropriate      r   Constricted         r   Blunted          r    Other
         Explain:
         Memory:                   P-   Recent Intact         P-     Remote Intact      r     Impaired      r   Other
         Explain:
         Cognitive Estimate:       r    High Iv Average               r    Low

        Risk Assessment
        Current Ideation:                                    r       Yes   r. No   r    Refuses to Answer
        f"o 1rrri.nf Dl.,n•




                                                                                                                                                           Page I of2




                                                                                                                                                              LMDC 0010
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 11 of 189 PageID #:
                                     3781




       Louisville Metro Department of Corrections
       Jail Co.mp/ex
       400S. Gth Sl
       Louisville 1 KY40202
                                                       Self Harm Watch/Mental Health
                                                           Observation Follow-Up Note                                       ccs
                                                                                                                  CORRECT CARE
                                                                                                                  SOLUTIONS
       Patient Name                          Inmate Number               Booking Number          Birth Date   Dare Of Service
       CHARLES R TROUT MAil                  00296168                    201530890               71611968     1111512016

        current Ideation:                                    Yes <• No       1   KeTUses to Answer
        Current Plan:                                  r     Yes   r-   No   r   Refuses to answer
        Any self harm since last MHP visit?            r     Yes   r- No
        Describe:
        Review status of factors that lead to placement on watch/observation:
        History of suicidaVse/f-harming behaviors.
        Medication:                r   Yes   r-   No
        Compliant:                 r   Yes   r    No   r    NIA
        Client's subjective report:
         Patient presented to MHP stating "I wanna file a grievance/ I haven't been out of here since Friday, and I wanna
         a shower and go to t/1e day room·. Patient denied Ht or St, stating "absolutely not; /love myse/f ll1e most".
         Patient reported positive appetite and interactions with peers Patient noted significant sleep disturbance, likely
         related lo detox.
        Interventions utilized during meeting:
         Assessment of safety and current functioning; supportive therapy; review of positive coping and stress
         management skills.s

         Plan   w Complete this Section for Visits completed while Client on Watch or Obsetvation Status
            w Continue watch - daily follow-up
            r   Discontinue watch - (complete discharge form)
            r   Refer to Psychiatry
            r   Consult with MH Supervisor
            r   Refer for Special Needs Program
            r   Change Property/Clothing to:

            r   Change Meals

            r   Changes lo Recreation Status

            r   Changes in Sharps Restrictions

            r   Other


         Plan   r   Complete this Section for Post Release Visits




        E-Signed by Earl Ellis on 11/15/2015 03:04 PM EST                                                                  Page 2 of2




                                                                                                                                LMDC 0011
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 12 of 189 PageID #:
                                     3782




       Louisville Metro Department of Corrections
       Jail Complex
       400 s. 6th sL
       Louisville 1 KY402Q2
                                                                Self Harm Watch/Mental Health
                                                                    Observation Follow-Up Note                                                                    ccs
                                                                                                                                                        CORRECT CARE
                                                                                                                                                        SOLUTIONS
       Patient Name                                 Inmate Number                            Booking Number                  Birth Dete             Da(e Of Service
       CHARLES R TROUTMAU                           00296168                                 201630890                       7/511968               11114/2015

        STATUS:                                r.   Self Harm Walch                 r        MH Observation
        REASON FOR VISIT:                      r.   Daily    r      SIP SW 24 hrs. i" SIP SW Dl i" SIP SW D30
        FREQUENCY:                             r    Close Observation                   r.    15/min

       Patient Problems:
        Observed
        Date
                             ca1egory   Type                    Problem                                                        Confinned By
        11-13-2015 Chronic              Circulatory             Hypertension Not Otherwise Specified
        11-13-2015 Acute                Psych                   Drug Withdrawal
                                        Extemal                 Suicide and Self-Inflicted Injury Not
        11-13:2015 Acute
                                        Causes                  Ot/1eiwise S ecified

         Mental Status


         Sensorium:                     r   Alert   r   Oriented x 3 I' Dislraclible                          r    Poor concentration       r   Other
         Explain:
         Behavior:                      r   Calm 17 Agitated              r    Slowed           r       Other
         Explain:
         Mood:                          r   Euthymic     r       Depressed              r      Anxious        r    Elevated I' Irritable        r    Other
         Explain:
        Thought Process:                r   Goal-Directed            r    Disorganized              r    Loose Associations I' Tangential                  r     Oiiier
         Explain:
        Thought Content:                r   Homicidal       r       Suicidal    r        Paranoid         r       Hallucinations   r    Delusions f7 Other
         Explain: WNL
        Appearance:                     r   Well kept    r       Self-neglect P' Other
         Explain: WNL
         Speech:                        r   Clear/Coherent            r    Spontaneous                  w Pressured r         Poverty       r   Other
         Explain:
         Affect:                        f7 Appropriate          r    lnapprop1iale              r   Constricted         r   Blunted     r   Other
         Explain:
         Memory:                        P' Recent Intact            w Remote Intact r                     Impaired      r   Other
         Expl,ain:
         Cognitive Estimate:            r   High f7 Average               r    Low

         Risk Assessment
         Current Ideation:                                       r       Yes   r.   No         r    Refuses to Answer
        r. 1rrnnt    01 .... n·




                                                                                                                                                                 Page I of2




                                                                                                                                                                      LMDC 0012
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 13 of 189 PageID #:
                                     3783




       Louisvme Metro Department of Corrections
       JiJil Compfry;
       400S. 6th St.
       Louisvllle 1 KY40202
                                                  Self Harm Watch/Mental Health
                                                   Observation Follow-Up Note                                    ccs
                                                                                                        CORRECT CARE
                                                                                                        SOLUTIONS
       PaUentName                          Inmate Number         Booking Number      Birth Date     Dare Of SeTVice
       CHARLES R TROUT MAH                 00296168              201530800            71511968      1111412015

        vurrent ldeanon:                               Yes <• No < Kenises ro Answer
        Current Plan:                              r Yes r. No r Refuses to answer
        Any self harm since last MHP visit?        r Yes r. No
        Describe:
        Review status of factors that lead to placement on watch/observation:
         History of self-harm/suicidal ideations or behaviors.
        Medication:               r Yes r. No
        Compliant:                r Yes r No r NIA
        Client's subjective report:
         Patient presented to MHP for Observation F/U. Patient stated "I'm not good at all, I'm dying' The nurses don't
         like me because I'm a junkie". Patient reporled sleep disturbance and minimal appetite. Patient denied current
         SI or HI and stated 'I just wanna get out of t/1is room".
        Interventions utilized during meeting:
         Assessment of safely and current functioning; supporlive therapy; solution-focused/problem-solving
         techniques.

         Plan P' Complete this Section for Visits completed while Client on Watch or Observation Status

            P' Continue watch - daily follow-up
            r   Discontinue watch - (complete discharge fom1)
            r   Refer to Psychiatry
            r   Consult wit/1 MH Supervisor
            r   Refer for Special Needs Program
            r   Change Properly/Clothing to:

            r   Change Meals

            r   Changes to Recreation Status

            r   Changes in Sharps Restrictions

            r   Ot/1er


         Plan   r   Complete this Section for Post Re/ease Visits




        E-Signed by Earl Ellis on l l/14/2015 03:06 PM EST                                                       Page 2 of2




                                                                                                                      LMDC 0013
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 14 of 189 PageID #:
                                     3784




       Louisville Metro Department of Corrections
       Jail Complex
       400 S. 6th St
       Louisville 1 KY40202
                                                               Staff Referral Form
                                                                   Mental Health                                           ccs
                                                                                                                   CORRECT CARE
                                                                                                                   SOLUTIONS
       Patient Name                          Inmate Number               Booking Number           BirthDBtf:   Date Of Service
       CHARLES R TROUTMAH                    00296168                    201530890                715/1968     11113/2015


        Type:                 r   Emergent   r.   Urgent   r   Routine
        Mental Health:        r   Psychiatric Provider 17 MH Professional          r   MH Nurse    r   Other
        Other:
        Reason for Referral:
         Suicide Attempt on booking floor, detox
        Additional Information (including interim actions taken):
         na




        E-Signed by Heather Denning on 11/13/2015 06:34 PM EST                                                            Page I of I
        E-Signed by Sequoia Young on 11/16/2015 10:58 Atvl EST



                                                                                                                                 LMDC 0014
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 15 of 189 PageID #:
                                     3785




       Louisville Metro Department of Corrections
       Jail Complex
       4005, 6th St.
       Louisville, KY40202
                                                               Staff Referral Form
                                                               Medicat-Chronlc Care                              ccs
                                                                                                        CORRECT CARE
                                                                                                        SOLUTIONS
       Patient Nome                            Inmate Number          Booking Number   Birth Date   Date Of Service
       CHARLES R TROUTMAN                      002961611              201530890        71511008     11113/2015

       Patient Problems:
       1
            0bse1Ved
            Date            Category Type             Problem                            Confinned By
         11-13-2015 Chronic   Circulatory Hypertension Not Othenvise Specified
       1
       XXX-XX-XXXX  Acute     Psych ·     Drug Withdrawal
                              External    Suicide and Self-lnfficted Injury Not
       _'.!,~ 3-2015._!_~~-_G_ause~s_ _~O~th~e~n~Vl~·s~e~S~p~e~c~in~e~d_ _ _ _ _ _ _ _ __
       ·1




            Medical:            Chronic Care

             r   Asthma
             r   COPD/Pulmonary
             r   Cardiac
             r   Diabetic
             r   NID Diabetic
             P° Hypertension
             r HIV/AIDS
             r Pregnancy
             r Seizures
             r Coumadin
             r Hepatitis
             r l<idney Disease
             r Lipids
             r TB
             r Other (noted below)
            Other:

            Reason for Referral:
            pt reports   HTN
            Additional Information (including interim actions taken):
            NA




            E-Signed by Heather Denning on 11/13/2015 06:30 PM EST                                             Page I of 1
            E-Signed by Amanda Hopkins on 11/16/2015 05:05 PM EST



                                                                                                                      LMDC 0015
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 16 of 189 PageID #:
                                     3786




                                                                                                                                             o E!VTERcD
                             E I~
         ~ccs                                                                  0
          r~RLR9qrl ~A~~
                                                I                                      Emergency Room/ Inpatient                                              Re~!,~~i1Refuest
  csite:
        Patient Number:
                                                     '"                                                                                         I Date:        u#'tk:-
    .J ocation:             I "·                                                       I Patient Tvne:         DNone      DStato        D Interstate Comoact
                                                                                                                                                                         I
                                                                                                                                                                         en Federal                  OICEllNS
        Patient Name !First                                         "1___[,(6 1d:lt .. '              1Mlddfe\                                  I ILastl      ~~ , ,,,. I
        Birthdate:       01/o-r                                                                       Social Securitv #        '-'~"'-       ,..,,,_ ...;?- ,,..,,       "
                             '         ~            eceased                         0 ls Juvenile         D Is lnflrmarv Housed
        Alias:                                  I                                                                                               I      Gender:                  ,,,(,ale             OFemale
        Custodv Date: I J I,                    1.C~                                                  AnUcioated Release Date:
                                  ~
        Renuestlnn Provider:                    I                                                     Provider Sianature:                                                I
        0 Workers Comp                              0 Confirmed due to Patient V!ol1:1nce                          O Suspected due to Patient Violence                 0 fre-Existing Condition
        O fnpatlent Stay                            tJ Prebooking Event                        o Not Flrumclal/y Llsbfe       o Finanoiaf/lj Llabfe                       I
                                                                                                                                                                          I
        0 Pre-se·ntenced                            0 Sentenced                                                                                                           -i

                                                 !                                                                                                                        i
        Category of Service:                        Vemergenoy Room                                      D Direct Admission                                Hospital:     v'
        Means of Transportation                  (J CustO<fy Car                     ~bulance:           0 911     o Non-Emergency                         0 Air Ambulance
             1
        Oate of Service I Admlss                                I                                          I        Discharge Date:      J                                 i
        Chief CQmpfafnt I Dlagn'                                                                                                                                           i
                                                                                                                                                                          I
        Reason for ER visit: "'"''                ~ate of onset, presen;~realment, hlsto!Y_ at fn[ury or illness, incfude ail x~rays and lab results with1consul(afion
                                                  i                               -                                                                     -,


  9               (JCJfiuif
                 cM,-,
         urrent Medications:
         l/ergies:
                                                '
                                                   ;;,
                                                  I>         .            h
                                                    .""'c/. . . ~'Jli-'j Irv· <!.J.."!~1'-'"p 5hr~ :fl< 057.11 A . ,
                                                    !J tfl1 t-11if'4! fl e.r o: rqp.£-.,__ Mf!fLJtff;fj o/J.41 ~- l\N'j '"'.7 ~ "ihe-e-r.

                                                    ,,
                                                                                                                                                         i
                                                                                                                                                         I
                                                                                                                                                         !
                                                                                                                                                         I


                                                                                                                                                         !
                                                                                                                                                                               !
        Vital Signs:

        Nurse Signature I Tille:
                                 BP:
                                           ,.             I '
                                                                          P:
                                                                     . 1,/1. ti._
                                                                                               R:                  T:              'F        01Sa.t:             % AccL Check:
                                                                                                                                                                               i
                                                                                                                                                                               I'
                                                                                                                                                                                                ..


                                                                     .•
                                                                                                                                                       .   --                  j•       .   .        .   -.
                                                                                            ER Physician's Report                                                              '
                                                                                                                                                                               !
                                                                                     Please attach actual Emergency Room evaluation
                                                                                                                                                                               !
        Significant Findings, lncludi            f-ests Done:                                                                                                                  I
                                                                                                                                                                               !

    '                                                '                                                                                                                         ''
                                                                                                                                                                               I
                                                    I'                                                                                                                          '
        Dfagnosls:
                                                     '



        Orders I Recommendations
                                                     '

                                                     '
                                                    1:

                     ER Ph)'$1clan     ~In               •:                                                                                                            Date.




   ~---·-·-·-·-·-·
                                                                                                                                                                           ;
                                                     l              Please include copy of ER Treatment Sheet upon release.
                                                                                                       I
                                                                                                                                                                                    !
                                                     -·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-j·-·-·-·-·-·-·-
    I            PATIENTS PLAN
    L.--·-·-·-·-·-·-·
     COS.f/£02 ERMA
                                                    r. -.-.-.-.-.-·;., ;,; ,; ,;,;. -.-.-.-.-.-.-.-.-.-.-.-. -.-.-.-.-
                                                     :APES! DO NOT Inform patients of the date/time of revisits or impending hbspltalizations.
                                                                               ,
                                                                                                                                                                       -;~·.:;-.
                                                                                                                                                                                    I




                                                                                                                                                                                                 LMDC 0016
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 17 of 189 PageID #:
                                     3787




                                  U VET.ERAN·                                                                                                 t:.J;-;lU\lENl["Ol"l"ENDt:f.(
                                                                                                                                                                                                ....... ----.




       ·
           0
                  1!s··&~ ·~eOFEMALE                                   i,r;,
                                                                       lf".WHITE
                                                                                   ·
                                                                                       o BLACK             AM. IND/AN
                                                                                                         Q o"FtALASKJ}N       p ASIAN        o HISPANIC         \,/;
                                                                                                                                                                pNON tJISPANIC
                 PLACE OF EMPlOYMENT I OCCl,IPATIOi'l·

       ~         VEH: MAKE        ,,         VEH. TYPE
       u
       ~·                                                                                                              ~r!ClE lO'ENTIFlE~~                                           IN M~~·zONE VOL. KeY
                     REG.STATE                  REG. YEAR         REGISTRATION"NO.                  ,.                                                                    MPH

       W          VIOlATION ~ATE             VIOlATIONnME         EXACT LOCATION OF V!OlATIPN /~T·                      1·                                             B~. RESULTS

       ~                 I                                                          · ~<1~ ~w ~                                                      1
                                                                                                                                                                                     ,
       ;u ·1-:o:'!'AT~E!':O!')F'°!.ARR':!·!')E!')S~T~T:::;~~.~O!')F"'ARR~E;,S~T-t'~M~·l,,lE"'~'·~··1''-;~;;<rRE°"'CTI;;;;;O;;;NT·1'-~~---r'-~-,c".rrv'V'-----t.c;;;o"u'°N"'TY°'O;;;F"V°'lO;;;LA-:..TIO"·N"'-i:;;=;;f
       ~         u        It'L 1~ \C\.-:,o                                                                                U......                                        ~ .                              ·'t(;"'
             ViOClAOO:TI.,.ON ASCF STATUTS·/ ORO. CHARGES # PLEA fl/'{ti: FINAL. • OISP.~, FINE     COSTS ,   FE~     JAll I  PROB.
       ii) r--co-"-r--::e-------t-;'""::-7:°:-t-;,T-~-t-'-NG~.-rVl~QlA_T~~~,,~·cc_OE-t-co_o~e-r---r-~--;r~--1--""~l~9Q~NC-J~T~IM~E~
       1U '\"'-'S'I"                   ~ 1.\~i!.\'n-i, 1J:'.G$14'<"1'.':> .. /                            1        •     ii
       ~ ·"\1.~b.S' ci 1.1<;lA:Nr1., ll'ls n, ll,.                                                 \0 \.          J'-!
       ~ '-\~..~-,;~   'lls--1:9.1\<'l':\1..'1. ?~M 3                                          '                         I
        • '\"""""       '1.\4'.A; sq·eti · ·l'ElP· •
               p.-~co.,.u"R'-'T~OATTE~·'-j   couBr TIME           .            (,':OUR'r LOCATION                                  (;OURl'PASF.NO.               DISPN. QATE TRIAL
                                                   0 fiM     PAYABLe·o .                                                                                                               DB       G·J
                      .
                          I
                POST-ARREST GOMPLAINT
                                                    PPM      0    COURT




                                                                                                                                                                                           LMDC 0017
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 18 of 189 PageID #:
                                     3788




                          I              .'
                                ...                                                                                                        I

               .~=-~      L                                                                             Health Coverage
          kymect                                                                               ~ Help PayingJ Costs
                                                                                       Application for One/ Person
                                                                                                                                       '
                                      Tell Us about Yourself                                                                           ;
                                      If someone else is helping you fill out this application. use Appendix 8 to              g\~e us that
                                      person's information.)                                                                           ·
      ----                                                     ···-----·                                        ________ j __~----..·-·-··-·
       1. First Name, Middle Initial, Last name, Suffix (as it appears on your Soctal Security card)                                   i
        .-.0ok~10\~1'J.'F\l~~~~                                                                                                        .
       ~~s0c~<·W"M'iffih"et°is~fu)· --'"'1;1..v •· ··                   ·                                                                                         .
       __t1Q_3_1!=\__ Sd.__L5-w•--·-·-·-•                                '·~: ~1~· .. <*J;~: /:\~,;~~i;;::·;":,-·.:. .· "~}ili'~}:~f.;.J~
                                                                                                           ,t                                               ,:;• ~·
       3. If you wan~coverage and SSN Is not provided, select reason for not providing It                                 ;
          D Rellglou Objection           D Not eligible to receive SSN due to alien slatus                  D Applied for SSN
          D Does no have an SSN and may only be Issued an SSN for a valid non-work reason                   D Refus:e to provide $SN
       'ZDate 07~rt~~70%1l                           .                                 15· ~a:~· Female                 ·---~-, _ _ _ _..____ _

      i_[_l_~_l'.c:'1..~ln_~~-tucky and.plan to stay in Kentucky?             ..       ~es     D No ·              .     ·-··---.'..------"·-
       7. Home Address· 0 Check here If you do not have a Home Address. You will still have to enter a Malling Address below.

      ai1t~~~-[,, & __ ,:,±cel!.T__
       ____ Oi;t i~.vi.lk__________
                                                                              ,9. siate        IZ'v"___ l1P.'z1p Co~~1CCounty·-'-
                                                                                                     ____       Ll{Q~_'L::f~fft,.r~a.o
                                                                                                                                                            . - ..
                                                                                                                                                                  _
       12. Malling A' dress (Only required If different from home address)                        I                       I
       ---··
       13. City
                          --------~~~·-----

      · - - - - ,..·------..-------
                                           rJ \ \(\                =t         --
                                                                                       State
                                                                                              . ~---
                                                                                                         -~      _______i___
                                                                                                          ]::Zip Code
                                                                                                                                   ;            ~------·· -----
                                                                                                                                       16. County
                                                                                                                       ,,_,____µ_ _________ _
       17. Primary P~one Number                  D Home D Work D Cell                  18. Secondary Phone Number          D Home D Work D Cell
       _ (6001. j>_..$7'./· r:2.0lf t'                                                     (          )_ __.cl.LI:)_____!______.
       19. D Check 11ere to allow kynecl to send text message                          w. D    Check here to allow kynect to send text message
             alerts tp your primary phone number.                                              alerts to your secondary phone n\imber.



      ~: :~:~:r.~:e~n::::e:: ;~;:::dh'.he re?o:::~~;::;1:~;;~~:n~:~:;:i::u:~:~:~en~=~---
                                                            1Rs to
            assistance a household has received during the coverage year, If any. This form will be sent to you via postal mail, or if
            you create ~n account on kynect, we can notify you via email Instead that the form is ready tor viewing. tfyouwould like
            to be notlflr via email, enter your email address:                                                  i
                                a'                                           'a
      24. Haveyou ad pregnancy end (giving birth or losing pregnancy) in the past three months or ar.i youcurrently___., __ _
         pregnant? , OYes. If yes, answer questions a-c.              WJo                                  !
         a. What Is the due date or the last date of pregnancy? (mm/ddlyyyy)                               ~
         b. How ma~y children arelwere expected with this pregnancy?                                        '
         c. Would y~u like to be referred to the program lhat offers food to Women, Infants and Children (WIG)? DYes DNo
      2s. Are you o ered health coverage .from a job (including someone else•SjOJ:,~TikeaparenfS job)?_f_...._..,_.____ .......
          D Yes. If, es, you will need to complete and Include Append.Ix A with this application.        ~ !'Jo
      26-:-oo you wloth~lP-paylng for medical bills from the last months?-         3    ~No       OYes-          -·----i--------"...........
               If yes, Wh ch month(s)?                                                                                         i
                                                                                                                               !


                              If you need help with your applicallon or to apply faster onllne, go to www.kynect.ky,gov or c~ll 1-855-4kynect (459·
                  l!J.,       6326). Para ayuda en Espanol, !lame grails al 1·6554kynect (459-8328).                         ·
        r.::1 . . . .
        •
        L!:.11      •         Form KHBE-111                                 Rcv,   11-01~14                                                    Paga2 of 5




                                                                                                                                                     LMDC 0018
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 19 of 189 PageID #:
                                     3789




                                     ..
        27. Do you p)an to lile a federal Income tax return NEXT YEAR?                   !
            (You can apply for health Insurance even If you don't file a federal in,me tax retum.)
                                                                                                                                   I
            LJYES. ll yes, answer questions a & b.                ONO. If no,      g~ to question b.                               !
            a.    wm lou file as a single person with no dependents?               O~es
                                                                                   O No
                  If Nd, stop using this form. Use the Health Coverage & Help f!_~ying Costs Application for N,1ore Than
                                                                                                                                   i
                  One     rerson
                               to include your tax dependents (even If you do not Want to apply for health coverrge for them.)

            b.    Are Jou claimed as a dependent on someone else's tax return? OYes D No                             I
                  If Ye~', stop using this form. You will need to apply fo. r coverage with the person claiming you!. on their tax return
                 (eve if that person does not want coverage.)                                                       j
       26:-A"reyou 1J:s-.- - 29. If you are not a U.S. citizen or nation~!, do -.;ou have lmmlgratlonstatus? !
           citizen or attonal?                0 Yes. Answer questions a-d below.                                               [
                                               a. Immigration Document Type:                                                   !
           \)(Yes             No               b. Document ID Number:                                                          i
                                               c. Have you lived in the U.S. since 1996? 0 Yes 0 No                            J
                                               d. Are you a veteran or active-duly member of the U.S. military?         ·o yes            0 No
       3-0. Are you a Hispanic, Latino or Spanish origin? (OPTIONAL) OYes ONo
       31.Raca""{oP.TIONAL) ---···-----------------------                                                                      1--------~---
                                                                                                                               I
          ){White        'I              0 American Indian         o Filipino                0 Vietnamese                      '
                                                                                                                    O Guamanian or Chamorro
           0 Black 1r African            D Alaska Native           D Japanese                D Other Asian          o Samoan
             American                    O Asian Indian            D Korean                  D Native Hawaiian      O Other Pacific Islander

       '32. DChinesp~
                                                                                                                               I
                                            -----------------·----
            Are you A erican Indian or Alaska Native?
           OYes. If es, complete Appendix C and mail it with this application.                           ONo
       -------  -- ···---" -·-- - -                      ;~ ------·------------~--------'-·
       33. Are you c · rrenlly in prison or jail or have you been released In the past three months? [
           ~es. If es, answer questions a-c.                         DNo                                                       I
           a. When Id you enter prison? (mmldd/yyyy)           • 3 ·                                                           !
           b. When id you leave prison? (mm/ddtyyyy)             !\\IA                                                     /
           c. Are you currently waiting for a decision on ch rges? OYes                 l)l[No                             I
       ·-.~----·--            _, _____..____________                                      ··-------------i-----··-----
       33. Do you n ed help with activities of dally llvlng (Ii       e bathing, dressing, etc.) or live in a medical faci\ity or nursing home?
       _QYes.           D.~---------                                                                            _. __t__ ____         · _ _ _ __
       34. Are you b nd or permanently disabled? 0                    es 0 No                                             j
       ~Were you receivi~g Medicaid when you becam too old to be eligible for foster care placement? [ 0 Yes                  D~
            If yes, In rhat state were you living?                                  '                   How old were you?~:-------
       -36:1fyouareltting otrt this appilcation on behaffOt person who recently passed away, enter the de~eased person's date
          of death:.                                                                                     I
                                                                                                                 _____ !_____ . . .________ ,
                                                                                                                           I


                                                                                                                           I
                                                                                                                          .I;

                                                                                                                           I
                                                                                                                           i
                                                                                                                           I
                              If you need help with your applicallon o to apply fast~r onl\ne, go·to www,kynect.ky.gQ'l or c~ll 1-855-4kyneet (459-
                 l!J.,        632a). Para ayuda en Espanol, llame ratis al 1-865-4kynect (459-6328).                        j
        •L:.11
         r.::t . . "•         Form KH8E·l11                              Rev.1:1·01-14                                     I           Page3 of 5

                                                                                                                           I
                                                                                                                           I
                                                                                                                           !
                                                                                                                           '
                                                                                                                                            LMDC 0019
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 20 of 189 PageID #:
                                     3790




                                   ' '


                               Current Job and Income: Information
                                                                                                                            i
       [!{.·.·       ". . --       i 1.Who earns this income?
       ~3. W.hat is -the gross amount this person___
                                                                   \   f\ ----:
                                                        _N___ T---~·--------
                                                                                       --t
                               Use additional sheets of paper if you need :10 add more than two jobs.
                                                                                              Who Is this person'semplrer? ----·-----
                                                                                                                                ·-------
                                                 makes (before taxes)? 4. How often? D Weekly · O Twice a month
         · $                   _     ___ ___                  _ ______ ·                ___..__ o Every two weeks .D Mont~-
       -5.-IF SELF-EMPLOYED                b. Gross Income                                              ~J-How often?
        a. Type of work                    c. Seif-employment Expenses
                                           d.   NET income (Gro" mfnU$ e>penses) - - - - - - -

                 ,,.ro~            :; 6. Who earns this income?                           7. Who Is this person's employer?

        8. What is   !~~..gross a,;,ount this person makes (before taxes)?J9. How often?          D Weekly-·-·--: O T;/;iG;;-;;-F;;onth
        $                      _:: ____ -----------                             _______..__ D Ev.<J!Ylwo weeks: D_Monthly -··--
        10. IF SELF-EMPLOYED               b. Gross Income                                                                  e. How often?
        a. Type of work                    c, Self-employment Expenses
                                           d. NET Income (Gross minus e>penses)




                      Type of Income                      How Much?                                      How Olton?
        D Social Security                          $                               DWeekly         DTwice a month                 OMonthly
       D Pensions
        0 Interest or Dividend                     :- ~\f\ -
                                                   $
                                                                                   OWeekly
                                                                                   DWeekly
                                                                                                   DTwice a month
                                                                                                   DTwice a month
                                                                                                                                  DMonthly
                                                                                                                                  DMonthly
        D Disability Payments                                                    .. DWeekly        DTwice a month                 OMonthly
        D Unemployment                             $                               OWeekly         DTwlce a month                 OMonthly
        0 Other                                    $                               DWeekly         DTwice a month                 DMonthly




      , 0 Alimony Paid                                                            DWeekly          DTwice a month                 OMonthly
        D Student Loan Interest                                                   OWeekly          DTwice a month                 DMonthly




                                                                                                                      '
                          If you need help with your application or to apply faster onllne, go to www.kynect.kv.gov or c~ll 1-856-4kynect (469-
                          6328). Para ayuda en Espanol, flame gratis al 1-855-4kynect (459-6328).                       i
                          form KHBE-111                                Rev, 11-01-14                                   !.       Page4ofS




                                                                                                                                    LMDC 0020
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 21 of 189 PageID #:
                                     3791




                                                                                                                            '    '




       27. Do you plan to file a federal income tax return NEXT YEAR?
           (You can spply for health Insurance even if you donY file a federal Income tax return.)    I
                                                                                                       I
          DYES. If yes, answer questions a & b.          ONO. If no, gq to question b. I
                                                                       .    .           I
           a. Will you file as a single person with no dependents? OYes o No           ;'
              If No, stop using this form. Use the Health Coverage & Help Paying Cos ,s Application for More Than
              One Person to Include your tax dependents (even if you do not wan I to appt for health coverage for them.)

           b. Are you claimed as a dependent on someone else's tax return? OYes ;O No
              If Yes, stop using this form. You will need to apply for coverage.with the pefson claiming you on their tax return
               (even If that person does not want coverage.)                                           I
      ~--                                                                                              I -·-~-c--o
       28. Are you   a U.S.        29. If you are not a U.S. citizen or national, do YOll have immigration status?
          cilizen or national?           0 Yes. Answer questions a--<l below.                          I
                                          a. Immigration Document Type:                       I
          ¢(Yes       D No                b. Document ID Number:                              I
                                          c. Have you lived in the U.S. since 1996? D Yes i D No
                                          d. Are you a veteran or active-duty member.ofthe U.~. military?                       ·o Yes     D No
       30. Are you of Hispanic, Latino or Spanish origin? (OPTIONAL)                 DYes       DNo    I
                                             -·--·
       31. Race (OPTIONAL)

         p§,White                  D American Indian           D Filipino             D Vietnamese                       D Guamanian or Chamorro
          0 Black or African       D Alaska Native             D Japanese             0 Other Asian                      D Samoan
            American               D Asian Indian              D Korean               D Native Hawaii*n                  0 Other Pacific Islander
         D Chinese                                                                                         i
       32. Are you American Indian or Alaska Native?
          DYes. If yes, complete Appendix C and mall it with this application.                        DNo
                                                                                                           I
                                                                                                           I
      -----                                              --------                           -              l            ·----------------~----·-
       33. Are you currently in prison or jail or have you been released in the past three mo~ths?
           i')!Yes. If yes, answer questions a--<:.                   ONo        .                         '1

           a. When did you enter prison? (mm/dd/yyyy) A\- I 3 · <il. 0 I 5'
           b. When did you leave prison? (mm/dd/yyyy) 1                                        :
      __:.~r: you c~rrently waiting for a decision on .charge~ DY':___l/!tN"__ _                       _L.•___ ,~-·-·-----------
       33. Do you need help with activities of daily living (like bathing, dressing, etc.) or live Ip a medical facility or nursing home?
          0 Yes           D No                                           ·--------·                         ;
       34. Are ycu blind or permanently disabled?             D Yes      D No                                   J


       35. Were you receiving Medicaid when you became too old to be eligible for foster care placernenf?                            D Yes        D No
          If yes, in what slate were you living? ·---                                                           f
                                                                                                  How Id were you? __                             .._____ _

                                  .                                                                             :          . .
       36. If you are filling out this application on behalf of a person who recently passed aw~y, enter the deceased person's date
         cl•~~
      ------ - - - - - - - - - · - - - · - - -                                                                  I




                                                                                                                !
                                                                                                                l
                                                                                                                    I
                         If you need help with your application o; to apply faster onllne, go to www.ky~ect.!sy.gov or call 1-855-4kynect (459-
                         6328). Para ayuda en Espanol, llame gratis al 1-855-4kynect (459.-6328).        !
                         Form KHBE-111                                Rev.11·01-14                                  :                    Page3of5
                                                                                                                    I
                                                                                                                    I




                                                                                                                                              LMDC 0021
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 22 of 189 PageID #:
                                     3792




                                                                                                                                                   I
                              ..                                                                                                               'I

                                                                                                                                                   I
                                                                                                                                                   i
                                                                                                                                                       '
                                                                                                                                    .. i               I

                                                                                                                                       \           .\
                        Other Healthcare. Coverage                                    !I
                                                                                                                                                       \   I


     Do you have health coverage now, 'lncludlng denlal and major                  m~dlcal cove raga' th~! la not tvier1fo,a1d or
     KCHIP?                                                        .                                                                       I               \               .

     0 YES. lfyeii, complete.1he lnfomiatlon below.                    tl(No.                     '                 .           .    · j . .
     Type of eol/Wl!le               'Polley Number                :
                                                                 1
     Natne of policy '101der          Cov•rOllesfart dale          '
     Namaof lnwrance eompanY-------- Coverage end date---------'--''-
     lns~rance Company's Ad'1!'01!a - - - - - - - - - - - - - - - - - - - - - - - ; . ;·--;-
                                                                                                                                          .I
                                                                                                                                               I
                                                                                                                                                               i
                       Sign and Date this Application , .                                                                                                      J

                                                                                                                              "
     • I am s!gn!ng this appUcation under penalty of perjQry which means I ll!lve,glven true <i~swere to~I the'quesllbne bn
                                                                                                                         .

        this fonn to the best of my knowlfll/ge and be!lef. I know that I may be subject to pen aIlles under federal law )f,I i
      , provide false andfor untrue lnfomiat!on.                     "                   . •     '                  _ . ! \ \,
     • I know thall must te)I kynectlf anything ohan~ from whall wrote on Ihle ~ppllcatlory wRhln 30-days of the o/wnge. I
        can vlsR kynect.ky.gov or cell 1-861i-4kynect (459·6328} to report any changes.                      ·           ·i j
     • lfl tl)inl< kyneQl has made a pdstake, I can appeallts decision. To appeal mesns to ten oomeone at kyneot lfi')fl think
        the action Is wmttg, and ask fora fair review Oflheacllon. I know that I can be reprwented In the· process by I
        someone olher:than rilY!lelr. My ellglblllly and other Important infomiatloii will 6e explained to me.                 j                   i
       I know that UfKlerfe<lersi'law, dlscrimlnaUon la no\ pemiilled on the basis of race, color, national ortgln, sex, age, 1
        sexl.!lll orlenletlon, gender Identity, or d!ssbllily. I can ma a complsinlol dlscrlmlnatlon by v!s!Ung            ; \
        www.hho.govfocr/offica/ll(e. .                                              ·                                      ; i
       I understand tbs! kynect will check my answers using Information ln dalabaees from the Internal Revenue Seryicd
        (IRS), Social Security, the Department Of Homeland Security, and/or any other trusted sour<l<!, If 1he lnfomtation doee
        not match, I may be a~ked to send proor.                       ·    ,                                              \ )
       enewal of coveroqe in future yeara: To make It easier to determine my eliglbill!yfor help paying for heallh cevelja!)e ·
        Mute years, rOlJtefl to anowkyneot to use lnccme data; Including lnfoimatlon from tsx relu(ns and Olh~r tr11Sfed1tata
       1urces. kynect wlll S?hd me a notfce,_fatme make any changes, and I can opt out at any lime.                        1· \ ·
       is, renew my eflglblHfy automatically for the nE>l<t: (Mlact one)          ·                                         \ I
         5 years (maximum allowed) CJ 4      Y.'l""' .    O ·s years D 2·years D.1 year                                     : I
         Oo not use lnfomiatlon ftnm tax returns or other data sources to renew my ()()'ler.lga.                           .i I
                                •   •                •        '                                                         •
                                                                                                                            ·                          I'              I
                                                                                                                                                                       J
       ter Reg!Strallon: lfl'am notr~lstared to vote or not regfeleied wMre I ouriently live, I cattchoose.(o reglatelto }':lie
       checking yes below. If I check yes, I will recelve"a v9!er reglelrallon applloatron In the mall. Checking yes or ~o below
       ;s not affect !he outcome of thla appll?alton. ·               · . ·                                ·                        · .                    !           l
       Yes, l wan! to apply to teglster to vote. An appllcatlon will be malled to 01•·                ONo, I don't.want to register t~ vote. '
       am allglble for Medicaid:.                   ·                         ·           · ··        . ,            \
       inderstand that If Medlcakf payMor a medical ~nse, any other he~ilh !~eurance or legal settlement paym<lnt•\wlll
                                                                                                                                                                       I
       :o to Med.!oald to relmburee lt for th11 aJ<pen•e. "·                                                · • \
        mdemll!J1' !hat my ap lloatlon may be reviewed to make sure ~at ellglblij\y vise detemilned CQrreotly. If my \ !
        pplfea fin revle       I must c<lopera           th~ review.                                                  j \
                                                                                                                                                                           I
                                                                            Date (mmldd{y)l)ly)                                                                ,
                                                                                                                                                            ·i
                                                                                           ;                   .
                                                                                                                                                               l
                                                                                                                                                                j          i .
                                                                                                                                                                           '

                    ii YOU nsed.h~lp With your llPPlloaUon or to apply h!sler onlln•, go t<i www.kynool,W.gPY or calf 1.Jl55-4kyne<i(459·
                    6328). Pariuiy(ldaen Espa~ol, Uame graffs a! 1-856-4kyneot(4ji9-tl328),
                                                                                                       ,
                                                                                                                                                       .i
                                                                                                                                                       •           I
                                                                                                                                                                           I'
                    Foan kHae-llt                                 Ae'il,8-30:.13                                                       P.,ga.S ¥SJ
                                                                                                                                                                   I           I
                                                                                                                                                               ·i!             ·1

                                                                                                                                                                               j



                                                                                                                                                                                    LMDC 0022
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 23 of 189 PageID #:
                                     3793




                                         ..                                                                                  I
                                                                                                                             !

                                                                                                                APPENDIX B
                                                                                                                             '
                                                            Assistance 'with Completing Aipplication

                                                                                            Case Number:         -~~--;-~~~~~~




        You Can Choose ali Authorized Representative.                                                                     :
        You can. give a person that yol1 trust permission to make decisions for you about your healthcafe coverage. You
        may need this person if you are unable to fill out your Insurance application form, have given someone your
        Power of Attorney, or for any other reason. This person is called an "authorized representative". You don't
        have to have an authorized representative, but if you want one, you can choose someone to be your authorized
        representative by completing and signing this form.                                             ·

        Check all of the things you would like your authorized representative to do tor you:
        0 Submit and update my application for me, or respond lo a change in my eligibility
        0 Act for me on all matters related to my account and application

     '(. 1. Name of Authorized Representative (First name, Middle initial, Last name)                 2. Relationship to Applicant
                                                                                         _ _...1.1.d:'..l.JdL~lt.p:,_ _ _ _ _
        3. Address                             +1._   -\-                                                                '
       4.~Lo[l_~ _§_._(<L .. ___:S--r='s-,.S'-"ta-,-te____                       6. Zip Cod)> .             17. CountY. -r·-------
                         1..(   Is ui I\ e..                K                     ___q_Q ,;;_ 0,1           .   ::r~ff.e.rso_,.11~-c-c=-c--
        8. Primary Phone Number                  0 Home 0 Work      Cell         9. Secondary Phone Number 0 Horne: D Work 0 Cell
       _('5t>~            l 5 7 <(- .J>- o Fs't,___                               (          )    /\l /;t
        10. Organization Name (if applicablec-)--------~~--~-~-'-+I~117"."'ID~N-um-;-be-r-,('i'f-ap_p_,li~ca.,.bTe)-··--
                                                                                                                         i
       __LQu.      bvlWo 'D..e_r>-1..
       12. Email Address        ~_J_
                                      of                    CQrreP!-ioA..S ,
                                                              ~=~=~~----~~~----
                                                                                1 _ _ _ __




        You Can Choose an Insurance Agent or kynector.                                                                   i'
                                                                                                                         !
        Insurance agents and kynectors are people who are specifically trained to help you find a healthcare plan.
        Their services do not cost you anything extra. Insurance agents are licensed expert insuranc~ professionals
        who can advisEl you on all types of insurance coverage and can recommend an Insurance plari for you.
        kynectors are Individuals and groups in your community that can tell you about kynect and cah help you apply
        for coverage through kynect. kynectors are not insl1rance agents and cannot give advice or recommend a plan
        for you. You don't have to have an Insurance agent or kynector. II you want one, you can chdose someone to
        be your insurance agent or kynector by completing and signing below.
                                                                                                                         i
        I authorize the kynector or Agent listed below as well as their licensed and kynect certified staff to acc\.ss my records and
        to act on my behalf with kynect.                                                                          '

        1. Name of Insurance Agent or kynector (First name, Middle inilial, Last name)

        2. Organization Name (if applicable)                                                          3. ID Number (lfiapplicable)
                                                                                                                         I




        II you need help with your application or to apply faster onllne, go to www.kynect.ky.gov or call 1-855-4kynect (459-6328). Para
        ayuda en Espanol, llame gratis al 1-1l55-4kynect (469-6328).                                                    i
        Forni KHBE-B01                                           Rev, 11-01-14




                                                                                                                                 LMDC 0023
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 24 of 189 PageID #:
                                     3794




                      '   ...                                                                 I
                                                                                              i
                          -



                                                                                              r

                                                              I•                              Ir


                     CHANGE TO AUTHORIZED
                                        I
                                          REPRESENTATIVE
                                                       !
                                                              ,                               I
                                                                                              l
                                                                                              !
          Effective inunediately I,--------~--------~! am
                                            (Name of Applic1nt/Recipient)
          notifying Kentucky Healthcare Connection that I no longer authorize the Louisville/fefferson
          County Metro Corrections                                                            '


          AUTHORJZED REPRESENTATIVE:                   Edie M. Underwood or Designee

                                                                                               I
                                                                                               I
          to represent me in matters pertaining to my Kynect application, including getting infp1mation
          about my application and signing my application on my behalf.                        i
                                                              .                               i
                                                                                               r




                                                                                               I

      @ t{('nfM"- 1fnf0}&~                                                              I   1-~s- rs-
                    (SIGNATURE OF DESIGNEE)                                                  (!{ATE)
                                                                                               I
                                                                                              iI


             A)   Inmate Number:                                                               t
                                                                                               I
             B)   Booking Number:                    :J..o I 5. ?,o~9 o                       I
             C)   Birth Date:                            7-5-19/oS'
             D)   Social Security Number:




                                                                                                        LMDC 0024
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 25 of 189 PageID #:
                                     3795




       Louisville Metro Department of Corrections
       Jail Complex
       400S. 6th Sl
       Louisville., KY40202
                                                           Patient Education Record                                           ccs
                                                                                                                    CORRECT CARE
                                                                                                                    SOLUTIONS
       Patient Name                           Inmate Number           Booking Number           Birth Date       Date Of Service
       CHARLES R TROUTMAll                    00296168                201530890                7/511968         1111312015

        Arthritis                        r    Verbal   r   Prillted Materials   r   Demo1Jstratedr      Return Demonstration
        Asthma                           r:   Verbal   r   Prillled Materials   r   Demonstrated r      Return Demo1Jstration
        Cardiac Disease                  r    Verbal   r   Prillted Materials   r   Demo1Jstrated   r   Return Demonstration
        Community Resources              17 Verbal     r   Prillted Materials   r   Demonstrated r      Return Demonstration
        Constipation                     C Verbal      r   Prillted Materials   r   Demonstrated r      Return Demonstration
        COPD                             r    Verbal   r   Prillted Materials   r   Demonstrated    r   Return Demonstration
        Coping Skills                    17 Verbal     r   Printed Materials    r   Demonstrated    r   Return Demonstration
        Dental Care                      r    Verbal   r   Printed Materials    r   Demonstrated    r   Return Demonstration
        Diabetes                         r    Verbal   r   Printed Materials    r   Demonstrated    r   Retum Demonstration
        Drug Abuse                       17 Verbal     r   Printed Materials    r   Demonstrated    r   Return Demonstration
        Elevated BP at Screen            17 Ve;bal     r   Printed Materials    r   Demonstrated    r   Re/um Demonstration
        ETOHAbuse                        r    Verbal   r   Prillted Materials   r   Demonstrated    r   Return Demonstration
        Fungal Disease                   r    Verbal r     Printed Materials  r     Demonstrated  r     Return Demo1Jstration
        Gyn Problems                     r    Verbal r     Printed Materials r      Demonstrated r      Return Demonstration
        Hygiene                          r    Verbal r     Prillted Materials r     Demo1Jstrated r     Retum Demo1Jstration
        Hypertension                     r    Verbal r     Printed Ma/enals r       Demonstrated r      Retum Demonstration
        Infectious Disease               r    Verbal r     Printed Materials r      Demonstrated r      Return Demonstration
        Medications                      17   Verbal r     Printed Materials r      Demonstrated r      Return Demonstration
        Muscular Problems                r    Verbal r     Printed Materials r      Demonstrated L Relum Demonstration
        Nutrition                        r    Verbal r     Prillted Materials r     Demonstrated r      Retum Demonstratioll
        Ortho Problems                   r    Verbal r     Printed Materials r      Demonstrated r      Return Demonstration
        Ostomy Care                      r    Verbal r     Printed Materials r      Demonstrated r      Return Demonstration
        Pregnancy                        r    Verbal r     Pni1ted Materials r      Demonstrated r      Retum Demonstration
        STD                              r    Verbal r     Printed Materials r      Demonstrated r      Return Demonstration
        Thyroid Disease                  r    Verbal r     Printed Materials r      Demonstrated r      Return Demonstration
        Wound Care                       r    Verbal r     Printed Materials r      Demonstrated r      Return Demonstration
        other (Specify)                  r    Verbal r     Printed Materials r      Demonstrated r      Return Demonstration
        Other Education




        E-Signed by Heather Dem1ing on 11/13/2015 06:31 PM EST                                                               Page I of I




                                                                                                                                  LMDC 0025
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 26 of 189 PageID #:
                                     3796




       Louisville Metro Department of Corrections
       Jail Complex
       400 S. 6th St
       Louisville. 1 KY40202
                                                                 Problem List                                      ccs
                                                                                                            CORRECT CARE
                                                                                                            SOLUTIONS
       Patient Heme                          Inmate Number           Booking Numbf!r   Birth Dale      Date Of Service
       CHARLES R TROUTMAN                    00296163                201530890         71511968        11113/2015

       Patient Problems:
       I g~feerved--~-at-eg_o_ry--T-yp_e_ _ _ _P_ro_b--le_m________________________      Confinned By

        11-13-2015 Chronic                Circulatory           Hypertension Not Otherwise Specified
        11-13-2015 Acute                  Psych                 Drug Withdrawal
                                          External              Suicide and Self-Inflicted Injury Not
       ic_1_1_-1_3_-2_0_1_s_A_cu_l_e_ ___,C,_,a0u"'s"-es"------'O=lhenvise
                                                0                          S=ec"'iff"'1e,_,d'-------------------'
       Patient Allergies:
         Obse1Ved T
         Dale        ype                              Allergy
       , 11-13-2015 Allergy/fems                      No l<nown Allergies

        Diets

        I     ••No Items Selected *'

       I Appliances
        I     **No Items Selected**

       I Special Needs
        f.7 Housing: Detox f.7 Housing: Bo/tom Bunk f.7 Mental Health: Level 1 Suicide Watch

         Chronic [Long Term) Problems


                                                                                                  Problem
             Date Identified
                                                                                                        1

             Treatment
                   Plan


            Temporary (Usually Self-Limiting) Problems

            Problem 1
        Date of Each Occurrence:

                      4                                      5                                    6




        E-Signed by Heather Denning on l l/13/2015 06:32 PM EST                                                   Page l of 1




                                                                                                                         LMDC 0026
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 27 of 189 PageID #:
                                     3797




                                              ~           .                                                                I
                                   MecJ.ical History & Screening Signatur~ Form
   •
  . lnmal.,Name     TROUTMAN, CHARLES RALPH JR                                       CIN   00296168                                        •   Date Of Birth .. 07105/
                                                                                                                           i
   . 1. I acknowledge that I have at\Swered all qu~stions truthfully and have been told the wa,y lo obtain health seNldes and consent to. routine ca
     by the facillty healthcare professionals. I understand that any medications not picked up within 3 days of refeaselwill be destroyed. ·
                                                                                                                           i
    2. I have
            ',
               received instruction on dental/orai hygiene, and was given the opportunity'to ask questions.             I  I



    3. I have been told that If I am .taking ~~!cations or have been told that I have an off-site while incan;erated, upi~ ~elease I sho~ld report to
    and have the officer call medical. I can receive a 3 day supply of medicine and will be ,told my off,site appoinlmer\t·date a_nd time.
                     .                                                                                                 .    I

           ..                                             .                                                                .I
    4. If I receive a TB skin test but am released prior.to it being read, I understand that I can report to the front deskfln the lobby and ask the offi
    to have it read; or I can go to tile Health Department or f!lY primary care physician to have it read.


    5. I have been told that I have the right to refuse care. My refusal of care at any given tlme does not jeopardize future medical care.
                                                                                                  .                         I
                                                                                                                            I                   .
                                                                                                                               I
    6. I hvae ~een told that I wlll receive a History & Physical Exam within the next 14 days free of charge.                  I
                                                                                                                               '
    7. t have been given th~ opportunity to ask q,uestions.


    8. The name I use at my pharmacy Is: N


                                                                                                                                l
                                                                                                                               I'
                                                                                                             Date'              i
                                                                     Inmate Signature                                           I
                                                                                                                                I
                                                                                                                                I
                                                                                                      If asthmatic, peak flow Is: N
                  If diabetic, Accuchecl< reading Is: N

                                                                                                                                   I
                                                                                                                                   '

                                                                                                                                   iI
                                                                                                          1111312015               II
                                                                   Employee Signature
                                                                                                             Daw
                                                                                                                                   I·
                                                                                                                                   I
                                                                                                                                   I
                                                                                                                                   I

       LPN71 STONE                                             1111312015 1$:09                                                     I  I
                                                                                                                                                     Page; 1


                                                                                                                                                  LMDC 0027
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 28 of 189 PageID #:
                                     3798




                                                                                                                                     !
                                                       .                                                                             I
                                 Medical History & Screening Signature Eorm
                                                               .           .                    .                                    I         .
  Inmate Name
 ............
                  TROUTMAN, CHARLES RALPHJR
            ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~-+-~~~~~~~~
                                                                                   CIN       00296168                                i·   Date_ Of Birth    07/05/1968


  1. I acknowledge !hat I have answered all questions truthfully    ~ndhave been told the way to obtain health services            a~d             t~
                                                                                                                               consent routine care pr
  by lhe facility healthcare professlqnals. ·I understand that any medications not picked. up within 3 days of release will ,. delltroyed.


  2. '1 have received lnslruclion on dental/oral hygiene and was given Iha opportunity to ask questions.                             I
                                                                                                                                     I
  3. I have been told !hat ff I am taking madicalfons or have been told that I have     ~n
                                                                                       off-site while incarcerated, Uf)Qn release I should ref)Qrt to the e
  and have U1e officer call medical. I can receive a 3 day supply of medicine and will be told my off-slle appointment daio and lime.
                                                           ,           .                                                    .        I
                                                                                                                                     I.        .
 4, If I receive a TB skin test but am· released prior to it being read, I understand that I can report to the front desk in th~ lobby and ask the officer I<
 to have It read; .or I can go to the Health Department or my prl_mary care.physician to have ii read.                               j.
                                                                                                    .                   .            I                  .
  5. I have been told that I have the· right to refuse care. My refusal of care at any given time does not jeopardize future, medical care.
                                                               '                                                                     i
                                                                                                                                     I
  6. I hvae been told that I will receive a HistoJy & Physical Exam within the next 14 days free of charge,


  7. I have been given the opportunity to ask questions.

                                                                                                                                     I'
  8. The name 1. use at my pharmacy is: N                                                                                            I
                                                                                                                                     I

                                                                                                                                     lI
                                                                                                               Date
                                                                    Inmate Signature                                                 II
                                                                                                                                     i
                If diabetic, Accucheck reading Is: N                                                    If asthmatic,   pe~k 11ow is: ~
                                                                                                                                     I

                                                                                                                                     I
                                                                                                                                     I

                                                                                                                                     I

                                                                                                                                     I
                                                                                                               Date                  I
                                                                   Employee Signature
                                                                                                                                     II
                                                                                                                                     I
                                                                                                                                     I
                                                                                                                                     I
                                                                                                                                     I


                                                                                                                                     I
                                                                                                                                     I
                                                                                                                                     I
                                                                                                                                     I

                                                                                                                                                   LMDC 0028
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 29 of 189 PageID #:
                                     3799




                                                                     ..
                                       Loujsville Metro Dept.
                                                                                lnllial Medical
                                                                                                   of Corrections
        '                                                                                                                                   !
  :1N       00296168                     SSN      403--04-5215          Inmate Screening#         00275656               Screening Date Tl/"e   11113/201518:01
                                                                                                             .                              I
  utiate Name      TROUTMAN, CHARLES RALPH JR                      Date Of Birth    07/05/196$       Race        Whlte/Eurp/ N.Alr/Mla   Easf    Sex   MALE



  lo you ·have a. medical p(oblem such as bleed!ng or Injuries that requtres Immediate medical altentlion? (Y or N) N                       1
  fyes, explain:       N
                                                                                                                                            1

  l? you have d selious medical condition that may require attention while you are here? {Y or N) N                                         I
  f yes, explain: N                                                                                                                         !
 iave you had anx past serious Infectious dlsease? {Y or N)    N
  f yes, explain: N


  Vital Signs:'

 31ood Pressure :                                                   Reading: 148195


                                                                    Reading: 93



 Respirations:                                                      Reading: 18


 Temperature:                                                       Reading: UTO


 SP02-Sal:                                                          Reading:       too

 Do you have any medical problems thal we should know about? (Y or N}       y
                                                                        lfyes1
                                                                    ·· ·explain;




                                         Louisville Metro l)ept.                                    of Corrections 'I                .


                                                                                                                                                   LMDC 0029
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 30 of 189 PageID #:
                                     3800




    Inmate Name     TROUTMAN, CHARLES RALPH JR                                                   Inmate Number   00296168



    Current Medical Condition:
                Intoxicated? (Y or NJ     N· If yes, explain: N

                    Lesions? 0'.' or N)   N     If yes, explain: N

               Obvious pain? (Y or NJ     N     If yes, explain: N

                     Bruises? (Y or N)    N     If yes, explain: N.

                      Faver? (Y or NJ     N     If yes, explain: N

                    Nausea? (Y or NJ      N     If yes, explain: N

             Skin infestation? (Y or N)   N     If yes, explain:

                   Sl<ln rash? (Y or NJ   N     If yes, explaJn:' N

                   Jaundice? (Y or N)     N     If yes, explain: N

              Needle marks? (Y or N)      N     If yes, explain: N

             Swollen glands? (Y or N)     N     If yes, explain: N

               Acllve cough? (Y or N)     N     If yes, explain: NN


    Other rssues not covered above? (Y or N)      N .

                                               If yes,
                                               exp[a!n




                                                                      I   ''




                                              Louisville Metro Dept. of Corrections
                                                                               Initial Medical


    Inmate Name     TROIJTMAN,.CHARLES RALPH JR                                                  Inmate Number   00296168




                                                                                                          LMDC 0030
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 31 of 189 PageID #:
                                     3801




  f yes,    E~plaln:    N


  \re you currenlly laking a presclption that may need continuation while you are here? Cf or N) Y
                                    ·!lyes,
                                                                                                            I
                              MedlDose/Freq                                                                 I
                                                                                                            I
                                                                                                               i

                                                                                                            j
                                                                                                            I
                                                                                                            I

                                                                                                            I
                                                                                                            i
                                  Pharmacy:        CVS PORTLAND                                            Ii
                                     Doctor:       N                                                       i.
                                                                                                            I

  Do y,ou require a special diet? (Y or N)     N   Religious?.   ID   MediCBI?       [']
                                                                                                           II
                                                                                                           I

                                                                                                           !'
  ti yes, Explain:       N    ·


  Have you fah1ted or had a head injury within the past 6 months? \l or N)       N                         'j.
  If yes, Explain:       Nn
                                                                                                        !
                                                                                                           '
 Have you been seen by a doctor In the last 6 months? (Y or N)        N

  If yes, Explain: . N



  Oo you wear dentures, a partial p!ate1 g!assee, cont~ct lenses, or a hearing aid? (Y or N) N
  ~yes,     Explain;     N



  Do you have lrproslhesls, a splint, Crutches, a cast, or a biace? \( or N}     N
  If yes, Explain:       NN

                                                                                                        i
                                                                                                        I
                                                                                                        '
                                                                                                       I
                                                                                                       i
                                                                                                       I·
                                                                                                       I
                                             Louisville Metro Dept. of Corrections!
                                                                                     Medical Detox     /
                                                                                                       I


  Inmate Name          TROUTMAN, CHARLES RALPH JR
                                                                                                       !
                                                                                                     lnrnata Number   00296168
                                                                                                       :
  Have you taken potentially dangerous levels of drugs or a!toho!? (Y or N)      N
  If yes:

  When:                  N



                                                                                                                   LMDC 0031
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 32 of 189 PageID #:
                                     3802




    How much:

    Do you <Jrink alcohol? ('(or N)"   N

                  Howoften: N

    If yes:       How much: N

                  Last time:     N


    Do you use stieet drugs? ('(or N)      Y

                 What type: HEROIN AND METH

   ,If yes:       How often: DAILY

                 Last time:      11/1212015


    Do you use lnlravefnous drugs? (Y or N)    y

                 What type:      HEROIN
    If yes:
                 How often:      DAILY

                  Last !Ima:     11/12/22015


    Have you ever expe.rienced DT's or other serious •Mthdrawal from drugs or alcohol? ff or N)   N

    Blackouts? (Y or N)     N
   • Selzur0s? ('(or N)     N
   · Tremors? ('(or N)      N
     Nausea? ('(or N)       N
    Vomiting? ('(or N)      N
        Other?. (Y or N)    N
    Explain:- N


     If a program Is aval!able foryou to al!end a free substance abuSe treatment program as soon as yoowere N
     released from jail, woUld you be willIng to allend? ('(or N)




                                                                                                                LMDC 0032
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 33 of 189 PageID #:
                                     3803




                                                                                                                                             .,

                                             Louisville Metro Dept. of Corrections                                                            r·
                                              ·.                                     Current Medical                                          [

                                                                                                                                     . .I
  :IN: 00296168                         SSN: 403·04-6215                      Inmate S<:reenlng #   00275a57               Screening Date Tifna    11/1312015 18:01
                                                              I
  1mateName         TROUTMAN, CHARLES RALPH JR)                           Date Of Birth 0710511968        Race   Whlte/Eurp/ N.Afr/Mld Eas
                                                                                                                                             II     Sex    MALE
                                                                                                                                                     '
  )0   you know the.date (lf your last·te1anus shot? <Y or N)         N       If yes, Date received:


  lave you had a TB skin test? (Y or NJ      Y       If yes, Date received:                    Whe"re:
                 Was It positive? (Y or N)   Y


  )o you have any of the following prob.lams? .


  ;hronlc Cough/blood? (Y or N)          N    If yes, explain: N                                                                             Ii
       Recent weight loss? (Y or N)     N      If yes, explain> N


       Recent appeute loss? (Y orN)     N      If yes, exp la In: N


                     Fever? (Y or N)     N     If yes, explain! N


             Night sweats? (Y or N)      N     If yes, explain: N


                   Fatigue? (Y or NJ     N       If yes, explain:. N


  -lava you ever been treated wllh TS drugs?       rr or N}    N

                                               If yes, ~xplain: N


  Do you use tobacco products? {Y or N)        ·N             Type: N
                                                      How often: N




·' .




                                             Louisville Metro Dent. of Corrections
                                                                          .         . Current Me-:ilcal                                      1
                                                                                                                                                         LMDC 0033
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 34 of 189 PageID #:
                                     3804




    Inmate Name      TROUTMAN, CHARLES RALPH JR                                          Inmate Number   00296168



    Female Qnestions:                                    Where:    N
    Are you pregnant? Cf or N)      N If yes              When: N
                                                       Treatment: N


   Have you recently given birth? Cf or N)         N     Where: N

                                        If yes:          When:     N
                                                       Treatment: N


    Hava y<lu recently miscarried? tf or N)        N      Where: N
                                         If yes:          When: N
                                                       Treatment: N


   Are you on birth control pllls? ff ~r N)    N         Where: N

                                         If yes:          When: N

                                                   Treatmenl: N


    Are you faking any post natal medications?\{ or N)         N

               Med/Dose/Freq: N

                     Pharmacy: N
                          Doctor. N


    Do you have any of the following?


                       Fat$9 teeih? (Y or N)       N.      Where: N
                                         If Yes:           When: N
                                                        Treatment: N


       Caps, Crowns, or Brtdges? Cf or N)          N       Where: N
                                        If Yes:            When: N
                                                        Treatment: N




                                               Louisville Metro Dept. of Corrections
                                                                       Current Medical


    Inmate Name      TROUTMAN, CHARLES RALPH JR                                          tnmate Number   00296168




                                                                                                  LMDC 0034
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 35 of 189 PageID #:
                                     3805




                                 If Yes;            When; N
                                                Treatment; N


                   Diabetes? (Y or N)      N        Where: N

                                If Yes:            ·When:   N

   Accu-Check: N                                Treatment: N


           Seizure Disorder? ff or N}       N      Where; NN

                                If Yes:             When:   N
                                                Treatment: N


                     Asthma? (Y or N)       N       Where: N

                                If Yes:             When: N

      Peak flow: N                              Treatment: N


        Other lung problems1 (Y or N)       N       l(Vhere: N
                                 If Yes:            When: N
                                                Treatment: N


              Heart Condition? (Y or N)     N       Where: N

                                 If Yes:            When: N
                                                Treatment: N


                Hypertension? (Y or N)      Y       Where: N                                ·''
                                 If Yes:            When; N
                                                Treatment; DOESN'T KNOW NAME OF MEPS


                      Cancer? (Y·or N)         N    Where: N
                                  lfYes:            When: N
                                                Treajment: N


          Sickle Cell Anemia? (Y or N)         N    Where: N

                                  If Yes:           When: N                           f

                                                Treatment: N

                                                                                             I
                                                                                             I
                                        Louisville Metro Dept. of Corrections I              I
                                                                    Current Medical          I
                                                                                             I
                                                                                             i
 lnmateNama    TROUTMAN, CHARLES RALPH JR                                                 lnm8te Number    00296168
                                                                                             I

                        STDs? (Y or N)         N    Where.: N
                                 If Yes:            When; N
                                                Treatment: N

                                                                                            !!

                                                                                                          LMDC 0035
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 36 of 189 PageID #:
                                     3806




                                          lfYes:        When: N
                                                     Treatment: N


                           Hepalills? (Y or NJ      N    Where: N
                                          If Yes:        When: N
                                                     Treatment: N


                                HIV? (Y or N)       N    Where: N
                                          If Yes:        When: N
                                                     Treatment: N


               Perslslent sor~ throat? (Y or N)      N   where: N
                                          lfYes:         When: N
                                                     Treatment: N


                           surgelies: (Y or N)       N   Where: N
                                          If Yes:        When: N
                                                     Treatment: N


                          Ches1pain? (Y or N)        N Where: N
                                If Yes:                  When: N
                                                     Treatment: N


    The Inmate has beep told that they may be given a three day supply of medication al thelr lime of release. (Y or N) Y

              Oo you understand that you may reque.st ~ health care provider at any time whlle you are here? \for N) Y

                                           The inma!e has been tofd !hat this facility charges a fee for services. ff or N)   Y




                                              Louisville Metro Dept. of Corrections
                                                                                    Current Medical


    Inmate Nama     TROlJTMAN, CHARlES RALPH JR                                                                                   Inmate Number   00296168


    Disposition


    Ememancy room - pre-booking lnjwy; (Y or N)          N                  Explain all yes answers below:
      Emergency room - Acute condition: {Y or N)         N

                               Physician: (Y or N)       N

                                 Sick caU (Y or N)       N

                           Mental Hea/lh (Y or N)        N



                                                                                                                                           LMDC 0036
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 37 of 189 PageID #:
                                     3807




                                                          •.




  'lace(llent In:   General population - ChkBox    ID
                                Delox - ChkBox     lllJ
                              Medical - ChkBox     [['I
                         Mentai h6'Jlth - Chk8ox   ID
  :xplaln:




                                                                     I
                                                                     I'
                                                                     !
                                                                     i
                                                                     I

                                                                     !I·
                                                                     i
                                                                     i
                                                                     I
                                                                     I

                                                                     II




                )




                                                                 I
                                                                .I


                                                                           LMDC 0037
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 38 of 189 PageID #:
                                     3808




                                             Louisville Metro Dept." of Corrections
                                                                               Psychiatric Questions


    CIN     00296168                             SSN XXX-XX-XXXX             Inmate Screening#      00275658               Screening Dale Time   111131201518:01'

    Inmate Name       TROUTMAN, CHARLrn RALPH jR                        Date Of Birth    07/0511968          Race   Whlte/Eurp/ N.Afr/Mld Eas


    Do you have a serious mental health condition lha! may need anent!<m whHe you aie here? \{er N) N

    If yes, explain the condition and then call mental health:


    Have you been hospllaU2ed for emotional problems within the last year? (Y or NJ     N     If yes, call m~ntal health

    Where: N
    When: N
    Mads:     N


    Ate you currently being treated by an out patient communlly mental health center? {Y or N)    N
    Doctor/Agency:         N
    Pharmacy/Mads:         N
    El<plaln: N


    Have you recently taken or.been prescribed medications for emotlonal problems? (Y or N) N
   • .If yes, explain: N

    Have you ever had a dosed head Injury that resulted In permanent d!Sability? (Y or N)     N
    If yes, explain: N


    Do you have leamlng or olher disabllflles !hat 1Nill impact your abmty to undersland Instructions whtle you are hete? (Y or N)J

    If yes, explain: N


    /.ve you· aware of any reason you should be seperaled from anolher Inmate wh!le you are here? f'( or N) N
    If yes, explain: N


    Have you required sepera!lon from another inmate white Incarcerated ln anoth~r facll!ty? (Y Of N) r;.J
    If yes, explain: N


    Have you ever attempted suicide? (Y or NJ     Y If yes, call mental health
    MethQd:       N
    When:         2015
    # of times: 3-4




                                             Louisville Metro Dept. of Corrections
                                                                               Psychiatric Questions


                                                                                                                                                 LMDC 0038
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 39 of 189 PageID #:
                                     3809




                                                                                                                       I
   male Name        TROUTMAN, CHARLgs RALPH JR                                                                 Inmate Number    00296168
                                                                                                                       I

  re you currently thinking about S1Jicicle? \for N)          Y If yes, call mental health

  'xplain: TRIED TO STRANGLE SELF IN HOLDING CELL T


  '<),es subject have a plan or suicide Instrument In their .possession? (Y or N)            Y
  :xpl.ain:


  'Oes subject show signs of depression? (Y or N)            Y
  :xplain:

  !Oes subject express feellngs of lwpatessness? (Y or N)              Y
  :xplain:

  1qes s~bject appear anxious, afraid, or angry? (Y or N}            Y
  :xplaln:

  1oes $Ubjecl appear embarrassed or ashamed? Cf or N)                 Y
  :xplain:

  loes subject talk or act In a strange manne<'I \f o.r N)         N
 :xplaln:

 ; Sl.!bject apparently under the Influence of alcohol or drUf,Js? (Y or N)          N
 :xplain:
                                                                                                                   !
 loes subject show sigiis ofwlthdrawat or mental Illness? (Y or N}               N                                  I
                                                                                                                   II ..
 :xplain:
                                                                                                                   '
                                                                                                                   I


 )oes officer/staff believe sub{ect may be a suicide rl:;;k? (Y or N)           Y
 :Xplain: TRIED TO STANGLE SELF IN HOLDING CELL.


 :mes subject lack family or fnends In the community? \for N)               N
 :xplain: N


 -las subject experienced a s!gnificant loss Wllhln the fast 6 months? ff or N)                  N                II
 :Xplaln: N
                                                                                                                  l
 s subject preoccupied with major problems other than their legal sltuat!on? (Y or N)                 N
 Explain: N




                                                Louisville Metro Dept. of Corrections
                                                                                       Psychiatric Questions


 Inmate Name         TROUTMAN, CHARLES RALPH JR                                                                lnm te Number    002961$8
                                                                                                                  1

 ~~c: ~ f~m\ht   m"'mhPt nr c:lnnlflr~nt nthi:>( .ilfpmnl.:>CI nr rnmm111Prl c:1 drirlP? N   N   N\   N


                                                                                                                               LMDC 0039
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 40 of 189 PageID #:
                                     3810




       pain:
    Have you understood all !he queslio~ I have asked you? ~or N)             N
    Explain: N

    Have you provided us wilh alt the info1111atlon that you want   u~   to be ~ware of vihfle you are her&? (Y orN) N
    Explain: N

    Does the.screener feel that the subject Js capable of understanding au questions being asked? (Y or N) N

    Explain: N


    Doe8 this subject have any lnslttullonal hlstoty alerts? (Y or NJ      N Call mental health If any alerts·are relaied to mental health, suicide •. MR. etc


    Does the screener feel that this subject shoUfd be referred to a supervisor tor review? (Y or N) N
    Explain: N


    Is there any indication that the su.bjecl is reacting so negatively toward their charges that they may eng8ge ln self harm? Cf or N} N Call mental health

    Explain: NN


    History of psychlatrfc treatment? (Y or N)    N

    Where: N
    When: N
    Meds: NN.


    Old you answer yes to 6 or more questions? {Y or N)       N
                                                                             '
    If yes, Mandatory mental health notification. Include name of person contacted and ho'using location of subject.

    Name of staff: N

    Housing location: N




                                                                                                                                                LMDC 0040
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 41 of 189 PageID #:
                                     3811




                                                                                                                    "   i
                                                                                                                        !
                                                                                                                        •,

                                                                                                lw




                                         •                                                           •          .            t
  Do you have health coverage now, ·including dental and major medical coverage that Is not Medlbaid or
  KCHIP?                                                                                                                                        .
  0 YES. If yef!., complete.the Information below.               ONO.
  Type of coverage                                               Policy Number--------------"'--
  ,Name of policy holder - - - - - - - - - - - Coverage start date - - - - - - - - - " " - - -
 .Name of Insurance companY--------- Coverage end d a l e - - - - - - - - - - " " - -

  lnsurance Company's Address - - - - - - - - - - - - - - - - - - - - - - - - - ' - - -



                      Sign
                        .
                           and Date this Application                                  '.

 ·• I am signing this· application under penalty of perjwy which means I have given true ~nswers to all the ·quest~ns on
      this form to the best of my knowledge and belief. I know that I may be subject to penallles under federal law 'If I
   . provide false and/or untrue Information.                   ··                     . "      '                   .\'     \
  • I know that I must te)I kYnec( If anything changes from what I wrote on this appllcatlo~ within 30days of the cl)ange. I
     can visit kynect.ky.gov or ca/I 1-855-4kynect (459-6328) to report any changes.                       ·         ·:
  • If I think kynect has made a mistake, I can appeal Its decision. To appeal means to tell someone at kynect !fiat ·1 think
     the action is wrong, and ask for a fair review of the action. I know that I can be represented In the process by
     someone other:than myself. My eligibility and other Important information will be explained to me.                !
  •I know that underfederai'law, discrimination Is no\ permitted on the basis of race, color, national ortglri, sex, age,
     sexual orientation, gender Identity, or dlsabllity. I can file a complaint. of discrimination by visiting          :
     www.hhs.gov/ocr/office/file.                                                 ·                                     .
  · I understand that kynect will check my answers using lnformallon In databases from the Internal Revenue Service
     (IRS), Social Security, fhe Department of Homeland Security, and/or any other trusted source. If the information does
     not match, I may be a~ked to send proof.                      ·    .                                               \
  \enewal of covera11e in future years: To make It easlerto determine my eligibility for help paying for health coverage
  1future years, I agree to allow kynect to use income data, Including Information from tax returns and other tius(ed.data
  ~ureas. kynect wlll sehd me a nollc.e, let me make any changes, and I can opt out at any lime.            ·      !·
   es, renew.my eligibility automatically for the next: (select one)                                               '
   I 5 years (maximum allowed) O 4 years . 0 ·3 years D 2 years 0 .1 year
   f Do not use Information from tax returns or other data sources to renew my coverage.
                                                                                                                                     i
   'tar Registration; If 1·am not registered to vote or not registered where I curienlly five, I can choose to registe( to vote
   'checking yes below. If I check yes, I will recelve"a v9ter registration application in the mail. Checking yes or ~o below
   >E)s not affect the outcome of this appllcatlon. ·                                                                  !
    Yes, I want to apply to register to vote. An application will be malled to me. DNo, I don't.want to register td vote.'

    am eligible for Medicaid:
   understand that if Medicaid pays for a medical expense, any other he11lth Insurance or legal settlement paymS:nts will
   io to Medicaid to reimburse It for the expense. ·" ··                      ·                         · ·      !
   understap that !llY appllcatlon may be reviewed to make sure t~at eliglblllly was determined correctly; If my :,
   ipplioat 6n s review , I must c<iopera        the review.                                                     ·

    iature                                                            Date (mmi<ld/yyyy)



                  .                                                                             .                                        j           .
                 If you need,h~lp with your appllcatlon or to apply raster online, go to www.kynect.ky.gov or call 1·865-4kYn•ct (459·
                 6328). Para ayuda en Espaftol, llame gralls al 1·855-4kyneot (4,59-6328):                                 . I
                                                                                                                                 ,       I
                 Form KHBE-<IU.                              Rev. 8-30~13                                               Page 5           qr 5
                                                                                                                                         !




                                                                                                                                                    LMDC 0041
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 42 of 189 PageID #:
                                     3812




                                          8k DI: 11/13/2015 00:48
                                          l111mate #:oa2sa1aa
                           ·;.-.
                                          ,_.
                                          ~looking   #:201530890
                                                       ··~·r·~·

                                   :C::'!'.W:        ;~\)_Jji>"·;:~i<~
                                   ~~~.~~~*'ft1!16~-f~t'. .
                                    .;   t .' ~ '      ' :.! ' .,   '   .




         . •·;
                  .. l:·
                 '-;_




                                                                            LMDC 0042
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 43 of 189 PageID #:
                                     3813




  11/13/2015                                                          • •       .Sapphire eMAR                       I
   DENNING, HEATHER
   LOUISVILLE METRO JAIL
                                                                  ·    Patient Chart                                 I
   COMPLEX
   l OUISVU LE KY
                                                  Home         Queues            Inventory        Order Entry        I[                              ~
                                                                                                                                    PATIE?ff:..rsEARC_H
     Viewed Patients "'          I:..         TROUTMAN,      c~.lilmw@          Tiid@irlii>1r;itis!IJARlES RALPH J   .. SEARCH )YD LISA M
   ~-------'"                             \._ #296168·                ~        #1)02961.t>S               ,              .r-.        \#002?3:f4a     }{)
                                -.-...   ···-·-··-- - -   -----                                                                           I
                                                                                                                     I          ,    .    .~


    TROUTMAN~ CHARLES #296168. I '    ·1         Ii~ I :
            Demographic:~ jw__
                             · ------+~----_;___c_h_ronip Problems
                         DO~:      07/05/1968 (47y) Race: Race Declined                   Ethnicity: Ethnicity                            '
                                                                                                                                          !



                         Height: Oft Oin                   Weight: Olbs                 ·::l'.i1A
                        '. Medpass Notes:



   r7ilflr      Medications         Ir    Vitals/Treatments       If        Problem List      I
    ~




  https://www.sapprjreemr.conllivlalnJPag~/PatientCharlPage.aspx7p!d=992372#                                                                               1/2


                                                                                                                                                   LMDC 0043
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 44 of 189 PageID #:
                                     3814




      11/13/2015                                                                   Sapphire eMAR
                                                                                     '01'    ' ...




      ISEARCH VITALS/LABS/TX              ~SEARCH                                                          All Active (1)    J   ·Vitals (1)


        VITALSffREATMENTS
                                                                                                                                               , LA:
       VITALS/lABS                  DIRECTIONS                       PRESCRIBER             VALUE        START DATE'cr   STOP DATE
                                                                                                                                                FOi


                                                                     MOTAYNE,               I        I
                                                                                            c-=i
                                   l
        BLOOO PRESSURE               TAKE/PERFORM ONCE.
                                     DAILY
                                                                     TONYA -                             11/13/2015         11/19/2015
                                                                      [MEDICAL]
                                                                                            mm Hg




      ht!psJ/w'NW.sapphlreemr.C0011Maln/Pages/Pa!ien!Chartpage.aspx?pid=i992372#



                                                                                                                            LMDC 0044
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 45 of 189 PageID #:
                                     3815




                                                                PROBLll.M LIST

                                                                             Name:
    Site Name:     Louisville Metro Deparbnent of C~rrections                ID#             2 'i'     /{,fj"
                                                                             D.0.B.


    Medication Allergies


                                                                                                                   i
        Date                                                                                  Date      Health. Car~ Practitioner
     !denittfied                                                                            Resolved            Sigrlature
    t ,.., IN      [. h . :\-rl't-                                                                                 I
                           Ii "t' Q \ -1                                                                           i
                         (VIL 11. o-i•~              -                                                             I
                                                                                                                   '
                                                                                                                   I

                                                                                                                   i
                                                                                                                   I
                                                                    '                                              I
                                                                                                                   I
                                                           "                                                       I
                                                                                                                   I'
                                                                                               •'                  I
                                                                                                                   I
                                                                                                                   I
                                                                                                                   !
                                                                                 .                                 I
                                                                                                                   I
                                                                                                                   !
                                                                                                                   i
                                                                                                                   I
                                                                                                                   I
                                                                                                                   I'
                                                                                                                   I
                                                                                                                       !
                                                                                                                       I
                                                                                                                       I
                                                                                                                       !
                                                                                                                       I
                                                                                                                       ,.
                                                                                                                       I


                                                                                                                       i
                                                                                                                       I
                                                                                                                       I

                                                                                                                       '

    Test               Date .              Results       Date      Results           Date    Results       Date        1 Results
    PPD                                                                                                                !
    TETNUS                                                                                                             I
    Physical                                                                                                           !

                                                                                                                             LMDC 0045
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 46 of 189 PageID #:
                                     3816




        ...                            0                     i
                                                                              Q·
                                             ~~~tq~
                               INMATE EDUCATION RECORD

                      Tto A-~"""
                                                                                              I
   INMATE NAME:                                                            CIN #_J~~G_/_~.;.:..!  f/'
                                                                                                   __

   Education Codes:           V- Verbal
                              P • Printed Materials
                              D, Demonstrated
                              RD - Return Demonstration


   Topic                      Date/Initial             Topic                     Date/Initikl
   Arthritis                                           Hv•lene                                !
   Asthma                                              Hypertension                            I
   Cardiac Disease                                 · Infectious Disease          c1 c. I? ltct I11Y1
   Community Resources                                 Medications               "L   /-,/)r1A
   Constipation                                        Muscular Problems                      i
   COPD                                                Nutiitlon                              I
                                                                                              I
   Coping Skllls               v 6hfl"f ~"             Ortho Problems                         I
                                                                                              '
   Dental Care                                         OstomvCare                             II
   Diabetes                                            Pregnancv                              I
                                                                                              '
   Drug Abuse                  v   (; 1'1 (('(~        STD                                    I
                                                                                              I
   Elevated BP at Screen                               Thvroid Disease                        I
   ETOHAbuse                                           Wound Care                             I
                                                                                              !
    FuMal Disease                                      Other (SpeciM
                                                                                              ''
   Gyn Problems                                                                               I
                                                                                              I
    ~~L~                                                                                      I
   Signature                       7         Initial

                                                                                              \
   Signature                                 Initial                                              I



   Signature                                 Initial
                                                                                                  I·

   Signature                                 Initial




                                                                                                       LMDC 0046
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 47 of 189 PageID #:
                                     3817




                             0

                                 NURSING NOTE
                                                    ALLERGIES:   )J t<O!

                                                                         !
                                                                         I

   Date         Time                        Notes                    ,   I           Signature




                                                                         I
                                                                         !
                                                                         !
                                                                           '
                                                                           i
                                                                           I
                                                                 -         'I
                                                                           I
                                                                             '
                                                                           i
                                                                           Ii
                                                                             !
                                                                             I
                                                                             !
                                                                             i
                                                                             i
                                                                             !
                                                                             I
                                                                             I
                                                                             I
                                                                             !I
                                                                               I
                                                                               i
                                                                               I
                                                                               !
                                                                               I'
                                                                                I
                                                                               :
                                                                                I
                                                                                i
                                                         '(.·
                                                                               I
                                                                                 I
                                                                                 I
     Nursing Note                                                                I
     Revised 12/2014 ad
                                                                               I
                                                                                     LMDC 0047
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 48 of 189 PageID #:
                                     3818




                                             ··:, . A
                            . .                    . ,,., .                    · 1--.- .                     '...                   I



               NON·C~lNTROL~ED                                       MEDICATION PR                                  -~CRIPiTION.
                                      .                                                                                  •          I
                                                                                                                                    i
      TO:        Diamond Pharmacy                                                                 This document Is Jntented .solely rdr the use Qr the
                 645 KoUer Prive                                                                  recipient named herein aild conta"i(ls Information that ls
                                                                                                  oonfjdential and subject to appUcable privacy lows. If you
                 Indiana, PA 15701                                                                are not the ltitended rectpfenl, or tQe recipient's
                                                                                                  authorized agent, YoU are hereby Qot!flad that any usem
      FAX:       800-523-0008                                                                     disclosure, or copying O~ thfs doouinent Is strictly
                                                                                                  prohibited. If you hav.e received th~s d<Jcument In error,
      FROM:      KYLM - LOUISVILLI; METRO JAIL COMPLEX                                            please nol1fy us fmmedtately by rerephorte to.arrange for
                                                                                                  relurn of the document to us. Tharik you.
                 400 SOUTH SIXTH STREET

                 LOUISVILLE, KY 40202
      PHONE: 502-574-2145                                                                                                           II
      SUBMITIEO BY: MCCARTHY, OAVIO
                                                                                                                                    II
      SPECIAL INSTRUCTIONS: NOT TO EXCEED 16MG/24HR'OETOX MEDS


      RX: 5173231

      KYLM - LOUJSVILLEMETRO JAIL COMPLEX ·                                                  EVERSON, MO (BCC-
                                                                                                                                    i
      400 SOUTH SIXTH STREET                                                                 EKC, RONALO J
                                                                                             8E4B7B736
                                                                                                                                    Ii.
      LOUISVILLE, KY 40202

      NAME:            TROUTMAN, CHARLES
                       --~--'--~----------
                                                                                         MRN: 296168                                 I
      ADDRESS:                                                                                        DOB: 07/05/1968
                                                                                                                ------;.--
      ALLERGIES:       NO KNOWN DRUG ALLERGY


                                     Loperarnide 2mg Capsule (IMODIUM) ., DOT/COT OROER
                                                                 QUANTITY:     24.0000
                         TAKE 1 CAPSUl-E(S) ORAL!-Y FOUR TIME$ DAILY AS NEEDED NOT TO
                                         EXCEED 16MG/24HR'DEIOX MEDS




                       ORDER TYPE: Profile

      WRITTEN:   06107/14         REFILLS:    1           RX:    5173231
      START:     06107/14         STOP:      06109/14
                                                                                                EVERSON, MD (BCC-EKC; RONALD J
      DIAMOND:    12              STOCK: 0                      BACKUP:    O
                                                                                                .         13E4878736                    I
                                                                                                                                        I
                                                                                                                                        I

                                                                                                                                        I
                                                                                                                                        I
                                                                                                                                        I
                                                          ~**CONl'ltOLS ONLY***
                            Please·sign tfie above pre~c:riptlon and fax to Diamond Pharmac::y at 800·523~0008
                                     Per your state policy the original hard copy should b~ mailed to:
                                       DIAMOND PHARMACY SERVICES ATTN: MEDICAL DEPARTMENT
                                                                                                                                        I
                                  All PRE·PfUNTEO NAMES
                                                                1Scn~Rtil~i1
                                                          m S(GNATURE TABLES COMPLY W!fH ELECTRONC SlGNATlJP.E GUIDELINES


                                                                                                                                                 LMDC 0048
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 49 of 189 PageID #:
                                     3819




                                                       {~                                                         ~                  i

      .---N-0-N--C-O_N_T_R_O_L,..[E,_D_M---'EDICATION                                                   PR~SCRl~TION
      TO:          Diamond Pharmacy                                                              This document ls intenled solely rJr the use of the
                  '645 Kolter Drive                                                              recipTent namEld herein and contalhs lnfom1at!on that Is
                                                                                                 oooflderitla! and subfect to app!Jca~le privacy laws. Jf you
                   Indiana, PA 15701                                                             are not the Intended reclptent, or U,e recipient's
                                                                                                 authorlted 8gent,. you are hereby !JOtifled that any usem
      FAX:        800-523--0008                                                                  disclosure, or copying of this docu{lie11t ls strlcily
                                                                                                 prohibited. If you have received thl,s doCtJment In error,
      FROM:       KYLM - LOUISVILLE METRO JAIL COMPLEX                                           pleMe notify us Immediately by telephone lo arrange for
                                                                                                 return of lhe document to u5. Thei1k you.
                  400 SOUTH SIXTH STREET
                                                                                                                                     !i
                  LOUISVILLE, KY 40202,
      PHONE: 502-574-2145                                                                                                            !i
      SU8MITIED SY: MCCARTHY,'DAVID
                                                                                                                                     I
      SPECIAL INSTRUCTIONS:            I                                                                                             I.                  I
      RX: 5173232
                                                                                                                                     !I                 .
                                         '----------------------+1-----1
      KYLM ·LOUISVILLE METRO JAIL COMPLEX                                                  EVERSON, MD {BCC.                         I
      400·SOUTH SIXTH STREET .                                                             EKG, RONALD J
                                                                                           BE4878736
                                                                                                                                     I
      LOUISVILLE, KY 40202

      NAME:             _T_R_O_U-"rM_A_N-',_C_H_A_R_LE_s_ _ _ _ _ _ _ MRN: 296168

      ADDRESS:          - - - - - - - - - - - - - - - - - - - D O B : 07/05/1968
      ALLERGIES:        NO KNOWN DRUG ALLERGY


                                    Meclizlne 25mg Chew Tab (ANTIVERT) ··DOT/COT ORDER


                                 TAKE 1 TABLET(S) ORALLY THREE TIMES DAILY AS NEEDED




                         ORDER TYPE:' l'roflle

      WR11TEN: 06107114          REFILLS:     1        RX:    5173232
      START:      06107114       STOP:      06111114
      DIAMOND.'    15            STOCK: 0         .          BACKUP:     0
                                                                                               EVERSON, MD (BCC-EKC, RONALD J .
                                                                                                         BE4878736                   I
                                                                                                                                     !
                                                                                                                                     I
                                                                                                                                     I
                                                                                                                                     i
                                                                                                                                     i
                                                           ***CONTROLS ONLY***             .                                         I
                             Pleasa ·$lgn the above prescription and fax to Diamond Pharmacy at 800-523-0008
                                      Per your state poliiey the original hard copy should b~ malled to:
                                       DIAMOND PHARMACY SERVICES ATIN: MEDICAL DEPARTMENT
                                                                                                                                     ll
                                                                                                                                     I


                                                             tS~PP.b1Cd                   I
                                  ALL PRE·PRINTED NAMES IM SIGNATURE TABL-ES COMPt.Y WITH ElECTROtlC: SIGNATURE GtnDEUNES            !i
                                                                                                                                     ;

                                                                                                                                                  LMDC 0049
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 50 of 189 PageID #:
                                     3820




                Name:
                  ·~oJf-tvt ... ·
                                             MENT~..JmAL~                          I
           Crisis-Intervention:         ~;-<"        ~""~·              i
           _Family Proble!I!S           ~ . . · Completion Of DBI'OX I .
                                                       X
           __:Recent Stress                    _Evaluation psychiatric ~tervention
           _Problems with peer's               _History ~f psychotropicimeds prior to intake
           ~Other: _ _ _ _ _ _ _ _ _ _ _~_._~-~-~:.-----~
                                                                                         ..   ;.   ~;


          · Evaluation of Mental Conditiort:                                   ' i
              _Suicidal .        .....:_Depressed   . · - Mutilativ~    _Poor hygiene
              _Homicidal         _Withdrawn           _Suspicious       _Hostile/ Angry
              _:_Hallucinatjons/Delusion              _;physical complaints    I
              __$1eep disturbance·                    _Other:                  I ,
          Comment::J . .            j                                              i
                 LJ. llr <> 'Y1    M ~ti,. o..
                                    r          el "e=e =   .                       I
                                                                                   I
                                                                               .   !

                                          CHRONIC CARE CLINIC
                  ASTHMA/ REsPIRATORY                            Hl'N         I
                  CARDlA.C                                                    '
                                                                .KIDNEY DISEASE
                  COUMADIN                                       t.lPIDS     I
                  DIABB'I'BS                                     PREGNANCY !
                 HEPATITIS                                       SEIZURES·   I'
                 HIV                                             TB                I
                                                                           f       I                      ·
                                                      T~         02 Sat J£/o :Blood Glucose
                                                                                   !
                                                                                                        .Ltz
           "
          Comments:·                                                               I
                                                                                   I

                                                                  _Other:._+----




                 APPOINTMENTDATE:.__       __;._ _ _ _ _ _ QATB SllBN:._.-~-----

                 SEBNBY1
                        SIGNATtlRE                                                     DATB
          Revised 03/2014 ad


                                                                                        LMDC 0050
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 51 of 189 PageID #:
                                     3821




                                                .   ·--;-




                                                                                                    I
                                       r
                                                                                                    I'
                                INTAKE SCREENING REVIEW FORM                                        I
       INMATE NAME:                        cr/t~u.1 dt1Jdwc1N#: fYlulJ/JY
                                                .       .            !  I
                                                                                                    I
                      TASK                      NURSING TASI< COMP_L~TEO                     COMM ENIS
         Release of lnformatlo]:                YES:_ NO:_ _ N/A-11--

         Medication(s) Bridge :                     YES:A NO:_ _ N/A_ _

                                                YES:~
          .                            I
        . Detox Packet Complete·]:                              NO:_·_ N/A_ _
           & added· to Detox Log

         Classification Notffed w
           Appropriate Housing
                                                YE~:.l- NO:_ _              N/A_ _


          Blood Pressure·Profoco ·              .YES;_ NO:_·_               N/A~
              Chronic Care Referral:            V.ES:_ NO:_ _               N/A~
          Mental Health Referral:               YES:.:},_ NO:_ _ N/A_._

                                           ~~

        Dressing Changes initiate               YES:_ NO:_ _ N/AJ/__
                                                                                                    I
          Neuro Checks initiated:               YES:
                                                            -   NO:_ _      N/A~                    i
        ' Medical/Dental Slckcall:              YES:_ NO:_ _                N/~·                    II
                                                                                                     '.
          Mental Health Slckcall:               YES:_ NO:_ _ N / d _

          Problem List Attached:                YES:+ NO:_ _ N/A_ _                                 I
        Education Sheet Attached~               YES:.:/.- NO:_ _ N/A_ _                             i
          Nurses 'Note Attached:                YEs:d..,. NO:
                                                                  --        N/A_ _                  I   I


         Diet Order Sheet Faxed:                YES:_ NO:         ~-        N/~                      I
      OTHER:                                    YES:_ NO:         --. NJA_                           I
      U>N S<REENING INITIALYii _.:                          )jiiJ
      RN SIGNATURE:               p    .
                                                'fl.1_£             .
                                                                                     DATE:   lfl/1/Lf
      9/2012


                                                                                                            LMDC 0051
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 52 of 189 PageID #:
                                     3822




                                 CL~SIFICATION NOT~E·



                                                                                                    !
                                                                        D.O.B.    1 f.;;-/c    vi
                                                                                                    I
           MEDICAL _ _ _ _ __                                                PSYCH     )(
                                                                                              Ii
                                                                                      --------'---
           LOCATION       3-ll 1-t.B Lh..:1-..x

           TB TEST IMPLANT: -~C----'-'(7_,_/_f_,_'-/ _ _ _ __                                        I
           MOVE REQUESTED BY__.Q"---,'-fi'l_c..=C~'i_1_f1t-""""f1------                              I
           DATE      (p   (7 (11                                   TIME_6_,_'t_3-"'-c)__             I
            CLASSIFICATION NOTICE GIVEN TO _ _                 /)_.!:i_~_}_". ,.______
                                                                                 Y                  _,_l_

                                                                         T                           i
                                                                                                     l
                                                                                                      I
          . *••NOTE: Please remember that all inmates whom are being montlored for possible withdrawal Is to
            remain In the ·Main Jail Complex.with a bottom bunk for 7 days•••                         I
                                                                                                      I
                                                                                                        I
                                                                                                        1
           Per Corrections inmates with the following conditions are approved for General Populatlon : canes, casts,
           braces with metal & prosthetic limbs. Crutches are still housed in single cells. Always reme~ber to use
           your best judgment when housing inmates.                              ·                      I
                                         .                                                              I
                     PLEASE REMEMBER TO l<EEP A COPY FOR THE INMATE'S CHART!
                                                                                                        I
                                                                                                        i


           Revised 2/2014: Medical Classification Notice
                                                                                                        I
                                                                                                        II   ..
                                                                                                                  LMDC 0052
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 53 of 189 PageID #:
                                     3823




                                                                                                       ..   ·.;,   •.
                                          ... -_ . ,~:. ·'.".:-.. . . .       .'· :- -·.-"··   _.._..;~<:·:.\:·I'.~·
                                            H!i,&'<l ul' ;ilitl1.otiz~ii reP:resenti!U ·
                                            ior.li)~i;lfij,ispond,t6,a:.iih'ili19ecfo'iri
                                            .rriY a:c:6001>~.iin<;t~ppltq~ll~l\.
                                            - - ·- - .. ,.• ;·     - .     . . ., .
                                                                                    • . . "';
                                                                                           ... e-
                                                                                                 · . ~:.                     . ;, p.;'"·   ,·




                               '..:' .'                                           • '. .                                                                           -.-·,>

                   : . '. . -~,~;:                      ..- -·'.:·                        "-                "·: \. -, . -.       ~~~- ~ ~       '' ·..>~~~::':-~:               ~:.::::~.-- : · ~
                    · ~ppllcalfon 6rto apply m~terQ11ilne, go lQJl&®Ji}<.llil&,iJj\ll.iiJl!l.o~ e~\f 1•q61M~)'n~o~ (45'SCG3aa). PJ.!1¢
                     sraus ~u:$5i\'4kYM~!(4llM328}.                                                            · •              .·              ·    "' ... ·                               ·
                              · ...;                                                                                                                           ... ... _:,...
                                                                                                                                                                    _

                                                               ,. - e.~ij, s.aO-J.a. ."                                                             .....~..:-:.




                                                                                                                                                                                  LMDC 0053
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 54 of 189 PageID #:
                                     3824




                                             .,
                                              !!
               . '
                                     ~
                                    .--.




                         .
                 . . . .. ..




                                                        .
                                                                .. .. .. •.· .
                                                            ,. ,..,., _




                               . :.;     '
                                                             '   ;




                                . . : r-




                                .    '   )




                     . .
                     ~




                                                                                 LMDC 0054
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 55 of 189 PageID #:
                                     3825




     ~·


     P,age 1 of f
                                                {


                            . ' :; . TR?urM~"cHARLES fAALPH JR
                                         Bk r:..
                                                              t




                                                                                 ,
                                                                                     ""


                                                                                                             ;
                                                                                                             :rucKY
                                                                                                                          Q,
                                                                                                                              .,

                                                                                                                                              I
                                       .
                                         . lnm11\e#:00~9&1,1iS
                                                                   DOB: 07/Q5/1Jl6.~
                                             '(.'\ 06/07/201i .01 :10
                                                                  · " . , ' · ,. TION
                                                                                                                                              II
                                                                                                                                               I
                   ~.....--:"··Boo~\~g·#:20f416751                                 ·1
                       ·      •       (          I      ·                             RI: .       .                                          •1
                     :M~fRO. POC!G.-UE~1 '···· ......... · ----....----,-__./            . 0568000                                           . I
                                                                                                                      N




                                                                                              ZIP 0
                                                                         KY
                                                        D B
                                                        92446985




                                                                                                                                                I.       CITY.
                                                                                                                                                                            ' IS ·/;
                                                                                                                                                                       ..,)·'           ..,_   .
                                                                     .EXACT WCAT/ON OF ARREST.                                                         .·a        ;;
                                                    PRESTON HWY I I PIGEON PASS RD                                                                 !
                                                                                                                                             UNF                          .. 'S GTO

                                                    F     STATUTE/ORD.          CHARG6 S              STARTING CASE   ENDING CASE .                    DRUG·TYPE··..                '
                                                    0         186.510                     1            8014041257 .                            ·I
                                                                                                                                                       ..... ·-.. ...,..,,,..,.:.       ',.


                                                                                                                          ' ' •• !,•/ ., .
                                                                                                                                                                                                   ".
                        COMP!.A!Nt        .             .     '              ..                                           '   :~ ~.-

                        CUTION OF BENCH WARRANT FOR LICENSE TO BE IN POSSESSION (00435).

          :·~bject arreste_d on outs_tancli.ng eviarrant #1810696.




                                                    SUFFX




                                                                                                                                                             LMDC 0055
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 56 of 189 PageID #:
                                     3826




                                                        o .. . .                                               o                 I
                                           Louisville Metro Dept. of Correctiop.s
                                                                                      Initial Medical                            i
                                                                                                                                 I
                                                                                                                                  I
     CIN      00296168                       SSN      403-04-52115            Inmate Screening# 00128147                 Screening Date Tlme    06/07/2014 04:03

     Inmate Name        TROUTMAN, CHARLES RALPH JR           .         . Date Of Birth   07/0l?f1968    Race
                                                                                                                                 I
                                                                                                               Whlte/Eurp/ N.Alrl~ld Eas         Sex   MALE


     Do you have a medical prOb!em such as bleedlng or Injuries that requires Immediate medical att~ntlion? {Y or N) N
     If yes, explain:     N


     Do you have a serious medical .condition th al may require attention whlle you are here? ff or N) N                         I.
     If yes, explain: N
                                                                                                                                 I
     Have you had any past serious lnfe<tlous disease? f'( or N)   N
     If yes, explain: N


     Vital Signs:

     Ellood Pressure :                                                    Reading: 134182


     Pulse:


     Respirations:                                                       Reading: 14


     Temperattlre:                                                        Reading: N


     SP02-Sat:                                                            Reading: 98


     Do you have any medical problems thet we should fmow about? {Y tJr N)        y                                              I
                                                                              If yes,
                                                                              explafn:      DETOX BS 117 BLUE ARMkAND GIVEN
                                                                                            HEROIN 1/2GM DAY FOR w'R LAST TIME 12 HOUR
                                                                                            METHADONE 55MG DAY FdlR 6 MONTHS LAST DO
                                                                                            16HOURS

                                                                                            TRACK MARKS ON LEFT ARIM NO SIGNS OF
                                                                                            INFECTION                            I
                                                                                                                                  '




       LPN27 Stith                                                   06/0712014 04:05                                                             Page: 1



                                                                                                                                               LMDC 0056
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 57 of 189 PageID #:
                                     3827




                                               0                                                      0
                                               Louisville Metro Dept. of Corrections
                                                                                    Initial Medical


      Inmate Name     TROUTMAN, CHARLES RALPH JR                                                          lnrnale Nurnber   0029616·




      Current Medical Condition:                                   J
                  Intoxicated? (Y or N)    N      If yes, explal : N
                                                                   1
                      Lesions? (Y or N)    N      If yes, explalT N

                Obvious pain? (Y or NJ     N      If yes, explal.J: N

                      Bruises? (Y orN)     N      If yes, explai1: N

                       Feverl (Y or N)     N      If yes, explaiJ: N

                      Nausea? (Y or N)     N If yes,.explaln[ N

              Skin lnfeslatlon? (Y or N)   N      If yes, explain: N

                     Skinrash?(YorN)       N      lfyes,explalJ N .

                     Jaundice? (Y or N}    N      If yes, explaiJ N

                Needle marks? (Y or N)     Y      If yes, explaJ SEE ABOVE

               Swollenglands?(YorN)        N If yes, explaiJ N
                                                           .       I
                ·Active cough? (Y or N)    N      If yes, explain: N

      Other issues not covered above? Cf or N)      N

                                                 If yeS,       N
                                                 exp!arn




        LPN27Slllh                                                      00/07/2014 04:05                               Page: 2



                                                                                                                LMDC 0057
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 58 of 189 PageID #:
                                     3828




                                                            0
                                               Louisville l\fetro Dept. of Correcti9ns
                                                                                            Initial Medical   ,   .   I
     Inmate Name        TROUTMAN, CHARLES RALPH JR                                                                    .i   Inmate Number   00296168


     Ara you allergic lo any medtcaUons? (Y or N)       N
     If yes, Explain:     N



     Are you currently taking a preSciplfon that   m~y need CQnUnuallon      while you are here? (Y or N) N
                                        If yes,
                              Med/Dose/Freq           N




                                    Pharmacy:         N
                                        Doctor:       N


     Do you.,equlre a ~peclat diet? (Y or N)       N Rellglous'.1   Ifill    Medlcal?
     If yes, Explain:


     Have you fainted or had a head 1!1jury within the past 6 months? \'(or N)          N
                                                                                                                      II
     If yes, Explain:     N
                                                                                                                      I
     Have you been ~een by a 'doctor ln the last 6 months? (Y or N)          N
     If yes, l;'xplaln:   N


     Do you wear dentures, a partial plate, glasses, contact lenses, or a hearing aid? (Y Q( N)         N

     If yes~ Explain:     N



     Do you have a prosthesis, a splint, cru1ches1 a cast, or a brace? f'( or N)        N
     If yes, Explain:     N




       LPN27 Stlth                                                          06107/201,[04:'05                                         Page: 3



                                                                                                                                 LMDC 0058
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 59 of 189 PageID #:
                                     3829




                                                0                                                      0

                                                .Louisv Ile Metro Dept. of Corrections
                                                                                 Medical Detox



      Inmate Name     TROUTMAN, CHARLES RALPH JR                                                           Inmate Number   0029616:


      Have you taken polentlally dangerous levels of drugs or allohol? ff or N) ·N
      If yes:

      When:                 N
      What:                 N

      How much:             N


      Do you drink aloohol? (Y or N)    N

                   Howoften: N

      If yes:      How much: N

                   Lasttlme:        N


      Do you use street drugs? (Y or N)     Y

                   What type:       SEE ABOVE

      If yes:      Howoften: N

                   Last time:       N



      Do you use !nlrave!nous drugs? (Y or N)    y
                  What type:        SEE ABOVE
       Jfyes:
                  Howoften:         N

                   Last time:       N



      Have you ever experienced DT's or other geifous W!lhdrawal from drugs or arcohol? (Y or N}   N

      Blackouts? (Y'or N)       N
      Seizures? {Y or N)        N
       Tremors? {Y or N)        N
       Nausea? (Y or N)         N
      Vomlong? (Y or N)         N
          Olher? (Y or N)       N

      Explain:    N




        LPN27 Stith                                                00/07/2014 04:05                                   Pag~:   4
           ''

                                                                                                                LMDC 0059
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 60 of 189 PageID #:
                                     3830




                                                               .                                                                        I
                                                            o                    .. _-                                o                 I
                                               Louisville Metro Dept of Corrections
                                                "                  .                Current Medical              .                     II


     GIN: 00296168                        SSN: XXX-XX-XXXX                    Inmate Screening #   00128148
                                                                                                                                       I .
                                                                                                                               Scroen!ng Dal$ T!me   0610712014 04:03

     Inmate Name      TROUTMAN, CHARLES RALPH JR                           Date Of Birth 07/0511968       Race
                                                                                                                                       i
                                                                                                                     Whlte!Evrpl N.AfrlM/d Eas        Sex     MALE


     Do you know the date of your last tetanus .sh()!? rt or N)        N     If yes, Date received:   N

     Have you had a TB skfn test? {Yo( N)      N        If yes, Date received: N'             Where: N
                  Was It positive? (Y or N)    N


     Do. you have any of the following problems?


     Chronic COughlblood? (Y or N}        N     If yes, explain: N

         Recent weight loss? (Y or N)     N     If yes, explain: N


        Recent appetite loss? (Y orN) · N        If yes, explain: N


                       Feve!? (Y or N)    N     II yes, explain: N


               Night sweats? (Y or N)      N    If yes, explain: N


                      Fallgue? (Y or N)    N        If yes, explain: N
                                                                                                                                                     ·"
     Have you ever been treated with TB drugs? (Y or N)·        N
                                                If yes, explain: N


     Do y.o\J use tobacco products? \(or N}         N         Type:_ N
                                                         Howoften:     N




        LPN27 Sllth                                                      06/0712014 04:07                                                                 Page: 1



                                                                                                                                                 LMDC 0060
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 61 of 189 PageID #:
                                     3831




                                                   0                                                              0
                                                                                                   .          .
                                                  Louisv~lle ·Metto Dent.
                                                                      I·           ,       Current Metlical
                                                                                                                  of Corrections
     Inmate Name       TROUTMAN, Cf!ARLES RALPH ~R                                                                            Inmate Num.l)er    0029616!



      Female Questions:                                    Where:     l.
     Are you pregnant? (Y or N)       N If yes              When:
                                                       Treatment:
                                                                      l
     Have you recently given bli1h? (Y or N)         N      Where:

                                          lfyes:            When:
                                                       Treatment: N
                                                                      r
                                                                                                                                    ....
     Have you recenlly miscarried? (Y or N)

                                           If yes:
                                                     N      Where:

                                                             When:
                                                                      tr.
                                                                                                                                            .;
                                                         Treatment: N


     Ara you on birth control pills? (Y or N)      N        Where:    ~
                                           If yes:          When:     ~
                                                       Treatment:     ~I
     Are you taking any post natal medlC<ltlons? (Y or N)         N

                 Med/Dose/Freq: N

                       Phannacy: N
                            Doctor: N


     Do you have any of the following?                                                                                ;!




                         False teeth? \{ OI' N}        N     Where:   IN
                                                                      I
                                           If Yes:            When: IN
                                                           Treatment: N
                                                                           I
         Caps, Crowns, or Bridges? (Y or N)            N     Where:
                                          If Yes:             When:            N
                                                           Treatment:




       LPN27 Stith                                                             00107/2014 <J4:07                                           Pa.ge:.2



                                                                                                                                     LMDC 0061
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 62 of 189 PageID #:
                                     3832




                                                           0
                                                                                  .                 I

                                               Louisville Metro Dept. of Correctidns
                                                                                  Current Medical   I
     Inmate Name     TROUTMAN, CHARLES RALPH JR                                                         Inmate Number   002.96168


                          Arthntls? <:for N)      N       Where: N

                                        If Yes:            When: N
                                                       Treatment: N


                         Diabetes? <:for N)       N       Where: N

                                      If Yes:             When:   N

       Accu-Checl<: N                                   Treatment: N


                Seizure Disorder? <:for N)        N       Where: N

                                      If Yes:             When:   N
                                                        Treatment: N


                            Asthme? <:for N)      N        Where: N

                                       If Yes:             When: N

           ~eakflow:    N                               Treatment: N


             Olher lung problems? <:for N)         N       Where: N
                                       If Yes:             When: N
                                                        Treatment: N


                    Heart Condttlon? <:for N)      ,N      Where: N

                                        If Yes:            When: N
                                                        Treatment: N


                      Hypertension? <:f or NJ      N       Where: N
                                        If Yes:            When: N
                                                        Treatment: N


                             Cencer? <:f or N)        N    Where: N
                                        lfYes:             When: N
                                                        Treatment: N


                Sickle Cell Anemia? <:for N)          N    Where: N

                                         If Yes:           When: N

       LPN2iStith                                                      06/07/2014 04:07                            Page; 3



                                                                                                              LMDC 0062
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 63 of 189 PageID #:
                                     3833




                                                Louisv~~leI Metro
                                                             ·
                                                                  Dept. of Corrections
                                                                                       Current Medical


      Inmate Name     TROUTMAN, CHARLES RALPH JR                   I                                                                 Inmate Number -0029616!


                                STDs? (Y or N)        N    Where N
                                          If Yes:          When: N
                                                       Treatment N


          Vag!nal or penile dlscharge? ff or N)       N    Where N
                                            If Yes:        When: N
                                                       Trealment N


                             Hepalills? (Y or N)      N    Wherej N

                                         . lfYes:          When:1 N
                                                       Treatment! N'


                                  HIV? (Y orN)        N    Wherel .N

                                          If Yes:          When: N
                                                       Treatmenl N


                 Per$l!ltent sore throat? (Y or N)    N    where: N

                                          If Yes:          When: N
                                                       Treatment: N


                              Surgeries: (Y or N)     N Where: N
                                            If Yes:        When: N
                                                       Treatment: N


                            Chest pain? (Y or N)      N    Where: N
                                   lfYes:                  When: N
                                                       Treatment: N

                          .                 b                 I              . .
      The Inmate has been told that U1ey may e given a three dry supply of med(catlon at their time of release. (Y or N) Y

                Do you understand that you may request a he81ttil care pro\l!der at any time while you are here? (Y or N} Y

                                             Tho Inmate has been \old that this facility cllarges a fee for seivlces. (Y or N)   Y




        LPN27 Stith                                                     06/07/2014 04:07                                                       Page: 4



                                                                                                                                          LMDC 0063
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 64 of 189 PageID #:
                                     3834




                                                      0
                                                                                                            I
                                                                                                            I
                                                                                                            I


                                             Louisville Metro Dept. of Correcti6ns
                                                                                Current Medical             I
                                                                                                            I
     Inmate Name     TROUTMAN, CHARLES RALPH JR                                                            -j   Inmate Number '00296168


     Disposition


     Emergency room • pre-booking Injury: (Y or N)    N                   Explain all yes answers below:
       Emergency room ~Acute condition: ff or N)      N                   N

                               Physician: (Y or N)    N

                                 Sick call (Y or N)   N

                           Mental Health (Y or N)     N




     Placement in;             General population • ChkBox-   l!tJ
                                            Detox • ChkBox    l&\J
                                          Medical. ChkBox     [[]·
                                    Mental haal!h • ChkBox    !l;j

     Explain:      BLUE ARMBAND GIVEN




       LPN27 SU!h                                                    06/0712014 04:07                                      Page: 5



                                                                                                                      LMDC 0064
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 65 of 189 PageID #:
                                     3835




                                                         o                                                          Q                    I
                                              Louisville Metro Dept.. of Correctidns
                                                               .   ·            Psychiatric Questions                                    I
                                                                                                                                         I

     CIN     OD:;96158                             SSN     XXX-XX-XXXX         Inmate Screening#      00128149              Sereenlnb Dale Time    0610712014 04:03

     Inmate Name       TROUTMAN, CHARLES RALPH JR                         Date 01 Birth    0710511968       Race
                                                                                                                                         I
                                                                                                                     WJ1ttell'Ourpl N.,/Mld Eas     sex    MALE


    . Do you have a serious mental heahh cond!Uon that may need.attention whlle you are here? ('(or N) N

     If yes, explain !he con(jltlon and then call mental health: N


     Have you been hospl!allzed fdr emoUonal problems within lhe last year? (Y or N}      N      If yes, call mental health ·

     Where: N
     When: N
      Meds: N


     Are you currently being treated by an out patiGnt community mental health center? ('for N} N.
      Doctor/Agency:       N
      Phannacy/Meds: N
      Explain: N


      Have you recently laken or been presctil:Jad medications for emqtlonal problems? ft or N) N
      If yes, expl~ln: N


      Have you ever had a ciosed head lnjuiy that resulted In penmanenl dlsablllly? f( Of N)    N
      If yes, explain: N


      Do you have IMming or other dlS<lbll(!ies that will Impact your ability Jo undersland lnslrucllons while you are here? f(   ~; ~   I
      If yes, explain: N                       ·                                                                .

      Are you aware of any reason you should be separated from anolher inmate while you are here? Cf or N) N
      If yes, explain: N


      Have you required seperat!on from another lnmale while Incarcerated in another facllity?   fl or N)   N
      If yes, explain: N


      Have you ever attempted suicide? f'( or N}     N. If yes, call mentathealth

      Method:      N
      When:        N
      #oftlmes: N




        LPN27Slllh                                                     06/0712014 04:08                                                              Page: 1



                                                                                                                                                  LMDC 0065
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 66 of 189 PageID #:
                                     3836




                                                 0                                                            0
                                               Louisville Metro Dept. of Corrections
                                                                                          Psychiatric Questions


      Inmate Name      TROUTMAN, CHARLES RALPH JR                                                                 Inmate Number' 0029616!


      Are you currenlly thinking about suicide? (Y or N)    N If lyes, call mental health

      Explain: N

      Does subject have a plan or suicide Instrument In their posLss!on? \'( or N)            N

      Expiain: N                                                     I
      Does subject show signs of depression? ff or N)      N

      Explain: N

     Does subject express feelings of hopefessness? (Y or N)                 N
      Explain: N

      Does subJect appear anxious, afraid, or angry? \'( or N)
      Explain: N
                                                                     r
      Does subject appear embarrassed or ashamed? (Y or N)                   N
      Explain: N

      Does subiect lalk or act Jn a strange manner? rt or N)         N
      Explain: N

     Is subject apparently undEir the Influence of alcohol or   dru1?        (Y or N)     N
      Explain: N                                                 ·


                                                                     ~ or N}
                                                                         1
      Does subject show signs of withdrawal Of mental mness?                          N
      Explain: N                                                         .


      Does officer/s!aff believe subject may be a suicide risk? ff       br N)        N
      Explain: N                                                         I

      Does subject lack tam Uy or friends in the community? (Y or I          )    N
      Explain: N

     Has subject experienced a significant loss within the last 6 tonths? (Y or N)            N
      Explain: N                                                      l
     Is subject preoccupied with major problems other than thel legal situation? (Y or N)           N
      Explain: N



        LPN27 Stith                                                              qG/0712014 04:08                           Page: 2



                                                                                                                       LMDC 0066
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 67 of 189 PageID #:
                                     3837




                                               Louisville Metro Dept. of Correcti~ns
                                                            Psychiatlic Questions I
     Inmate Name      TROUTMAN, CHARLES RALPH JR                                                                                   I    Inmate Number    0029616?


     Has a family member or slgnlflcsnt other attempted or c:ommflted suicide? tf or N)     N
     Explain: N


     Have y'ou understood an the questions I have asked you? (Y or N)        Y
     Explain: Y


     Have yoU provided us with 811 lhe infonnat!on that you want us to be aware of while you are here? {Y or N) Y
     Explain: Y




                                                                                                                                   I
     Oaes the screener feel that the subject is capable of _understandlng all questions belng asked? (Y or N) Y

     Explain: Y

                                                                                                                                   I
     Does thls subject have any lnstllutlonal history alerts? Cf or N}    N Call mental health if any alerts are related to ment?I health, suicide, MR. etc

     Does lh!3··screener feel that this subject sh?ukf be referred to a supervisor for review? (Y or N) N

     Explain: N

                                                                                                                                   I
     Is there any indication that the subject Is reacting so negallvely toward their charges tl1'lt they may engage In se« harm? (Y oi N) N . Call mental health
                                                                                                                                   !
     ~N                                                                                                                            I
     History _of psych!atrfc treatment? (Y or N)   N

     Where: N
     Whet>: N
     Meds: N


     Old you answer yes lo 6 or more questions? (Y Qr N)       N                                                                   II

     If yes, Mandat0iy mental health notification. Include name of person contacted and housing location of subject.!

     Name of staff: N

     H~uslng    location: N




        LPN27 Stith                                                      06107/2014 04:08                                                            Page: 3



                                                                                                                                               LMDC 0067
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 68 of 189 PageID #:
                                     3838




                                                   ('\
                                                   w                   1
                                                                               f'
                                                                                                         I"\
                                                                                                         'Ill'
                                                                                                                         I
                                                                                                                         I



                   \
                                   Medical History & Screening                                           S~gnatuie Form
     Inmate Name       TROUTMAN, CHARLES RALPH JR                                    ·GIN     00296168                                Dale Of Birth     07/0~


                                                                                                                         I
     1. I acknowledge that I have answered all questions truthfully and have been told the way t<>obtaln health sePilces·and consent to routine c
     by the facility healthcare professionals. I understand that any medications not picked up within 3 days of relea~e will be destroyed.
                                                                                                                         i'
     2. I have received Instruction on dental/oral hygiene and was given the opportunity to ask questions.               Ii
     3.. I have been told thal If I am taking medicalions or have been told that I have  a~
                                                                                          off-site while incarcerated, Jpon release I should report tc
     and have the officer call medical. I can receive a 3 day supply of medicine and will be told my off-site appointm'ent date and time.
                                                                                                                             I

     4. If I receive a TB skin test but am released prior to It being read, I understand that I can report to the front de!k in the lobby and ask the oft
     to have It read; or I can go to the Heallh Department or my primary care pl_JYslclan to have It read.                   I
                                                                                                                             I
     5. I have been told that I have the right to refuse care. My refusal of care at any given time does not JeopardizJ future med/cal care.
                         .                                                                                                   I          .
     6. I hvae been told ihat I will receive a History & Phys/cal Exam within the next 1.4 days free of charge.
                                                                                                                             I
     7. I have been given the opportunity to ask questions.


     8. The name I use at my pharmacy is: N
                                                                                                                             i

                                                                                                                             II
                                                                                                            OB/0712014       II
                                                                      Inmate Signature                           Date        !
                                                                                                                             i
                                                                                                                                 i
                 If diabetic, Accucheck reading Is: N                                                 If asthmatic, peak flow Is: N
                                                                                                                                 I




                                                                                                            0610712014
                                                                    Employee Signature                           Date




       LPN27 Stllh                                              0610712014 04:02                                                            . Page: 1



                                                                                                                                      LMDC 0068
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 69 of 189 PageID #:
                                     3839




                                                      0


              INMATE NAME:   :JS ou....\xm n Cbo d os,
                     CIN#:   ;;)9Jo \Li~
                     DOB:      '1..- 5-lo<t



                            SEARCH FOR SIGNATURE FORM




                             DATE: - - - - - - - -




 i                 RESULT:               NO FORM FOUND




                                                                      LMDC 0069
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 70 of 189 PageID #:
                                     3840




                                          LOUISVIOE METRO DEPT. OF CORRQTIONS
                                                             Initial Medical

       CIN: 296168             Book#: 2012005295         Book Dt/Tm: 02-15-2012 0808
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
                   .              .
       DOB: 07-05-1968 Age: 43              Race: W   Sex: M SSN: XXX-XX-XXXX



         N         Do you have a Medical Problem such as bleeding or Injuries that requires
                   immediate medical attention?                   ·
                            Explain:
         N         Do you have a serious medical condition that may require attention while you are
                   here?
                            Explain:
         N         Have you had any past serious Infectious disease?

                                  List:
    Vital Signs
         Y         Blood Pressure:

                            Explain: 132/84

         Y         Pulse:

                            Explain: 66

         Y         Respiration:

                            Explain: 18

         Y         Temperature:

                            Explain: 98.8

         N         Do you have any Medical Problems that we should know about?

           Current Medical con.
                        intoxicated?

                            Explain:
                        Lesions?

                            Explain:
                        Obvious Pain?

                            Explain:
                        Bruises?

                            Explain:

     Facll!ty: 2                                               Page 1 Qf3                                  i Printed:   02-16-2012 0205
     1608 MED                                                                                 Printed   By: i\ESMILLER, SMITH MILLER
                                                                                                           i

                                                                                                                        LMDC 0070
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 71 of 189 PageID #:
                                     3841




                                     LOUISVIQE METRO DEPT. OF CORRQTIONS
                                                             Initial Medical

      CIN: 296168            Book#: 2012005295           Book Dt/Tm: 02·15-2012 0808
      Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
      DOB: 07-05-1968 Age: 43          Race: W     Sex: M SSN: XXX-XX-XXXX


              N        Fever?

                          Explain:
                       Nausea?

                          Explain:
                       Skin Infestation?

                          Explain:
                       Skin Rash?

                          Explain:
                       Jaundice?

                          Explain:
                       Needle Marks?

                          Explain:
                       Swollen Glands?

                          Explain:
                       Active Cough?

                          Explain:
                       Other?

                          Explain:
       N          Are you allergic to any medications?

                          Explain:
       N          Are you currently taking a prescription that may need continuation while you are
                  here?
                  Med/Dose/Freq:
                      Pharmacy:
                         Doctor:
       N          Do you require a special diet?




    Faclllty: 2                                                Page 2 of 3                                 j Printed: 02-16-2012 0205
    1608 MED                                                                                  Printed By: 1ESMILLER, SMITH MILLER



                                                                                                                     LMDC 0071
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 72 of 189 PageID #:
                                     3842




                                     LOUISvQ..E M.ETRO DEPT. OF CORRQ;TIONS
                                                            Initial Medical

      CIN: 296168            Book#: 2012005295          Book DUTm: 02-15·2012 0808
      Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
      DOB: 07·05·1968 Age: 43           Race: W     Sex: M SSN: XXX-XX-XXXX


                       Religious?

                       Medical?

                          Explain:
       N          Have you fainted or had a head injury within the past 6 months?

                          Explain:
        N         Have you been seen by a doctor in the last 6 months?

                          Explain:
        N         Do you wear dentures, a partial plate, glasses, contact lenses, or a hearing aid?

                          Explain:
       N          Do you have a prosthesis, a splint, crutches, a cast, or a brace?

                          Explain:




    Facility: 2                                                Page 3 of 3                              ·i  Printed: 02-16-2012 0205
    160BMED                                                                                    Pnn1ed By: AESMILLER, SMITH MILLER



                                                                                                                    LMDC 0072
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 73 of 189 PageID #:
                                     3843




                                      LOUIS~E METRO DEPT. OF coR¥TIONS
                                                           Medical Detox

       CIN: 296168            Book#: 2012005295         Book DUTm: 02-15-2012 0808
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 43             Race: W   Sex: M SSN: XXX-XX-XXXX


        N          Have you taken potentially dangerous levels of drugs or alcohol?

                           Explain:
        N          Do you drink alcohol?

                        How Often:
                        How Much:
                        Last Time:
        N          Do you use street drugs?

                        What Type:
                        How Often:
                         Las!Time:
        N          Have you ever experienced DT's or other serious withdrawal from drugs or
                   alcohOI?
                        Blackouts?

                        Seizures?

                        Tremors?

                        Nausea?

                        Vomiting?

                        Other?

                           Explain:




     Facility; 2                                              Page 1 of 1                                 :   Printed: 02-16-2012 0205
     1658 MED                                                                                 Printed   syi AESMILLER, SMITI-i MILLER
                                                                                                          i

                                                                                                                     LMDC 0073
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 74 of 189 PageID #:
                                     3844




                                       LOUIS\0LE METRO DEPT. OF CORIQCTIONS
                                                           Current Medical

       CIN: 296168             Book#: 2012005295        Book OUTm: 02-15-2012 0808
       Name(L,F,M,S): TROUTMAN, CHARLES, R"'LPH JR
       POB: 07-05-1968 Age: 43             Race: W   Sex: M SSN: XXX-XX-XXXX


        N          Are you covered by Medical Insurance?

                            Explain:
        N          Po you know the date of your last tetanus shot?

                            Explain:
        N          Have you had a TB skin test?

                        Was it positive?

                              When:
                              Where:
     Po you have any of the following problems?
        N          Chronic cough/blood?

                            Explain:
        N          Recent weight loss?

                            Explain:
        N          Recent appetite loss?

                            Explain:
        N          Fever?

                            Explain:
         N         Night sweats?

                            Explain:
        N          Fatlgue?

                            Explain:
         N         Have you ever been treated with TB drugs?

                            Explain:
         N         Po you use tobacco products?

                            Explain:



     Facility; 2                                               Page1of4                         i Printed;   02-16-2012 0205
     1618 MED                                                                        Printed By: f\EsMILLER, SMITH MILLER
                                                                                               I

                                                                                                             LMDC 0074
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 75 of 189 PageID #:
                                     3845




                                        LOUISv0.E METRO DEPT. OF              COR~TIONS
                                                         Current Medical

       CIN: 296168              Book#: 2012005295     Book DUTm: 02-15-2012 0808
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 43            Race: W   Sex: M SSN: XXX-XX-XXXX


                   Are you pregnant?

                             Explain:
                   Do you use birth control?

                             Explain:
                   Have you recently had a baby/miscarriage/abortion?

                             Explain:
                                                                                             . I
    Do you have any of the following:                                                          I

        N          Arthritis?

                             Explain:
         N         Diabetes?

                             Explain:
        N          Seizure disorder?

                             Explain:
        N          Asthma?

                             Explain:
        N          Other lung problems?

                             Explain:
         N         Heart condition?

                             Explain:
         N         Hypertens Ion?

                             Explain:
         N         Cancer?

                             Explain:
         N         Sickle Cell Anemia?

                             Explain:



     Facilily: 2                                              Page2of4   ,                     frlnted:   02-10,2012 0205
     161S MED                                                                      Printed Sy: AESMILLER, SMITH MILLER
                                                                                               '

                                                                                                           LMDC 0075
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 76 of 189 PageID #:
                                     3846




                                      LOUISv\;LE METRO DEPT. OF COR1'tTIONS
                                                            Current Medical

       CIN: 296168              Book#: 2012005295        Book OUTm: 02-15-2012 0808
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 43           Race: W     Sex: M SSN: XXX-XX-XXXX


         N         STOs?

                           Explain:
         N         Vaginal or penile discharge?

                           Explain:
         N         Hepatitis?

                           Explain:
         N ·       HIV?

                           Explain:
         N         TB?

                           Explain:
         N         Persistent sore throat?

                           Explain:
         N         Dental problems?

                           Explain:
         N         Surgeries?

                           Explain:
         N         Chest pain?

                           Explain:
         Y         The inmate has been told that this facility charges a fee for services

         Y         The inmate has been told that they may be given a three day supply of medication
                   at time of release.
    Disposition
         N         Emergency room (pre-booking Injury)

         N         Emergency room (acute condition)

         N         Physician



     Faciltty: 2                                                 Page 3 of 4                              frinted: 02-16-2012 0205
     161BMED                                                                                Printed By: A~SMILLER, SMITH MILLER
                                                                                                         I


                                                                                                                    LMDC 0076
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 77 of 189 PageID #:
                                     3847




                                         LOUIS~LE METRO DEPT. OF CORQTIONS
                                                           Current Medical

       CIN: 296168               Book#: 2012005295      Book DtfTm: 02-15-2012 0808
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 43             Race: W   Sex: M SSN: XXX-XX-XXXX


        N          Sickcall

        N          Mental Health

        Y          Do you understand that you may request a health care provider at any time while
                   you .are here?
      GEN          Placement in:

                              Explain:




     Facility: 2                                               Page 4 of 4                                  Printed:   02-16-2012 0205
     1618 MED                                                                               Printed By:   A~SMILLER, SMITH MILLER


                                                                                                                        LMDC 0077
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 78 of 189 PageID #:
                                     3848




                                      LOUISvCLE METRO DEPT. OF CORR0;TIONS
                                                     PSYCHIATRIC QUESTIONS


       CIN: 296168            Book#: 2012005295          Book DUTm: 02-15-2012 0808
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 43           Race: W     Sex: M SSN: XXX-XX-XXXX


        N          Do you have a serious mental health condition that may need attention while you
                   are here?
                           Explain:
                        Call Mental Health

        N          Have you been hospitalized for emotional problems within the last year?

                            Where:
                             When:
                             Meds:
                        Call Mental Health

        N          Are you currently being treated by an Out Patient Community Mental Health
                   Center?
                           Explain:
                    Doctor/Agency:
                   Pharmacy/Meds:
        N          Have you recently taken or been prescribed medications for emotional problems?

                           Explain:
        N          Have you ever had a closed head Injury that resulted ln permanent disability?

                           Explain:
        N          Do you have learning or other disability that will Impact your ability to understand
                   Instructions while you are here?
                           Explain:
        N          Are you aware of any reason you should be separated from another inmate while
                   you are here?
                           Explain:
        N          Have you required separation from another inmate while incarcerated in another
                   facility?
                           Explain:
        N          Have you ever attempted suicide?

                          Method:
                            When:
                        #OfTimes:


     Facility; 2                                                Page 1 of 3                                  ~nnted: 02-16-2012 0205
     166BMED                                                                                   Printed By: AESMILLER, SMttH MILLER
                                                                                                            I
                                                                                                            '

                                                                                                                       LMDC 0078
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 79 of 189 PageID #:
                                     3849




                                      LOUIS~E METRO DEPT. OF COR¥TIONS
                                                     PSYCHIATRIC QUESTIONS


       CIN: 296168            Book II: 2012005295       Book DtlTm: 02-15-2012 0808
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 43           Race: W    Sex: M SSN: XXX-XX-XXXX


                        Call Mental Health

        N          Are you currently thinking about suicide?

                           Explain:
                        Call Mental Health

        N          Does subject have a plan or suicide instrument In possession?

                           Explain:
        N          Does subject show signs of depression?

                           Explain:
        N          Does subject express feelings of hopelessness?

                           Explain:
        N          Does subject appear anxious, afraid, or angry?

                           Explain:
        N          Does subject appear embarrassed or ashamed?

                           Explain:
        N          Does subject ta,lk or act In a strange manner?

                           Explain:
        N          Is subject apparently under the Influence of alcohol or drugs?

                           Explain:
        N          Does subject show signs of mental illness or withdrawal?

                           Explain:
        N          Does officer believe subject may be a suicide risk?

                           Explain:
        N          Does subject lack family or friends in the community?

                           Explain:



     Faclllty: 2                                               Page 2 of3                         Pi nted:   02-16-2012 0205
     166BMED                                                                          Printed By: AESMILLER, SMITH MILLER




                                                                                                               LMDC 0079
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 80 of 189 PageID #:
                                     3850




                                       LOUISQLE METRO DEPT. OF                      COR~CTIONS
                                                       PSYCHIATRIC QUESTIONS


      CIN: 296168             Book#: 2012005295           Book DUTm: 02-15-2012 0808
      Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
      DOB: 07-06-1968 Age: 43             Race: W      Sex: M SSN: XXX-XX-XXXX


        N          Has subject experienced   a significant Joss with in the last 6 months?

                           Explain:
        N          Is subject preoccupied with major problems otherthan legal situation?

                           Explain:
        N          Has a family member or significant other attempted or committed suicide?

                           Explain:
        Y          Have you understood all the questions that I have asked you?

                           Explain:
        Y          Have you provided us with all the information that you want us to be aware of
                   while you are here?
                           Explain:
        Y          Does the screener feel that the arrestee Is capable of understanding all questions
                   asked?
                              If No:
        N          Does this arrestee have any Institutional history alerts?

                        Call Mental Health if alerts are related to mental health, suicide, MR, etc ....

        N          Does the screener feel that this arrrestee should be referred to a supervisor for
                   review?
                           Explain:
        N          Is there any indication that the arrestee is reacting so negatively toward their
                   charges that they may engage in self harming behavior?
                        Call Mental Health

        N          History of psychiatric treatment?

                            Where:
                             When:
                              Meds:
        N          Did you answer yes to 6 or more questions?




     Faclllty: 2                                                  Page 3 of 3                                    Printed: 02-16-2012·0205
     166B MED                                                                                      Printed By: AESMILLER, SMITH MILLER



                                                                                                                            LMDC 0080
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 81 of 189 PageID #:
                                     3851




                                                      cQctlonal Medical Services
                                                            ·~PROBLEM LIST




               /
                                                                                                    !DI!

                                                                                                    D.O.B.

                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _I_ _·._ _ _ _ _ __
                             __/'1P";{-
   llledicationAlletgies --~;U
                                                                                                                                                             I
                                                                                                                                                             I
                                                                                                                                                             )Health Care
         Date                                      Chronic Condition                                                        Date                              Prac'tioner
        identHe<Y                                (long term problems)                      .                               Resolved                             Initial
    //f'?f///             Dt~x
    {
           (


                              .
                                                      ..
                                                                                 ..                                                                        I
                                                                                                                                                           I
                                                                                               ·'                                                          I
                                                                                                                                                          I
                                                                                                                                                          I'
                                                                                                                                                          I
                                                                                                                                                          I
                                                                                                                                                          I
                                                                                                                                                          I.
                                                                                                                                                          I
                                                                                                       .                                                  I
                                  .-             ..                  . ··-. ......... . .. ,           . .. . .   ..   .          ..    . ....            I .                 - ......
                                        ~-..,_
                                                                                                                            ...
                                                                                                                                                 r·                ,. '   ~              ~·




                                                                                                                                                         I
                                                                                                                                                      'I
                                                                                                           .                                          I
                                                                                                                                                      I
                                                                                                                  ..                                  !I
                                                                                                                                                      ;
                                                                                                                                                      i
                                                                                                                                                      I
                                                                                                                                                     I
                                                                                                                                                      I


                                                                                                                  -                                  I
                                                                                                                                                     I
                                                                                                                                                     I
                                            ,




    Test           Date    Results     Date                Results       Date                   Results        Date           Results            ri>ate                       Results
                                                                                                                                                                 --~--

    PPD                                                                                                                                          I
                                                                                                                                                 '
    Tetanus                                                                                                                                      !
    Physical
                                                             .                        ..                                                         I
                                                                                                                                                 I'
    CMS Tl.89 REV 1/2003                                                                                                                         II
                                                                                                                                                 I
                                                                                                                                                 l
                                                                                                                                                                              LMDC 0081
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 82 of 189 PageID #:
                                     3852




      u            '                                        .
         CORRECTIONAL MEDlCAl SERVICES INMATE EOUCATION RE~ORD
                                                                                                                        i
                                                                                                                        I
                                                                                                                           '
                                                                                                                           i

                                                                                                   " , . I .
                                                                                                 . I .·
                                                                               .              .
                                                                                                 ·rI
                                                                                                                                .... .,   -~·<




       INMATE NAME                                                     CINI!   1,q6           I 69'
                                                                                                                       i
                                                                                                                       I;
      EDUCATION CODES:   V- VERBAL P- PRINTED MATERIALS D- DEMONSTRAED                                              I
                         RD- RETURNED DEMONSTRATION
                                                                                                                    i

        TOPIC                     [')Al£/1~1rTIAl     TOPIC                        DATE/INITlAL
                                                                                                                   I
      ARTHRITIS                                     HYGIENE                                                    ·1
      ASTHMA                                        HYPERTENSION                                               ,I
                                                                                                                   i
      CARDIAC DISEASE
      COMMUNITY RESOURCES
                                                    INFECTIOUS DISEASE .
                                                    MEDICATIONS
                                                                                                                   i'
      COf'ISTIPATION                                MUSCULAR PROBLEMS                                              I
      COPD
      COPING SKILLS.
                                                    NUTRITION
                                                    ORHiO PROBLEMS
                                                                                                               I
      DENTAL CARE                                   OSTOMYCARE
                                                                                                               I'
      DIABETES                           I r        PREGNANCY
      DRUG ABUSE                  f t{!f , j    '   (I.YD                                                      I
                                                                                                               I
      ELEVATED BP/ SCREENING               I        IHYRO!D DISEASE                                            '
      ETOH ABUSE
      FUNGAL DISF.ASE
      GYN PROBLEM2
                                                    WOUND CARE
                                                    OTHER
                                                    SEIZURES .
                                                                                                           I

      SIGNATURE                                     INJTIAL
                                                                                                           I
                                                                                                           I
                                                                                                           I
      SIGNATURE                                     INITIAL                                            I
                                                                                                       I
                                                                                                       I
                                                                                                       I
      SIGNATURE                                     INITIAL                                            !
                                                                                                       I
                                                                                                       I
                                                                                                       I

                                                                                                   j
      SIGNATURI;                                    INITIAL
                                                                                                   II
                                                                                                   I
                                                                                                  .I
                                                                                                   !
                                                                                                   I
                                                                                                                               LMDC 0082
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 83 of 189 PageID #:
                                     3853




                           OY ON
                                                              DYDN         01raH         DYD)'l

                           OYDN
                                                              DYON         D'{DH         DYON

                           OYDN
                                                                                         OYDN

                           DYDN
                                                                                         DYON

                           OYDtt                                                         1
                                                                                         0YtlN                              I
                                                                                                                            I
                                                                                                                            I
                           DYDN                                                                                             I
                                                                                         DVDN

                           OYn)'l
                                                                                                                        I
                           DYIJN
                                                                                         DYON


                                                                                         OYOH
                                                                                                                        I
                                                                                                                        I
                                                                                                                        I
                                                                                                                        I.
                           OYDN
                                                                                         DYON
    ..
                           0'<DN
                                                              OYDl'l       OYDN          DYDN

                           DYDN
                                                              DYDN         OYDM          DYD)'l

                           l:lYCTN
                                                              DYDN         DYDN          tl-Y DH

                           DYOI'{

                                                                                                     -- . -·· ~ _j-'--
                                                              DYON         DYD!l         D)! Ott
                                                                          ----
               .. ,   ..   D'iDN
                                                              DYDN         DY Ott        DYDN
                                                                                                                                --·--·~-




                           OYDN


                           DYDH
                                                               ffl(ON      DYDN           OYDN


         :   .. ·•         DYDN
                             ·.:......:.....,                 ·oy DH       i:n;' ON       DY Dtl                    r
                                                                                                                I'
                           OVON
                                                              ·,: .·.·.
                                                               DY·DN
                                                                          . .· .
                                                                           DYPN
                                                                                      ,, J_.,. .. ,.,_ ..
                                                                                          D\'PN       ·
                                                                                                            .- .r:-·---. -· . .          . .• . 't''. -


 J~'XL '\~'ff, ,1 k1m?:i"qm,u1on .f.ilJ~;.i .::·~}Jf'"'!i'j
                                                                                                                i
                                                                                                                                     • :; '1.,•• •'



                                                                                                                                  LMDC 0083
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 84 of 189 PageID #:
                                     3854




      Ll.
       .      MEDICAL
                                        '
                      HISTORY & SCREENING SIGNATUQ
                                                  0                           ..                .                              i
                  .                             . Foruv.r
                                                       I
                               1

           I J;,aw/-,, ::··~~/-e 5                                         ~b>'                                    ls'
                                                                                                              0

                                                                     276                            ;,
                                                                                                                           /

             •       I acknowledge that I have answered all questions truthfully and have· een told th~ way to
                     obtain health services and consent to routine care provided by the facility healthcjirn
                     professionals. I understand that any medications not picked up within 3 days of rldease
                     will be destroyed.                                                                 ,    .
                                                                                                                       I
              •      I have received instruction on dental/oral hygiene and was given the opporturtity l~o ask
                     questions.                                                                       :

              •      I have been   tol~ th~t
                                          if I am taking medications or have been told that I have an btt-site
                     while incarcerated, upon release I should reporUo the front desk in the lobby an~ have
                     the officer call Medical. I can receive a 3 day supply of medicine and will be to.Id my
                     off-site appoin1ment date and time. ,                                            /
                                                                                                   ' I can
              " IfI receive a TB skin test bnt am released prior to it being read, 1 understand th~t
                     report to the front desk in the lobby and ask lhe officer to call Medical to have it read; or 1
                     can go to the Health Department or my primru:y care physician to have it read. I
                                                                                                                   I
                                                                                                                   '
              •      I have been told that I have the right to refuse care..My i;efusal of care at any given time
                     does notjeopar.dize futureruedical care.                                           /

              •      Iha;e_been told that I will receive a History & Physical.Exam within the next/14 days
                     ~cl~~                                               .                         i

              a •    I have been given the opportun.ity to ask questions..                                        I
                 •   The name I use at my phamiac;y i s - - - - - - - - - - - - - - ·

                                               fom~te   Signature:



                                                                                                              ,.
                                                                                                              I
            if d!abetic, Accucheck~·______ If asthmatic, peak flow_ _ _ _ _ _-+!i_ __
                                                                               I
                              Screening Nurse Signature and Time                            Date:         l
                                                                                                          I

                                                                                       I /?J;!,f
                                                                                                        I          "·
                                                                                                        i

                                                                                                     I·
                                                                                                    I
                                                                                                    I-I
                                                                                                    !

                                                                                                                                   LMDC 0084
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 85 of 189 PageID #:
                                     3855




                                         LOUiSVILL0nETRO DEPT. OF CORREC'J.>NS
     ·f

                                                             Initial Medical

          CIN: 2S6168           Book#: 2012001997        Book DtfTm: 01"18-20121702
          Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
          DOB: 07-05-1968 Age: 43           Race: W   Sex: M SSN: XXX-XX-XXXX


          N       Do you have a Medical Problem such as bleeding or Injuries that requires
                  immediate medical attention?
                           · Ellplain:
          N ·. Do you have a serious medical condition 'that may require attention while you are
               here?
                            Explain:
          N       Have you had any past serious infectious disease?

                                 List:
    Vital Slgnil
          Y       Blood Pressure:

                            Explain: 145/68

          Y       Pulse:

                            Explain: 77
          Y       Respiration: ·
                                                                                                      I
                            Explain: 16
                                                                                                      I
          Y       Temperature:

                            Explain: 98.4
                                                                                                      I
          N       Do you have any· Medical Problems that we should know about?                        I



           Current Medical Con.
                                                                                                      I
                        lntoxiqated?                                                                  I
                            Explain:
                       Lesions?

                            Explain:                                                                  II
                       Obvious Pain?
                                                                                                      !
                            Explain:
                       Bruises?
                                                                                                      I
                                                                                                      I
                            Explain:

     Facmty: 1.                                               Page 1 of3
                                                                                                      Ij   Printed;   01-1&-20121749
     160B NBKG                                                                                     Printed By; MGRUBBS, GRUBBS

                                                                                                      I-
                                                                                                                      LMDC 0085
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 86 of 189 PageID #:
                                     3856




                                                                                                              I'
                                      LOU!SVILL(;nETRO DEPT. OF CORRECQNS
                                                            Initial Medical
                                                                                                          I
      CIN: 296168              Book#: 2012001997        Book Dt/Tm: 01-18-2012 1702                           I
                                                                                                              I
                                                                                                          I
      Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR                                                             I
      DOB: 07-05-19()8 .Age: 43         Race: W    Sex: M SSN: XXX-XX-XXXX                                   I
                                                                                                          I



             N       fever?                                                                               I

                         Explain:                                                                        II
                     Nausea?                                                                             I
                           \
                                                                                                         I
                         l'Oxplain:
                      Skin Infestation?                                                                  I
                                                                                                         I

                         Explain:                                                                        I
                      Skin Rash?                                                                         I
                                                                                                         I'
                                                                                                         I
                         Explain:
                      Jaundice?

                         Explain:
                      Needle Marks?

                         Explain:
                     Swollen Glands?

                         Explain:
                     Active Cough?

                         Explain:
                     Other?

                         Explain:
       N      Are you allergic    to any medications?
                         Explain:
       N      Are you currently taking a prescription that may n·eed continuation while you are
              here?
                  Med/Dose/Freq:
                                                                                                     I
                                                                                                     I
                                                                                                     I .
                      Pharmacy:
                        Doctor:                                                                      I.
       N      Do you· require a special diet?




    Facility: 1                                               Page 2 of3                              f Printed: OHt;,20121749
    160BNBKG                                                                                      Printed By: MGRUBBS, GRUBBS
                                                                                                     i
                                                                                                     I

                                                                                                                   LMDC 0086
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 87 of 189 PageID #:
                                     3857




                                      LOUISVILLQAETRO DEPT. OF CORRECQ'lNS
                                                             Initial Medical

        CIN: 296168           !look#:" 2012001997        Book Dt/Tm: 01-18-2012 1702
        Nam,e(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05,,1968 Age: 43          Race: W     Sex: M SSN: XXX-XX-XXXX


                        Religious?

                        Medical?

                           Explain:
         N         Have you fainted or had a head injury· within the past 6 months?

                           Explain:
         N         Have you been seen by a doctor In the last 6 months?

                           Explain:
         N         Do you wear dentures, a partial plate, glas·ses, contact lenses, or a hearing aid?

                           Explain:
         N         Do you have a prosthesis, a splint, crutches,   acast, or a b(ace?
                           Explain:




 I   Facility: 1                                                Page 3 of3                                 iI   Printed:   01-16-20121749


 I
     16-08 NBKG                                                                                         Printed By: MGRUBBS, GRUBBS
                                                                                                           I                         .

                                                                                                                           LMDC 0087
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 88 of 189 PageID #:
                                     3858




                                     LOUISV1L1'f'IETRO QEPT. OF CORREdi;JlNS
                                                            Medical Detox

        CIN: 296168          Book#: 2012001997          Book Ot/Tm: 01'-1s-2012 1702
       Name(L,F,M,S): TROUlMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 43            R<1ce: W   Sex: M SSN: XXX-XX-XXXX


         N        Have you taken potentially dangerous levels of drugs or alcohol?

                          Explain:
         N        Do you drink alcohol?

                       How Often:
                       How Much:
                       Last Time:
         Y        Do you use street drugs?

                       What Type: opana methadone
                       How Often: 3 xs wk
                       Last Time: today

    _' N          Have you ever experienced Dl's or other serious withdrawal from drugs or
                  alcohol?
                       Blackouts?

                       Seizures?

                      Tremors?

                       Nausea?

                      Vomiting?
                                                                                                I
                       Ot11er?

                          Explain:                                                              I
                                                                                                I
                                                                                                I
                                                                                                I


                                                                                                I
     Facnity: 1                                               Page 1of1
                                                                                                I
                                                                                                I Printo<j: 01-18-20121749
   . ;1658 NBKG                                                                              Prinrod Sy: MGRUB!lS, <!RUBSS
                                                                                                I

                                                                                                              LMDC 0088
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 89 of 189 PageID #:
                                     3859




                                           LOUl.SVILL0ETR~ DEPT. OF CORRECQNS
     '
                                                            Current Medical
                                                                                                 I

         GIN: 296168         Book#: 2012001997            Book DtfTm: 01:18-2012 1702            !

         Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR.
         DOB: 07-<!_5-1968 Age: '43          Race: W   Sex: M SSN: XXX-XX-XXXX:
                                                                                                 I
                                                                                                 I
                                       )

          N    Are you covered by Medical Insurance?

                          Explain:
          N    Do you know the date of your. last tetanus shot?

                          Explain:
          N·   Have you had a TB skin test?

                       Was it ,Positive?         ,,

                            When:
                           Where:
    Do you havii any of the following problems?
          N    Chronic cough/blood?
                                                                                             I
                          Explain:                                                           I
          N    Recent weight loss?

                          Explain:
          N    Recent appetite loss?

                          Explain:
         N     Fever?

                          Explain:
          N    Night sweats?

                          Explain:
          N    Fatigue?

                          Explain:
          N    Have you ever been treated' with TB drugs?

                          Expla!.f!:
          N    ·oo you use tobacco products?                                                 I
                                                                                             I


                                                                                            I.I
    Fa~lity: 1                                                   Page, 1of4                  jPrinted: 01-18·?0121749
    1618 NSKG                                                                           Pr1nted By: MGRUBBS, GRUBBS
                                                                                            I                  .
                                                                                                       LMDC 0089
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 90 of 189 PageID #:
                                     3860




                                    LOUISVILLQinETRO DEPT. OF CORRECQJNS
                                                     Current Medical

       CIN: 296168          Book#: 2012001997      Book !ltrrm: 01-18-20121702            I
      Name(L,F,M,S): TROUTMAN, CHARLES, RALPH ~R                                          I
                                                                                          i
      DOB: 07-05-1968 Age: 43         Race: W   Sex: M SSN: XXX-XX-XXXX
                                                                                          !
               Are you pregnant?

                         Explain:
               Do you m;e birth control?

                         Explain:
               Have you recently had a baby/miscarriage/abortion?

                         Explain:
    Do you have any of the following::
        N      Arthritis?

                         explain:
        N.     Diabetes?

                         Explain:
        N      Seizure.disorder?

                         Explain:
        N      Asthma?

                         Explain:
        N      Other lung problems? .

                         Explain:
        N      Heart condition?

                         Explain:
        N    · Hypertens.lon?

                         Explain:
        N      Cancer?

                         Explaln:
        N·     Sickle Cell Anemia?

                         Expjain:


     Facility: 1                                          Page.2of4                    [Printed: 01-18-20121749
     161BNBKG                                                                    Printed 8y: MGRU8BS, GRUBBS
                                                                                       I     .
                                                                                      i

                                                                                                 LMDC 0090
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 91 of 189 PageID #:
                                     3861




                                  LOUISVILLCviETRO DEPT. OF CORREQNS
                                                        Current Medical

       ClN: 296168          Book#: 2012001997        Book DtrTm: 01-18-2012,1702
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 43       Race: W     Sex: M SSN: XXX-XX-XXXX


        N      STOs?

                       Explain:
        N      Vaginal or penile discharge?

                       Explain:
        N      Hepatitis?

                       Explain:
        N      HIV?

                       Explain:
        N      TB?
                                                                                                  I   I
                       Explain:                                                                       I
        N      Persistent sore throat?

                       Explain:
        N      Dental problems?

                       Explain:
        1'(    Surgeries?

                       Explain:
        N      Chest pain?

                       Explain:
        Y      The Inmate has been told that this facility charges a fee for seivices

        Y      The inmate has been told that they may be given a three day supply of medication
               at time of release.                                        ·
                                                                                                  I.
    Disposition                                                                                   I
                                                                                                  I

        N      Emergency room (pre-booking injury)

        N      Emergency room (acute condition)

        N      Physician



     Faclllty: 1                                             Paga3 of 4                           !Printed: 01-18-20121749
     161BNBKG                                                                                Prlnle~ By: r,IGRUBBS, GRUBBS
                                         /                                                         I                     .
                                                                                                  i
                                                                                                            LMDC 0091
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 92 of 189 PageID #:
                                     3862




                                    LOUISVILLQV'ETRO DEPT~ OF•CORRE~NS
                                                            Current Medical

       CIN: 296168 ·          Boo~#:   2012001997      Book DlfTm: 01-18-2012 1702
      Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 43          Race: W     Sex:   M SSN: XXX-XX-XXXX

        N      Sic~   call·

        N      Mental Health

        N      Chronic Care

        N      ROI Signed and Faxed

       y       Do you understand that)'ou may request a health care provider at any time while
               you are here?
      GEN · Placement In:

                         Explain:




                                                                                                  I
                                                                                                  I
                                                                                                  I
                                                                                                   I
                                                                                                  I
                                                                                                   !

                                                                                                  i
                                                                                                  I
                                                                                                  I
                                                                                                  I
                                                                                                  I
                                                                                                  I
                                                                                                  I

                                                                                                  I

                                                                                                  II
    ,facility: 1                                               Page 4 of 4                         /Prinled: 01-18-2012'1749
     161BNBKG                                                                                Printed By: MGRUBBS, GRUBBS
                                                                                                  i
                                                                                                             LMDC 0092
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 93 of 189 PageID #:
                                     3863




                                       Lou1sv1LL~VIETR0 DEPT. oF coRREcQJNs
                                                      PSYCHIATRIC QUESTIONS
                                                                                                             I
                                                                                                             f.


       CJN: 296168               Book#: 2012001997      ' Book Dtrrm: 01-18-2012 1702
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH                JR
       DOB: o'f-05-1968 Age: 43           Race: W . Sex: M SSN: 403--04-5215


        N          Do you have a serious mental health condition that may need attention while you'
                   are here?
                           Exp'Jain:
                        Call Mental Health

        N          ·Have you been. hospitalized for emotional problems within the last year?

                            Where:
                             When:
                              Meds:
                        Call Mental Health
                             .                                            .
        N      ·Are you currently being treated by an Out Patient Community Mental Health
                Center?                                                          ·
                           Explain:
                    Doctor/Agency:
                   Pharmacy/Mads:
        N          Have you recently taken or been prescribed medications for emotional problems?            !
                                                                                                            I
                            Explain:                                                                        I
        N          Have you ever had    a closed head lnJuiy that resultQd in permanent disability?
                                  ~                                     ,,;;.~;r-..·

                            Explah):
        N          Do you have learning or.other disability that will Impact your ability to understand
                   Instructions while you a.re here?
                            Explain:
        N          Are you aware of any reason you sh9ul\I be separated from another inmate while
                   YO\I are here?
                            Explain:
        N          Have you required separation from another inmate while Incarcerated In another
                   faclfity?
                            Explain:
        N          Have you ever attempted suicide?

                            Method:
                             When:
                        #Of Times:

                                                                                       ,I

     Facility: 1                                                   Page 1of3                                 Printed: 01-18-2012 1749
     f66B NBKG                                                                                        Printed:8y: Mr3,RlJBBS, GRUBBS
                                                                                                            I

                                                                                                                       LMDC 0093
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 94 of 189 PageID #:
                                     3864




                                                                                                                          I
                                       LOUISVILL~_ETRO DEPT. OF CORREo;JlNS
            '   .                                     . PSYCHIATRIC QUESTIONS


       CIN: 296168             Book#: 2012001997          BookDfffm: 01-18-20121702
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 .'Age: 43          Race:   w   ,sex: M SSN: XXX-XX-XXXX


                         Call Mental Health

      ·N          Are you currently thinking about suicide?

                            Explain:
                         Call Mental Health·

        N         'Does subject lt<ive a plan or suicide instrument In possession?

                            Ex~laln:

        N         Does subject show signs of depre!;sion?
                                                                                                I
                                                                                                I·
                            Explain:                                                            I
                                                                                                '
        N         Does subject express feelings of hopelessness?
                                                                                                I
                            Explain:                                                            !
        N         Does subject appear anxious, afraid, or angry?

                            Explain:
        N         Does subject appear embarrassed or ashamed?

                            Explain:
      .N          Does subject talk or act In a strange manner?

                            Explain:
        N         Is subject apparently under the .i!1fluence of alcohol or drugs?

                            Explain:                          ' -                           .I
        .N . . Does subject show signs of mental Illness or withdrawal?                         I
                                                                                                I
                            Explain:                                                            II
        N           Does officer· believe subject may be a suicide. risk?

                            Explain:
        N         Does subject lack family or friends In the community?

                            Explain:



     FacHity; 1                                                  Page~   of 3                   Printed; 01-18-20121749
     168BNBKG                                                                         Printed   isy; MGRUBBS, GRUBBS
                                                                                                I

                                                                                                          LMDC 0094
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 95 of 189 PageID #:
                                     3865




                                       LOUISVIL~ETRO DEPT. OF CORREcQoNs
                                                      PSYCHIATRIC QUESTIONS


      GIN: 296168             Book#: 2012001997           BookDtrrm: 01-18-201.21702
      fllame(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
      DOB: 07-05'1968 Age: 43             Race: W     ~ex: ·M SSN: 403:04-5215


       N          Has subject experienced a significant loss with In th!' lasts months?

                           Explain:
       N          Is subject preoccupied with major problems other than legal situation?

                           Explain:.
       N - Has a family member or significant other attempted or committed suicide?
                    .                                                 ?                      .
                           Explain:
       Y          Have you undel'Slood all the queslio11s that I have asked you?        '

                           Explain:
       Y          Have you provided us with all the information that you want us to be aware of
                  while you are here?
                           Explain:
       Y          Does the screener feel thai the arrestee is capable of understa~ding all que.stions
                  asked?
                            )it No:
       N          ·Does this arrestee have any institutional history alerts?

                        Call Mental Health if alerts are related to mental health, suicide, MR, etc ••••

       N          Does the screener feel that this arrrestee should be·referred to a supervisor for
                  review?
                           Explain:
       N      ·Is there any indication that the arrestee'is reacting so negatively toward their
               charges that they may engage in self harming behavior?
                        Call Mental Health

       N          History of psychiatric treatment?

                            Where:.
                             When:
                             .Meds:
        N         Did y.ou answer yes to 6 or mpre questlQllS?




    Facility; 1                                                  Page 3 of 3                                         P~nted: 01-18-2012 1749
    166BNBKG                                                                                               Printed   al.: MGRUBBS, GRUBBS
                                                                                                                      i

                                                                                                                                LMDC 0095
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 96 of 189 PageID #:
                                     3866




                                                                                                                            ·i
                                                                                                                                I
                                                                Correctional Medical Services                                   '
                                                                           PROBLEM LIST                                         1
                                                                                                         '                      J

                                                                                          Name:      "°1£ocr1im11       dmr'/t.5
                                                                                          .ID#

                                                                                           D.o:e.
                                                                     '
      Medication Allergies             _;V_/£_tJ_/I
                                                _________________________ _
                                                                                                                                    Health Care
          Date                                                Chronic Condition                           Date                      Practloner
        Identified                                          (long term problems)                         Resolved                     Initial
      !/-/{, -11                      'DR.vc- Afl vsc




                                                                                                                                                     "




                                                                                                                            I
                                                                                                                            I

                                                                                                                            I
                                                                                                                            I
                                                                           -
                                                                                                                            I
                                                                                                                            ;
                                                                                                                            '
                                                                                                                            i
                                           '                                                                            I
                                                                                                                            '
                                                                                                                  ,         '
                                                                                                                            I
                                                                                                                        i


                                                                                                                        ''
      Test           Date              Results       Date        Results       Date   Results     Date       ·Results   !Date             Results
      PPD                                                                                                               !
                                                 '
      Tetanus                                                                                                           I

      Phy~ical
      ~-··-   •.,....,..1....-...--                                                             -- -----'-·-~--~~-                           ·----

                                                                                                                        1
      CMS 7189 REV 1/2003
                                                                                                                        I
                                                                                                                        I
                                                                                                                        I


                                                                                                                                        LMDC 0096
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 97 of 189 PageID #:
                                     3867




                                                                                   .I
                                                                '
                                                                    Q9,
                                                                     .   /
                                                                                           I
                                                                                           I

                                                                                           !
           .CORRECTIONAL MEDICAL SERVICES INMATE EDUCATION RECORD                          j
                                                                                           i
                                                                                       i

           EDUCATION CODES: v:vERBAL p. PRINTED: MATERIALS D- DEMONSTRAED

                              Rb- RETURNED DEMONSTRATION

           TOPIC                     DATE/INITIAL TOPIC                      DAT~/ INITIAL
           ARTHRITIS                                HYGIENE
           ASTHMA                                   HYPERTENSION
           CARDIAC DISEASE                          INFECTIOUS DISEASE
           COMMUNITY RESOURCES                      MEDICATIONS
                        ~~~~--+-~~~~+--~~~~~~~~--<~~~~-<
                                                                                       j
           CONSTIPATION                             MUSCULAR. PROBLEMS                 !
           COPD                                      NUTRITION.                        I
           COPING Sl<ILLS                           ORTHO PROBLEMS                     j
           DENTAL CARE                              OSTOMY CARE
           DIABETES                                 PREGNANCY
           DRUG ABUSE                "-"·-l ( Q.... ·sro
           ELEVATED BP/ SCREENING                   THYROID DISEASE
           ETOH ABUSE                               WOUND CARE
           FUNGAL DIS.EASE                          OTHER
           GYN PROBLEMS                             SEIZURE




           SIGNATURE                         INITIAL



           SIGNATURE                          INITIAL                              i
                                                                                   [
                                                                                   i
           SIGNATURE                          INITIAL                              I
                                                                               i
                                                                               I
           SIGNATURE                          INITIAL                          I
                                                                               i

                                                                               i
                                                                               I
                                                                               I
                                                                             .1i       .
                                                                                               - '•' ·----~- '""~~'

                                                                                                   LMDC 0097
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 98 of 189 PageID #:
                                     3868




                 · CORRECTIONAL·MEJ)ICALSERVICES,
                    :': '   .      ~.        . Inc.                                      PHYSICIAN~'         ORDERS




   •· ',.'   /:!~.box u «)I« ~.l10t«l~i.;.'.·-''1--"'"'-'""°!2.~&0.2TCJ!l!l<be~:J.'·-·-''----''-----~---~-~"'"''-\"---.,.-----------!
  .. .::.. .. :'Not~byi:;. "· ..: ... ".'-
                                       ... _..·-i-"-·:_"-------~------'"-""'---.,-------,,_,.._~---1
                          "   ..
                                                     -' .---· -·-




    _,.. ·. ·.' .. -·''                M.b. Sigtl;l!Ufe                                     Datetrlmo




                                                                                                                    LMDC 0098
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 99 of 189 PageID #:
                                     3869




                                   c9rrection~l Medical Se~es
                                         Multidisciplinary Refenal

          Name:                                   CTN#                                    DbB:
                                                                                           I ,
                                                                                           !
                                                                                                      516§
                                        · () MENTAL HEALTH
     Crisis Intervention:
           __Family Problems                  _Recent stress     r1. ~~ /
       ,.~,~""-·._·_.ProbJems with peer's        _v6_tthher: -~L/~i'rrP::.~c..+-C----:
     Evaluation of Mental Condition:                                                          i
           __Suicidal      __Depressed __Mutilatlve · __Poor hygibne
           __Homicidal __Withdrawn __Suspicious _·_Hostile/                          i\:figry
           __Hallucinations/Delusion    __Physieal complaints                                 I
           __Sleep disturbance __other:
                                                                                      •!
                                                                                       !
       __Evaluation for need of psychiatric intervention                               I
                                                                                     . I
    .. __History of psychotropic medication prior to intake                                   I
                                                                                              I
        · Other:--~---------~----
       __                                                                                     I

     Comments:




                                  <!>   CHRONIC CARE CLINIC                               '
             Cardiovascular                                     Hepatitis                 i
             Hypertension                                       Infectious Disease       !
             Diabetes!Endocrine                                 Liver Disease            !
             Neurological                                       GERD                     I
                                                                                         ! •

             Pulmonary                                          General Medicine         i
                                                                                         ;

                                                                                         !
     B/P _ _              Blood Glucose ---         02Sat   ~--
                                                                        Protocol Initiited: YES or NO
                                                                                         'j
     Referred originating from:         ~king       _ _Sick call        _ _Other:...,!______

      Comments:
                                                                                     i
                                                                                     '            .




                                                                                                        LMDC 0099
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 100 of 189 PageID #:
                                      3870




                                           9 .                        .Q
                                         C orrection al M ed'1ca1 Services
                                            Multidisciplinary Referral
            Name;                                      CTN#




                                             e   MENTALHEALTH
       Crisis Intervention:
             __Family Problems                       Recent stress
             __Problems with peer's               - . ......---other:    Vieuc.-      Mose
       Evaluation of Mental Condition:                                j
             __Suicidal      :__~Depressed __Mutilative __Poor hygiene
             __Homicidal __Withdrawn __Suspicious ~~Hostile/An~)'
             __Hallucinations/Delusion     __Physical complaints     i
             __Sleep disturbance __other: - - - - - - ·

       __Evaluation for need of psychiatric intervention
       __History of psychotropic medication prior to intake
       __O t h e r : - - - - - - - - - - - - - - - -

       Comments:




                                         " CHRONIC CARE CLINIC
               Cardiovascular                                           Hepatitis          .
               Hypertension                                             Infectious Disease          I

               Diabetes/Endocrine                                       Liver Disease               I
               Neurological                                             GERD                        I
                                                                                                    I
               Pulmonary                                                General Medicine            I



       B!P _ __             Blood Glucose _ __           02Sat _ __             Protocol Initiattjd: No
                                                                                                    !

       Referred originating from: c::=JBooking · c=:Jsick call                  CJ Other:_~-~~-
      .. Comments: .




      . ··Referred   by:·-'·~'-"'--
                                ~'IU~.(~·~'-·
                               .......
                                ·         ·~·-_ _L-......~_;.-z.....'--'-·"~-Date.: (/-/t ~l;(~-i
                                                                                                I
                                                                                                I




                                                                                                          LMDC 0100
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 101 of 189 PageID #:
                                      3871




                                                                                                                                                                 ;

     ~   .                                                           0                                                                                          ·i'




     ~uve:
     las\ ETOH drink: _ _ hours ;go                  M101Jnt                                     .Type:~fp,,~
                     _ _ _ hours ol)D
     L~rl'Opia!~ u:>e:                               Amount       _ _ _ _ _ _ _ _ Type:~'
     D!herdrug use: ______hours <191?                Ji.mount     _ _ _ _ _ _ _ Type:~--- .

     His.lorf of v..-i\hdrawal:
            Bfacl:oulr:                  D'fe..t.     Di-fo"                   Natlsea·
           H-ailucirraUDPs:              [ly~_.......-Dlb                      VoriiilioB:
            Tremol"S".                   ~            01h                        s-.e•6ng:
            Seizu_re,s:                  0Yrs.        ON"
              01hee                      D!f!:S       OlJQ              ~



                                          OYto::    . Oua




                                                                         PERL: d YI!.!.'.    t:l N"                          .•
         Clrde apptoprl<o;ta answer:



         Oi1=n\ed lo fOE 1 p~tson & plate:       D)'~
         Signs Clf head ~Ur)' or othel' ita\Jma: Qfci;:




         FiJl!lcr Stick Blood Sug~r. _ __                 lni6a! Sever\t; sr.,vre: ____ (s<* back' offorrnl

   ;sessment                                                                                               ...                                            'i•
                                                                                                                                                           .,
                                                                                                                                                           I
   bsenVMild withdravi!ll symptoms (0 or 1)                                             Modi>fale withdrawal symp.fo01?.P-l                               .t

         ~.
         0Physidan               . noff,il>rl Time:--·                                                                                                     I
                                                                                                                                                           l
         QOJrler.> received .                                                                                                                              i
         QIW({Shee\q.12h!S.X_days                                                                                                                      ·:
         0Mu11Mljornin: one daly   ·                                                                                                                    '
         0Ah P.O:pc&'hspm
         Qi~"'!;l!ie·nuids
                  mbuhk
                .,ral.\o MH _
         OScliedule lor nl!X\ ph)'Ud•n ski: t>ll
            __ ,__     ,,..,~.------·  -·
     Otto\ify Sect>nl)'Polen6al V{\lhdraml
   ------                                             ----~·-----




   Nurse signature:   ~    _,Afu;:...
   Physician signature:--------------
                                                                                                                  ·:. ..;"• .,...: .:«:. ~ ·-:.-. ··~ ;f" :..· '. ~-.:.: ·:· ..·:. ·, .
                                                                                                                                                      I                .                  !
   S«mtfi".QfCi..l.S·71\1 Revi>i~ t:o/2WI'   · ·                  .
   cw; t 78H.J.a.q ~.,.._r~ppe-cy t: Jfr~llf?;ttliw\'..l'l-~G-OO.OOr~:t·lrs"if
   ~htf1'1f1lllt/Cou~Q)3{1>¥'clSiin~lnr:.,/J~.~-




                                                                                                                                                                            LMDC 0101
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 102 of 189 PageID #:
                                      3872




                          0                                                     ,·




               WITHDRALWAL SYMPTO SEVERITY sr;9RE


                                                    ,.

                                   I




                                   I




                                       I




                                                              ,.




                                   'I.'                  ..
                                                          "               .\.




                                                                       LMDC 0102
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 103 of 189 PageID #:
                                      3873




                                                                                                     PAGE     02/02
        01/19/2011    12:00




                           Facility:. LOUISVILLE ME'fRO CORRECTIONS
                    . Station:
           Ordering 'pllyisician: SMITH
                 Da~e of Exam: 13 January 2011
              Reaso~ for Exam: +PPD
                 Tyile of Exam: CHEST
                 Paiient Name; TROUTMAN CHARLES
                    iPallant JO: 2001ae
                 Patient o.o.a.: 71511ssa
                     R.kGdrng MD: Vince Lombqrdl AS

           tn1praMfonl
           NO ACTIVE.DISEASE
                       !
                       i
           Comment: \                                                                          \
           THERE IS Nb S/IDENCF. OF AN ACTN8 PULMONARY PARENCHYMAl OR PLEURAL DISE:ASE PROCSSS. THE
           CARDIOVAflJLAR SILHOU;;;TTEO IS \llllTHIN NORMAi. l.IMITs. THERt; IS NO ENI DENCE OF ACTJI/~ Te.
                       ;                                                                       I
                       ;
           RMding!V~
                   'I




                                                                                                        LMDC 0103
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 104 of 189 PageID #:
                                      3874




                                                                                      .,.... -

                                                                                     0                            I
                  MEDICAL HISTORY & SCREENING SIGNATURE F~~
                                    Inmate Name                              CJN                          D'.OB-
                                                                                                                  '

        •.:c:.... ··-- • · -I-acknowledge··that I
                                            have answerefr:all'questions-tmthfully and have· been        tol~the.~y
                                                                                                               to . -
                       obtain health services and consent to routine care provided by the facility healthcare
                       professionals. I understand that any medications not picked up within 3 days pf release
                       will be destroyed.                                                              ! ·
                                                                                                              i
                  o    I have received instruction on dental/oral hygiene and :was given the opporf:tmity to ask
                       questions.                                                                    ·i.
                                                                                                              '
                  •    I have been fold that ifI am tabng medications or have been told that I have of1~site  Jn
                       wltlle incarcerated, upon release I should report to the front desk in the lobby 'and have
                       the officer call Medical. I can receive a 3 day supply of medicine and will beltold my
                       off-site appointment date and time.                                              i

                  • If I receive a TB skin test but am released prior to it being read, I understand ihat. I can
                    report to the front desk in the lobby and ask the officer to call Medical to hav~ it read; or I
                    can go to tile Health Department or my primary care physician to have it rea~. .
                                                                                                              '
                  • I have been told that I have the right to refuse care. My refusal of care at an~ given time
                    does not jeopro:dize future medical cro:e.                                      [
                                                                                                              r
                  0    I have been.told that I will receive a History & Physical Exam within the next 14 days
                       ~~~~                                                                         !
                                                                                                              '
                                                                                                              /.
                  <>   I have been given the opportunity to ask questions.

                  o    The name I use at my pharmacy is _ _ _ _ _ _ _ _ _ _ _ _ _ _.

                                                    Inmate Signature:                                     J           Date:
                                                                                                          I
                                                                                                          YI-!&-!/
                                                                                                          !

             If diabetic,.Accuchec;k_,______~_If astluJiati_c, p~aj<: flow

                                                                                                 Date:    '
                                                                                                          !             Time:
                £:n;:;_ur•:;::·                                                                           i

                                                                                      /J-/6-11i




                                                                                                                          LMDC 0104
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 105 of 189 PageID #:
                                      3875




                                                   LOUIVLE METRO DEPT. OF coqcr10Ns
                                                                                                         .,Initial Medical

            CIN: 296168               Book#: 2011038565                                               B<iok'Dt/Tm: 1H6-20111653
            Na,Jle(L,F,M,S): TROUTMAN, CHARLES, RALPH JR--                                                                 I_

            DOB: 07-05-1968 Age: 43                            Race: W                             Sex: M SSN: 403--04-5215 ~
                                                                                                                                                      I
                                       "   •:·   -•-.'• r   .,}\   • • • •·-·•••   •   •   •
                                                                                                                                                      1-
             N         Do·you have a Medical Problem such as bleeding or injuries that requires
                       immediate medical attention?     ·   ·                                                                                         1
                                  Explain:
                                                                                                                                                .1
            ·N         oo· you have a serious medical condition that may require attention while you are
                       here?
                                  Explain:
             N         Have you had any past serious infectious disease?,

                                       List:·
       . Vital Signs
             Y . Blood Pressure:
                  '
                                  Explain: 134/84
             y         Pulse:
                                                                                                                                                  !
                                  Explain: 84
                                                                                                                                                ·[
             Y         Respiration:

                                  Explain: 14
             y
              '                                                                                                                                   I
                       Temperature:
                                                                                                                                                 .!
                                                                                                                                                  i
                                  Exp lain~ 98. 6                                                                                                 I
                                                                                                                                                  I

             N         Do you have any Medical Problems· that we should _know about?                                                             I
                                                                                                                                                 i
                 Current Medical Cqn.
                                                                                                                                                 I
                                                                                                                                                 '
                             Intoxicated?                                                                                                        j
                                  Explain:
                             Lesions?                                                          .         ..        i              .
                                                                                                                                                 I!
  ~~~:;J;1'i'f'll,'('.'.;l;~.;;;;explafli1~il'.:J•s,~.:::;:::;::~;:~:~
                                                       .              . ..,-:-;::;;•:J;:;;'t;.;;,.,;;;..zvti'2;::,;-:;;~,"'~;Jl:~~,~:1:i::'.:t~~~'..;,,J,i:M.,~X-""~~;;;;:·~;:::c:~~;
                                                                                                                .                                i
                             Obvious Pain?
                                                                                                                                                 i
                                  Explain:
                                                                                                                                                 )
                             jlruises?
                                                               ......
                                  Exp!ttin:

         Facility: 1                                                                                          Page 1 ofJ                         \ Prtnlocl:   11-16-20111832
         160BNBKG                                                                                                                     Prln\ed By: ~MCCUBBINS, MCCUBBINS
                                                                                                                                                II

                                                                                                                                                               LMDC 0105
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 106 of 189 PageID #:
                                      3876




                                           Lou19Le METRO DEPT. OF co9cr10Ns
                                                                                                                    1
                                                                          Initial Medical

           CIN: 296168             Book#: 2011038565                Book Dtftm: 11-16-20111653
                                                                                                                                            I.
                                                                                                                                 ~,.        i
          Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
                                                                                                                                            l
          DOB: 07-<)5-1968 Age: 43              Race: W        Sex: M SSN: XXX-XX-XXXX
                                                                                                                                            !
            - ~ .-·--   J.                                                                                           . : ;, "'     . ··1 -
                   N         Fever?

                                Explain:
                             Nausea?                                                                                                       I
                                Explain:
                             Skin Infestation?
                                                                                                                                           I'
                                Explain:
                             Skin Rash?

                                Explain:
                             Jaundice?

                                Explain:
                             Nee!lle Marks?


         . \                    Explain:
                             Swollen Glands?

                                Explain:
                             Active Cough?

                                Explain:
                             Other?

                                Explain:
            N      Are you allergic to any medications?                                                                                 i
                                                                                                                                       'I
                                Explain:                                                                                    I
            N      Are you currently taking a prescription that may need continuation while you are                         /
  ~~,..,~r.".!1~7~~::!:~!;·:.:::;:;':D;•: b:•i.!ii.~'.1;;:(i"'""'"w."'~;~''ii.:o~~,,.~*:, ,;;;,;:&t'::i,~,,\';i;£}~"';;;;· l" ::::~: ~ ;·:·2:c:.:-;;.:;:;;,;'""'"'~'"

                                Doctor:                                                                                                I
            N       Do you require a special diet?




        Facility: 1                                                          Page 2 of3                                        .    \ Printed: 11-16-20111832
        1608 NBKG                                                                                                       Printed By: SMCCUBBtNS, MCCUBBINS
                                                                                                                                       !                 ..
                                                                                                                                       I



                                                                                                                                                 LMDC 0106
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 107 of 189 PageID #:
                                      3877




                                   LOUl5'1...LE MElRO DEPT. OF co9cr10NS
                                                         Initial Medical

       CIN: 296168        Book#: 2011038565          BookDt!Tm: 11-16-20111653
       Name{L,F,M,S): TRQUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 43       Race: W     Sex: M SSN: XXX-XX-XXXX

                                                                                                             i
                     Religious?
                                                                                                         I
                                                                                                       .II
                     Medical?

                        Explain:
        N      Have you fainted or liad a head injury within the past 6 months?

                       Explain:
        N      Have you been seen by a doctor ill the last 6 m~nths?                                     j
                                                                                                         f·
                        Explain:                                                                         i
        N      Do yo~ wear· dentures, a partial plate, glasses, contact lenses, or a hearing aid?

                        Explain:
                                                                                                         l,
                                                                                                         l
        N      Do you have a prosthesis, a splint, crutches, a cast, or a brace?

                        Explain:
                                                                                                        II




                                                                                                        i
                                                                                                        I'
                                                                                                        I




     Facility: 1                                            Page 3 of3                                   iI Printed: 11-16-20111832
     160B NBKG                                                                               Printed By: SMCcUBBINS, MCCUBBINS
                                                                                             .          !.
                                                                                                                   LMDC 0107
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 108 of 189 PageID #:
                                      3878




                                        LOOIVLE .METRO DEPT. oF coQcTIONS
                                                    . '
                                                                  Medical Detox

       CIN:296168               Book#: 2011038565      .BookDtlTm: 11·16-20111653                            i
                       .                                      .
                                                                                                            II
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
         i                                                .
        DOB: 07-05-1968 Age: 43            Race: W   Sex> M SSN: XXX-XX-XXXX


         Y         i-lave you taken potentially dangerous levels Of drugs or alcohol?

                             Explain: xanax opanna

        ·N         Do you drink alcohol?

                           How Often:
                           How Much:
                           Last Time:
         y         Do you use street drugs?
                                                                                                         I
                           What Type: xanax opanna
                           How Often~ dally ·                                                            I
                           Last Time: yesterday
                                                                                                         I
         y         Have you ever experienced OT's or other serious ·withdrawal from drugs or
                   alcohol?
                   y       Blackouts?
                                                                                          ·
                                                                                                         I
                   y       Seizures?

                   N       Tremors?
                                                                                                         I
                   N       Nausea?

                   N       Vomiting?
                                                                                                        I
                                                                                                       · 1


                   N       Other?                                                                       i
                                                                                                        i
                             Explain:                                                                   i
                                                                                                        I
                                                                                                        '




     Facility: 1                                                   Page 1 of'1                          i Print~d:   11-16-20111832
     165BNBKG                                                                                  Printed By: SMCCUBBINS, MCCUBBINS

                                                                                                        I
                                                                                                                     LMDC 0108
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 109 of 189 PageID #:
                                      3879




                                                    LOUIQLE METRO OEt;>T.' Of coQCTIONS
                                                                                               Current Medical
                    •''.'

             CIN: 296168
                             ...
                                          Book#; 2011038565                          Book Dtrfm:" 11-16-2011 1653
                                                                                                                                                                  T....
             Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR                                                                                                               !
                                                                                                                                                                      l
             DOB: 07-05-1968 Age: 43                       Race: W            Sex: M SSN: XXX-XX-XXXX
                                                                                                                                                                      i
                                                                                                                                                                 • J
                                                                                                                      • • f •.                                   .! .
       ..     ~N
                         Are you cpv.ered by Medical Insurance?
                    ./
                                                                                                                                                                      I
                                      Explain:                                                                                                                        !
               N            Do you know the date of your last tetanus shot?

                                      Explain:
                                                                                                                                                                      I
               N            Have you had a TB skin test?
                                                                                                                                                                      I
                                   Was it positive?                                                                                                               I   I .

                                        When:
                                       Where:                                                                                                                     I
         Do you have any of the followin'g problems?
               N            Chronic CO\lghlblood?

                                      Explain:
               N            Recent weight loss?

                                      Explain:
               N            .Recont_appetite loss?

                                      Exfllain:
               N            Fever?

                                      Explain:
               N            Night sweats?

                                      Explain:
               N            Fatigue?      .                                                                                                                   -· 1

                                      Explain:                                                                                                                   I
                                                .                                                                                                                 '.
  ~~/;:". -:=:..-.-:N~ ~- ~HiiVe:you :ev.sr:b.een:;.treate~.WiUl~T:S~-cti'UlJS-?\:i~·~: . .-i'~i~1~J;~r;~:;::.;;~~.;. . ~:· .• ;. -::: :.:~· .- .;;r.~!'.1-~¥-~i;-t·d~'....tr~$C;)w~£r·t~'i{..~%f:-gj'i::i


  .                                   Explain:                      ·                                      .      .                                              I
               Y            Do you use tobacco products?

                                      Explain: daily                     --   .. ·, ...... .

            Facility: 1                                                                           Page 1 of4                                                 jPrinted: 11-16-20111832
            161BNBKG                                                                                                                            Printed By: SMCCUBBINS, MCCUBBINS
                                                                                                                                                                 iI

                                                                                                                                                                                LMDC 0109
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 110 of 189 PageID #:
                                      3880




                                   Lo'u19LLE METRO DEPT. OF coQCTIONS '                                                                                 I·
               .
                                     '   '   '

                                                      ..,
                                                             Current M¥dical ·
                                                            .....   .,..   .   .,....                          ·- . .       ..~   .                     l
       CIN: 296168          Book#: 201'1.038565       Book Dt/Tm: 11-16-20111653
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07--05-1968 Age: 43          Race: W   Sex: M SSN: XXX-XX-XXXX


               Are you pregnant?·

                        Explain:
               Do you use birth control?
                                                                                                                                                        l1.
                        Explain:                                                                                                                        I

              . Have you recently had a· baby/miscarriage/abortion?

                        Explain:
                                                                                                                                                        II
     Do you· have_any of the following.:
               Art~ritls?
        N
                                                                                                                                                        I
                                                                                                                                                        I·
                        Explain:                                                                                                                        I
        N'     Diabetes?

                        Explain:
        N      s'eizure disorder?

                        Explain:
        N     -Asthma?

                        Explain:
                                                                                                                                                        I
        N      Other lung problems?
                                                                                                                                                    II
                        Explain:                                                                                                                    1•
                                                                                                                                                     ''
        N      Heart condition?

                      ·'Explain:
        N      Hypertension?

                        Explain:
                                                                                        .,._, ..~····t '(»(\ ·-·~·-··~,,;
                                                                                        -~< .!,!J;. ~: ,._~.,..';'· '
                                                                                                                          .... ;~;.        "'" -~n-,.,.....,.,J.1., . . j~>.,_~_;'t,.~'A...,·      - :(
                                                                                                                      i-«N . ..,,,.;{><',~,o;~lz.'f I '~f<M~.>;~'l>.<-·"'..,'/A.J'~<"'""~" •.·;.'"'...~ '!

                                                                                                                                                    ,.'
                        Explain:                                                                                                                    i
        N      Sickle Cell Anemia?

                      __Explain:


                                                                                                                                                  'i
     Faciftly: 1                                                    Page2of4                                                  .           ;rnnted: 11-16-20111832
     1618NBKG                                                                                                                Printed By: SMCCUBBINS, MCCUBBINS
                                                                                                                                                    I
                                                                                                                                                    '

                                                                                                                                                                        LMDC 0110
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 111 of 189 PageID #:
                                      3881




                                                            · LOUIQ.LE METRO DEPT. OF CO!\J=GTIONS
                                                                                                             Current Medical
                                                                                                                                                                                                             r -- .
                CIN: 296168                         Book #: 2011038565
                Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
                                                                                                      Book Dtrrm: 11-16-20t1 1653

                                                                                                                                                                                                     . J
                                                                                                                                                                                                         I
                DOB: 07--05"1968 Age: 43 ·Ftace: W                                             Sex: M SSN: XXX-XX-XXXX
                                                                                                                                                                                                         I
                  N          STDs?
                                                                                                                                                                                                         I
                                              Explain:                                                                                                                                                   i
                                                                                                                                                                                                         I

                  N          Vaginal or penile discharge?·

                                              Exp la ii):
                  N           Hepatitis'?

                                              Explain:
                                                                                                                                                                                                         I
                  N          HIV?
                                                                                                                                                                                                         1 ·




                                              Explain:                                                                                                                                                   I
                                                                                                                                                                                                         I

                  N          TB?

                                             Explain:
                  N          Persistent sore throat?

                                              Explain:
                  N          Dental problems?

                                              Explain:
                  N.         Surgeries? ·
                                                                                                                                                                                    .   (

                                             Explain:
                  N          Chest pain?

                                              Explain:
                  Y          The Inmate has been to.Id that this facility charges                                               afee for services
                 Y . The inmate has been told that they may be given a three day supply of medication
                             at time of-release.

  ~'~.9.l~ 9~~-~JP.P~~;.i,.~•?:r;-·.:.: .:~~·-~ :':·.:_ ·· .··r. . .~·"":~---·{_- ..:. ___. ··-;-,. ..:···:·~ -'>:-~~·--:·:""~--'"-..·:· .. -..--..-..:'""'o'\~-;::-:::•:!!'"'k,..-,fl:'"i_?·~~~~~-b~: ..      '._ io-.·'?':': ·.:.·i{'u.w·'· .. ~~··· -·
           ·      N          Emergency room (pre-booking injury)                                                                                                                                     j

                  N          Emergency room (acute condition)

                                                                                                                                                                                                     I
                  N'         Physician.
                                                                                                                                                                                                  .L.1
                                                                                                                                                                                                     i .
                                                                                                                                                                                                     I

            Facility: 1                                                                                               Page 3 of 4
                                                                                                                                                                                                     '
                                                                                                                                                                                                     :Pnnled:          11-16-:10111832
            1616.NBK_G                                                                                                                                                          Printed By: s¥ccUBBINS, MCCUBBINS

                                                                                                                                                                                                    i
                                                                                                                                                                                                                           LMDC 0111
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 112 of 189 PageID #:
                                      3882




                                                                LOUl~O-LE METRO. DEPT. OF coQCTIONS
                                                                                                               CurrenfMedical

                CIN: 296168                    .     Book#; 2011038565
                                                                                                                                                                                                     ~        l
                Name(L,F,M,S): TROUTMAN, pHARLES, RALPH JR
                DOB: 07-05-1968 Age: 43                                   Race: W                Sex: M SSN: XXX-XX-XXXX
                                                                                                                                                                                                              I
                                                                                                                                                                                                              I

                  N          siC.k cail " ..

                  Y           Mental Health

                  N           Chronic Care                                                                                                                                                                    I
                                                                                                                                                                                                              I
                                                                                                                                                                                                              '
                ·N            RGI Signed aml faxed

                  y          Do you understand that yqu may request a ·health care provider at any time while                                                                                                 i
                             you ate here?                       ·                                      ·                                                                                                     I
               GEN            Placement in:

                                               E:iip1a1~:




                                                                                                                               .,                                                                         I
                                                                                                                                                                                                          i




                                                                                                      ,            ,                                                                    I
  '~'.J;':r~ ~-~.: .,.;,..:,·,;._~..!.:.~~~i~:·,.~--:~..:._:._::::;_,_.~-:-2;'J~;.;~r;_.,>::J.~ ·,4~.'.:.,~:~.::.'I~~Xt?7;'li.~:'~~:z.:€:;$..:~~..:.o:_ . . ;:_,_:~;.,.-.:~·-~:_£:-::,:-} :·!~..:_:. :..-::..__._: .'. ~-. ,2':";:,:"::-'..{.i;.. :.:.'-~--~
                                                      .                                                                                                                                                  I
                                                                                                                                                                                                         l
                                                                                                                                                                                                          I

                                                                                                                                                                                                       .i                        .   '
                                                                                                                                                                                                         1·
                                                                                                                                                                                                         j
            Facility: 1                                                                                                  Page4of4                                                                        !Printed:       11-Hl-201'11832
            1618 NBKG                                                                                                                                                               Printed By: SlflCCUBBINS, MCCUBBINS




                                                                                                                                                                                                                            LMDC 0112
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 113 of 189 PageID #:
                                      3883




                                                              LOUl~LLE METRO DEPT. OF CO~ECTIONS                                                                                                              I
                                                                                              PSYCHIATRIC QUESTIONS                                                                                           I
                                                                                                                                                                                                    .·-:~.·; .+·-.:. ·~- ·.- ..
               CIN: 296168                         Book#: 2011038565                                 Book OUTm: 11-16-20111653
               Name(L,F,M,S): ·TROUTMAN, CHARLES, RALPH JR
               DOB: 07-05-1968 Age: 43                                 Race: W                Sex: M SSN: XXX-XX-XXXX


                             Do you have a se'rlous mental health condlllon that may need atten~ion while you
                                                                                                                                                                                                                     i
                 N
                             are here?
                                             Explain:                                                                                                                                                                I
                                       Call Mental Health. ·                                                                                                                                                         II
                 N           Have you been hospitalized for emotional problems wllllin the last year?

                                               Where:
                                                When:
                                                 Meds:
                                       Call Mental Health

                 N           Are you currently being treated by an Out Patient Community Mental Health~
                             Center?
                                             Explain:
                               Doctor/Agency:
                             Pharmacy/Mads:
                 N           Have you recently taken or been pr11scrlbed medications for emotional problems?                                                                                                      i
                                                                                                                                                                                                                  1·
                                             Explain:            ·                                                                                                                                                   I
                 N        i Have you ever had a closed l1ead injury that resulted in permanent disability?
                                             Explain:
                 N        · Do you have learning or other disability that wilt impact your ability to understand
                            instructions while you are here?
                                             Explain:
                 N           Are you aware of any reason you shoo.Id be separated from another Inmate while
                             you are here?
                                             Explain:
                  N .        Have you required separation from another inmate while incarcerated In another. .                                                                                                   I
                  .          ~~                                                                         .                                                                                        .                i
  :-~f;;~:;...:;.';'.:.'.~..:,.;:.;. •. ::... _,;:-::::~E~P.l~i~;;' ....:..~ ;-.:;;l'.t;:..;tt~L?<~~,.;\':ni1~:·:~i~E$:\i~::i ~:.:, ..   -.-\_,·..:1,,t:;::..;-.. :::~::.--:~~ __ :,, ~·:;,..:::: ...:'. :,: . ~~.~~'.ll·p-w.i;~~ ,..::;,;..·~·t:s.-,•.'..;;;,J;t,..""t~f(>:
                  N . Have you ever attempted suicide?
                                                                                                                                                                                                                 I
                                             Method:                                                                                                                                                             I
                                       #Of Time$:
                                                 When:
                                                                                                                                                                                                                 I
                                                                                                                                                                                                              '1·
            Facility: 1 .                                                                                         Page 1 of3                                                                         frlnted: 11-16·20111832
             100BNBKC..                                                                                                                                                                Printed By: SM,CCUBBINS, MCCUBBINS
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                 I'
                                                                                                                                                                                                                .<




                                                                                                                                                                                                                                      LMDC 0113
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 114 of 189 PageID #:
                                      3884




                                                        LOUl5';LLE METRO DEPT. OF COQCTIONS                                                                      II
                         ..                                                  PSYCHIATRIC QUESTIONS                                                               I

    .....
        ~·:    ..
              ·:                                                       . -··--:::.- ...         •'   '   -·~·   :-
                                                                                                                                                               I
                                                                                                                                                     .. .,,., -1·

                   CIN: 296168              Book#: 2011038565 ·
                   Name(L,F,M,S): .TROUTMAN, CHARLES, RALPH JR
                                                                                   Book Of/Tm: 11-16-20111653
                                                                                                                                                                 I
                   DOB: 07-05-1968 .Age: 43               Race: W           Sex: M SSN: XXX-XX-XXXX
                                                                                                                                           ,.                    I
                                                                                                                                                                 i'
                              , Call Mental Health                                                                                                         ,. !
                    N    Are you currently thinking about suicide?                                                                                               I'
                                                                                                                                                                 I
                                                                                                                                                                 I
                                         Explain:                                                                                                                I



                    N
                                Call Mental Health

                         Does subject have a plan or suicide instrument in posses5ion?
                                                                                                                                                             I   I
                                              .        .                          '                                                                              I
                                                                                                                                                                 I
                                                                                                                                                         ./ i
                                         Explain:                                                                                                                I
                    N    Does subject show.,signs of depression?                                                                                             II
                                         Explain:                                                                                                            lI
                    N    Does s~bject express feelings.of hopelessness?

                                         Explain:
                                                                                                                                                             L
                                                                                                                                                             I
                                                                                                                                                              I
               . N      .Does subject appear anxious, afraid, or angry?                                                                                      i



                    N
                                         Explain:
                                                    .
                         Does s~j:lject app,ear embanassed or ashamed?
                                                                                          ' .                                                       ,.       I
                                                                                                                                                             i
                                                                                                                                                             I
                                                                                                                                                              I
                                         Explain:                                                                                                            :'

                    N    Does subject talk or act In a strange m_ann~r?                                                                                      I
                                                                                                                                                             I
                                         Explain:                                                                                                            I
                    Y    Is subject apparently under the influence of alcohol                                    Of drugs'?

                                         Explain: no eye.contact

                    N    Does subject show signs of me'ltal illness or withdrawal?                                                                           I
                                         Explain:                                                                                                            I
                                                                                                                                                             I
  ,·:::::-"bt-'N~t-"~Eroes«>ffi cer:11m1ef/ll1$'iiilJ'ii iitliilaS/' be a's uli:iila:r1sR? ·. ": .-. ~:.;. :::· -, . :::~;0;;.;I!f: H?;::_:..,0;~,, >'P'IJP.:lt"g,;;~;;-;,~,:i\\l#ii1"M-:t,;,;i,i-:;

                                         Explain:                                                                                                            i
                    N    Does subject la~k fa111lly or friends ';n the community? ,                                                                          I
                                                                                                                                                             I
                                         E~plain:
                                                                                                                                                             I


              Facility: r"          1•                                                          Page 2 of 3                                                  Printed: 11-16-20111832
                                                                                                                                                           , I
              1668 NBKG        -,                                                                                                          Printed By: S~CCU,BBINS, .MCCUBBINS ,


                                                                                                                                                             '
                                                                                                                                                                           LMDC 0114
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 115 of 189 PageID #:
                                      3885




                                                                                                                                       ;

                                       LOUISQLE METRO DEPT. OF coRQ:cl-1_0NS
                                          .                        .                                                 -
                                                                                                                                      'II.
                                                       PSYCHIAr.~~c QUESTIONS                             _. ,                    .    I ,.
       CJN: 296168            Book#: 2011038565            Book Dtirm: 11-16-20111653                                                  II ••
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07·05-1968 Age: 43            Race: W      .Sex: M SSN: XXX-XX-XXXX                                                        I
        N _ Has subject experienced a.significant loss with in the last 6 months?

                           Explain:
        N          Is subject pre~ccupled with major problems other th~n legal situation?

                           Explain:
        N          Has a family member or significant other attempted or committed suicide?
                                                                                                                                        i
                                                                                                                                        !
                           Explain:
        y          Have you understood all the questions that I have asked you?                                                            '1

                                                                                                                                           I.
                                                                                                                                           i
                           E)(plain:                                                                                                       i
        Y          Have you provided us with all the Information that you Want us to be aware of
                   while you· ~re here?
                           Explain:
        Y.         Ooes the screener feel th.at the arrestee is capable of understanding all questions
                   asked?
                              If No:
        N          Does this !jnestee have any institutional history alerts?                                                                    '
                                                                                                                                           I
                        Call Mental Health if alerts are related to mental health, suicide, MR, etc .. -:,                                  I
                                                                                            '                       \                           I
        N        Does the screener feel that this arrrestee should be referred to a supervisor for
               'review?
                           Explain:
        N          Js'there any indication that the arrestee Is reacting so nega,tively toward their
                   charges that they may engage in self harming behavior?
                        Call Mental Health

        N.         History of'psychiatric treatment?                                                                                            ,
                                                                                                                                                I


                                                                                                                                                I
                                                                                                                                                I
                                                                       :;·~. · :·; ·. ~:;-.;;,, ·;o· ..f.:' ;;:,, .w,•;iWr ''~·"'·'>'5,>\,\'/~,;,t'.{~;;, '""''""'~·ifi>iit~ki':


        N          Did you answer yes to 6 or more questions?                                                                                   '
                                                                                                                                                I
                                                                                                                                      .. 1.     I
     Facility: 1                                                   Page ·3 of3
                                                                                                                                                I
                                                                                                                                       Pknted: 11-16-20111832
                                                                                                                                                I       '
     1668 NBKG                                                                                                      Prtn!ed BY: SMCfUB81NS, MCCUBBINS
                                                                                                                                                    i

                                                                                                                                                            LMDC 0115
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 116 of 189 PageID #:
                                      3886




                                       CORRECTIONAL MEDIAL SERVlcES

                                     TtmERCULlN SKIN 'f'.EST FOR INMATES

                 . INITIAL SKIN TEST & SKIN
                                          . ASSESSMENT
                                               '.
                                                       DOCUMENTATION
                                                         . ,         .l?QRM
           .I Known Reactor:                 Symptomatic ·            Asymptomatic                              CXROrdered

             Date Given:·~._9_.·~l_'d..~0>_,_\,_IL--'-..---- Time Given: _G~M:i~·,_(";,__·---~­

             Slte 9;iv~n:.   © F~
              Lot#:      (, 3> :') x3- &'&

             Nurse ~lio {ruplanted: f, 'f'QQ\;\.\ ~oo-\'(r :~.,'~:'
            : Nurse.who performed Skin Assessment:....:.,'"''_ _,,,.•""'.·'.c:'·'~·-"""'··._·- ' - - - - - - - - - - -
                                                                                                0



              **** skin.Assessment within normal limiiS'.imles's'iJ:dditional documentation is pl'Ovided,
                  .'       •                      '               •   ... ... J   •·    '   •       •   •   ;         •


                                                                  • ·=.'


              Size: _ _ _ _ _ _'---.-.-.-.-+c--+.4.-'k~..\-'"'"-~-'------:---'.\~-c---"--~li1!11..._

             Nurse:_·-'----.,,-----"'-1,,,J'L_;:~~~~~~d\''.,--v....J----'~.,,__--'-..,..--'-.-~
                                        '.



                                        -.:.~~.       ,>-~.

              I bav."receiv.cd .a fact ~lt~;'~~'il•av.e·itad tile opportunity to h~vo my questt011s answered, I-agree        to
            · TD' testlhg bY.sRlil telit:TUilil~na meskln tesl'ruusfb"e read•w!tliin ·48'72nors'aft'er1!•iilg ·
              administered, I ~ave never had a'posit!ve reaction to;a Tll sldn test, nor have I ever been treated with
              Tll drugs. I have also ·been lnstruct.e<i to check with  my   regular physician or tho publ!c.h<;alth
              departmcntlfI am released- prior t9 tbeTll test belo_g read,·          ·                        ·


                                                                      --J.\-9\
                                                                          Date
                                                                               'J,CI\



                                                                                       \ )C\\A.61\
                                                                                        Dafe




                                                                                                                              LMDC 0116
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 117 of 189 PageID #:
                                      3887




                                                      .                                              I
           • I acknowledge 1hai I have answered all questions truthfully: and have been told the ,way to
              obtain health services    and
                                        consent to routine care provided. by the facility'health~ru:e
            , Professionals. I understand that any medications·not picked up within 3 days otii'release
              will qe destroyed.         .      . ·                ·
                             .
                                 ..          .
                                                 ..   .        .                                               \



            • I have received instruction 9n dental/oral hygiene and was given the oppqrtunify to ask
              qaesti,ons. ,                                                                           I
            • I have been told 1hai if!~ talcing medicatiorui or have been told tbat I bave anlo:ff-site ·
              while incarcerated, upon release'! should report tcrthe front desk in the lobby arid .have
              the officer call Medical I can rec~ve a 3 day supply of medicine and will be tdld my
               off-si:te appoiniment date and.time. · .                 ·                 . . .1:

            • !fl receive a TB skin test but am releru;ed prior to it being read,.! underntand th)rt I can.
              report to the front desk in the lobby and ask the officer to call Medical to have it read; or I
              can go to the Health Deparlment or my pri:mru:y cai:e physician: to have it read. \
                         .               .                                                   .        I.
             • I have·been told.that I have the right to refuse care.. My refusal of care at any given time
               does not jeopardize future medical care.                        ·                      I
                     .                                                                               ·I        .
             •     I have been told thai: I Will receive a History & Physical EXl\Dl within the I).ert 14 days
                   free ofcha:cge.                            ·                                        I·
             • I have been given the opportunity to ~k questions.              I
                   The name I use at my phannacy is _ _ _ _ _ _ _ _ _ _ _ _ _. I                                          .
                                                                               \
            · •.




           If diabetic, Accucheck~._ _ _ _ _ _ If asthmatic, peak.flow_ _ _ _ _-;--~-
                                                                                                                   ..•
                             Screening Nurse Signatnre.1U1d Title:                         Date:                   ;Time: .


                         \\)(,m,\W                                                      \ ~( 1\                /?6'3
                                             I
                                                                                                                   ..

                                                                                                          I:
                                                                                                          1·

                                                                                                          I
                                                                                                                         LMDC 0117
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 118 of 189 PageID #:
                                      3888




                                                                                                         i
                                         LOUIS\;LE METRO DEPT. OF COR0TIONS i
                                                             Initial Medical
                                                                                                         1
        CIN: 296168             Book#: 2011000570        ·Book Dt/Tm: 01-05-20111639
                                                                                                         I
        Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
        DOB: 07-05-1968 Age: 42              Race: W   Sex: M SSN: XXX-XX-XXXX
                                                                                                       I
         N          Do you have a Medicl!I Problem such as bleeding or injuries that requires
                    immediate medical attention?
                             Explain:
         N          Do you have a serious medical condition that may require attention while you
                    are here?
                             Explain:
         N         . Have you had any past serious infectious disease?

                                 List:
     Vital Signs
         Y          Blood Pressure:

                             Explain: 136/76
         Y         ·Pulse:

                             Explai.n: 78
         Y         Respiration:

                             Explain: 16
         Y         Temperature:

                             Explain: 97.4
         N         Do you have any Medical Problems that we should know about?

         . Current Medical Con.
                        Intoxicated?

                             Explain:
                        Lesions?

                             Explain:
                        Obvious Pain?

                             Explain:
                        Bruises?

                             Explain:

     Facility: 2                                               Pa(le 1 of 3                          i     Printed: 01--07-20111153
     160BMEO                                                                                       Printe.d By: MCOOPER, COOPER

                                                                                                     i
                                                                                                                 LMDC 0118
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 119 of 189 PageID #:
                                      3889




                                       LOUIS\CLE METRO DEPT. OF COR0TIONS
                                                            Initial Medical

         CIN: 296168           Book#: 2011000570        .Book Dt/Tm: 01-05-20111639
         Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
         DOB: 07-05-1968 Age: 42           Race: W   Sex: M SSN: XXX-XX-XXXX


                    N    Fever?

                            Explain:
                         Nausea?

                            Explain:
                         Skin - Infestation?

                            Explain:
                         Skin Rash?

                            Explain:
                         Jaundice?

                            Explain:
                         Needle Marks?

                            Explain:
                         Swoll.en Glands?

                            Explain:
                         Active Cough?

                            Explain:
                         Other?

                            Explain:
          N         Are you allergic to any medications?

                            Explain:
          N         Are you currently taking a prescription that may need continuation while you are
                    here?
                    Med/Dose/Freq:
                        Pharmacy:
                             Doctor:
          N         Do you require a special diet?




      Facility: 2                                             Page2of3                                   i,  P1inled: 01-07-20111153
     160B MED                                                                                          Pnnted By: MCOOPER, COOPER
                                                                                                         I
                                                                                                         I

                                                                                                                    LMDC 0119
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 120 of 189 PageID #:
                                      3890




                                                                                                              I
                                      LOUISVE METRO DEPT. OF CORRQTIONS · 1
                                                             Initial Medical
                                                                                                              i
       CIN: 296168            Book#: 2011000570         Book DtJTm: 01-05-20111639
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 42           Race:   w   Sex: M SSN: XXX-XX-XXXX


                        Religious?

                        Medical?

                           Explain:
         N         Have you fainted or had a head injury within the past 6 months?

                           Explain:
         N         Have you been seen by a doctor in the last 6 months?

                           Explain:
         N         Do you wear dentures, a partial plate, glasses, contact lenses, or a hearing aid?

                           Explain:
         N         Do you have a prosthesis, a splint, crutches, a cast, or a brace?

                           Explain:




     Facl!ity: 2                                               Page3of3                                   j       Prtnted:   01-07-20111153
     1608 MED                                                                                          Printed     By:   MCOOPER, COOPER
                                                                                                          I
                                                                                                                             LMDC 0120
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 121 of 189 PageID #:
                                      3891




                                        LOUISQLE METRO DEPT. OF CORIQCTIONS
                                                            Current Medi.cal

        CIN: 296168             .Book #: 2011000570      Bo.ok Dtrrm: 01-05-2011 1639
        Name(L,F,M,S): TROU'fMAN, CHARLES, RALPH JR
        DOB: 07-05-1968 Age: 42             Race: W   Sex: M SSN: XXX-XX-XXXX


          N         Are you covered by Medical Insurance?

                             Explain:
          N         Do you. know the date of your last tetanus shot?

                             Explain:
          N         Have you had a TB skin test?

                         Was it positive?

                               When:
                               Where:
     Do you have any of the following problems?
          N         Chronic cough/blood?

                             Explain:
          N         Recent weight loss?

                             Explain:
          N         Recent appetite loss?

                             Explain:
          N         Fever?

                             Explain:
          N         Night sweats?

                             Explain:
          N         Fatigue?

                             Explain:
          N         Have you ever been treated with TB drugs?

                             Explain:
         N          Do you use tobacco products?

                             Explain:



      faclllty: 2                                               Page 1 of4                  j Printed:   01-07-2011 l153
      1618MED                                                                           Prlntet By: MCOOPER, COOPER



                                                                                                         LMDC 0121
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 122 of 189 PageID #:
                                      3892




                                     LOUIS\~E METRO DEPT. OF CORIQ;;TIONS
                                                           Medical Detox

       CIN: 296168            Book#: 2011000570       Book Dt/Tm: 01-05-20111639
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
        DOB: ·07-05-1968 Age: 42        Race: W    Sex: M SSN: XXX-XX-XXXX


         N         Have you taken potentially dangerous levels of drugs or alcohol?

                          Explain:
         N         Do you drink alcohol?

                        How Otten:
                        How Much:
                        Last Time:
         N         Do you use street drugs?

                       What Type:
                       How Often:
                        Last Time:
         N         Have you ever experienced DT's or other serious withdrawal from drugs or
                   alcohol?
                        Blackouts?

                       Seizures?

                        Tremors?

                        Nausea?

                       Vomiting?

                        other?

                          Explain:




     Facility: 2                                             Page 1 or1                          !  Prlnle<I: 01-07-20111153
     165BMED                                                                                  Printed By: MCOOPER, COOPER
                                                                                                 !
                                                                                                           LMDC 0122
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 123 of 189 PageID #:
                                      3893




                                         LOUISQLE METRO DEPT. OF CORFQcTIONS
                                                          Current Medical

        CIN: 296168              Book#: 2011000570     Book Dt/Tm: 01-05-2011 1639
        Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
        DOB: 07-05-1968 Age: 42            Race: W Sex: M SSN: XXX-XX-XXXX


                    Are you pregnant?

                              Explain:
                    Do you use birth control?

                              Explain:
                    Have you recently had a baby/miscarriage/abortion?

                              Explain:
     Do you have any of the following:
          N         Arthritis?

                            Explain:
          N         Diabetes?

                            Explain:
          N         ·Seizure disorder?

                            Explain:
          N         Asthma?

                              Explain:
          N         Other lung problems?

                            Explain:
          N          Heart condition?

                              Explain:
          N.         Hypertension?

                            Explain:
          N         Cancer?

                            Explain:
          N         Sickle Cell Anemia?

                            Explain:


      Facility: 2                                             Page2of 4                    !Printed: 01-07-2()111153
      161BME~                                                                        Printed By: MCOOPER, C'OOPER
                                                                                          I
                                                                                          !


                                                                                                    LMDC 0123
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 124 of 189 PageID #:
                                      3894




                                       LOUISVQ.E METRO DEPT. OF CORR0TIONS
                     ..                                      Current Medical

        CIN: 296168              Book#: 2011000570        Book Dt/Tm: 01-05-20111639
        Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
        DOB: 07-05-1968 Age: 42           Race:    w   Sex: M SSN: XXX-XX-XXXX


          N         STDs?

                            Explain:
          N         Vaginal or penile discharge?

                            Explain:
          N         Hepatitis?

                            Explain:
          N         HIV?

                            Explain:
          N         TB?

                            Explain:
          N         Persistent sore throat?

                            Explain:
          N         Dental problems?

                            Explain:
          N         surgeries?

                            Explain:
         N          Chest pain?

                            Explain:
          Y         The inmate has been told that this facility charges a fee for serv.lces

          Y         The inmate has been told that they may be given a three day supply of
                    medication at time of release.
     Disposition
          N         Emergency room (pre-booking injury)

          N         Emergency room (acute condition)

          N         Physician



      Facility: 2                                                 Page3of4                        i Pnnted:   01-07-20111153
      161BMED                                                                                 Prlntt By: MCOOPER, COOPER




                                                                                                              LMDC 0124
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 125 of 189 PageID #:
                                      3895




                                                                                                      I
                                       Lou1sQLE METRO DEPT. OF coROcr10Ns j
                    '   '
                                                           Current Medical                            j


         CIN: 296168            Book#: 2011000570      Book Dt/Tm: 01-05-20111639
         Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
         DOB: 07-05-1968 Age: 42         Race: W    Sex: M SSN: XXX-XX-XXXX


          N         Sick call

          N         Mental Health

          Y         Do you understand that you may request a health care provider at any time while
                    you are here?
       GEN          Placement in:

                            Explain:




                                                                                                      I
                                                                                                      lI
                                                                                                      I

                                                                                                      I
                                                                                                      I
                                                                                                      I
                                                                                                      I

                                                                                                      I
                                                                                                      I
                                                                                                      I
                                                                                                      I
                                                                                                      I
                                                                                                      !
      Facility: 2                                              Page4of 4                               !Printed: 01-07-20111163
      1618 MED                                                                                    Prlnti By: MCOOPER, COOPER




                                                                                                                LMDC 0125
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 126 of 189 PageID #:
                                      3896




                                                               .                          ./'\...          I
                                        LOUISQLE METRO DEPT. OF CORf'Wl.;TIONS \
                     .'                                  PSYCHIATRIC QUESTIONS                              j

        CIN: 296168             Book#: 2011000570           Book Dt/Tm: 01-05-20111639
        Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
        DOB: 07-05-1968 Age: 42            Race: W      Sex: M SSN: XXX-XX-XXXX
                                                                                                           .,
                                                                                                            l
         N           Do you have   a serious mental   health condition that may need attention while you
                     are here?
                             Explain:
                                                                                                            •


                          Call Mental Health

          N          Have you been hospitalized for emotional problems within the last year?

                              Where:
                               When:
                               Meds:
                          Call Mental Health

          N         Are you currently being treated by an Out Patient Community Mental Health
                    Center?
                             Explain:
                     Doctor/Agency:
                    Phamiacy/Meds:
         N          Have you recently taken or been prescribed medications for emotional
                    problems?
                             Explain:
          N.        . Have you ever had a closed head injury that resulted In permanent disability?

                             Explain:
          N          Do you have learning or other disability that will impact your ability to
                     understand instructions while you are here?
                             Explain:
          N         Are you aware of any reason you should be separated from another inmate while
                    you are here?
                             Explain:
          N         Have you required separation from another inmate while incarcerated in 11nother
                    facility?
                             Explain:
          N          Have you ever.attempted suicide?

                             Method:
                               When:
                          #OfTimes:


      Faclltty; 2                                                  Page 1 of3                                ~rinted: 01-07-20111153
      1668 MED                                                                                        Printed !lY: l\1COOPER, COOPER
                                                                                                                i

                                                                                                                      LMDC 0126
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 127 of 189 PageID #:
                                      3897




                                        LOUISQLE METRO DEPT. OF coRQcTIONS                I
                    ..                               PSYCHIATRIC .QUESTIONS


        CJN: 296168            Book #: 2011000570       Book Dt/Tm: 01-05-20111639
        Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
        006: 07-05-1968 Age: 42           Race: W Sex: M SSN: 'XXX-XX-XXXX


                         can Mental Health

         N      ·Are you currently thinking about suicide?

                            E:xplaln:
                         Call Mental Health .

         N          Does subject have a plan or suicide instrument In possession?

                            Explain:
         N          Does subject show signs of depression?

                            Explain:
         N          Does subject express feelings of hopelessness?

                            Explain:
         N          Does subject appear anxious, afraid, or angry?

                            Explain:
         N      . Does subject appear embarrassed or ashamed?

                            Explain:
         N          Does subject talk or act in a strange manner?

                            Explain:
         N          Is subject apparently under the influence of alcohol or drugs?

                            Explain:
         N          Does subject show signs of mental illness or withdrawal?

                            Explain:
         N          Does officer believe subject may be a suicide risk?

                            Explain:
         N          Does subject lack family or friends in the community?

                            Explain:
                                                                                            I
                                                                                              I
      Faclllty: 2                                              Page 2 of 3                   Jjrlnted: 01-07-20111153
      1W8 MED                                                                        Printe<f ty:  MCOOPER, COOPER




                                                                                                      LMDC 0127
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 128 of 189 PageID #:
                                      3898




                                                                                                                ''
                                        Lou1s\;Le METRO DEPT. OF coROr10Ns                                      I
                    ..                                   PSYCHIATRIC QUESTIONS                                  I
        CIN: 296168            Book#: 2011000570           Book Dt!Tm: 01-05-20111639
        Name(L,F,M,S): TROl,JTMAN, CHARLES, RALPH JR
        DOB: 07-05-1968 Age: 42           Race:   w.     sex: M SSN: XXX-XX-XXXX


          N         Has sul)ject experienceo a significant loss with In the last 6 months?

                            Explain:
          N         Is subject preoccupied wlth major problems other than legal situation?

                            Explain:
          N         Has a family member or significant other attempted or committed suicide?

                            Explain:
          Y         Have you understood all the questions that I have asked you?

                            Explain:
          Y         Have you provided us with all the information that you want us to be aware of
                    while you are here?
                            Explain:
          Y         Does the screener feel that the arrestee is capable of understanding all
                    questions asked?
                               If No:
          N         Does this arrestee have any institutional history alerts?

                         Calf Mental Health if alerts are related to mental health, suicide, MR, etc ....

          N         Does the screener feel that this arrrestee should be referred to a supervisor for
                    review?
                            Explain:
          N         Is there any Indication that the arrestee is reacting so negatively toward their
                    charges that they may engage in self harming behavior?
                         Call Mental Health

          N         History of. psychiatric treatment?

                             Where:
                             When:
                              Meds:
          N         Did you answer yes to 6 or more questions?




      Facility: 2                                                 Page 3 of 3                                      Prtnled: 01-07-20111153
      166BMED                                                                                                        '
                                                                                                            Printed By: MCOOPER, COOPER
                                                                                                                     I

                                                                                                                            LMDC 0128
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 129 of 189 PageID #:
                                      3899




                    .. ,.
   ....                                  ·•= Orrec.tional Medical Services
                                                      . PROBLEM psT



                                                                    Name:             TROUTMAN, CHARLES
                                                                                                                I                /




   Site Name:                LMDC                                   ID#               296168
                                                                    D.0.B.            71511968
                                                                                                                I.
   Medication Allergies      "NKA                                                                               I


                                                                                  '                             I
        Date                                                                             Date        Health   Ca~e Practitioner
     ldenitified                                                                       Resolved               Sidnature
                                                                                                                I
    1112512009 OPIATE ABUSE                                                                                     I
                                                                                                                I
                                                                                                                I
                                                                                                                i
                                                                                                                I
                                                                              -                                 :
                                                                                                                 i
                                                                                                                 I
                                                                                                                 I
                                                                                                                 I
                                                                                                                 ;
                                                                                                                 I
                                                                                                                 I

                                                                                       '                         !
                                                                                                                 I
                                                                                                                 '
                                                                                                                 I

                                                                                                                 !
                                                                                                                    !
                                                                                                                                     -
                                                                                                                    i
                                                                                                                    I
                                                                                                                    I
                                                                                                                    I
                                                                                                                     I
                                                                                                                     I
                                                                                                                     J'
                -                                                                                                    I
                                                                                                                     I
                                                                                                                     I
                                                                                                                     I

                                                                                                                     I
                                                                                                                     I
                                                                                                                     I
                                                                                                                     I
                                                                                                                      '
                                                                                                                      i


   Test               Date     Results         Date       Results      Date                Results       Date        II      Results     I
   PPD                                                                                                               !
   TETNUS                                                                              ..            '                I  I
   Ph•,,,ical                                                                                                            i




                                                                                                                                 LMDC 0129
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 130 of 189 PageID #:
                                      3900




                                 .0                                                             I

                           CORRECTIONAL MEDICAL SERVICES                                        I
                             INMATE EDUCATION RECORD                                                I

   INMATE NAME: TROUTMAN, CHARLES                                            GIN#         29616l
                                                                                    -~~+I--


   Education Codes: -         V-Verbal
                              P - Printed Materials
                              D - Demonstrated
                                                                                                    I
                              RG - Return Demonstration
                                                                                                    I
                                                                                                    I
   Topic                      Date/Initial              Topic                       Date/lnitiall'
   Arthritis                                            Hygiene                                     I
                                                                                                    I
   Asthma                                               Hvoertension                                I
                                                                                                    I
   Cardiac Disease                                      Infectious Disease                          I
   Communitv Resources                                  Medications                                 I
   Constipation                                         Muscular Problems                           I

   COPD                                                 Nutrition                              .•


   Coping Skllls                                        Ortho Problems
   Dental Care                                          OstomvCare
   Diabetes                                             Preanancy
   Drug Abuse.                V 11/25/09 BP             STD
                   ,
   Elevated BP at Screen                                Thvroid Disease
   ETOHAbuse                                            Wound Care
   Fungal Disease                                       Other (Specify)
   Gyn Problems
                                                                                                        !

                                              lnilial


   Signature                                  Initial


   Signature                                  Initial


   Signature                                  Initial



                                                                                                            LMDC 0130
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 131 of 189 PageID #:
                                      3901




                      Cf>RRECTIONAL                        Q1cAL SERVICES, Inc.                                                . ·OrsICIANS' ORDERS




                      \
                                    \
        . Qi       ck_~o as oidec~n t<d:          (Date.& Timel
                                                                                                                                                                 -
         Nd               ~ ) \ . ff    '\               . 1-"l ~ g -1."'4
                                                                   fl-4'01;;;:v;...~01.>1J (foG 1ofJ~..;~,c».;d,_cJ ..
        O' \",,~                             .   ,/



             .                               •\ I /
                                                                   ..1/l,, c. ··        n · If(, 7 .\.-1<..,, PD "21<J>p( 7dr'-.-'                                    ..
         Date:            ~             '--'
                                                                                                                      J    '

        Time:                                                                   1      ..
                                                                                                          I           'f r.c.:::1b·~ ]';::(f    ·'

                                                                        4                                     I                 ..,,,,._,~-




                                                  M.D. Signa(ure      cl.   1
                                                                                I   L.n- J ,_             I               Datetrime            ")''2.- ($ -e>G
        Check box.as ord« is noteyl;              iDate & lfhpe) ·                             \ 7
        Noted by:
                                .                                                                                         A                     ..
                                                                                                          ~~,~~-

                                                                                            \~\~rRc.~s.:~~ 0"~· ~\
       ...
                                                                                .
       ·Date:
                                        ~-

        Time:                                                                                ~\ ~\     \l> ,.., ~-1~
                                                                                             ·I   \V              "\...??
                                                 · M.D. Signattire. ..                            \~'!.?"                 DateiT4ne
        Chec~·lwx as order is .Tio(ed:           -mate & Timt;)

        Noted by:
               '
                                        '

        Date:                           __
                                        ,
                                                                     ·-·

        Time:


        '                                         MD. Signatu.re                                     •.                        Date/l'ime
        Chetk bqx as order is not~d;              fl1ate & Timel
        Noted by:


                                                                                                                  .
        Date:                                                                                                                                                    ..        --
        Time:


                                                 . M.D. Siguatw:e                                                                  Dateft1D1e

                     CMS 7193 Rev03/04




                                                                                                                                                                      LMDC 0131
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 132 of 189 PageID #:
                                      3902




                                                                                                             I·
                                                                                                             II
                                          .Q
                                                                                                             I

  ,.'._. -------.. ·---------·-·-·-·-·-·-'--QQg_~.Q.tj._<?_g;iJJ11e_Q_i_c_?,!,§~_i;vi,<?_e_~ .. _______      i
                                                  Release of Responsibility                .              ---r--·---------------·
                    Traµ.,-+rna." 1 C.bY-ks                                     11--7-D?J                    1
                  Name of Inmate                                            Date/Time


                  CIN If                                                    DOB
                  f hereby refuse to accept the following examination/treatment:
                                                                       ..     '
                  .
                         /
                         .
                                 '           .
                 .H&P__ TH .Test - - Mff Evaluation - - .Annual Dental Examination - 1 -
                                   .                                                                         I
                 I acknowledge I have been fully informed of and understand
                                                                          .
                                                                               the abdveI
                 examinations/treatment and tqe risk(s} in~olved in r~fusing .. r her_ei1y
                 release and agr;ee to hold harmless Correctional Medical Services, 1ts
                 employees and agents from all responsibility and ill effect which may
                 result .from this action.                    .·         .        ·     i.
                                                                                                             i
                                                                                                             J
                                                                     Date·



                                                                                                             I
                'the aforementioned inmate has refused the examination/treatment kct
                has refused tiJ sign this form. ·                  .      .      1. ·
                                                                                                             I

                                                                                                             I
                Witness
                                                                                                             I
               Witness
                                                                                                             I
               Date/Time                                                                                     I
                                                                                                             I-
                                                                                                             I'

                                                                                                             I
                                                                                                             I
                                                                                                             I

                                                                                                             I
              08/24/09
                                                                                                             iI

                                                                                                                    LMDC 0132
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 133 of 189 PageID #:
                                      3903




  NAME             SIGr
                                  •     A.M:EOGNE»-!N!Th'l.
                                              I INITlftLS I
                                                      '{    I 31
                                                                    PCACORBEOTIONS

                                                                   NAME
                                                                                      •
                                                                                 SIGNATURE                I !NrtlALS I    NAME
                                                                                                                               •
                                                                                                                              .A-P-U\ISED           C-A·AASSIT
                                                                                                                                             SIGNATURE
                                                                                                                                                                MEDICATION ADMINISTRATION RECORD •
                                                                                                                                                                                         D.C;RClE>NOf.!ED.AVAllAEUl
                                                                                                                                                                                             !NmAlS
                                                                                                                                                                                               n
                                                                                                                                                                                                                    NAME
                                                                                                                                                                                                                                        E.W.'t/RIT
                                                                                                                                                                                                                                   $1GNATIJAE                   I INITTAlS
                                                                                                                                                                                                                                                                f                  oo~oscciir,~
                                              1             l4f                                                                                ,,..)                                     "I                   s                                                 I                    o~o»tTOllf
                                                                                              '   ' 3
                                                                                                         .j     5 I 6     7   1--4       9     O 11             12    ra N                   1~    1& 17 18                19    ~      ~   ~      ~   ~    fti~             ~    M      ~       ~
                                                                                 ""''
                                                                                        1i1              i l I.,                              10                1:!               1-1              H1                18'         :w         V          N            !~            :!3            C:.'I
      I6uprefen 200 mg po tiapm :t5                                                                           'T ·.) n                        H~                1~    ,~
                                                                                                                                                                      :.
                                                                                                                                                                                  14               1IJ               1%          'IQ        1.2        1~           ; :?5         .<J            ;JJ

  -<fays------~~~--~~~~~~~                                                                                                                                                                                                                                                               ,_.:    i{J


               /J-;;J-/-)-
      '1]1'1w{ 325mg- 2 ta61'ts po tiapnc
           Jays                                                                                                      !<                       f·)                                                                                ,-,,
             /i}--J I--/•)_                                                                             111         r.                        1u    I•                                                                           ~~
                                                                          1------ll--~~-'~_J_-_j___j_l-_,_~_j___j~'~"-!-'--J-~i~~·j__-l-C<~•.;.__.;.~lc~·,___,_,~,.)._--l-~'~'j___j_'l~l.;._--l-"_j___jCCCJ.c·_l_:.__i----- _:_
                                                                                                                                              1c.   I·          11                H          •.    1{,i-i...L.i!                 ~{\
                                                                                                                                              10    j   H       H     l           1-'>       ;:;   1;;       ~ ,•    JS


                                                                                                                                                                                                   "'
                                                                                                                                                                                                   •'l         . : ,,"
                                                                                                                                              rJ                17        •   l   11.              "'                !S




                                                                                                                   I,,
                                                                                                                                                                t~                .I               1~    I           H                                                                          I··
                                                                                                                                              "                                                    16 l              1$


                                                                                                                                3    !        10




                                                                                                                                                                                                                                            ;r,J       ;'!ti.                      ...           ,.,
                                                                                                                                             "                                                                                  I 20
                                                                                                                                                                                                                                                                      :?.<    '



                                                                                                                                         ;   "                  12                :~           · 1 j~
                                                                                                                                                                                              'f
                              .
                                                                                                                                              1(1           ' 1~

                                                                                                                                                            ! t:?
                                                                                                                                                                                  H
                                                                                                                                                                                  !4     '. l ld
                                                                                                                                                                                                   If,
                                                                                                                                                                                                                     "                                                                           .,,
                                                                                                                                                                                                                     "
                                                       ~
                                                                                                                                             1')        '
               1          1           /,!·1           lfJ          Pl.JLSERATE
          '·   eL...,         ·                                                                                                                             I
  )                                               1                SLOOD PRESSURE       717-;-:;; 7 / /             ,, /   ,,, / i /                                              /      /


  "      'f~:f,-.Ty                   -VfT.                                             H.J:SOEN ~,.,.,..JU H'~EmENTAOMISS!OtlNO.                                                                  !m~Ws°!N8JNURSE                                                           1 111.!WT!ONEO'~tU·




                                                                                                                                                                                                                                                            LMDC 0133
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 134 of 189 PageID #:
                                      3904




  NAii£        SIGNATURE
                                     A.!.olfDGi\'EN·!Nf'IW.
                                         llNff!ALS!
                                                         !3!
                                                                PCA CORRECTIONS

                                                               NAMfl IA
                                                                   1
                                                                                  UBE              .l!N      :I
                                                                       r \ / n YLY-_,1'--__ 111"r,_,,,11 i ·r:
                                                                                                                        •
                                                                                                                       R•RlOFUSEO
                                                                                                                   NAl..1.P-.
                                                                                                                       ~             H     ~
                                                                                                                                               ¢.A·ASSENT
                                                                                                                                    ~sr-t;::'k.,,.,,,,
                                                                                                                                                         MEDICATION ADMINISTRATION RECORD

                                                                                                                                                  Ir+..! "           u       Jlfl
                                                                                                                                                                                    0-CIRCtE·NOMEO.AVA'l.ASlE
                                                                                                                                                                                    1" ....... 'LS'(
                                                                                                                                                                                                       1
                                                                                                                                                                                                            N         ~ &'GNA
                                                                                                                                                                                                                                  E.W·'Mi!f
                                                                                                                                                                                                                                                       u
                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                            s




  /?      '11_ 0-11 - 12--z-.~f_..£1<:7             ..-:'. ,: ,,
  Au~,,.._,,,__<,_,_ ;;(7.:S-h.<:p                   Po,                                                                                 "                                          " ,..                              l:i
                                                                                                                                                                                                                       ::- i .
                                                                                                                                                                                                                              i      ';t,
                                                                                                                                                                                                                                     ,j
                                                                       i--;o;c;-----f-t-:~---i~t---t-'-J----t-°-i~'--l!-+,''~':il-l4i1l~~~t''-ylf~~·"'jfJ_1~'t-'-f~:~~-j---+''~-r.f!T.'-f~;~~-f--'t-"~'t---t"'-J----t---f-t-:
                                                                       i  ao              i I                             ; -»fl>~~'~'~"q"f'p+cci--'~' i--~"'"'+--+."'"-+--+";'..~··Tl-1---+--+-""''+--;-"-"'e--+-
   l Z - 9- o      q       - / Z . - / 7 - 0 9 ..:::-~ TJ-<-1                                                cl                 '        j').            ::2    ;             M                 11)             ;a     }.~I          U;•-     :1       ~"       i11
                                                                                                                                                                                                Vi
                                                                                                                                                                                                ,,,                                                    ~-   :. i".·
                                                                                                                                                         "
                                                                                                                                                         11    •:;.           u      ;f I 1'>          ,,., 1e
                                                                                                                                                                                                                                     " I
                                                                                                                                         "'              !?    .,,            H     •.        ! 1:,    ,"       l!l
                                                                                                                                         '"
                                                                                                                                         t<>l.

                                                                       f-----l-+-'-l-·'-l~+--1-~1-~-~~+-:c~·1--+'-'+-1-"-+-"''+'"'+--+"'"-+-+"~~-+-+'~~-+·~~'+-'-'+c-+"Tu-+-+"'-"+--+-~                                                                          ,.
                                                                       1-----c~+--+-l--+-+~+-+~.;--+'""·t--+-"-1 -~ u                                                                           !('>            lll    ~(I           u        ~A I •   ~~
                                                                                                                                         10          ii                      \~                 is              ta     :n            ~~1      .14I·              v




                                                                                                                                         1tl             12    ·. 114                    .:     1e              w      w                                              ,.
  ~OM         '\ ·' f>,.                    I                  PULSE RATE                             j                                                                  I



  1'($/CIAN      \\ \   S.G                                                        ALLERGIES     1\J \.'( (\ l),                                                                               PC! CENTER


  "'OH!TllAI" - ., .r"' i+.""~"                      i   .,M, t~'                  "'f''r,~":l!;~'lllY                 :'Y'.l (;), .
                                                '


                                                                                                                                                                                                                                                    LMDC 0134
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 135 of 189 PageID #:
                                      3905




                 l lNITTALS l
                 I        ,1,1
                                    PCACORRECTIONS


                                  NAM£;                            I lNIT!ALS I
                                                                   I
                                                                   I
                                                                               Is
                                                                               !a
                                                                                     NAME
                                                                                         •      SlGNAWRE
                                                                                                                 MEDICATION ADMINISTRATION RECORD •
                                                                                                                                       0. C!RctE - NO ME:O. AVAllAllte
                                                                                                                                       !NfTIALS
                                                                                                                                         "         7
                                                                                                                                                       NA\IE
                                                                                                                                                                            E. W-VIRIT
                                                                                                                                                                     SIGNATURE                l~mAL=s=+I____

                 I          141                                                          <
                                                                                     7       ···•111••« • • • • • • • • • • • • • • • •




                                                                                                    10    · : ; 12                .1         '>            !.:      ;r,         ~·                          t




                                                     j-:

                                                                                                    10




                                          1------+-+-'-+___,r'--+-~-+-1~-+---+-''-+~'-'r1~'-+-·--'+-1 -1 r--e-111s-+-'-0 +-'-'r--+-''-+---+_!!J-·t-~-·r-·+-'-'-+-'-'-1-''-+-e~-
                                                                                                                           1u       21> ,   :<:: \  ;;-1
                                                                                                    10
                                                                                                    slJ          "
                                                                                                                 l:l    ,;.       H          1i;           lcl      Zf; i




                                                                                                110              1:<      .Ju                1G            rn       ~o          ;.2      n     .ir,
                     I              ?ULSERATE              l               I                    t                             I                        I                                                I
                     I              BlOODPRESSURE     /I/ /        /i_/I/ _/ / I / ! /                    /1/          I/I/__/ / l / i / /                         _/ / / I / _ / . / I / / I / / I /
                                  sex                                               AESID""' -AU~JSS      NNO.                               AEV18VE00Y                                               .!~snEt<U
                                                                                                                                             SUPERVISING NURSE




                                        ln0,rl,,;?\ 'tTHC~E}\';'lilY                     '3-1.1'.3                                                                                                    :;
  ~
   DS'ITNAME
               · 1ruA           (
                         ' '

                                                                                                                                                                                             LMDC 0135
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 136 of 189 PageID #:
                                      3906




                                                                            .                                .

                                              C\Q~TIONAL MEDICAL SERV~                                                                    l
                                                     .      . Minor HEENTP.roblems                  .    .
                                                                                            '" !


              Nursing· Protocol Documentation
              Minor HEENT Complaints·
          .                    ~                                             .

         I 1iima1eName         '~·'-"at\""""~""-Y1"1q~141--r1 -1C=·"""'\ta'-'"W-S+.\,e=·:;i-oJ------,'-----'--'I  o=a1e"-.l   •):-1Jt5'~01J·
              Subje<:(lve:                                                                                                                    i
              Thls~yearold                · \£'Male _r9Fernale                                                                                I.
             Presents with achlefcomplaii/!~r       'tGl.l \f\. · .                                                                           !    .
             Date of onset:~                                                           \ Jl                  ·                      : ·
             Pmvious histdry? '(J'v es ON'il          If yes explain Y:   9)    W\Ov(IJ1, S.        '. · ·            · · . I .
      ·. . C/O headai;l1e? OYes )QNo                   If yes any change in frequency, duration or severity compared to previous he\idaches?
            OYes ~o               If yes exi\laln                                ·                                                 ·
         . · Previdus lreatment?            OYes .ltlNo . If yes ~xplain·-----------~---+---
             Resull of an Injury?           OYeYp !'lo·          II yes explain                                                . .
          Assod,tted eomptalnts of:
        • Pain:(';"Yes ONo
                                           .        ~
                                     Burning: OYes No
                                                                               · , . .            .     ."
                                                            Itching:- 10Yes DNo :; · Blurred vision: OYes
                                                                                                                                ~
                                                                                                                                    No
                                                                                                                                          I
          Vertigo I dizzl~ess: OYes ~No       Oiher  es ONo            Explain h~y Yes responses:     ·                             . :

                       ~~h~                          t(M)w-          ®           jC\.<-D                                                  !
                                                                                                                                          I
          Objective: \~                                                                                                                  l
          Vital Signs BPio'V : I
                                 d...i                ()Q
                                       ITT' "·: T JU.. ICJ.
                                                                 I
                                                                                            R      18                                    i.
          Eye        @\Notappllcable:to complaint
          Vision cha\i9e?             OYes ONO·                  lf'yesexp!ain._ _ _ _ _ _~--------·~·~
                                                                                                                                     "1i.
          Foreign b<ldy?              OYes ON<>                  II yes explain'--''-----'--"--'--'-------'----
          Conjunctiva nortnal        OYes ONo                    lf yes explain_ _ _ _ _ _ _ _ _ _ _ _ _ __,.Lf.~
          PERLA\NNL                  OYes ONo                    If yesexplaln _ _ _ _ _ _~._,---.c,--~-"-·-·+'-'----
          Sciera normal              OYes. ONo                   If yes explain _ _ _ _ _ _ _ _ _ _~~~--'----
          Visual ac.uity:            Pre-tie;i~enl               RT          · . LT_ _ _~· Post-\realment , i RT~LT-+-'--
                                                                                                                                         J·
         Ear         'ifiNot applicable to com~la;nt
         ll<Jlh extecf1a'I oors normal            OYes       ONo     !l-Olh ear canals normal                     OYes ONo               I.'
         Both lympanic membranes Visualize OYes ONo . Ery1hema                            OYe.s      ONo.        ·Bulging OYes       l ONo
         Able lo hear fingers rubb<ld together or walch ticking OYes             ONo "                                               )
         Explain any abnormal


               .       .                                     .
                                                                                                                                     II
         Nose 'lfiNol"applicable lo complain!
         Aclive ble~lng   OYes ONo            Signs of trauma          OYes 0/\'o
                                                                                                                                    .I
         lhroat ~lot applioable to complain!
         Enlarged tdnsi/s . OYes ONo         lnfiamed, red lhroal                          ONo      Exudate. OYes             ONo    I
         Mo1rth  'ONotappli<;able lo complain!
        SWollen gums      'jues (:}No          Broken toolh I leelh OYes ONo               Signs of trauma       OYes     ON a      !
        <;ondilionofteelh Opoor ~fair Ogood
                                                                                                                                    II
        Cervical Lymph Nodes             ONol applicable lo ~~plaint
        Enlarged        '@Yes            GlNo    Tender     ''fes ONo                                                               I'



        CMS 7835 NP.HEENT-Doo Form 0512005
        Copyright© 2005 by Correctional Medical Services. Inc., All R~hts Reserved




                                                                                                                                                       LMDC 0136
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 137 of 189 PageID #:
                                      3907




                                                  . Oo: . .                                 : ...                  CQ                               .,.
                                                                                                                                                          ""
                                                CORRtCT ONAI'MEl'TcAt'sERVfcEs ,
                                                                     inor HEENT Prob.lems

             Assessnient (Check applic~ble boxes)               J                  ·                                             .,.·  ..
      ·.   ~ Alte;a~ion in comfort.          0 Patentlat .for alf ed sensory percepUon

            Related to
                     0 Eearache              0 Excess ear wax                    0 Headacha         · 'efi Denl~I pain




            0
                     o Nosebleed
            Plan (Check applicable boxes)
                                            · 0 Silre throat

                                                          · .

                  -~hyslcian ~ntacied_ ftir ~ame.for sam~ d~y I~~
                                                                 .  t ··.eut
                                                                                 Q Eye in/ury




                                                                               ~n~ order$
                                                                                                or protliem


            0 Refilrred lo Physician/Mid·level due lo:             ·             .
                      0 Mecilanism of injury SlllJgosling addiiional lrauma    0 Condition not responding to protocol
                  . o Impaired.eye ·status·                  O Impaired ear slalus     a Sjgns of inteclion
       \b         Referred lo denlisl due lq
           f'"'                   i1   Dental pain/problem.                         "···
            The tollow!ng n~rsing inlervenlions we~ compleled Check appllcaflle boxes)·

                        O Medication allergies and other coniraindicolions lo medications reyl_ewed & pregnancy ruled out prior to· trealme~t
                        a  OTC eary1ax softener Instilled in       I ear(s)                                  ·     ·
                        0 OTC e<!fwax sdllener issued' lo 1~
                                                                     1
                                                                    "th lnStruciions foruse.        .            ·              . :·        .
                        0 Ear lnigalion <XJn)ple!ed                            .
                        0 Inmate to return In _ _days lo( earllnigation             ,
                        a Eyes flushed v.i!h ·                                                    x.             minUIM
                        0 Foreign body removed            ·       ~                                   .
                       9 Eye palcltapplied/issu~                               ,-
                       .IP Acelamjnophen 325mg ' a~ll eslday.f~days Q lssued_,_!abs for KOP
                       ~ Ibuprofen 2oomg:J1:::tab           llmes/d y fGr_..,, days          ct lssued_tabs for KOP
                       ~ EducaUoncPatlent education provided·                     ·
                       O Aciivily reslrictioii:     ONol indlcot          OYes x__. days and ~ecuri!y nolified
           follow up.:
                    ORetum lo clinic In __. _days for earl allon
                    OSlck call if signs arld symploms         develop or symptoms do not subside
                    OPhysician/Mkllevel referral if indicaled

           Additional Comrnenls .      \J   ~   f) '(.\




                                                                                                                                                I
           CMS 7835 NP·HEENT-Doc Fann 0512005


                                                                                                                                                LMDC 0137
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 138 of 189 PageID #:
                                      3908




      }


          -~-~RR·~:AL ME01CAs2Vl~ES
              HEALTH SERVICES REQUEST FORM
                                                                                                                                                                     '

             Print N<irne:     Ch.       14   @. l e. 5    ~o '-' '.\"""' ""-                           Date o( Request         12..i;J,.t; ~b 9.
                                                                                                                                             I
             ID #:   ;s.9 (,,. I(,, 5{        ·                    7 -.5-<'/3
                                                         Dale oi B!rth:                            Housing Location:         3 /V - ;).. (3/
            N<i<ure ot problem oi request                 =z;o th 'f"'\ ""- -±                   S<....Je_     \\~'"'-".;,                                       I
                                                                                                                                                                 I




                                                                                                                                                             J
            ! coaSeat to &c.lceated by heallh staff (oc the coadition described.
                                                                                           a,, L.
                                                                                       SIGNATURE ·
                                                                                                               ::;_~----'-'-!.~

                                              PLACE THIS SLIP IN MEOICAlREQU£ST BOX OR 0£SIGNATE0 AREA                                                       i
                                              '              DO NOT WRITE: Below THIS AREA         '
                                                                                                                                                         !
          hiaged by:'                             Refeffed· ta: (Circle ON£)           NSC      Mid-level SC     Physidan SC      N'IH           O~nlal.
                   (""- ·· lnftlats                                                          Othe:r:                                                     l
          CMS #7141 K'wr.n Ser*-es Reqoesl·Rev. €AH, Ae-ii&.vCd-09120011                                                                                 ;
          ~pyrigh~200& byCorrecikio2t Me.dical Sl:rvices, fn<:... M Rights Re:$&Vcd.                                                                     1



                                          . ".                               Medical Co-l'lfym.enis                                                  ·1

                    Lou;sville Metro Dep,,,;rnent of Corrections wil/im:pose a medical co-payment"fde for
                    inmates.       ·         "                                                                                                           i
                    The-co-paymen< sche4ule for all inmates· sha\I b~ as follows:                   j
                   .Physiciank/urse Practitioner Visit ·$6.0a                                      /
                   Dental Visit                ·         $6.00                                     1
                   N~rse (RN or LPN) visit               $~.go                                                                                       )
                   ~~                                                             ~.o                                                                :
          ._. __ J:r¥.s§rip.(i9.'lli'1£id_l~n..1L: _ _                      " $2.00                                                                  /
                  Over'the-Counter Medicatia·n··                           .,.., $0:75\indigent i·rilnates onl-y)                                    j- ...
                 Follow-up Services .                                            $ No Charge                                                         I
                                                   ~                                                                                                 I

                                              · - ·· -·How you c:an-protect--yourse·lf-fr--0m-!11RSA                                             l .... ,. __
                                                                                                                                                 1
                 Wash hands ·frequently and any time something wei is touched."
                 Use soap a_nd water when washing hands and a ddn towel or paper towel thaf can be.
                                                                                                                                                 I
                 ~~~-                                                                                                                            '
                  Do not let another in.mate borrow soap or a used towel.
                 Wash towe"ts, linens and clothes oli:eQ.      . ,            r
                 Hang wet towels and wash clothes out to dry each time they are used.
              · After working out, wipe down benches and equipment" with a dry towel.                                                        .
                .Sho"".er frequently                                                                                                         1
                Keep all areas as clean as possible.        .                                                                            ·   i                                  1

               See the niirse for any unusual wounds, boils or pimples _that do nol heal                                                     /
               ff the <)ocror orders antibiotics, take all the prescribed· medication.
               J<;eep   ~pen wounds covered a·nd                     c~ange ba~dages
                                                                       frequently.                                                           /




                                                                                                                                                                         LMDC 0138
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 139 of 189 PageID #:
                                      3909




                                                                                                                                                          I1.
            ,,.                              : 0\J0cr10NAL M~DICAL SER)~-~~.                                                                              I
     .l'r
                                                ~           ·   · Minor HEENT Proble111s                         'W


             ! Inmate Name       ·         M~VW:tV\ _\ Clci'i"'-l~l'e~">~--~~-~-~1--=o=al,,,_e__,_\__.J'--'-·.,_~--"~D~5-l--l
                                                                                                                                                          i
                  Subjec!lve:

                  This\J\ \ · year old        ..J."ale .Q Fervate\
                  Presents 1'/ilh a chief1w1a1nfoi' V<l.vt\.C{)        fll tiA. · .
                                                                                                                                                          JI    "




                Dale ofonsel:. \l ·   3 ·                                   \
                                                                         L r.;,.,, . 1 ...r- ,,,1..f \\                           J. .
               ·Previoushlslciry? }§ffes Oi'JJJ. lfyesexplaln                j;;m ~.e,'1::'111\                                   ,
              . CIO headache? DYes Qi~o             If yes any change in frequenci, durati9n or severity compared to: previous headaches?
                OYes i;JNo           If yes explain    "                       ·                                 .                I
             . 'Prevkius trklmenl?             OYes @°No      If yes explain                                                    "1
                Result of an injury?           OYe~o          If yes eXplain._~----------~~--;----
               As!J<);i~ eomplalnls of:            ·      ,./"                      '· /                                                             /!
             · Pain:;giYes ONo          _ B)lining: OYes pr:,lo     llchlng: OYes            !llurredvislon: OYes~\:Ji
                                                                                                    Qflo
               Vertigo/dizziness: OYe~               Olher§lies ONo          ExplainanyYesresponses:          ·       I
    f0-1."' ,_ \.<l:
                 u\.,,
                      (I         \I
                                            swe~
                                                    l\ \"'\
                                                        '                                                                                              ·, ·1


                                      1
                                                                                                                                                          I
              Objective: 1,-1             ·01"\ ·    '      Q·1 Clj · '          t· ?\                                                                    I
              Wa!Slgns BP.l<>'D.          /Yi=--         T~                  P_~                       R.___                                              1
              Eye          ~able toO,Yes
              Vision change?
                                     c~mplalnt
                                           QNO-
                                                                                     ·
                                                                If yes explain _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                    . I!,,.

              Foreign body?                  OYes ONo           If yes explain._~--- _ _ _ _ _ _ _ _ __,,__ _
              Conjunctiva normal             OYes ONo           ff yes explain·--------------~---
              PERLA '{\'NL                   OYes ONo           If yesexplaln. _ _ _ _ _ _~---------;---
              Sctern normal                  OYes ONo .         Jr yes explain
              Visual acully:                 Pre-lrealnient     RT .          ·--,-.L=T--~-~."'Po-s~Hc-re"aini,.,--en"t---,R=T=::_-::_-::_-::_-_-L-T:::~:::_-=.-::_-_-

              Ear          ;:t  applicable
              Bolh ~xlemal ears normal
                                            to compl~fnt.
                                                       OYes ONo           Bolh ear i:anals normal                               OYes ONo •
                                                                                                                                                          i
              Bolh lympanic membranes Visualize OYes ONo . Erylhema                           OY~s , ONo..                      Bulging OYes loNn
              Able lo h<iar fingers nibbed logelher or walch ticking OYes           ONo                                                                   !
              Explain any abnonnal                                     ' '                                                                            ·   I
                                                                                                                                                          I
             Nose      ~at   applicable to complaint
             Active bleeding    OYes ONo             Signs of trauma        OYes ONo

             Throat ·,.LI appllc8ble to complain!
             Enlarged @~~s OYes 01\'o             Inflamed, red throat                  OYes          ONo          Exudate OYes             01\'o

             Mouth ·oNol ap11llc;Jble lo complaint                           , /                                                            ~/
             SVoQllen gums      _W)'.a. s ONo      Broken toolh I teeth OYes @No                      Signs of trauma:         OYes         ~No
             Qlndilion of teeth ·~poor Q fair Q good

             Cervical Lymph Nodes           'l\il't applicable to complaint
             Enlarged         OYes           ONo · Tender OYes ONo




            CMS 7835 NP-HEENT-Doc.Fonn 0512tl05.
            Copyright© 2005 by Correctional Medical Ser1ices, Inc., All Rights Reser1ed




                                                                                                                                                                         LMDC 0139
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 140 of 189 PageID #:
                                      3910




                                                         .        .    ,                   . . .       .                 .


  I                                          coR         CbNAL M~o.icAL seRvic9·o
                                                              I
                                                              1

                                                              ~!nor   HEENT Problems
                                                                                                                                                 . ~·


         Assessment (Check appilc~ble boxes)

         ~ter~tlon.ln comfort a·Pot~tlal for alte ed sensory perception
                                                                                         ~~I pain
         Related to
                  0 Eearache·              0 Excess ear wax           0 Headache ·
                  0 Nosebleed            · 0 Sore throat              d Eye lnjmyorprobleni

         Plan (Check appllcable boxes)
         O Physician contacted ior same.for same day trtia ept and orpers

         O Referred to Phy:iic!a.n/Mid·level due lo: .        J                              .          · '.             .
            · 0 Mechanism ~flnjury suggesling addiU naJ trauma         O Condition nol responding to piolocot
               . O lmpairedeyeslalus                  0 tmpalredearslatus      0 Signsoflnfectlon

       - _ /!erred    io de!;il.sYJG~··li)      ·
       ""f Ref               2J'.I Dental painlpioblem
         The folloWlng nursing inleivenllohs were completed· Check appllca~le boxes)

                   0 MedicaUon allergies and olher con train icallons to med ice lions reviewed & pregnancy ruled out prior to· trea~nent
                   O OTC ear.wax ooftenerloslilled in           ear(s)
                   Q OTC ear wax wftener issued· to inmate with instructions for use
                   Q Ear lrrlgation COll)pleled                                                                ..   "'
                   q Inmate lo retum In _ _days !Of; e Irrigation
                   0 Eyes Hushed with·                                                       X _ _ _ _ minute·s
                   0 Foreign oody removed                                                 ,
                        ye patch applied/ issu~/\_
                        celamincphen 325mg
                                                                 .         <
                                                    bs_p::,tl esldayjpr_D_days
                                                                                                 ·
                                                                                  Q lssued..:_Jabs fd( KOP ·
                                                                                                                         .
                        uprofen 20ffmgl_ lab           lime's/I.y for_b_ days     Q lssued_!abs for KOP


         Follow up:
                   M    ducalion:.PalienTedUca!lon provlde<I·
                        clivily restriction:
                                                                          ·
                                                ONol lndlcal .· OYes x...___ days and securily nolifled · ·• ·

                 .QRelum ta clinic in ___ days fer ear ·gallon
                  OSick call ff signs and·symptoms of lnfecllo develop or symptoms do n9f subside
                  OPhysician/Midlevef referral if indlcaled

         Additional Comments




         Signature ITitle                                                                                                    lime




        CMS 7835 NP·HEENT·Doc Form 05/2005
        Copyright© Z005 by Corredional Medical Sefyices, Inc , All Rights Reseived



                                                                                                                                            LMDC 0140
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 141 of 189 PageID #:
                                      3911




        lcoosenllobe~ealedbyheallhstaffforlhecoodilioodescribed.                               C/~          ·::i .·            -· d_/.
                                                                                          SIGNA'fURE            ~I
                                              PLACE THIS SLIP IN MEDICAL REQUEST BOX OR DESIGNATED AREA
                                                            . .DO NOT WRITE BELOW THIS AREA

                                                 Referred to: (Circle ONE)                NSC    Mid-level SC   Physician SC    MK               Dental
                             l11i~                                                              aher.~~~~~~~~~~--+~~-
       <11'..IS tflt41 Heaflll Servf.:es.~tJe~t-Re·1. 6J01, f!l;'o-ieweJ 09"2008
       C~'(li<}t®tooa byC<:rreclkoal ~dical        sruvkes, Inc.. Ail Rights A.ese<Ved.                                                                  /
                                                                                                                                                     j
                                                                               Medical Co-l';@Ym.ents
                                                                                                                                                     I
                                                                            .                  I
                  Louisville Metro Department of Corrections will impose a medical co-payment {ee for
                  irunates.                                                                                                                          /
                  The co-paym~nt schedule for oil inmates shall be as follows.:                                                                      1

                  Physician/Nurse Practitioner Visit $6.00
                  Dental Visit          ·             $6.00
                  Nurse (RN or LPN) visit             $4.00.
                                                                                                                                                 i
                                                                                                                                                 I
                  Lab fees                            $4.oo                                                                                      I
                  Pr~scription Handling,_.
                  Over-the-Counter Medication
                  Follow-up S.ervices
                                                                             \,       $2.00
                                                                                      $0.75 (indigent inmates only)·
                                                                                      $ No Charge
                                                                                                                                                 I
                                                                                                                                                 i
                                                          How you can protect yourself from MRSA
                                                                                                                                             I
                                                                                                                                             I
                 Wash hands frequently and any time something wet is touched.             ,
                 Use soap and water when washi11g hands and a clean towel or paper towel tjiat can be
                 ~-~·                                                                      .                                                 I
                Do not let another. inmate borrow soap or a used towel.
                 Wash towels, linens and clothes often.
                Hang wet towels and wash clothes out to dry each time they are used.
                After working out, wipe down benches and equipment with a dry towel.                                                     i
                Shower frequently. · ·                  ·                                                                                I
                                                                                                                                         ;

                Keep all areas as clean as possible.                                                                                     I
                                                                                                                                         !
                See the nurse for any unusual wounds, boils or pimples that do not heal.
                If the <)octor orders antibiotics, take all the prescribed medication.                                               I
                                                                                                                                     I
             ·, Keep open wounds covered and change bandages frequently.                                                             I

                                                                                                                                     I
                                                                                                                                 :I  !



                                                                                                                                                             LMDC 0141
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 142 of 189 PageID #:
                                      3912




                                                                                            OENTAL HISTORYO .

                    NAME
                    LocAT!ON:

                    Physician's Name: ---~-------------Dale of Last Vis~:--------:------~


                    Place a mark on 1'Yesu or ~No" to·irldlc.9.ie if'jfJU have Ji~d any of the following:                                 ·~
                   AIDS                               Yes        ef/          Epltopsy '                           Yes        Nii'/             Psychfahi~ Care                 Yes
                   Anemia                             Yes        ~/           Fainting ordfzziness                 Yes        Nti/              Ra.dlaUQ·n Treatment            Yes
                   NY1rftls, Rheumatism               Yes        N£f'/.      .Glaucoma .        .                  Yes        NO'/ -            Rtlsp!tafory Disease            Yes
                   Art/fidal Heart Valves             ;es        Nu//         Headaches                            Yes.       N6 __             Rheumatic Feve~                 Yes
                   Artificial Jolnts                  Yes-       NV'/         Heart Murmur                         Yes        ~                 Scarlet Fever                   Yes         0


                   :~::oblems                        ~;/,= ~:;:l::oblems                                          ~:: ~                                                                    ~:.
  ~ ..                                                                                                                                          Shortness of erealh             Yes
                                                                                                                                                Slrtos Trouble                  Yes

                                                                                                                                                                                           ~·
                   Bleeding abnonnaffy, wilh                                   Type:                                                  /        Skin Rash·                       Yes
                  · e·xtrae!!ons o< .surgl.:!ry      Yes         Nd" /       Herpes                               Yes         N6'/"'
                                                                                                                                 "             ·spedat   01e~                  Ye°s
                  Btqod Disease                      Yes     ~~
                                                              / High efood Pressure                               Yes         N6 /             Stroke                          Yes          0
                  CaCtcer                            Yes     ~/ HIV Po!iltive ,                                   Yes         No""/            Swelling o( Feet or
                  chemical Dependency                Yes     ~               Jaundice.              .             y~ef""                         Ankles,                   l Yas

                  ~~~~~l~::~lems
                  COt1!;1ertH~I Heart Lesions
                                                   - ~::--~~~/~;:;~,~~ase
                                                    Yes      N~/            Li'ver Olsease
                                                                                                              ;e:
                                                                                                              Yes·
                                                                                                                              ~
                                                                                                                           Nd'/
                                                                                                                                               Swollen   Ne~

                                                                                                                                               Thyroid Pro~tems
                                                                                                                                               ToOsiUIUs
                                                                                                                                                                Glands.    l ·Yes
                                                                                                                                                                           I Yes
                                                                                                                                                                           I Yes
                  C<>r1isone Trealmants             Yes      N~Low Stood Pffissure                      ·     Yes          Nef / . Tub1•uctdosls                           ! Yes
                 eou9h, pers/sienl or                            ~          Mitra! Valve    P~o/ap.se         Yes          ~-                  Tumor or grow1.h on
                   .bfoQdy ·                        Yes      N              NefVaus Problems                  Yes          NNO- /               head <1rneck               I   Yes

                 ~::~::ma
                .Do you wear
                                                    ~::      :/Y. ::::;~er
                                                                      ~ou
                                                                           . Ate         pregnant?
                                                                                                              Yes
                                                                                                              Yes         /
                                                                                                                              o/ .
                                                                                                                                             Ulcei:
                                                                                                                                             Venere.al
                                                                                                                                             Weighl Loss,
                                                                                                                                                         Disease
                                                                                                                                                                               Yes
                                                                                                                                                                               Yes

                   contact lenses?                 Yes       N               Due Dale:                                          /               unexplained                    Yes
                                                                             Are you nurnfctg?                Ye~         N6
                                                   MEOfCATIONS                                                                                        ALI!'.ERGIES
                L!sl any m~lcatfons you are currently taking:                                                Aspirin                                       l.oca/ AnaslheliC
               r..,.___________________________JBacbi(urii.tes (Sleei:ilng-p/Us)                                                                           Penidllit:i     l
                                                                                                                                                                           i
                                                                                                                                                           Su ffa
               1---------------------------~Coderne                                                                                                                        i
               l'.C----------------~--~-------~todlne
                Pharmacy Name:
                                                  ·------------'-----I Lale>;
                                                                                                                                                           Other
                                                                                                                                                                           !---
        1:~     Phone:
                DENfALHISTORY                                                       Sensaticin                                              Loose leelh 9r broken
                                                                                                             Yes/
        !'-                                                               Burning
       ,;-\
                                                                            on tongue                                                         fillings                     I Ye  No
                                                                                                                                                                           !

                                                                                                             Y/N~
                                                                          Chew on <1ne side                                                Moulh breathing                 ]Yes/ No
  "'          f---.l-rr.XC<~-'C:..L::::.~w.."1.s,____ Cigarette, pipe. or
                                                                           of-mouth                                                        Mouth pain. brushing
                                                                                                                                           Orthoa'onlic lreatment
                                                                                                                                                                           ;Yer/'
                                                                                                                                                                           !Yes
                                                                                                                                                                                      No·
                                                                                                                                                                                      N;r;..
                                                                                                                                                                                                ,....

                                                                            dgar smoking                     Ye'.//                        Pain arovnd ear                 JYes       No-;-
              ! - - - - - - - - - - - - - - - - - - C11cklng                        O(   popping jaw        rt(s        N~                 Periodontal Uealment ·          iYes/ N
              City/Stale      __/_..;:29qc,;3,_____ Ory moulh                                               Yes         No_.,.,,,.-        Sensitivity lo cold             1Ye( / N o
              Date of l;ist dental v i s i ! '                           Fingernail biting                  Yes· Nef"                      sensitivity to hlila.t          lrEia-'°" ~No
          1------------------- F(Jod collection between                                                     Ye~o                      .
                                                                                                                                           Sem;ftivitY lO -sv.-eels        jYe~No
              Qa(e ot last denlal xkrays                                   the leE!th                                                      Sensitivity when bi!lng         1Ye¥.      No
              Place a rriark on "Yes.. or ·Na~ to indicate               Foreign objecls                    Yes      N//                   Sores or growths in
                                                                                                                                                                          i /No
              if you have had any <?f lhe followiog: /                   G<1ndfng teetl:i                   Yes      N~                        your mouth                  re~
              Bad Stea.!h                      YeV" No                   Gums swollen Qr tender             Yes      N6 , .                How often do yov flOS!i?        1,,-v
              6!eeding gtJms                   Y~s N~-                   Jaw Pain O( t!(edaess              Yes      NN~·
              Blister~ on lips or moulh        Yes     Nt:/ ·            Up or che€k biling                 Yes          <Y"'             How often da YC?V brush?




   • SIGNATURE·




                                                                                                                                                                                       LMDC 0142
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 143 of 189 PageID #:
                                      3913




                                         n
                                       0 ~                          Correctional Medical ~ices ()
                                                                  Inter Disciplinary Progress NotW
         Patient /l £                                  ·
         Name: V041/e,$                  fttJLttV...<>vV\                             ID#: "J,7& //p 5(                   Institution:_ _- ' - - - - - - -


              Date Time                                                                  Notes                                            I     Signature
                                                                                                                                          !
                                                                                                                                          I
                                                                                                                                          i
           , /7,..:.llJ. fi '1'                                                                                                          !
               . I .      I                                                                                                              I
                                                                                                                                          I
                                                                                                                                          I




                                                 "'          ..._ ,{ .            ..                                  I
                                                 'JJ... .   ."/.-.J,,.,IJA·,,._, ·- -· J.£'   L~·    A    -       ?       _;,,   ~~




                                                                      .                                  ,I   •


                                                                                                              T
                                                                                     ·• I           {()l




       l-----jf---t----------------------'--.L_-1------l




        CMS.7113-lnter Dlscipllnaty Ptogre$S Notes- Rev 06/2008
        Copyright©2008 by Correcllonal Medical Servl,es, In~, All Rights Raswed




                                                                                                                                                  LMDC 0143
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 144 of 189 PageID #:
                                      3914




                                                                                               1


                                                               ItCorr"ti'"'' """'""'~N
                                                                          . I'mary Progres ~ ,,,,,
                                                                n er D"ISClp                   otes
         Patient                         •'.                        .
         Name:                                                                    ID#:             Institution:


             Date Time                                                                 Notes                              Slgnalure




                                                                                                                             '"   -

                                                                                                                                      •
                                                                                               I



                                '              .                   ---··--
                                                                                               +                      ~
                                                                                                                          -----



                                .

                                                   "

                                                                                                                      .



                                    .
                                                                                  ,•   .
                                                                                                                  "
                   '                                                         /
                                                         ..
                                                                         '




                                                                                       •'


       CMS 7113 "Inter DiSdpllnacy P1Ggross Notos      -Rev
                                                        Q8/2008
       Copyrlgh!©2008byCotrectlonal Med;;.1 Serilces, Inc., Ai Rights Resetve<I



                                           CJ
                                                   -
                                                         \j'                                   c   D
                                                                                                                             LMDC 0144
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 145 of 189 PageID #:
                                      3915




                             "- .'41 . '; . . .                                            0
                                                                                            .. f) ,
                                                                                                    (J .. .'            .
                                                                                                                            I .
                                                                                                                            i.
    .,.·                    · · · ·~ental Treatment Jlfan and Treatment Recor4 ,.
                                                                                                                              l
               Inmate Name          CAtlr/e:P                 if m+~                                ID#: .     ~ct· ·i. v~6'
               Overall Diagnos.is:          ~--fr--~,-...
                                                       -=v-~'°~Ui=·~s~l. , ·'fx_. _?, ,_· _ _ _ _ _ _ _ _\;..,;·---
                                                                       ,...                ,_         .            .          I
               Caries: Tooth Number aud Surfaces: ~5~1~.0--r}-(~'-tl>',,.."'-5,~!
                                                                                                71~fb~!"""~-'~t~'f;r+/..,.S:c.,,+'fb19---
                               L7 -      'io      ,?__OZ\
                                                 l c:;7 } "":) i
                                                                                                                                  I

                                                                                                                                  I
               J:i'aulty Re$torations: Tooth Number and Surfaces:                                                                 \
                                                                                       ----~----+--~




               \lfissingTueth:       .   I; 3 1 . iz-2;, "2-'i
              Non-restorablc Teeth:              .-']      I 1..1 l i - ?..<.> ,   i, <>
                                                                                                                                      i
                                                                                                                                      \

              .Peri~do~taJ ~iagnosis; ~vitis · ~hronicPeriodont;tis
                                              : . __. Ag$1·essive .Periodontitis                          Other·
                                                                                                                                      I
              Otuer Diaguosis:        --------------------\~;_ _
                                                                                                                                          !·
               Problem              Problem                                   Treatment ·                       Date                      I Den.tist
               N um bei.·                                                                                   c.<llllOIl cted               I
                                                                                                                                          i

                             ·' <:t:"' 11                          <r~. ~.~ ·!---                          "(l../;>.1   v             );.,..a,.,.__,
                                 '   .                                                                          v •                       i
                              .                       ,.                      '
                                                                                                                                           \
                                                                                                                                              i
                                                                                                                                              I
                                                                                                                                               \
                                                                                                           '
                                                  "                                                                                            I
                                                                                                                                               I'
                                                                                                                                               !
                                                                                                                                               I
                                                                                                                                               '
                                                                                                '                                                  \
                                                                                                                                               J.
                                                                                                                                                !
                                                                                                                                                   !I
                   ·- ~---------
                      I
                                                              .!IL--
                            ,._}_                                                                              '1?-fflj,<Jj
                . tUv
             Dentist · na turcv                                                                                Date ofTreatm'ent Plan
                                                                                                                                                       I        .

                                                                                                                                                       I
            .Date of Recall: - - - - -                                                                                                                 I
                                                                                                                                                       I
                                                                                                                                                       I

                                                                                                                                                    '\I
           . CMS 770 l (OS/04)                                                                                                                             ).
                                                                                                                                                           i
                                                                                                                                                           I

                                                                                                                                                                    LMDC 0145
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 146 of 189 PageID #:
                                      3916




                      DENTAL                   INMA~GISTMTI~N AN~TORY IbARD ·.
                                                  .                                                .                                              NO             YES
                      l. Have you eve< had seme b[eeding or other complication followi;,g extraction of tcclh? ............
                      2.. Has a physician ever s~d you ~ad heart trouble? ............................................................ ;
                       3. ·Are you a'Ue<gic or sensitive to any drugs or. penicillin? .........................,..................:... :..
                                                                                                                                                --t
                                                                                                                                                 __I _


                      4. Have you ever had high or low blood.pressure? ............. ;................................................. -.--1
                      5. Have you ever had fainting spells? ..................:.......................................... :........... :..........              I __
                      6. Have you ever had diabetes or.sugar in your udne? ............... :: ..... _....................... :~........ _ _l _ _
                      7•. Have you· ever had rheumatic fever? .....:.........................:................................................. _ _! .
                      8: Have you,ever had·"Yellow Jaundice" or He'patitls? ..................................... :................... _,__l
                      9. Have you been utider care of a physician reocently? ..........................................................                         i _.__.
                      l 0. Do you ~1ke any n\edicine daily?......................................................................................               :
                      l l. Do your gums bleed when you tirush your teeth? ............................................................                          .
                      12. o'o you have Tuberculosis (T.B.)? ...... ;............................................:................................. :::::::::::::::
                     · Have you ever had Tuberc\1losis (T.B.)? .................. ;.......................:................................
                      13. Are you HIV or AIDS po;itive? :....................................................... :............................... - - 1
                                      a
                     14. Are you member of a high risk group: .                                                                                _J--.
                             (A) Present or past user of I.V. drugs .......... ,............................................................:..
                             (B) Hemopttlliac ........................................... ,.............................................................. ._ _I
                             (C) Recieved Blood Tlll.llSfusions ..:.........:..............................:..........................:........--!
                                                                                                                                                       I
   .·::---'-'.




                       DATE
                   MO. DAY YR.                                                                     DESCRIPTlOrlOF WORK
                                                                                                                                                                                      \
                                           SCRN        LOY~
                                                                                                                                                            _.   _./"'"   \   -· _;.. '

                                                                                                          I
                                                                                                              I


                                                                                                   /·
                                                                                               ,                                                       !.
                                                                                        '·-'
                                                                                      I


                 7702 Rey 0410~ ·




                                                                                                                                                                          LMDC 0146
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 147 of 189 PageID #:
                                      3917




                                                                                  0

                                                  INFORMED CONSENT
                                                       DENTAL


               ·. C~u/l,s, tro4':/trim
                 INMAJ:E NAME-
                 ,!)Pt (q I~  t
                                                                                                                     i
                CIN#                                                                   DATE OF PROCEDURE
                                                                                                      I
                                                                      .                                          I
                I hereby autho~e Dr. Labordeaux, Dr: Brown, Dr. Vance .or their associate(s) and!
                qualifi~ Corr~tional Medical Services employees and its. agents to perform the J·
                following p/.edure(s): •                                  ·                 . i

                Extractio(~)_#--!:J. j. ·                                                               '        I
                                                                                                                 i
             . :I understand the abovv pro~~ure(s) is/are necess;ey in order to ~eat my condition.I I
          .. ; : have received and fully understand the explanation·provided of the planned procedjire(s)
           .i as well as altemative treatment(s) options that could save my tooth/teeth. I also !
                 understand there are certain risks associated with the above treatment. These risk i~clude
                 but are not limited to:·                                                .                      I
                                                                                  at
                             .f Possible increased bleeding and Mection the surgical site           ,
                             .f Possible dry socket                                                  j
                             .f Lower jaw fracture and/or nerve damage                              I
                             .f Injury to adjaeent teeth and/or fillings
                             .f Root. tip remnants
                             .f Swelling
                             .f Sinus exposure (limited to upper teeth beillg removed)

                I have received the post-silrgery i~structions.   !µld I fully understand these·post-surg~ry
                • truti
                ms    c ons.                                                  ·                             iI
                l am ~ware the practice of mediclne is not an exact science, l)nd I acknowledge no j
                guarantees have been made as· to the result of this/these procedure(s).                     I
               I sign thls willingly and voluntarily in full,~derstanding of the above,. and I releas;e ·
               Prison Health Services, its.employees and agents from any and all liability, which lnay
               arise from this action. · .                ·            /).-    ,.    J                i
               Lle• .tk-. :7<1,,,.~                               .          ~·lJ~                      I
               INMATESIGNATURE .                                          ·· WI    ESS                      /


               DATE
                                                                                                       II
                                                                                                       i
         I '
                                         •' ·~
                                                                                                       I
                                                                                                       l'
                                                                                                       '
                                                                                                                         LMDC 0147
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 148 of 189 PageID #:
                                      3918




                                                                                                                                    . .                I'             .
  '=''   •••ON. -        ~·        •••••                                                                                        --····. ~.. _. __.. .'--·-·~ -· ·~ -·----"··~·-f·• -~"

          , .. I



    SE>QRACE

    CiewArreY
                    DATE·
                    I'1


                                                  I       '

                                               Cl lnter·faolilty Transfer            a Hospital Return ·            Cl .HIP Return
                                                                                                                                               ..
                                                                                                                                                   I
                                                                                                                                                   ,
                                                                                                                                             ·LOchTION  "2..%)/u
                                                                                                                                                       ___.:


                                                                                                                                         D Othe"r, _ _- - ' - - - -
                                                                                                                                                                      __
                                                                                                                                                       1


                        Previous Housing Location: _ _ _;....._ _...__ _ _ _ _ _ ciassifioatlon:· __..,.,----~--
  .Reason for Admission:                              0 OBS.       M~ox Monl!or
                                                                  7u~•·
                                                                                             a Further Evaluation                        a   Othe~1-'-------
             0  Meda. transferred from another c~rt                                                                                              · ,
                            .         •                                                                                                            I
             ti Release of Info Obtained and faxed                                          · ··                                                 ·     I
             o          OU!Slde Mental Health Provider                                                                                                 I
                                                                                                    o Theraptsi/          !
         . ~Doctor                                                                                  Case Worker_________...;,_ _ _ _ _ __
    Last Vlsif;lComments:
                                                                                                                                            I·
        CUrrilnl Mental Status:                   a Alert, Oriented x               ../     a Disoriented                .                  t
    ~~-                                         · Mood      ·       .Appearance                                          Thought Precess i
  1.J..Jl#<IJJ)I <l"p                          ....Q.Approp    -D--Neaf{Glean                                 . ....,.:.g..clear    D Hall (j'\.V;O ,T)
        CJ Flat                                    a.Depressed    a Dirty                                             tJ P<iranold a Loose Assoo
                                                   a Elated      o ·Dlsheveied                                      0 O~lusional        O Othe~• _ __
                                                                                                                                                       1
        Cllnappro
        OOther _ _ __                              ryi Other_~- D Otfler - - - -                              0 Poor Concentration
                                                                                                                 . .             .     I
    1


        'nstght                   Speech                        Aotlvlty                         Memory       ·               . Id.cation
         creoor                · ,..OApprop               ~prop                      ·        tl Recent Imp             --c:rApprdp ..
        !JP&•                      DPressured ..              Cl R.estfess/Ftdgety            a Long.Tenn Imp·              o Sulo. I
         c~                        OS lowed                   a Slow        '             ----tt-R00ent Int ·               a Homlo
                                   DOther.                    Q No. eontiict.              .,_a long Term inf                          1·
    Vittils:             ·                                                                                                                                 'I
                             B/P           ."t-l~<- · Pulse      &"/               Respirations      c (""          Tempe~ture ,?'~
                   D Vita~ Taken During Medical Screening                                              d Una~le to obtal~ Vl\als at· this ti.me
                                                                                                                                                           I
        Explain:                                                                                                                                           I

    O.lnniate has vlslble Injury: .
           Explaim
        a Inmate complalns of pain, bleeding," injury, other
           Explain:
         Clnmate reports current and/or llJ< ofMedieal C<mdlUon: ·

    a lnterventlon Note-Completed                                                                 Cl Record pull~ and'/or new record fnitlated
    Cl Transfer{Ofscharge Papers Obtained                                                         O OBS Sheets Initiated                                    I
   .atnmate lagged Into Admtts Log ·                                                              D Detox Ffowsheet lnWated                                 I
    a Referral made to MH Professional
    b Orders Obtained
        CIExplaln:
                                                                                                                                                                I

          1'~                                 ~                                                                            I/ bJt.1tJ /11-         .        I
   J,I~ Health Worker                                                                                                  Datcmme

                                                                      ., i:
                                                                      y       ~·                        . ·• · , ··11.x:...·:


                                                                                                                                                                    LMDC 0148
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 149 of 189 PageID #:
                                      3919




     11
          k.J.~    IM>S£.oN               rvji'd ~             /in <J1R         Y~ 1"..-~N ~ l:Jw,, b.. ,pr
                                                                                        ef
      li~h; DO~ r/nm lc.fO}'lt,,                      V)Zi         /(,,   q7p "0 ,fi·oN o/nN rf' ON C /I n !~ o. . .                              0


      ~1h:o~o-1~1'.iN .'~&                            .ro iv              ~l7-6         ff        \¢n•1 CJ-'1'1SN .i;r1·011                 ~·1 ul.        UL

     u&iL ''"L( ~oN                        19/-,'l -,y {c.,     191 y ¢'.                         I~N ~ ~N                                   &:/r.b pJ<.~ ,,,,._;1
          ll~\ oht"'°"IJN                  4              fN/ 1o 'tt"I &                          i.J;l'l'ON \ p.;;a1L-e\'tlN               ~+



                                                "
                                 t:!YON


                                 1.wi:m                                                             O\' tlN     0\'0N      CJYDN


                                 OV ElN
                                                              I                                      DYC!N


                                                                                                     tlYDN
                                                                                                                OYON
                                                                                                                     -
                                                                                                                            t:JYl':lN


                                 EIYDN                                                                          DYDN        DYPN


                                 tlVDN                                                               OVDN       OYtlN       DYDN


                                 D\'ON                                                               DYIJN       DYDN       Q\lt:lN


                                 DYDN                                                                CJ\' ON     DYON        OHlN
                                                      \
              -   ....       .    tJYt:m    ~
                                                    ··-                           ...
                                                                                                     DYDN · D\'ON            OYON
                                                                                                                                        ..            i
                                                                                                    I I
                         ~

                                                           ·--~·




                                                                           I                         DY ON       OYDM        Cl\' ON
                                                                                                                                                      II
                                                                                                                                                      I

                                                                           I                        I tlY.tJN \.DY ON        OYON
                                                                                                                                                      i
                                                                                                                                                      I
                                                                                                                                                      '
                                                                               M<:td~rate.:   2      }ifoder2teJy Severe-JS.o:vcre:     3             I
            Ti12 Rev 03.'04                                                ~   t/I/


                                                                                                                                                                     LMDC 0149
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 150 of 189 PageID #:
   LMDC 0150                          3920

   .
  ,.                                     J
                                                               Q                                                                                            Q
   '   .
 ii\"
            _,_, L"" , , '" clxlrlfi'LM
 ~ ;;;::::;.:
      '~ubiective: ...1i'.otmcr1"!"1-
               li':St El UK 01ir1k: -4bl- hOiH:. ago
                                                                     l:.'frl-!CTi~ti.'1M!:l Jl.~'f!M_    ::.CREE:Ml\.1(.:, !;, '(:<;E.,!':il.fitl·iT i-"'L,'.>\J



                                                                                                                            dllPJlJJ£>L Uirlrtt;\f : IN, "'"""·
                                                                                                                                              · · IC(l(j1I
                                                                                                                                               T1p:::
                                                                                                                                                                    ,
                                                                                                                                                           l'V! v_,r'i
                                                                                                  ~t~.,~~-J. ly~,a:
                                                                             i-.ff1{Jl>l1l'
               L~s:fOp'1~fe v;:;: ~ ht•ur;. -::90                            P.rrr...uri\.
               Oiher 01u9 U$E:: ____hi:.iJ1;;. ago                           .L.1r.oun\'.         ~~Tyi;."E:                                                                                           1
               Mis.tor;1 cf w!lhdr<:-•u~I:
       .               .. Bl~~:oul;:                       0'11!>"
                                                          ·0·1~.1
                                                                              ~~,,·                                                "'"·
                                                                                                                                    ~;/o"'       · .. II
                                                                              ~~                                                    ~,[],,, Y.~htc C1/~l(L1f'K
                         HalitK:iri'illkms·                                                                         Nwsw
                         1reffiD.ls:                       0'11::~                                                  "'omiling:.
                         Sehures:
                         C.~hsr:                            ~:
                                                                              ~
                                                                              t!Hc.
                                                                                                               sw.,llr.Q.
                                                                                                           ~&:~.         JLli
                                                                                                                                h C\ dttiX'j_j,,:z
                                                                                                                        d~"ldll1Yrb_fi~lp1~~::!:=  ,\d_l)I . /'                                            J



                Cornplair1t~·ol p~infinjury:               . OYH               ~                            C'<::S:tlfo.:'. _ _ _ _ _ _ _ _ _ _ _ _ _ _~----+


       Oblective:                                                      •             .

                Till~ J.ll!RJ1_BP i~&i.                                                                     PERL:      i;{.,            QI,~


                 C~atisw1<;:

                   Alsrl & re::;ptmsi.,.e                    le\hargic bu! respDnsive                        Re~ptms\\1 e       \o p:.inlul Sllmu~                      Comc.\ti.ss

                 01fon\ed \o 1ima, perso-11 & plO?ce:     ['~                                 QtV
                 Signs c.i head injury Dt uther 11tlurie: Ch'es                               Qi'N) Dw...f\t:e;   -----------------~·

                  ~~~~~~~~~~~~~~~~~!
                                                                                                 I
 ~                finger Slick Blood Sug~r. --~ Initial Se\ierlly score: (.) {s.ee beck~~ !orrn)
                                                                                                                                                                                            I.
           Assessment:                                                                                                                                                                      i
           Absontltill\d withdrawal symptoms (0 or 1)                                                                           Moderate withdrawal symptoms (2)
           Nvlify physician ii stH'erliy ;a\ing inefeoses ·                                                                        Ntillit p.1ysi;lan if severity raiing jni:reaseo-:1
                 Plan:             .                                                                                            Plan:                                                    I
                 0Physidan                                  nD\lf1sd Tims: _ _ ·                                                0Physicisn .                             . nonf~d lime: _I_ _
                 Oorders received                                                                                               ONo'ij ph'Jslcian \I s1r.ierll)r r<illi'IJ b~e:.s!.S   '    I
                 Onowsheel q, 12 hrs. X_days                                                                                    Oord~ra re-:~i•ed
                 0                                                                                                               orwi•sha.a\q._hrs.);_da;-;;
                       Mu!UvilBrflin: one daily
                         !acid P.O: pc/, hs pin ·                                                                                0ThBm1.ne 10pmg.d:si!y r.10days: lM 01 po·                 j
                                                                                                                                 OP.frllln_m9.q __1,.roor1M.X _ _d,1 1s
                                                                                                                                 OUtclum _ _ JTI). Q.,.----Jit!i.PO OJ It,\ 1. _ _               ay~




                 '°
                                fluids
                           t:DLirf>99
                       Bo~om bunk
                                                                                                                                 011ian 2S.Omg. f>O ct 200mg. Recla\ SUPP. q. S \lrn.,lpm
                  0Relen•l ID MH .                                                                                               OErcourPge nu\d~. ID)J)~~ il"Jlake & \lti'di1"9
                  0(;clisdole for nexl p.'iys\ciao slcl: cai
                  [?Nui\fy Set\Jrily PD\en\ial Wfihdrawal                                                                        Ostidom       bl"' ·
                                                                                                                                 OP.ss·~ri It.> S?t-cbl ho•Js\rig: _ _ _ __
                                                                                                                                                                                            'I

                                                                                                                                 0Roi•rr>lt.MH                      .                      ·1
                                                                                                                                  0Sdito0u!;:: foto~\i. ph)•.lcii!fl s\.cl'.~H         .         ,
                                                                                                                                  Ol~o'Pfy Seairi1)' Po"1~\.iaJ)'.ffl_l_-.D~a\




            l"urse signeture:    ~HI!                                                                                        Daie: ,. 1•• 1 .
            Physician signa\ure: --~                                                                                         Date: .tl-.1iL'{_ TitnBQ,{j.!L__


 ~          Sw;:fa Pl C.h\S t7i1 P.;;\'Ei;>;-. Cl&?nt1J
            -C.ll.S:i! iSi4-JF'J C~r~rb f>W;)' ~ ~::l'J!t-11,;arJEl- Sa~flO()J'.:....fi& t'oi~P~vi~lor1 '.!0-)7
                   0




            C·:>f)'ri;>hl €140-JI ty C';1;i;;rl~ci;l~ktfd Ss-~. lri:: .• u; PJ~\~ P.Vi~r ... :i:
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 151 of 189 PageID #:
                                      3921




                                                                                                               1.
                                                 RELEASE OF RESPONSIBILC




              Name ol lnma(e                                                  Oatemme
               6l ql.e ( lo<t
             lnmale 10 Number I Dale of Birth


                                                                                                               I'
             I hereby refuse to aC<;\lpt lhe .fol!owing treatment/recommendati0ns·:                            i
             ____,_AW\"'-'-'-.-~'--'-"'=-'~----~·-----~ . ,]- - - - -
                                          ,

                                      .                           .            .                        .      I.        ~
            I aoknowfedge I have been fully inf9cmed of and ttnderstand the above tceatments or 1 l<(Ontmendatf<;Jns ahd
            the fisk(s} iovo(Ved io r-efuslng. I hereby release and' agree to hold harmless Cor~ectk         t41 Medical Servic~s. its
                                          .       .
           employees and ·agents from au responsCtJHlty and           meff€ct,
                                                                          .    which may result· from this ·~1dion.
                                                                                     .                         i .
                                                                                                               '
                                                                                                               i
           Inmate Signature
                                                                        .'   Oatemrne
                                                                                                               I
          Witness
                                                                                                               II'

                                                                                                               I
                                                   .       .o';       ..                                       i
          T,he aforementione<finmate has refused the listed rnBdical treatment/recommendation; and: has refused to
                                                                                                                I        .
          .sign <his form.                         '   I
                                                                                                                I
                                                                                                                I

                                                                                                               I
                                                                                                                !




        Oalerr.ime
       7120 Rev OCJ/O 112004




                                                                                                                         LMDC 0151
                                                                                                                                   I
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 152 of 189 PageID #:
                                      3922




                                   .                                                                                  .i
            <>       l ach1owledge that I have ans·wered all questions truthfully ·and have been
                     t"old the wav to obtain health se;1-vices and·consent"tr1 routine care         providd<l
                                 -                    ~        1
                                                          ~li·'\·~                  ·     -.1 1    ••        I
                     by the facility healthcare -orofo.ssi'Gl'liifs. '.I. understand .that
                                                                                      j
                                                                                           ·an"
                                                                                             j)
                                                                                                med~r::atio1;s.
                                                                                                 •
                                                                                                 l•   ;·_,
                                                                                                      •"   !    l· 'i' l.,,.'
                                                                                                                            I-       I
                                                                                                                                               ··
                                                                                                             r' .•
                                       •             .J.                                 '   \

                     not picked up within 3 days of release will be destro):'ed.                 '
                                                                                                                            I
     '·'    "' I have received instruction on dental/oral hygiene and was given the                                         i
               opportunity to ask questions\
                                   -         \
                                                                                                                            1·




             " I have been told that if I am               t~k.ing medication~
                                                                 or have been told that f. iave
               ~n off-site while incarcerated~ upon releas~ l sh~uld report to the front d;esk
               m the lobby and have the offrcer
                                             I
                                                 call Med1caL l can receive a 3 day supply  ,
               of medi.cine and wili be told py off-site appointment date and time.         I .
                                                           '                                                           •    I
                                                                                                                            !
                                                                                                                            '
                 e    IfI receive a TB shn test but am released prior to it being read, I under$tand
                      that I cai.1 report to the front desk in the lobby and ask the officer to callj
                      Medical to have it read; or I.can go to the Health Department or my pri;uary
                      care physician to have it read. ·                 ,                            I

                 e    I have been told that I have the right to                 refu~~
                                                                   c.are. My refusal of care                                lt
                      any given time does not jeopardize future medical care.

                 " I have been given the opportunity to ask questions .

            . " The name I use at my phannacy is _ _ _ _ _ _ _ _ _ _ _ _ _ _,___.

                                                 Inmate Signature:                                                         D~te:
                                                                            '    '
                                                                                                                             i
                                                                                                                             i
                                                                                                                   //-::IS "tJ<?
                                                                                                                             I
                                                                                                                                 I


           If diabetic, Accucheck_ _ _ _ _ _ _ If asth..-ua1ic, peak flow _ _ _ _ _ _ _~--
                                                                                       I
                                                                                                                            I
                                                                                                                             i
                                Screening !'o?urse Signature and   Title~                                  Date:             J       Tin1e:

                               &J.~t~\~ I~~                                                       11!i?jcq                  (ti~
                                                      --------                                                                   I




                                                                                                                                              LMDC 0152
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 153 of 189 PageID #:
                                      3923




                                                                      \) I                                         o
          ~WU~E 1~'lFLUEN'zL4«}~.rn11&c1IlN
          ------~---         '        .
                                                          ~----1--·~7.-,7,
                                                              '
                                                                             iHlN<l.hl)CREENING TOOL
                                                                                  "'   •
                                                                                                     '-l .,-
                                                                                           --------c~-~i
                                                                                           ~             :,   ••    l   !   ;    {
                                                                                                                                I• i,•
     1Ti$hUC1}ons. f>n:r; nc:~1 iJ"J'.lY1G-.te i:-.: li:1 be 1ned1faU;       scrte)1ed fl.. )'   s--1:ir1e lrifh.ien~a The. .
     follu-.,.~11ng sympt?rns/ q·1Jt$tlo11s are 11j be a~l~ d:




      I. Fever over l Q(J F ·                                                                                      Jernp: _ _
                                                                                                                            ._

      2. Cough

       3. Sore Throat

       4. Ru1tny or congested nose

       5. Generalized Aches/Pain


        Baveyo1~     travckd ou'.::ide o~llii;. counh-y or to a.EJ of the US states 'Which (>order Mc;\ico
        (Cahform'a.,"AI1zona, I exos, New Mex1c )?                                                        .

        'llhere did you iravel?              -----~+--l::I---=----------------
        ·Haviyou had known contact with any i dividua\s who had flu-like symptoms in 1\re past
         7 da·:1s or who were d~agnosed with ~u by a medical profession;;!\?        .




         thll' sc.Screening Signature: ._,,,,,_'--'--""H.-1-"""'=''.....1-'\Z'-. _,_,A'-'----------------
          Date Completed:                 l\\Zi\Q3                                     Time:     -------
          ""Staff should notify the medical PI vider on call for anyone wbo answers yes to any of
          the questions above. 1mrr,ediately pl ce a mask on the pahent and move ihe patient to an
          area away from other individuals (no1 a single cell) until the entin< intake screening is
          c~rnpleted. Ai\er"speaking witll a pr~-vider, classifica1io-11s shoulc! be contacted ·
          lrnrr1ediaiely i{ lSO}atio11 is recprnr.rl.::Jtlcd. .              . .
                      \   l , "               •   I   ;   •       .                                                                   '

                     '    :   ;   .                                                                                                  ./
                                                                                                                            '.


            41301200(1




                                                                                                                                          LMDC 0153
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 154 of 189 PageID #:
                                      3924




                                    LOUISVQE METRO DEPT. OF COROTIONS '
                                                        Initial Medical                   ·

      CIN:   000296168 Book#: 2009042966             BookDlffm: 11-25-20091406
      Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR .
      DOB: 07-05-1968 Age: 41           Race: W   Sex: M SSN: XXX-XX-XXXX


       N      Do you have a Medical Problem such as blirnding or Injuries that requires
              immediate medical attention?
                        Explain:
       N      Do you have a serious medical condition that may require attention while you are
              here? ·
                        Explain:
       N      Have you had any past serious Infectious disease?

                            List:
    Vital Signs
       Y      Bfood Pressure:

                       · E:xplain: 138/82

       Y,     Pulse:

                        Explain: 64

       Y      Respiration:

                        Explain: 17

       Y      Temperature:

                        Explain: 97.4

       N      Do you have any Medical Problems that we should know about?

         Current Medical Con.
                   Intoxicated?                                                                       I
                        Explain:                                                                      I
                   Lesions?
                                                                                                      IJ'
                        Explain:
                   Obvious Pain?                                                                      I
                                                                                                      I
                                                                                                      I
                        .Explain:
                                                                                                      I
                   Bruises?

                        Explain:
                                                                                                      I
                                                                                                      I .
                                                                                                    ' 1 ·.,

    Faclllly: 1                                           Page1of3                                   P,rinted:   11'26-20091720
    1608 NBKG                                                                                    Printed By: BPEYTON, PEYTON
                                                                                                      I,

                                                                                                                  LMDC 0154
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 155 of 189 PageID #:
                                      3925




                                      LOUISVQE METRO DEPT. OF CORtJTIONS
                                                          Initial Medical

       CIN:    000296168 Book#: 2009042966            Book Dt/Tm: 11-25-2009 1406
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 41          Race: W   Sex: M SSN: 403,04-5215


               N       Fever?
                                                                                                      i'
                                                                                                      I
                                                                                                      I'
                          Explain:
                       Nausea?

                          Explain:
                       Skin Infestation?

                          ExP_lain:
                       Skin Rash?

                          Explain:
                       Jaundice?

                          Explain:
                       Needle Marks?

                          Explain:
                       Swollen Glands?

                          Explain:
                       Active C.ough?

                          Explain:
                       .other?

                          Explain:
        N      Are you allergic to any medications?

                          Explain:
        N      Are you currently taking a prescription that may need continuation while you are
               here?            ·                ·
              , Med/Dose/Freq:
                    Pharmacy:
                       Doctor:
        N      Do you require a special diet?
                   c




     Facility: 1                                            Page 2 of.3                                 !Printed: 11-25-2009 1720
     1609 NBKG                                                                                    Printed By: BPEYTON, PEYTON
                                                                                                       !

                                                                                                                 LMDC 0155
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 156 of 189 PageID #:
                                      3926




                                 LOUISVQE METRO DEPT. OF CORRQTIONS
                                                        Initial Medical

      CIN: 000296168 Book#: 2009042966             Book Dtrrm: 11-25-2009 1406
      Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
      DOB: 07-05-1968 Age: 41       Race: W     Sex: M SSN: XXX-XX-XXXX


                   Religious?

                   Medical?

                                                                                           . I
                      Explain:
       N    · Have you fainted or had a head injury within the past 6 months?

                      Explain:
       N      Have you been seen by a doctor in the last 6 moqths?

                      Explain:
      .N      Po you wear dentures, a partial plate, glasses, contact lenses, or a hearing aid?

                      Explain:
       N      Do you have a prosthesis, a splint, crutches, a cast, or a brace?

                      Explain:




     facHitY: 1                                            Page 3 of 3                                  JPrlnted: 11-25-20091720
     t60B NBKG                                                                                    Prlnl1d By: BPEYTON, PEYTON
                                                                                                      I


                                                                                                                 LMDC 0156
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 157 of 189 PageID #:
                                      3927




                                                                                                   I

                                      LOUISVQE METRO DEPT. OF CORQTIONS                            I

                                                            Medical Detox
                                                                                                  r
                                                                                                  I
       CIN:        000296168 Book#: 2009042966          Book Dtrrm: 11.-25-2009 1406
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 41             Race: W   Sex: M SSN: XXX-XX-XXXX


         N         Have you taken potentially dangerous levels of drugs or. alcohol?

                           Explain:
         N         Do you drink alcohol?

                        How Often:
                        How Much:
                         Last Time:
         Y         Do you use street drugs?

                        What Type: LORTAB, VICODIN_. PERCOCET
                        How Otten: EVERYDAY
                         Last T1111e: 11/24/09

                                                                                                   I
         Y          Have you ever experienced DT's or other serious withdrawal from drugs or       j
                   ·alcohol?                                                     ·
                   N    Blackouts?                                                                 I
                   N    Seizures?                                                                  I
                   N    Tremors?
                                                                                                   I
                                                                                                  ·I
                   Y    Nausea?
                                                                                                   I
                   Y    Vomiting?                                                                  i
                   Y    Other?
                                                                                                   I
                            Explain: DIARRHEA, HEADACHES, l:EG CRAMPS
                                                                                                   I
                                                                                                   I
                                                                                                   I
                                                                                                   I
                                                                                                   I


                                                                                                   II
     Facility: 1                                              Page 1of1                             jPnnted: H-25-20091720
     165BNBKG                                                                                  Prinltd By: BPEYTON, PEYTON




                                                                                                            LMDC 0157
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 158 of 189 PageID #:
                                      3928




                                   LOUISVQE METRO DEPT. OF COR't)TIONS
                                                       Current Medical

       CIN: 000296168 Book#: 2009042966             Book DUTm: 11-25-2009 1406
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
      DOB: 07-05-1968 Age: 41          Race: W   Sex: M SSN: XXX-XX-XXXX


        N      Are you covered by Medical Insurance?

                        Explain:
        N      Do you know the date of your last tetanus· shot?

                        Explain:
        Y      Have you had a TB skin test?

              N     Was it positive(

                          When: 2009
                          Where: LMDC
    Do you have any of the following problems?
      ·N       Chronic cough/blood?

                        Explain:
        N      Recent weight loss?

                        Explain:
        N      Recent appetite loss?

                        Explain:
        N      Fever?

                        Explain:
       ,N      Night sweats?

                        Explain:
        N      Fatigue?

                        Explain:
        N      Have you ever been treated with TB drugs?

                        Explain:
        Y • Do you use tobacco products?

                        Explain: 1 PPD



     Facility: 1                                            PaQe 1 of4               P,rinted:   11-25-20091720
     161BNBKG                                                                    Print, By; SPEYTON, PEYTON




                                                                                                  LMDC 0158
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 159 of 189 PageID #:
                                      3929




                                                                   '          \


                                    LOUISVQE METRO DEPT. OF COROTIONS
                                                     Current Medical

      GIN:    000296168 Book#.: 2009042966         BookDUTm: 11·25-20091406
      Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
      DOB: 07-05-1968 Age: 41         Race: W   Sex: M SSN: XXX-XX-XXXX


              Are you pregnant?

                       Explain:
              Do you use birth control?

                       Explain:
              Have you recently had a baby/miscarriage/abortion?

                       Explain:
    Do you have any of the following:
        N     Arthritis?

                       Explain:
        N     Diabetes?
                                                                                       i.
                       Explain:                                                        i
        N      Seizure disorder?

                      . Explain:
        N     Asthma?

                         Explain:
        N'    Other lung problems?

                         Explain:
        N      Heart condition?

                         Explain:
        N      Hypertension?

                         Explain: .
        N      Cancer?

                         Explain:
        N      Sickle Cell Anllmia?                                                     i ..
                                                                                       I

                         Explain:
                                                                                       II
     Facility: 1                                          Page 2 of 4,                 P,rinted: 11-25-20091720
     1618 NBKG.                                                                   Pnnte<\ By: BPEYTON, PEYTON
                                                                                        I

                                                                                                  LMDC 0159
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 160 of 189 PageID #:
                                      3930




                                   LOUIS'QE METRO DEPT. OF COR'QTIONS
                                                        Current Medical .

       CIN: 000296168 Book#: 2009042966
      Name(L,F,M,S): TROUTMAN, CjlARLES, RALPH JR
      DOB: 07-05-1968 Age: 41           Race: W   Sex: M SSN: XXX-XX-XXXX


        N     STDs?

                       Explain:
       N      Vaginal or penile discharge?

                       Explain:
        N     Hepatitis?

                       Explain:
        N     HIV?

                       Explain:     ·
        N     TB?

                       EJ\plain:
        N     Persistent sore throat?                                                             lI·
                       Explain:                                                                   I
        N    · Dental problems?

                       Explain:
        N      Surgeries?

                       Explain:
        N      Chest pain?

                       Explain:
        Y      The lnmaie has been told that this fapility charges a fee for services

        Y      The inmate has been told that they may be given a three day supply of medication
               at time of release.        ·
     Disposition
        N      Emergency room (pre-booking injury)

        N      Emergency room (acute condition)

        N      Physician



     Facilily: 1                                             Page 3 of 4
     1616 NBKG




                                                                                                        LMDC 0160
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 161 of 189 PageID #:
                                      3931




                                   LOUISVQE METRO DEPT. OF coRRQTIONS
                                                        Current Medical                                               l


       CIN: 000296168 Book#: 2009042966              Book DUTm: 11·25·2009 1406
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07--05·1968 Age: 41        Race: W    Sex: M SSN: 403-04·5215
                                                                                                         ·1
                                                                                                             '
         N      Sick call

         N      Mental Health

         N      Chronic Care

         N·     ROI Signed and Faxed

        Y       . Do you understand that you may request a health care provider at any time while
                you are here?                                                               '
       DTX      Placement in:

                            Explain: TO BE HOUSED IN DETOX                                               II.
                                                                                                         I

                                                                                                         I




                                                                                                         I




                                                                                                         I


                                                                                                         I
                                                                                                         I
                                                                                                        .I
                                                                                                         i




                                                                                                         I
     facll~y:
            1                                                Page 4 of 4                        e
                                                                                                         I·
                                                                                                          r•nted: 11·25·2009 1720 .
     1618 NBKG                                                                                      Printo<l By: BPEYTON, PEYTON
                                                                                                         I       .

                                                                                                                     LMDC 0161
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 162 of 189 PageID #:
                                      3932




                                                                                                            I
                                    LOUISVQE METRO DEPT. OF CORVTIONS
                                                  PSYCHIATRIC QUESTIONS                                    .I
                                                                                                            i
      CIN:    000296168 Book#: 2009042966             Book DtfTm: 11-25-2009 1406
      Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
      DOB: 07-05-1968 Age: 41         Race: W     Se.x: !'J1 SSN: 403..()4-5215


        N     Do you have a serious mental health condition that may need attention while you.
              are here?
                         Explain:
                      Call Mental Health

        N      Have you been hospitalized for emotional problems within the last year?

                          Where:
                           When:
                           Meds:
                      Call Mental Health

        N     Are you cur;ently being treated by an Out Patient Community Merttal Health
              Center?
                         Explain:
                   Doctor/Agency:
              PharmacylMeds:
        N      Have you recently taken or been prescribed medications for emotional problems?

                         Explain:
        N      Have you ever had a closed head injury that resulted in permanent disability?

                         Explain:
        N      Do you have learning or ottier disability tlj~t   will Impact your ability to undersl;ind
               Instructions while you are here?            ·                    -    ··
                         Explain:
        N      Are you aware of any reason you should be separated from another i.nmate while
               you are here?
                         Explain:
        N      Have you required separation from another inmate while incarcerated In another
               facility?                     ·
                         Explain:
        N      Have you ever attempted suicide?

                         Method:
                           When:
                      #OfTimes:


     Facility: 1                                                 Page 1 of3                                P,nnted: 11-25-20091720
     166BN8KG                                                                                         PrlntediBy: BPEYTON, PEYTON
                                                                                                            '


                                                                                                                     LMDC 0162
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 163 of 189 PageID #:
                                      3933




                                       LOUIS"QE METRO DEF!:. OF CORtJTIONS
                                                       PSYCHIATRIC QUESTIONS


       CIN:        000296168 Book#: 2009042966           Book Dt/Tm: 11-25-2009 1406
       Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
       DOB: 07-05-1968 Age: 41           Race:   W     Sex: M SSN: XXX-XX-XXXX


                        Call Mental Health       . '

        N          Are you currently thinking about suicide?

                           Explain:
                        Call Mental Health

        N          Does subject have a plan or suicide instrument In possession?

                           Explain.:
        N          Does subject show signs of depression?

                           Explain:
        N          Does subject express feelings of hopelessness?

                           Explain:
        N          Does subject appear anxious, afraid, or angry?
                                             I

                           Explain:
        N          Does subject appear embarrassed or ashamed?

                           Explain:
        N          iloes subject talk or act in a strange manner?

                           Explain:
        N          Is subject apparently under the Influence of alcohol or drugs?

                           Explain:
        N          Does subject show signs of mental illness or withdrawal?

                           Explain:
        N          Does officer believe subject may be a suicide risk?

                           Explain:
        N          Does subject lack family or friends in the community?

                           Explain:



     Faclllty: 1                                                Page 2 of 3                 Printed: 11 ·25-2009 1720
                                                                                             J
     1668 NBKG                                                                         Printed By: BPEYfON, PEYfON
                                                                                        . I

                                                                                                       LMDC 0163
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 164 of 189 PageID #:
                                      3934




                                   LOUISVQEMETRO DEPT. OF COROTIONS
                                                   PSYCHIATRIC QUESTIONS


      CIN: 000296168 Book#: 2009042966                Book DI/Tm: 11-25·2009·1406
      Name(L,F,M,S): TROUTMAN, CHARLES, RALPH JR
      DOB: 07-05-1968 Age: 41        Race: W       Sex: M SSN: XXX-XX-XXXX


       N      Has subject experienced a significant loss with in the last 6 months?

                       Explain:
       N      Is subject preoccupied with major problems other than legal situation?

                       Explain:
       N      Has a family member or significant other attempted or committed suicide?

                       Explain:
       Y      Have you understood all the questions that I have asked you? .

                       Explain:
       Y      Have you provided us with all the information that you want lJS to be aware of
              while you are here?
                       Explain:
       Y      Does the screener feel that the arrestee is capable of understanding all questions
              asked?                                                         ·
                          If No:
       N      Does this arrestee have any instll!Jtional history alerts?

                    Call Mental Health if alerts are related to mental health, suicide; MR, etc ....

       N      Does the screener feel that this arrrestee should be referred to a supervisor for
              review?
                       Explain:
        N . Is there any indication that the arrestee is reacting so negatively toward their
               charges that they may engage In self harming behavior?
                                                                                                                  I
                    Call Mental Health
                                                                                                                  I
        N      History of psychiatric treatment?

                        Where:
                        When:
                         Meds:
        N      Olcj yo_u answer yes to 6 or m'?re questions?.




     Facility: 1                                                                                             Pri~led: 11-25-20091720
     166BNBKG                                                                                          Printed   st:   BPEYTON, PEYTON




                                                                                                                            LMDC 0164
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 165 of 189 PageID #:
                                      3935




           .NON-CONTROLLED'MEDICATION PRElscR1t.TION
                                                                                         .                           .     I
    TO:        Diamond Pharmacy Services                                                This document Is I tented solely fur the use of the
               POBOX786                                                                 recipient named h rein and contaths lnformallori that is
               Indiana, PA 15701-0786                                                   confidential and s~ject to applicable privacy laws. ff you
                                                                                        are nol the Intend recipient, or the reclplenfs
    FAX:       M0-523-0008                                                              authorized agent, bu are hereby ~otlfled that any usem
                                                                                        disclosure, or oop~g of this document Js strictly
                                                                                        prohibited. If you h ve received this document In error,
    FROM:      KYLM ·LOUISVILLE METRO JAIL COMPLEX                                      please notify us Im edlately by te(eptione to arrange for
               400 SOUTH SIXTH STREET                                                   return of the docu~ent to us. Than.k you.
                                                                                                          '                ''          .
               LOUISVILLE, KY 40202
    PHONE: 502-574-2145                                                                                                   .!
                                                                                                                           I
    SUBM'.TTED BY: PENNING, HEATHER                                                                                        I
                                                                                                                           I
   . SPECIAL INSTRUCTIONS:           I                                                                                     !



    RX: 864!>320
                                       ~~~~~~~~~~~~~~~~~~~~-+-~~~..;...~~~~-'




    KYLM ·LOUISVILLE METRO JA/l, COMPLEX                                           MOTAYNE, TONYA
    400 SOUTH SIXTH STREET                                                          MM3251965
                                                                                                                           I
                                                                                                                           I
    LOUISVILLE, KY 40202                                                                                                   i.
    NAME:.           TROUTMAN, CHARLES                                          MRN: 296168
                     ~~~~~~~~~~~~~~~~-




    ADDRESS:                                                                                 DOB: 0710611968

    ALLERGIES:       NO KNOWN DRUG ALLERGY


                                  Mecllzlne 25mg Chew Tab'(ANTIVERT) •• DOT/~OT ORDER                      '
                                                                                                           '
                                                            QUANTITY: 15.0000
                                                                                                              '
                               TAKE 1 TABLET(S) ORALLY THREE TIMES DAILY AS NEEDED. I
                                                                                                              '
                                                                                                              !

                                                                                                              I
                         ORDER TYPE;: Profile                                                                 I
   · WRITTEN: 11/13115         REFILLS:    1         RX:    8648320
    START:     11/13115        STOP:      11/17/15
                                                                                                  MOTAtJE, TONYA!
    DIAMOND:    15             STOCK: 0                    BACKUP:    0
                                                                                                       MM3251965                I.
                                                                                                              ,                 I :·
                                                                                                                                I
                                                                                                                                '




                                                             ***CONTROLS ONLY***                     I
                           Please sign the above prescriptia.n and fax. to. DJamond Pharmacy at   soots23
                                    Per your state policy the ortgirtal hard co-py should be mailed
                                                                                                          .
                                                                                                          t :
                                                                                                                   ooos

                             DIAMOND PHARMACY SERVICES ATIN: MEDICAL DEPARTMENT SUPE VISOR

                     \                                     I.·-Sqrw"'>h!re,t
                                                                 ···~KM~'f?,.·
                                                                               I.
                                                                                                                                           LMDC 0165
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 166 of 189 PageID #:
                                      3936




                                                                                                                       i
             NON-CONTROLLED' MEDICATION PR· SCRIPTION
                                                                                                                        I
                                                                                                                       .,
                                                                                                                        i
    TO:        Diamond Pharmacy Services                                              This dooumenl I lnlente<l solely for the use of lhe
               POBOX786                                                               rectplent oamed erein and cont8.!ns /nfurmatlon that ls
                                                                                      confidential and Subject to appUcli.b!a privacy laws. If you
               Indiana, PA 15701-0786                                                 are not !he lnte11ded recipient, or\tha reclplenl's
    FAX:       800-523-0008                                                           authorized agent) you.are herebY, notified Uiat any usem
                                                                                      disclosure, or coRYing of this docLment Is slrlctly ,
                                                                                      prohlblled. If you pave received !his document In error,
    FROM:      KYLM - LOUISVILLE METRO JAIL COMPLEX                                   please notify us lrpmediately by t/;ilephone to arrange for
               400 SOUTH SIXTH STREET                                                 return of !he doc~ment to us.  Th1nk    y.ou.

                                                                                                                        I
               LOUISVILLE, KY 40202
    PHONE: 502-574-2145

    SUBMITIED BY: DENNING, HEATHER
                                                                                                        t
    SPECIAL INSTRUCTIONS: NOT TO EXCEED f6MG/24HR*DETOX MEDS


    RX: 8646319

    KYLM - LOUISVILLE METRO JAIL COMPLEX                                          MOTAYNE, TONYA .~.
    400 SOUTH SIXTH STREET                                                        MM3251965

    LOUISVILLE, KY 40202

    NAME:·           TROUTMAN, CHARLES                                         MRN: 296168
                     ~~~~~~~~~~~~~~~~-




    ADDRESS:                                                                              00 B: 07/d5/1968
                     ~~~~~~~~~~~~~~~~~~~~~




    ALLERGIES:       NO KNOWN DRUG ALLERGY


                                 Loperamide 2mg Capsule (IMOOIUM) ·-DOT/COT ORDER                           i
                                                           QUANTITY: 24.0000
                                                                                                            '
                       TAKE 1 CAPSULE(S) ORALLY FOUR TIMES DAILY AS NEEDED NOTiTO
                                      EXCEED 16MG/24HR'DETOX MEDS             ;.
                                                                                                            I


                                                                                                            :
                     ORDER TYPE: Profile
                                                                                                            ~

    WRITTEN; 11113116         REFILLS:    1         RX:    8646319
    START:     11/13115       STOP:      11/16115
                                                                                                MOTA'i.NE, TONYA
    DIAMOND:    12            STOCK: 0                    BACKUP:    0
                                                                                                  MM3251965     :


                                                                                                                            I'
                                                                                                                            I.
                                                                                                                            1,·
                                                                                                                            i
                                                                                                                            II
                                                       ***CONTROLS ONLY***
                          Please sign the above prescription and fax to Diamond ~harmacy at aoo 523·000S
                                                                                                  1
                                                                                                                l .
                                   Per your state poHcy the original hard copy should be mailed t~:
                             DIAMOND PHARMACY SERVICES ATTN: MEDICAL DEPARTMENT SUPE,VISOR

                                                          !Sopp,,bi~~             I                             \·
                                                                                                                                     LMDC 0166
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 167 of 189 PageID #:
                                      3937




       Louisville Metro Department of Corrections
       Hall of Justice
       400 S 6th Street
       Loui.sville, KY40202
                                                               Progress Notes                                       ccs
                                                                                                             CORRECT CARE
                                                                                                             SOLUTIONS
       Patient NBme                            Inmate Number        Booking Number        Birth Date    Date Of Service
       CHARLES RTRQUTMAN                       00296168             201530890             71511968      11'2512015

       No Applicable- Data Found For Patient

        Patient Problems:
       I observed
         Dale           Category Type                 Problem                               Confimwd By
        11-13-2015 Chronic           Circulatory   Hypertension Not Otherwise Specified
        11-13-2015 Acute             Psych         Drug Withdrawal
          _ _      Acute             External      Suicide and Self-Inflicted Injury Nol
        11 13 2015
                                -~C~a~u~s~e~s _ _~O~lh~e~n~w=seSpeciure
                                                                     __d_________________~
       Patient Allergies:
        Observed   T
        Date        ype                                 Allergy
        11-13-2015 Al/ergv Items                        No Known Allergies
        r Vital Signs Taken
        Patient Vitals:

       IOb .seerv.ed--B~loo_d____P_u_l_se_            Resp. Rate Temp          Pulse Ox   Weight       BM/
       lQili1 _ Pressure
         Notes I History:


               Added 111261201512:09AM ESTbyttemple LPN 1----------------------~



          1112512015@ approx. 2247 this nurse responded to back up call on HOJ. I gathered equipment and
         proceeded lo HOJ upon arrival this nurse noticed officers in cell perfom1ing CPR on Patient. This Nurse was
         instructed to gather transport papenvork and patients Mar. This Nurse then went to get paperwork and to
         telephone HSA, DON, ADON, NP and inform them of this incident. After the other inmates in the dorm was
         moved to new locations this nurse went lo assess inmates for any mental distress in which all denied.




        E-Signed by Theresa Temple on 11/26/2015 12:09 AM EST                                                      Page I of I




                                                                                                                          LMDC 0167
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 168 of 189 PageID #:
                                      3938




       Louisville Metro Department of Corrections
       Hall of Justice
       400 S 6th Street
       Louisville., KY40202
                                                                Progr.,ss Not"s                                        ccs
                                                                                                              CORRECT CARE
                                                                                                              SOLUTIONS
       Paffentf<lsme                           Inmate Number         Booking Number        Birth Date    Date Of Service
       CHARLES RTROUTMAll                      0029616S              2015308110            7/5/1968      11125/2015

        No Applicable Data Found For Patient

        Patient Problems:
         Obseived
         Date           Category Type                 Problem                                Confirmed By
         11-13-2015 Chronic     Circulatory       Hypertension Not Othetwise Specified
         11-13-2015 Acute       Psych             Drug Withdrawal
           _ _      Acute       External          Suicide and Self-Inflicted Injury Nol
         11 13 2015
        1              _ _ _ _ _C_a_t_1s_e_s _ _ _O_th_e11vise Specified
        Patient Allergies:
        IQbseived .,,
          Date       ,ype                               Allergy
        ! 11-13-2015 Allergv Items                      No Known Allerg~ie~s---------------~
        r     Vital Signs Taken
        Patient Vitals:
         Obseived         Blood
                                           Pulse      Resp. Rate Temp           Pulse Ox   Weight       BM/
         Date             Pressure

            Notes I History:

                 Adcled 11126!201512:06AM EST by jprice LPN    1--------------------------~


            Late entry for 11124115 2247: while I was in the nursing station on J2W I overheard a backup call on the radio for
            5th floor HOJ. Charge Nurse Schindler answered the phone then took off running. When I arrived the charge
            nurse was already getting t/1e oxygen tank fixed for rescue breaths. He stated to call EMS and get the
            pape11vork ready for EMS. I did not have any contact with the //M bu/ was there standing by to render aid if
            someone was tired from perfonning c/1est compressions. Fire and then EMS arrived and took over care and
            escorted /JM out of the building. EOR. J. Price, LPN *********************************************




         E-Signed by Jessica Price on 11/26/2015 12:06 AM EST                                                         Page I of I




                                                                                                                           LMDC 0168
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 169 of 189 PageID #:
                                      3939




       Louisville Metro Department of Corrections
       Hall of Justice
       400 s 6th Street
       Louisville, KY40202
                                                               Progress Notes                                         ccs
                                                                                                             CORRECT CARE
                                                                                                             SOLUTIONS
       Patient Name                           {nmate Number         Booking Number        Birth Date    Date Of &:Nice
       CHARLES R TROUTMAU                     00296168              201530890             715/1968      11125/2015

       No Applicable Data Found For Patient

        Patient Problems:
        Observed C
        Date        a 1egory Type                    Problem                                 Confirmed By
        11-13-2015 Chronic   Circulatory             Hypertension Not Othetwise Specified
        11-13-2015 Acute     Psych                   Drug Withdrawal
                             External                Suicide and Self-Inflicted Injury Not
        11-13-2015 Acute
                             Causes                  Othetwise Specified
        Patient Allergies:
        Observed T
        Date        ype                                  Allergy
        11-13-2015 Al/emv Items                          No Known Alleraies
        r   Vital Signs Taken
        Patient Vitals:
        Observed
        Date
                          Blood
                          Pressure
                                          Pulse      Resp. Rate Temp           Pulse Ox   Weight       BM/             _]
         Notes I History:


               Added 111251201504:33PMESTbybwood LPN           >----------------------~


         ON 11124115 A T2247 I HEARD A BACK UP CALL FOR HOJ CALLING FOR OFFICERS. NURSE
         PRICE, TEMPLE ANO MYSELF RESPONDED AND WHEN WE ARRIVED ON THE SCENE CPR WAS
         ALREADY IN PROGRESS AND THE AED WAS BEING UTILIZED. THE CELL WAS CROWDED BUT, I
         COULD SEE PATIENT CHARLES TROUTMAN# 296168 LYING ON THE FLOOR OF HIS CELL AND CPR
         WAS IN PROGRESS. I FILLED OUT THE ER. PAPER AS REQUESTED PER NURSE SCHINDLER AND
         LOUISVILLE FIRE AND RESCUE CAME ONTO THE SCENE FOLLOWED BY LOUISVILLE EMS. THIS
         CONCLUDES MY INVOLVEMENT. BARBIE WOOD LPN




         E-Signed by Barbara Wood on 11/25/2015 04:33 PM EST                                                         Page I of I




                                                                                                                         LMDC 0169
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 170 of 189 PageID #:
                                      3940




       Louisville Metro Department of Corrections
       Hall of Justice
       400 S 6th Street
       Loui~ville       1   KY40202
                                                                         Progress Notes                                                      ccs
                                                                                                                                    CORRECT CARE
                                                                                                                                    SOLUTIONS
       PetientName                                     Inmate Number             Booking Number              Birth Date        Date Of Service
       CHARLES R TROUTMAN                              00296'168                 201530890                   11511968          1112512015

       No Applfcable D.ata Found For Patient

         Patient Problems:
             Observed                        Type              Problem                                          Confirmed By
        <I


             Date               Category
       XXX-XX-XXXX Chronic                   Circulatory       Hypertension Not Otherwise Specified
       XXX-XX-XXXX Acute                     Psych             Drug Withdrawal
       I11-13-2015 Acute                     External
                                             Causes
                                                               Suicide and Self-Inflicted Injury Not
                                                               Otherwise Specified
        Patient Allergies:
             Observed T;
             Date       ,ype                                     Allergy
       I     11-13-2015 Allergy Items                            No Known Allergies
             I     Vital Signs Taken
         Patient Vitals:

        [g~~erved __g_~~-~-~_u_re_ _ _P_ul_s_e_ _R_e_sp_< Rafe                Temp            Pulse Ox       Weight          BM/

             Notes I History:

                      Added 1112512015 08:11 AMESTbyjschindlerRN !------------------------~

                  11124115 2247this nurse heard a backup call to respond to HOJ 5th Door. M11en I responded to the ca!/ I observed an officer bnilging
                 an O){)'l}en tank and emergency bag til!o the room. I saw this /JM faying in the Door unconscious with several officers in the room. I
                 hooked up the ambu bag and gave it to the officer that was doing rescue breaths on the //M. I instructed the other nurses who
                 responded to gel the papenvork ready and alerted corrections to calf EMS STAT. I then n1ade my H-'OY into the room and prepared to
                 take Olt\5'r for the chest compressions when the officer was ready to get a break I slatted to do compressions and check for a pulse
                 when prompted by the AED. H11en I H'O's bredanother officer switched with me and startedpetforn11'"ng compressions. Louisville firo
                 deparfn1ent arrived and f£>ok over the romPressions and applied another tank ofoxygen with a better regulator:. We con/Jilued to
                 petform CPR and assess for a pulse when EMS arrilled We attained a pulse and stabilized him on a backboard. Aller geffJ'"ng him on
                 the backboard they pfaced hirn on the stretcher and ltanspot!ed him olif to Uo/L Will call for report near the end ofmy shift at 0500.

                 This nurse called for report@ 0500 to check on this inn1ate. When I talked to the nurse from Uofl I received the following status
                 update. Critical condition. GCS 3 out of 15, Pupils Non--Reaclive, intubated 150/102 Ba 25. 99%. NIS 100 drops/mtn, Pro!rof dnP. no
                 plans on die. 9th OoorCVA unit Informed the nurse that the DON, ADON, or the Nurse Supe1V1Sor will be calling for ropott later on in
                 the nJorning.




             E-Signed by Joseph Schindler on 11/25/201508:11 AM EST                                                                         Page I of I




                                                                                                                                                 LMDC 0170
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 171 of 189 PageID #:
                                      3941

                                                                                                                                         '




       Louisville Metro Department of Corrections
       Jail Complex
       400S. 6th St
       Louisville 1 KY40202
                                                                   Progress Notes                                         ccs
                                                                                                                 CORRECT CARE
                                                                                                                 SOLUTIONS
       Patient Name                           Inmate Number             Booking Number       Birth Date     Dare Of Sewice
       CHARLES R TROUTMAN                     00296168                  201530890            7/5/1968       1111312015

       No Applicable Data Found For Patient

        Patient Problems:
           Observed
                      Category Type                      Problem                               Confim1ed By
           Dale
           11-13-2015 C/Jronic Circulatory           Hypertension Nol Olhenvise Specified
           11-13-2015 Acute    Psych                 Drug Withdrawal
                               External              Suicide and Self-Inflicted lnjwy Nol
           11-13-2015 Acute
                               Causes                Ol/Je1wise Specified
       Patient Allergies:
           Observed     T
           Date          ype                              Allergy
       !
       XXX-XX-XXXX Alfergx~lt_e1~n~s_ _ _ _ _=N=o~~=n=o=wn=A=ffe=~=g1=e=s--------------~
        17 Vital Signs Taken
        Patient Vitals:
           Observed Blood
                                        Pulse       Resp. Rate Temp               Pulse Ox   Weight       BMI
           Dale     Pressure
           11-13-
           2015
                    148195              91          18                            100        200          20.9
           06:25 PM
           EST

       I Notes I History:
                Added 111131201506:29 PM EST byHDenning RN          !---------------------~


           47yo WM presents lo booking. Hx HTN, back pain, and drug abuse. Pl stales he lakes medication twice daily
           for HTN, but does not know name or dosages. ROI faxed to CVS in Portland. Pl denies eloh abuse. Pl uses
           /Jeroin 2 grams daily x 2 years, also uses amphetamines. While on the booking floor, pt tied kerfix around his
           neck in an attempt to strangle himself. Due lo incident, inmate was placed on Level One OBS for patient safely.




           E-Signed by Heather Denning on 11/13/2015 06:29 PM EST                                                        Page 1 of l




                                                                                                                             LMDC 0171
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 172 of 189 PageID #:
                                      3942




                                                                                                                                                               I
                                                                                                                                                               1

                                                                 Louisville Metro Department of Corrections                                                /
                                                                  MedicalJMental Health Observation Form

      rr•
      Age:
              t e Name: ·-T'

                1-j·J
                         ~CO!

                                      ·sex:
                                               '
                                              >-rf'(lfs.f'\
                                                kk         j
                                                               1
                                                                     /\' ·

                                                                     Race:
                                                                             1 nc
                                                                     '='V10,.f\r~

                                                                             ...::Wo,=.--
                                                                                              .

                                                                                                   DOB:    'J-5-lo'.f,
                                                                                                                          ·nat.e·. /(
                                                                                                                                    //-()-,,...,.
                                                                                                                                          _ D-j/

                                                                                                                           LOCATION: <()\?5 / I
      J.dicaJJMentalHealth Supervlso'                     2.~
                                                            ...#                                  Area S.ergeant:      t.1\?0.;1,\Q..£l                 Jhift: ('('- 7
      A~ute Housing Status (Circle 0 : ~                                      Level 2 - Psych              Medical         Seizure Delo:            oJer,_ _ __

      S curltY.Checks Every (Circle One):                             ~
                                                                      ~                     20 Minutes          30 Minutes         - Other: _ _+i _ _ __
       f                                                                                                                                                   1
          '         Time                ACTING         Silting           D)?.TOX SIGNS:           !)sing    Talking    Lflughlng   Crying           SELF               . OFFICER's
                                       . OUT:          quietly,             Sweating,         bathroom     to others                        $TIMU+,ATING:                  INITIALS
                                         Veiling,    standing nt        vomitlngtshnklng,                                                       nnc,lc.lng1
                                        t1irowl11g     door or            hal1ucinaUons ·                                                    ma.stur1:u1ting,
                                          thfngsi     slcoplng                                                                               ta1king to Scir,
                                        ~-
                                         ~                                                                                                         ~~
                                                                                                                                                    i
                                                                                                                                                    i                           7
               F71S                                                                                                                                    I                    ~
                                                                                                                                                       I           '   ~    ·n,.;     '
                                                                                                                                                   <.L."f.~ /'-//.!7/M,               l"I (


                /       .,
      ;s                                                                                                                                            J                       -
      i9
      JlO c.;:i <
      111
      112 1171\/,
      113                                                        "
                                                                                                                                                   I                        ,
      114     i:f ~ 'r- .\.. ~~   3!~'\,: . :~·:) . ·, ~· ;o.~,1;; ft?~~~'~
                                  1
                                                                                                                                                   !                            "'
       15
      /16
      !17
      118
      \19
     121
     122
      23                                                                                                                                        !
      25
      26
     127
      28
     /29
      30                                                                                                                                       i
     i 31
     I 32
     ' 33
      34
      3S
      36
      37



                                                                                                                                                                       LMDC 0172
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 173 of 189 PageID #:
                                      3943




                                                                        Louisville Metro D.epartment of Corrections
                                                                         Mediea11Mental Health Observation Form

       1ateName:          ·1w• >t(Y)O.C) <:kio..r\es.               I                                                           Date:    11,&t.s- i
       e:   q1              Sex:       f\/,,                             R~'f-:~                        DOB:~ LOCATION: <()t'SS                                \                   !
       :dical/Mentnl Health        Supe~isor: ffr!J/J:J=                                              Area Sergeant:         ~~C:                         Shift:        ..,3-//
      uteHousing Status (Circle          One):~                                    Level 2         Psych         Medical       Seizure      Detox       Other                  !
                                                                                                                                                                                   I              I
      ourity·Checks Every (Circle One):                                   B                        20 Minutes         30 Minutes
                                                                                                                                          Other: --S-EL-F---i-:-.-OF-F-ICER's                     I
                 'flme       ACTING               Sitting                      DllTOX SIGNS:          Using       Talking    Laughing    Cryh1g
                              Ol!TI               qulctlyi                        Swcaltng1          bnfln·oom   to others                        ST!MULATING1                         INJTIALS
                              Yclltng,         stn.ntllngRt                   vomiting, shnldng,                                                     (locking, ,
                             tlirowtng            door or                       halluclnrttions                                                    masturbating,
                               things,           sleeptng                                                                                           tnlklng to Self,
                              flQoding                                                                                                                  singing      1,
                                cell                                                                                                                                           !
            " . \fl                                     -
                                                        ./
                                                             -                                                                                                                 I        I'>
  ;         J " (Yr                                '(c                                                                                                                     I ¥.
                                                   ---                                                                                                                     I k
                                                -   ~




                                               ·i:;::
                                                                                                                                                                           I v
                                                                                                                                                                           I              IL.

                                                   v
  lO              ,.,, '
                                                    -
  12
  13
  14
  15
             ~V\ I
             -;rf-'7
              ,.,'"J...
            . h .I.A_
                                                  --·
                                                  <
                                                            ,....._.
                                                                    -,
                                                                                                                                                                           l            )1




  16          ' '1 J                                    _,.-·
                                                            .....
  is    'JorN
                                                        -
  19 '!bl-I
  20 ('}O")\


             1/ul
                                                   '-\A
                                                        -   r~                v
                                                                                                                                                                        11~
  23                                                    -                                                                                                              l               '7,




 29          .                                                                                                                                                     I
                                                                                                                                                                                                  ~
 30                                                                                                                                                                I
 31                                                                                                                                                                I
  n                                                                                                                                                                I
 33                                                                      ..                                                                                        I
 34                                                                                                                                                                I
                                                                                                                                                                   '·
 35
 36
 37




                                                                                                                                                                                             LMDC 0173
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 174 of 189 PageID #:
                                      3944




                                                                         Louisv!lle Metro Department of Corrections
                                                                          Medical/Mental. :Health Observation Form
                                                                                                                                                  e               :
                                                                                                                                                                  !
                                                                                                                                                                   I
                                                                                                                                                                                         I
                                                                                                                                                                                         I
                                                                                                                                                                                          i

                                                                                                                                                                                         II
                                                                                                                                                                                                                                 . I -
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                  '

   nate Name: . \f"QD:\:(Y'o C\ 1                                             CJna.r\es.                                                  bate:   tt/141 (.e                             II
                                                                                                                                                                                                                        I;


   :e:       ~']                    Sex:    Iv\.                 ~-                                               DOB: '\ ·'5-6'.§ LOCATION:                  ~~<6 I
   idical/Mental Health Supervisor:                                   . '.                                      Area Sergeant:        6~                                   Shift:        i(
                                                 One):~
                                                                                                                                                                                         I

   :ute Housing.Status (Circle                                                               Le:l 2       Psych          Medical         Seizure      Detox              Other           !
   curity Checks Evecy (Circle One):                                              8                      20Mlnutes               30 Minutes         Other:
                                                                                                                                                                                         i
                                                                                                                                                                                         I
                                                                                                                                                                                         I
                       Tlmc          ACTING              Sifting                     DETOX SIGNS:                Using    Talking     Laughing     Crying             SELF   i . OFFICER's
                                        OUT:             qulclly1                       8'vcallng1             bnlhroom · ro others                               STIMOLATJNG:   INITIALS
                                                     stnmlingat                     vomittng1 shnklng,                                                                  Rocking1         I
                                      Yelling,
                                     throwing          door or                        hnlluclnntlans                                                                  masturbntt~g, I
                                       things,           slccplug                                                                                                 .-talking IQ Self, j
                                      rtooiUng                                                                                                                    , .singing         i
                                                                                                                                                                                                                    I
                                                         ---                                                                                                                             '
                                        ·cell
             l>S        '/--1                                                                 Nwo         Q       , L-                                                                   !           rJA
                                                                                                                                                                                         I
                  1St..j~                                                                                                                                                                                /di!
                                                                                                                                                                                         '
                  11 ..     -<                           /                                                                                                                               I      .II\(..

                      o~                                 I                                                                                                                           ,I              ,,.,

                  c,f,J'l.-                                                                                                                                                           I          -r=
                      ,.,,,5                             ------   ,I                                                                                                                     I           -
                                                                 --
                       iJ?<>S                                 /                                                                                                                          I           c
                                                                                                                                                                                     I
                  '"""
                  p;rv~                                           ,.,..---                                                                                                           I
                                                                                                                                                                                              ~




  0               (?fl.;>.q
                                                                  _,,                                                                                                                I
                                                                                                                                                                                     I
                                                                                                                                                                                                     .
  I               O)(         T'                         /                                                                                                                           ;                      '
  2                 !                                         J.-:".'                                                                                                                I ,?..--:--
                                "                                                                                                                                                    I ,(
                                                                                                                                                                                                         ---
                      )/;1 .~
  3                                                  'X-                 '
  4      I        ·or ,10                                Y-                                                                                                                          i
  s " !/,/ -                                                  x                                                                                                                      i .L
  6 r;<f~                                                 '                                                                                                                          I
  7               n         ~                                                                                                                                                        1~
         J
  8 -l" ..r__"                                           "'
                                                         "--                                                                                                                         It
  9           A i5JI                                 ~                                                                                                                               !               (    I

  0           rm-;                                   ~../                                                                                                                            !           /

  l           u   i    11•~
                                                                  /                                                                                                                  i ·r
  2               I•-<,.,                                    /               ..                                                                                                      I /
  3                   ff(l_C'                            y                                                                                                                           I
  4          ·l~/,/-;,                               "><                                                                                                                             r ,. . -                 tr-- i.
             I '" -,                                                                                                                                                                                 ~
  5
             ,, u'J _.:i..                             ?,---
                                                                                                                                                                                     '
                                                                                                                                                                                     ;
  6                                                           ~                                            '                                                                         I 1' -
  7                   ,.,   ~I                                  /                                                                                                 ,                  I -                 l.-
  8               ,   ~oa                                     '/                                                                                                                     I
                                                                                                                                                                                                         -~
                                                              ,,--                                                                                                                   '
  .9         I ~7%                                                                                                                                                                   '!              l'-v
   0         /.'(,4.<::::                        /                                                                                                                                   I        /' -
  ·I          I ':I l:;y                                  <I                                                                                                                         I         /l
                                                   c:r-                                                                                                                              I ,__.,. . . . ,__
                                                                 -
  2          /o/25                                                                                                                                                                                                           I
  3          /'fl-?;                                                                                                                                                                 i        ~

                                                                                                                                                                                                ---
                                                                                                                                                                                     I.
  4           f'i'l                                                                                                                                                                  '
                                                                                                                                                                                    .I
  s L:::D \                                               / -----                                                                                                                    I
                                                                                                                                                                                     I
                                                                                                                                                                                               .....
  6           t7-rr                                  .
                                                         \,--
                                                                .....,                  ..                                                                                           I""' -
  '7         IUD                                                                                                                                                                     I
                                                                                                                                                                                               '/.#
                                                                                                                                                                                     I
  8                                              r';;¢:mir,                  J    11'~,,L.?' • 'l!J:,-,'t:{cd;
                                                                                                 • ... ...: • ., .. , . ~   ,,   ,, '"".2'\:........ ~-~w~   ..                      I

                                                                                                                                                                                                                LMDC 0174
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 175 of 189 PageID #:
                                      3945




                                                                                                                                                                                                                             I
                                                                                                   -·
                                                                          Louisv/lle Metro Department of Corrections                                                                                                             ;
                                                                           Medical/Mental Health Observation Form                                                I
                                                                                                                                                                 I
                                                                                                                                                                                           I
                                                                                                                                                                                           I
                                                                                                                                                                                           ! .
  nmateName:                   '\r:o1)±i:::cic C\ 1 Clt-,a, d.es.                                          '
                                                                                                                                        bate: ll-10:-1~.
                                                                                                                                                                 I                         I
  \ge:   !lJ                     Sex:               ~                         Race:     l...D                   DOB:   'J-f:i.[o'§, LOCATlON:                    !11"1(,1;$      t         I
  ;ledical/Mental Health Supervisord,                              'AhttfNrlJ ft                         t?Jirea Sergean;:         i1J<fJ.._,i[c,~ shift: le/6
                                                                                                                                    v
                                                                                                                                                     v           i

  \cute Housing Status (Circle One):~                                                                                                                                                  I                        I

  lecurity·Chec~s Every (Circle One):
                Time                   ACTING             Sitting
                                                                               e             Level 2


                                                                                      DETOX SIGNS:
                                                                                                         Psych

                                                                                                         20 Minutes
                                                                                                               Using
                                                                                                                       Medical

                                                                                                                            30 Minutes
                                                                                                                        Talldng
                                                                                                                                        Seizure



                                                                                                                                   Laughing
                                                                                                                                                     Det9x

                                                                                                                                                   Other:•
                                                                                                                                                         ;
                                                                                                                                                  Crying .
                                                                                                                                                                 I
                                                                                                                                                                            Other


                                                                                                                                                               SELF -I . OFFICER's ·
                                                                                                                                                                                       !
                                                                                                                                                                                       I
                                                                                                                                                                                       I
                                         OUT:             quietly,                      Sweating,          bnthrnom    to others                         I STIMULATING: INl'.f!ALS
                                        Veiling,        stnntllug at              vomlting,sl1nkln~ 1                                                         Ro<klng, j
                                       tlirowing         dQOr Ql'                      hnlludnnttons                                                                  masturbating,
                                                                                                                                                                      talktng to ~lf1
                                         tltlngs1
                                        flooding ·
                                            cell
                                                         slcciplng
                                                                                                                                                                          singing      I
  l       1$~D                                               ,.---                    .t• .. )     <IL    .0                                                                    ;,1    !            !/)/>,
                                                                                                                                                                                                                    J•C.
  2      1\- ~.1 f1)                                         v                                                                                        ,:;            F .•

                                                                                                                                                                            .              I,     ,// (.h1,
  3      2.JJS--                                             ~
                                                                                                                                                     .....
                                                                                                                                                                                     1            -'                " -----
  4                                                                                                                                                                                   1            -I'
  5
  6
         I '
        . c n~
             :Y-1.V
                      j

                                                          ----
                                                             ~                                                                                                                         I
                                                                                                                                                                                       I
                                                                                                                                                                                                           '~
         I                                                       ..------
  7
  •8
  9
         c»1n
         ,.,.;.;;_.]
         -· fD  'tf\
                                                             ---          -                                                                                  '                         I
                                                                                                                                                                                       I
                                                                                                                                                                                       i
                                                                                                                                                                                                 ~
                                                                                                                                                                                                    ·-
                                                                                                                                                                                                           I)
                                                                                                                                                                                                                     I
  JO
  11
         /1/,
         //,    ?,vf
                                                                     -
                                                                   _..,.-                                                                                    '
                                                                                                                                                                                       !
                                                                                                                                                                                       i
                                                                                                                                                                                                      hll
                                                                                                                                                                                                     ~/

  12 /,? Ii!.                                                    _/                                                                                          ;                         I         Vk<
                                                                                                                                                                                       '
  13   ll' :h                                                r            ;                                                                                                           1           IW
  14    l 1r                                             /                                                                                                   '                         I
                                                                                                                                                                                         .        """
  15 e-' ~
  16 h ill/
                 z                                                ---
                                                                 _....-                                                                                      '
                                                                                                                                                                                       i
                                                                                                                                                                                       i
                                                                                                                                                                                                   ~


                                                                                                                                                                                                      nri                I
  17 a 11. 7                                                     "---?--                                                                                                               i
  18
  19
         /J,
       {)i/C'2-
                 )7                                          l/

                                                             I
                                                                                                                                                                                      I
                                                                                                                                                                                      i
                                                                                                                                                                                                 ----
                                                                                                                                                                                                 /}_/'-.

                                                                                                                                                                                                  ti<(,
  20   /)5(0                                            ,/            ,                                                                                                               I           /l<V
  21 p
  22 '
                '.c
                o;•       .•
                                  '
                                      '~....,.
                                                    '   ~~-"                     ..
                                                                                 '
                                                                                      ?-~-   .•                                                                                       I
                                                                                                                                                                                      I
                                                                                                                                                                                       I
  23                                                                                                                                                                                  I
  24                                                                                                                                                                                  I
                                                                                                                                                                                      '
  25                                                                                                                                                                                  I
  26                                                                                                                                                                                  i
  27                                                                                                                                                         '                        I
  28                                                                                                                                                                                  !
  29                                                                                                                                                                                  I
  30                                                                                                                                                                                  I
                                                                                                                                                                                      !
  31                                                                                                                                                                                  I
  32                                                                                                                                                                                  I                                          '
  33                                                                                                                                                                                  I
  34                                                                                                                                                                                  I
  35                                                                                                                                                                                  I
  36                                                                                    ..                                                                                            'I
  3.7                                                                                                                                                                                 i.                             I

                                                                                                                                                                                                          LMDC 0175
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 176 of 189 PageID #:
                                      3946




                                                                                                                                                                    I

                                                                      Louisville Metro Departinent of Corrections
                                                                                                                                                                    I
                                                                                                                                                                    I
                                                                       Medical/Mental Health Observatiou Fo1·m                                                      I
  nmateName:                    "\roD\.(Ylo 14 1 CAoo..r\e'i".                                                                bate:    \\-   \S-\S                  I
  \go:       91                   Sex:          t:,/.,,               Race: --=U):..=..--           DOB: ']·fr(o'f, LOCATION: <()<?S I                              I
  '4edical/Ment?l Health Supervisor: ;).                              ~)            R'IV           Area sergeant:    ~~ c                               Shift:~
              .
  \cute Housing Status (Cfrole                      One):~
                                                              ~
                                                                                 Level 2        Psych        Medical
                                                                                                                                  a
                                                                                                                             Seizure
                                                                                                                                             ,
                                                                                                                                         Detox        Other_,__ __
                                                                                                                                                                   I
  lecurity Checks Every (Circle One):                                     B                     20 Minutes        30Minu cs            Other:-----'---
                                                                                                                                                                   i
                   Tlnie            ACTJNG                 Sltllng        mrrox SIGNS:             Using      Talking      Laughing   Crying .        SELF         i    OFFICER's
                                      OUT1                 quietly,           SweaUng1           bathroom    to others ,                         STJMULA1'l~G:          JNJTIALS
                                  . Yclllng 1             standing nt     voutillng1 shaking,                                                        Rocking, 1
                                    throwing               dQor or          hi'lilucinntions                                                      nrnsturllaflng1
                                     things,               slccplng                                                                               talklug fo Sclf1
                                    fioo~lng                                                                                                          sfnglng t
                                         c~ll

   1         J'f;;.s(
                                                                                                                                                                         11A

  3                "   S">
  4          '.!-.          I                                                                                                                                      1.
  5          \~' \                                                                                                                                                 i    " /
  6               '11'
   7          (/,/N                                                                                                                                             !            /IP'
  ·8           , I\                                                                                                                                             I            l<l

                                                                                                                                                                !
                                                                                                                                                                   I
                                                                                                                                                                             IN\
                                                                                                                                                                                   ir
                                                                                                                                                                                          .I
  13         .'-1 \ '--..                                                                                                                                       I        I


  15               I \J\                                                                                                                                        I            4-
                                                                                                                                                                !                  .-,,
  17 \.\ 6C/;                                                                                                                                                   !                  _/
  18 /Vl                                                                                                                                                        i              ~
                                                                                                                                                                I       L     ::7
  20         / »x-                                                                                                                                              I       ,, r
  21         /7&1,                                                                                                                           :                  i
  22          l)'U I\                                                                                                                                           I
  23         ;; I                                                                                                                                              !'
  24          ·~'i-'l7                                                                                                                                         !
  26         }1.   .,-;i·
                                                               -      /
                                                                                                                                                                I
                                                                                                                                                                I
                                                              \/             /
                                                                                                                                                               ''
                                                                                                                                                               I
  29         '·     1-- I                                      c/,                                                                                             I                          .I
                                                                                                                                                               I
  31     t         4c:;                                                                                                                                        I
                                                                                                                                                               i
  33 . • ~.


  35         ),~~
                                                            - ·--
                                                                                                                                                               I
                                                                                                                                                               I
                                                                                                                                                               i
                                                                                                                                                               I
                                                                                                                                                               I
                                                                                                                                                               I
                                                                                                                                                               i
  38                                            !               •
                                                                                                                                                               !


                                                                                                                                                                                   LMDC 0176
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 177 of 189 PageID #:
                                      3947




                                                                                                                                                                                                    I

                                                                                                                                                                                                I
                                                                               Louisville Metro Departll).ent of Corrections
                                                                                Medical/Mentllllfoalth Observation Form                                     . :.' /, _ { ..                     L
      Inj"teName: ·:rro1 ).\--{Y'c C\ ,                                            C.loo..d._e~                                                   bate:~
      Age:     l}J                Sex:             /\]\                            Race:   \...0                          DOB:     'J-'5-\o'§     LOCATION:           !()€'.i"'e> I I
     Jedical/Mental Health Supervisor:                                                                                  Area Sergeant:         \~.)                                        +lft: _,___
           I
     Acute Housing Status (Circle One):    .                      ~-··
                                                                   ,eve! l                      Level 2               Psych        Medical       Seizure      Detox                 Other_ _ __ .
     secunty·
       I . Checks Bvery (C'irel e 0 ne:
       I
                                      )                                             B           mut              20 Mlnutes             30 M'mutes          0 ther:                             1
                                                                                                                                                                                                i
       '           Time               ACTING                  Sitting                  DETOX SIGNS:                     Using       Talking    Laughing    Crying                   SELF                , OFFICER's
                                       OUT:                   quiotlY1                    8'veating1                   bfllhroom   to others                          STIMUCl\.TING:                      INITIALS
                                      Y<!lllng,           stantllng itt               vomltlng, shaking,                                                                      Roctdng1
                                      throwing                 door or                  halluclm\ttons                                                                  mnsltri'bntlng,
                                       1hiugs1                .sleeping                                                                                                 tplklng to Self,
                                      no.odlng                                                                                                                             singing
                                        cell                                                                                                                                                I
                                                              /
       !        01oji>                                                                   AluJ J5'1t<I(                                                                                     I             II""
      2         "l44(                                     I                                                                                                                                I              AW
       3        ,...~oo..                                                                                                                                                                  !'             tJ..
                                                                  _,.                                                                                                                      i
      ?
       4
       '
                 0//'J
                 ,..,....,~   .                                   .,,,
                                                                     ....-
                                                                                                                                                                                           I
                                                                                                                                                                                                           \.,<.
                                                                                                                                                                                                         (,,.,.
       ?       () 7'11                                                                                                                                                                     i                     !~A._

                o?5fl                                               ...,,..-                                                                                                               I                 !?A...
      9
      ·~        D Ji'b·                                            v                                                                                                                   !                      RA-
      ~        ii :Y.-Zo                                           v                                                                                                                   I                    §•A

      ilO      v, :'+ '<...,                                         r-                                                                                                                I                     )

      ill      c.> f":>""')                                                    ,                                                                                                       !                . I,             ,,
         jl2 0<'1(0                                            -..---                                                                                                                  i                    lc1"
        j13 ()<JK'                                                             .                                                                                                       '                    <: '.!'.!.
                                                            --- '                                                                                                                      I
                                                                  ~



        114 tY-iolo                                                                                                                                                                    I                   (Jt!P'
        jlS 00.'6"'5'                                             ./"                                                                                                                  i                      @~
        116     ()Y\}                                              ../                                                                                                              i                            J'/,AI/



                                                          --·-
        )17     {]J,j                                                                                                                                                               !                       a .,
        il8    uvpf                                                                                                                                                                I
       119 \, n~                                                   v                                                                                                               I                     "' :><..
                                                                                                                                                                                                            >A._
       120    11( ~                                               t./                                                                                                              I                        . /(.{J, •
       j21     l"Z5                                               v                                                                                                                I                        l)A
       122    '·('(o                                                 ,,-                                                                                                           I                        r,, .J.,
       j23     f <:Ii.                                               /                                                                                                             I
                                                                                                                                                                                                           (/j     '.fl

      124      f'i.l<J                                        __,                                                                                    ..                        I                         /fo-'J
      125 / 'J. :i lf
        26 W.MS
      127
      j28
    . j29
              I :Joo
                 11}T
                                                              -v

                                                                    -
                                                                  .../
                                                                                                                                                                              !
                                                                                                                                                                              I
                                                                                                                                                                               i
                                                                                                                                                                               I'
                                                                                                                                                                               I
                                                                                                                                                                               I
                                                                                                                                                                                                             I I '-
                                                                                                                                                                                                            )<._.,./

                                                                                                                                                                                                        l- J...,
                                                                                                                                                                                                        \/'17)
                                                                                                                                                                                                         ~
     130
     j31
                  111>
                l11.£~            .
                                      ..
                                  '(;."~       .
                                                              ----·
                                                              ---
                                                          ., F:J
                                                          .         ~ f_,i,r/-~.·                     .. · ... .. t    ·-',:'P
                                                                                                                                                                              I
                                                                                                                                                                              ''
                                                                                                                                                                               I
                                                                                                                                                                                                        . IA
     132                                                                                                                                                                  I
      33                                                                            ..                                                                                    !
     \34                                                                                                                                                                  I
                                                                                                                                                                          I
     j35                                                                                                                                                                  I .
     . 36                                                                                  ..                                                                           .I
     '37                                                                                                                                                                 !
      OQ
                                                                                                                                                                         I
                                                                                                                                                                         '
                                                                                                                                                                                                        LMDC 0177
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 178 of 189 PageID #:
                                      3948




    0
                            MENTAL HEALTH HOUSING UNlf- DAILY ASSESSMENT FORM




              DATE PLACED IN MH HOUSING!                               PRESCRIBED PSYCHOTROPICMEDS7 Y               IN
        BEHAVIORAL CODE: 1- Na Complaints 2 ·Concerns Noted; Psych Nurse Progress Note Completed and Referre.\i ta MHP


                                                                                                                   I'
                                                                               REF. MADE
              DAY                 D/)TE           SHIFT/TIME   BEHAVIORAL CODE                                          SIGNATURE
                                                                                TOMHP                                               .
            SUNDAY             11/9/2015      1sr.               1             2·    Y   I   N                    I
            SUNDAY             11/9/2015      2
                                               No _
                                                                 1             2     y   I   N                 i
                                               sr _                                                               i
            MONDAY             11/10/2015     1                  1             2     Y   I   N                    I
            MONDAY             11/10/2015     2
                                               No _
                                                                 1             2     y   I   N·                I
    -                                                                                    I                     I
            TUESDAY            11/11/2015     lsr -              1             2     y       N

            TUESDAY            11/11/2015     2"0 -              1             2     y   I N                   I
          WEDNESDAY            11/12/2015     1ST -              1             2     y   I N                   I
          WEDNESD/)Y           11/12/2015
                                              ·ND
                                              2        -         1             2     y   I   N                 I
           IHURSDAY            11/13/2015     lsr -              1             2     y   I   N                 I
                                                                                                               'I
           THURS.DAY           11/13/2015     2"0 -              1             2     y   I   N                 I
             FRIDAY            11/14/2015 . 1ST -                1             2     y   I   N
                                                                                                               I
                                                                                                               I                        A



             FRIDAY            11/14/2015     2•  0 ·?:JJa (f)
                                                   0
                                                                               2     y   /(''i:)   ~~)l/1,Jr,U/c/U,/
           SATURDAY ·          11/15/2015     lsr. l1f.O.!G (()                2     y   I !'f'J 71~ v,1!~
           SATURDAY            11/15/2015     2" - 19'~ cK'""'
                                                0
                                                                               2     y   /I tr-- l"'I''-"p   Jfi /
                                                                                             v                i
                                                                                                    tY"
            SUNDAY             11/16/2015     lST -              1             2     y   I   N                I
                                                                                                              I
            SUNDAY·            11/16/2015     2"0 -               1            2     y   I   N·               I·                    '




    0



                                                                                                                              LMDC 0178
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 179 of 189 PageID #:
                                      3949




                                                                                                                                                                         I

                                                                                                                                                                         I
                                                                           Louisville Metro Department of Corrections                                                    !
                                                                            Medical/Mental Health.Observation Form                                                       i


    Inmate Name: : : ; ; ; ~ ~n l C. hfl,d.e ~                                                                                      LL~ 11/-JJ
                                                                                                                                         Date:

    Age: _ ·         Sex: }tJ__ /) Rae~~/                                                                                   ;;
                                                                                                               DOB: D1/rxrr8'LOCATION:   {f) e'f-t--
                                                                                                                                                  -
    Medical/Mental Health Supervisor '1'. -~                                                                  Area Sergeant: c-\~D)RtA'       s1m: /
    Acute Housing Status (Circle One)                .VA:'             evelV Level 2                       Psych         Medical        Seizure     @g)ot~er
    Security Checks Every (Circle One):                                       ~                            20 Minutes          30 Minutes          Other:             I
                                                                                                                                                                      !
                    TJme                 ACTING           Sitting                     DETOX SIGNS:            Using      Talking     La.ugfliug   Crying         SE~F                 OFFICER1s
                                          OUT:         qulctlyi                           Swea ti.Jig,       bnthroom    to others                          STIMUL1\TING:              INITIALS
                                          Yclliug,   standing a.t                     vomiting, shaking,                                                        Rocking,
                                         throwiug         door or                       ltalludnatlons                                                       masturlJating,
                                          things,     sleeping                                                                                               talking !o selr,
                                         flooding                                                                                                                sfnging
                                            cell
     I        n i,,,.,                                        I
     2         ~l;M                                       I
                                                                                                                                                                     '                 "''
     3                                                                                                                                                                                 "'"
                                                                                                                                                                                       /liU
     4
                   """<
                   ri.tLo
                                                      I
                                                      ,                                                                                                                                 ll<V
     5             m.(('                              /                                                                                                                               r.w
     6        m/5                                                                                                                                                                     S-'
                                                      -----
                                                                                                                                                                                            ~


     7        (}/'rd                                              ~                                                                                                                    /,

     8         ()7'-Th"                                                                                                                                                               'I!
     9       I"         fr>"D
                                                                      ~-

                                                                      ,,,.....,                                                                                                          ~  "'
                                                                   --
     10       ;A "'        L ")                                       ~                                                                                                                     "'-S.
     11       /"- ~         -y       \                                                                                                                                                  C'5,
     12    I.>'-    ,         '
                                  ~
                                                                  ,,-                                                                                                                    =
     13      ,.- 'I tO
                                   )
                                                                  .--                                                                                                I
                                                                                                                                                                     l                      ~
             (' 'f,:.<,Q                                                                                                                                             I
     14
     15       (,'/..!}                                         -----
                                                          . / ..
                                                          ,...                                                -                                                      ;                  •"t>
                                                                                                                                                                                                  ~



     16       1(;;w                                                                                                                                                  'I                 1-J
     17            In/ I                                  ~                                                                                                          l                :::., "'-
                                                                                                                                                                     I'
     18
     19
                   I /'57
                   !lb.                                    ~
                                                              ----                                                                                                   !
                                                                                                                                                                                      )9.
                                                                                                                                                                                       ~-~
     20
     21
     22.
                   ''"'~
                   1140
                        ln
                                                              '
                                                                  -               -
                                                                                                                                                                     I
                                                                                                                                                                     '
                                                                                                                                                                     I
                                                                                                                                                                     !
                                                                                                                                                                                      ·-.eP
                                                                                                                                                                                            B
                                                                                                                                                                                            c~J
     23
     24
     25
     26
                        :J..6'.:S"
                        l..UQ
                    ;).,,<;,'{'"
                   t:l>\'.J
                                                      ___,
                                                              -
                                                              ----                                                                                                   !
                                                                                                                                                                     I
                                                                                                                                                                     I

                                                                                                                                                                     !
                                                                                                                                                                     I
                                                                                                                                                                                            ~'\
                                                                                                                                                                                            ~.


     27
     28
                    I'
                    :<'O
                          'L
                                                              r   -               -                                                                                  i
                                                                                                                                                                     I
                                                                                                                                                                             --   .    ~ /
                                                                                                                                                                                       IA...,
     29                  ?                                    ;..---
                                                                                                                                                                     I                 r
     30            ,,r;-                                  ~                                                                                                          !                (.,y
     31             ~    LfiJ                                     -,~ I-~ - -                                                                                        I                 -@
     32            c-< CA:>                                                                                                                                          i                 /kJ
     33
     34
               )Sot~
             lsH.                                    --                                         0 t,;f',   -       (/,    ~-
                                                                                                                           v
                                                                                                                               ,,                                    I                 JJl2-,
                                                                                                                                                                                      d.J<.,
     35       16a~                                                -                                                                                                                   <-4/-5
     36
     37
     38
                                                                                                                                                                                                      I
                            ---                                                                                                                                                                       I
                                                                                                                                                                                      LMDC 0179
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 180 of 189 PageID #:
                                      3950




                                                          Louisville Metro Depal'iment of Corrections
                                                           Medical/Mental Health Obscrvatlou Form
                                                                                      ·'

                                                                                                                                                                                 I
                                                                                                                                                                                 I
                                                                                                                                                                                 I

    Acute Housing Status (Circle One):

    Security Checks Every (Circle One):
                                                                   Level 2

                                                             15 Minut
                                                                                   Psych

                                                                                   20Minutes
                                                                                               Medical

                                                                                                    30 Minutes          Other:
                                                                                                                                                                                 I
                                                                                                                                                      '
                                                                                                                                                      I

                  Tlme   ACTING              Sitting           DETOX SIGNS:           Using     T11Ud11g    Laughing   Crying                   '
                                                                                                                                             SEli1'                . OFFICER1s
                            OUT:            qulctly1             Sweating,          bathroom   to othcr·s                           STJMULATlNG;                      INITIALS
                          Yclli11g1       slanding at         vomiting, shnking1                                                        Rqcking,
                         tlirowing         dom· -Or             balluclnatlous                                                       masturbating,
                           things,         sleeping                                                                                  talklng,io Seif,
                         lloodiug                                                                                                           singing
                            cell ·                                                                                                                    I
     1       s·::i\.1                                                                                                                                 i
     2     15   '<.,                               .,..                                                                                               I             ,cl,'
     3     ( )'{""K                                                                                                                                   i                     )
     4     "06 'S                               j.                                                                                                   !             '""./. fl-,
     5     160/                                                                                                                                      I                 fr'
     6     "'11                                                                                                                                      i             Id'. r)
     7     1631                                                                                                                                      i              ~
     ·s    lrnt{'(                                                                                                                                   :'              .1,e.
     9
     10
            J,S>./
           1....,1)
                                               ""
                                              -/
                                                   -;.                                                                                               I
                                                                                                                                                     i
                                                                                                                                                     '
                                                                                                                                                     !
                                                                                                                                                                      J'UZ.
                                                                                                                                                                      / f2.
     11    1'11.'2.                       _____...                                                                                                   I             I~
     12    f7sJ                                .,-                                                                                                   '
                                                                                                                                                     I
                                                                                                                                                                        /P"""
                                                                                                                                                     I
     13    no'l"                                                                                                                                  i                   4".,J)
                                                                                                                                                                   ,,,,.,. J-\
     14    /Isl.                          ___.                                                                                                    I
     15    /i I(\                                                                                                                                 I                L.J'i
     16    l~~                            ~                                                                                                       i                &0
     17    [<.-H\                     ~
                                                                                                                                                  i                 d.,f)
     18    J "}   & Cl                        '-                                                                                                  I                  -..-:: Vb
     19
     20
             '1'1 IJ                           -                                                                                                  I                    ..-v
           ;<l~      I                       <:....-                                                                                              i                 . 11 ~
     21 1151                                    '--                                                                                               I                      /;r

     22 Qnn A                                  ~                                                                                                  1                 VJR
     23      :10"3.o                           ,,.                                                                                                I'               •A,R
     24     'J(jf",                                ~-
                                                                                                                                                 l                    V'Y-
     25
     46
           ,Jc<;?
           au o
                                               -                                                                                                 I
                                                                                                                                                  I
                                                                                                                                                                     ff'
                                                                                                                                                                      ~
     27    'Z['J.lJ                           ""                                                                                                  I
                                                                                                                                                  i                  an
     28     )111                               ~
                                                                                                                                                  I                   "1/
     29    9.J."4                         ____.,                        .                                                                        I                   GU)
                                                                                                                                                                                 I
                                      lrt1~~i~'hl( ~¥\~·~'- ~·, ·"'1-~·sx\~j •)j~1)"Lr\ ~~V:'' ~£.iC~~.
     30                                                                                                                -~,._,·-.
                                                                                                                                   ·.. :_ ......... "P-""'', ~;:

     31                               '                                                                                                          'I
                                                                                                                       "
                                                                                                                   (
                                                                                                                                                 !
     32                                                                                                                                          '
                                                                                                                                                 !
     33                                                                                                                                          i'
     34                                                                                                                                          I
     35                                                                                                                                          I
                                                                                                                                                 i
     36                                                                                                                                          I
     37                                                                                                                                          i
     38,
                                                                                                              -·                                 I

                                                                                                                                                                     LMDC 0180
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 181 of 189 PageID #:
                                      3951




                                                                                                                                                                                            !
                                                                                                                                                                                            I
                                                                          Louisville Metro Depa1•tl)lent of Corrections                                                                     lI
                                                                           Medical/Mental Health Observation Form

      ITateName:              '\i:oD~tx:\O·Q                          ,    ~a.des.                           .'          .                        ~
                                                                                                                                                  l tZ::),
                                                                                                                                          bate: ) \

      Age:     4J                 .Sex:    p,,                            Race:   W                         DOB:      'J·P..lo'§.         LOCATION: '()\?:iS ' \
        1.v                          .
     Modica Menial Health SUpervtSor: ~~       ·~~                                                         Area Sergeant:
                                                                                                                                   M,P0-1         '""4 =                            sllft:       3
                                               One):~
                                                                                                                                                                                      I
     ALte Housing Status (Circle                                                   Level 2          Psych .           Medical            Seizure      Detox                 Ottler

     skurity.Checks Every (Circle Ono):
        I
                                                                            8               .
                                                                                                   20 Mlm1tes                30 Minutes             Other:              c
                                                                                                                                                                               I
                                                                                                                                                                                        !
                                                                                                                                                                                        I
                       Time        ACTING           SitHng                    DE'.WX SIGNS:              . U•lng       Tolltlng        Laughing    Crying                   SELF                     . OFFICER'•

       I                            OUT:
                                    Yclling1
                                    throwing
                                     things,
                                                    qulclly,
                                                 sfnndlng1H
                                                   door or
                                                   sleeping
                                                                                  Sweatlng,
                                                                              vomiting1 shnklng,
                                                                                httllucJnatlons
                                                                                                          bathroom    to o.thers                             STIMU!iATJNG1
                                                                                                                                                                Rockinft,
                                                                                                                                                              mastur,ba ~ng,
                                                                                                                                                              talking' lo solr1
                                                                                                                                                                                                       lNU!ALS


                                    flooding                                                                                                                            alnring
       I.
       )
       f
       ~
               L?..?.t-f
              "'"I;"{
               /.') ·'11
                                       i:cll

                                                   --
                                                   .--
                                                               "-"
                                                                                                                                                                                    I
                                                                                                                                                                                    !
                                                                                                                                                                                    I
                                                                                                                                                                                                      ~
                                                                                                                                                                                                      ·~
                                                                                                                                                                                                               , ,ti

       ~     7 J(c/                                              '                                                                                                                  I                 r~ '.J'; ..
                                                                                                                                                                                                                               -
       ~     .i..'ZQ, x                                ,,/'                                                                                                                         i<!.( /          '-rfof       !Jf//, ti,&,t
       6      ?'J tit/                                           ~
                                                                                                                                                                                    I                <2                Q,      '   -
       9         n.'I'~                                    /                                                                                                                                           /W
      ·8       Cf:,/(_                                         ....--                                                                                                                                     .._,
      9          003{                                  /                                                                                                                                             .flW
       JlO    inu;(                                /                                                                                                                                                  ,w
       ill                                        /                                                                                                                                                  ·!W)
               0\DO
       J12 c11 <:                                              /./'                                                                                                             I                    ~
       j13 c:'./ :! (/                                          ,..-;:-                                                                                                         '
                                                                                                                                                                                1                -               '_,..,
                                                                                                                                                                                                          /,
       114 Z>/llC                                          if'                                                                                                                  i
       jl5 ,hi~                                        ,/                                                                                                                       I                     '()!.,;,,/,
      116      f! ~ "-'-      .                                  /                                                                                                              I                         7·
      117      'OZi~                                   /                                                                                                                        I                      ftlU
      118      IH 1JJil                                r                                                                                                                    1                             µc/
      j19       ......
                 ,.,.,,<
                                                  ,-
                                                       .._/
                                                                                                                                                                            !
                                                                                                                                                                            I
                                                                                                                                                                                                       ,W.
                                                                                                                                                                                                      -~
      120
                                                                                                                                                                            '
      i21 tJ' >I                                       ,/                                                                                                                   !                         A           .~


      122      o-    ,,.-                          /'                                                                                                                       l                         ,.,,
                                                                                                                                                                                                      11.<.V '
      \23       bi/Iii '                          /'                                                                                                                        i
     124     '/(.. '   l <,                        C/"                                                                             -                                    I                                   ,..,,,,
       125 /; '(.:> '                                  .._./                                                                              '.                            I                                 7.               J




       126    I. f//) ..                               v                                                                                                                I                            '~
                                                                                                                                                                                                     v~.
                                                                                                                                                                                                                       '


       j27 ,/A /.J-                                                                                                                                                    I
                                                                                                                                                                       I
       i28 """6                                        /                                '
                                                                                                                                                                       I                              /I((/
        29 l'/5 j(,                                                  ,_,/                                                                                                                                  -           ·~



                                                                                                                                                                                                     ~      '-"?'
                                                                                                                                                                       ''                                 -7
      130 O&t<                                        I'                                                                                                           I                                 Yl'U
      131                                                                                                                                                          /.
     132                            c~       ""'-,.;·•·;;.~.~~- ·6Jlr      . i;t,~b.'4,.:
                                                                 ' ' ·k:.dlh   ' ·;. . ..,· er·.?~'~                  ~: ~-A~~                                     J
                                     ''l{l.J                                                       .!;            ,
                                                                                                                             ,                                     I
        33                                                                                                                                  """                    l
     134
     ' 35
                                                                                                                                                                   I
                                                                                                                                                                   i
     '36
     I                                                                                                                                                        .i
                                                                                                                                                               I
      31                                                                                                                                                       !
      00                                                                                                                                                       !
                                                                                                                                                               I



                                                                                                                                                                                                     LMDC 0181
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 182 of 189 PageID #:
                                      3952




                '
                                                                   Louisville Metro·Depart!llent of Corrections, ·
                                                                    Medical/Mental Health Obsenlation Form




      Acute Housing Status (Circle One):                                                      Psych        Medical       Seizure      Detox       II · her- - - -
      Security Checks EvJ'ry (Circle One):
                                                          "'-      ---                        20 Minutes         30 Minutes         Other:---'-------
                 Time              ACTING           Sitting               DETOX SIGNS1           Using      Talking    Laughing    Cryiag         I SELF             OFFICER'S
                                       our:        quietly,                  Sweattng 1         bathroom   to others                           STIMULATING:           INITL\LS
                                   Yelling,      standing at             vomiting, shaking,                                                       Rocking,
                                   throwing       door or                  halluchiations                                                       m~stutbnting,
                                       things,    sleeping                                                                                      talJdng to self,
                                   flooding                                                                                                       jslnstng
                                        cell                                     '··
       1        T'.                                                                                                                               I                  -«I ~                       '·
                                        '


                                                 -
       2            .llr                                  ,...,_                                                                                  i                 I/'.-
       3       50                                                                                                                                 I                 """'~
       4        /JL                                                                                                                               I

       5    l< ,,'}lj                                                                                                                             i'                    """'
                                                                                                                                                                    z:;,, '>
       6     !'1~'1                                                                                                                               I
                                                                                                                                                  I                 IC?J\
       7
       8
       9
       10
            l'i$"6
             2Cfi'I
            :io1q
             ..!1'>'2_   ::s
                                                      ---                                       ''
                                                                                                                                                  !
                                                                                                                                                  I
                                                                                                                                                  I
                                                                                                                                                  I
                                                                                                                                                                    <Zb
                                                                                                                                                                      Pi v


                                                                                                                                                                     <Z-
                                                                                                                                                                              (~
                                                                                                                                                                              ....,
       11   2o'-l~                                                                                                                                I                .~·n
       12 .. 11flU                                                                                                                                I                 4Vb
       13 '170                     \              '-->
                                                                                       '                                                          I                    .,.,,,,
       14 ' I ) \
       15 ,;, I 'f'i
                                       '\
                                                           -..._                                                                           '      !
                                                                                                                                                  I
                                                                                                                                                  I
                                                                                                                                                                    7,,p"'
                                                                                                                                                                       yy
       16     '!J/SIJ                                     ..,.                                                                                    I
                                                                                                                                                                       ·;-'PY
       17 D'J.I 6
       18 ZJ.03                                  .--          -    ,
                                                                                                                                                  I
                                                                                                                                                  !
                                                                                                                                                                       ~
                                                                                                                                                                    ·~r-i
       19    Q ~Y--<                                      ~
                                                                                                                                                  !                     ;-'; ~-
       20     .nor                                        ,..-'
                                                                                                                                                  !                     j'J!"          A

       21   ~\1                                                                                                                                   I                                   :-::;..
                                                  --      I                                                                                                         5-.;;' ft>
                                                                                                                                                                                       ,,,, t'b.
       22    ':1'1-;/.-.       "
                                                                                                             '
                                                                                                                                                  I _<1f-::v7 ·     ..,,,fr//

       23                                             I                                                                                           I                     Jfl; 9
                                                                                                                                                                       ,. .......
       24       lllil()                           '                                                                                               i                                         .'

       25   dl1>:r'
       26 ()ft'\,
                                                      v,/                                                                                         i                   oz:
                                                                                                                                                                     ,.<:             ·,!
                                                                                                                                                  I
       27 01-o'L                                  I                                                                                               I                  <':?'
                                                                                                                                                                                      ~    /.,


       28' il91C                                                                                                                       r          I
       29   /)J..&                                                                                                                                !
       30
       31
       32
       33
              PUC
             0<)1
              ;n,I['
               .r.tw
                                                          I
                                                                                                                                                  l
                                                                                                                                                  I
                                                                                                                                                  I
                                                                                                                                                  !
                                                                                                                                                  I

                                                                                                                                                  i'
                                                                                                                                                                     -,',.I

                                                                                                                                                                    . P.I
                                                                                                                                                                                      71



       34      OJ,iK                                                                                                                              ;
                                                                                                                                                  I                     .'
       35     .Ot.idD                                                                                                                           .I
                                                                                                                                                  I
                                                                                                                                                                      ....1

       36        Nil/                                                        >                                                                    i                  ,,,,_...
       37       -hiJ-;.D ,                                                                                                                        !                   ,vJ
       38        lfi{(
                        -.-
                                                                                                                                                  I                  ,U(.,
       --           .                                                                                                                             '                   ...

                                                                                                                                                                   LMDC 0182
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 183 of 189 PageID #:
                                      3953




                                                                         Booking Number




                            Initials                        Item Allowed:
                                                            Suicide smock, Suicide blanket, mattress, ~hone
                                                            )'I/supervision, l/M Watcher (1 :1)           l
                                                            Jumpsuit, blanket, mattress, shoes withoutlstrings, phone
                                           Level II
                                                            w/supervision & l/M Watcher (1 :1)        I
       Comments:



                                                      *Initial all that apply*
       Meals:          _Finger foods       _Styrofoam Tray          _Normal meal w/spoon                  J

       Allowable:     No Sharps! (I.e .. no razors. pens. pencils. etc.! for Level I, Level 2 and/or Psychiatric
                 S.No property Allowed     _Restricted from Commissary             _Razors      _PensRencils
                    Pa er         Books       H iene          Glasses     Mail       Other.               J

       Shower:                aken on scheduled hour out     _Hygiene bag and towel secured
       Recreation:     _Rec restricted      _Rec Alone         _Rec w/others           _Other
       Visits:       Yes      _No       Comments:
       Additional Info:




       Name:                                                                                  Initials:




                                                                     llil~ililJ~l~li~~ll~ll
                                                                    0946PNXN*




                                                                                                               LMDC 0183
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 184 of 189 PageID #:
                                      3954




                                                                                                                                       I



    0                                                                                                                              I
                             MENTAL HEALTH HOUSING UNIT- DAILY ASSESSMENT FORM                                                     I
                                                                                                                                   I
                                                                                                                                   I
    ·Patient Name                            \Dll              DOB                                   Date
                         '                                                                                                         1·
    1rou!-rnar" lhar /-e--5 'J.1 f.p/ /4.'J o7/o5/IPR                                                                          .!
             DATE PLACED IN MH HOUSING:                              PRESCRIBED PWCHOTROPIC MEDS? Y ~
      BEHl\VIORAL CODE: 1- No Complaints 2 - concerns Noted; Psych Num Progress Note Completed and Heferretj to MHP


                                                                                                                               I
                                                                                                                               I
                                                                               REF. MAOE
              DAY                DATE            SHIFTffJMo    BEHAVIORAL CODE                                                 /SIGNATURE
                                                                                TOMHP

                                                                                                                         /Id
            $UN DAY           11/15/2()15    lsr~()JJO         a>            2    y    I <ff)            /l, .-;?,        ; -\.>

            SUNDAY            11/15/2015     2"0 ./ (.ij!5h    lY            2     y   I J.f';           t5:£",                I
                                                                                                                               IA

           MONDAY             11/16/2015     1ST,     'ri$00   (j_)          2    y    /~ D (}7      I
                                                                                                                                   ~
           MONDAY             11/16/2015     2""-~              If)          2    y    I .i\l''I ~,b
    ~"") TUESDAY .                           1ST -......----
                                                      ...                              I             r     r , . Ii
          .TUESDAY
                              11/17/2015

                              11/17 /201.5   2
                                              NO -
                                                                1
                                                                1
                                                                             2
                                                                             2
                                                                                  y

                                                                                 .v I
                                                                                           N
                                                                                           N
                                                                                                 .                        I
         W.EDNESDAY           11/18/2015     1ST.               1            2     y   I   N                              I
                                                                                                                          I
         WEDNESDAY            11/18/2(1'15   2"" -              1            2     y   I   N                              I
                                                                                                                          I
          TH_URSDAY           11/19/2015     1sr.               1            2    yI       N                              !
          THURSDAY            11/19/2015     2NO _
                                                                1            2    vI       N                              !I
            FRIDAY            11/20/2015     1ST •              1            2    y I N                                  J

            FRIDAY            11/20/2015     2"" -              1            2    y I N                                  I
          SATURDAY            11/21/2015     _lsr -             1            2    y    I   N                             I
          SATURDAY            11/21/2015     2 No.              1            2    y /. N                             .I
                                                                                                                         I
           SUNDAY             11/22/2015     lsr -
                                               ND _
                                                                1            2    y    I   N                             I
           SUNDAY             11/22/2015     2                  1            2    vI       N                             1




                                                                                                                     I
                                                                                                                     i
                                                                                                                     I
                                                                                                                     I
                                                                                                                     I
                                                                                                                     I

                                                                                                                                           LMDC 0184
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 185 of 189 PageID #:
                                      3955




  :~   !fAME:       \Y; ,\Afmc;lAI\ . 0\r\cl)( rc,,<S,                                       2-CVv l1#
                                                                                               ClN:                                             DOB:

       DETOX lNlTIATED:                  \)   I\c,') Is '                      MEDICATION ALLERGIES: 111/).c/                                   DOI:              '
                                                                                                                                                                      1
                                                                                                                                                                               .1::c, ls
                                                                                       HI.STORY "              .. "           "'          ,..       ·.·.   ,.




               ouRATION:                      1,,.. 1. iA' rJ• rv<:                 1.A..w..t1!Jlr.t,.
                                                                                                                                                                                                              .

                                                                                                                                                 . .; ...... :;,;.: ' . ':::,, '':/?. ;.; ·.: :~
                                                                                                                                                ANXIETY :
       TREMORS                                                                 AUDITORY DIS'l'URBAN<;ES                                         HEADACRE
       PAROXYSMAL SWEATING                                                     VISUAL DISTURBANCES                                              SEIZURES
       AGITATION                                                                                                                                DT'S
                                                                                                                                                                          I_.:•            ·1.



       SWEATING                                                                RUNNYNOSE/TEAIUNG                                                YAWNJNG
       RESTLF.SSNESS                                                           G!UPSET                                                          ANXIETY
       BONE/JOINT ACHES                                                        TREMOR                                                           !MITABILITY'


                                                                                                                                       ·'.'. . .      . ..      ~.·. ·•   ·'   '.,,        ...
                                                                               SEIZURES:                                           OTHER:



       !INITIAL VITAL SIGNS: BP:                           \\-ri?j<.'.j-.'.5   P:   ~.?2       R: \   'f     02: I \)OT               Q GLUCOSE:
                                                                                                               _,........_~                                                                              ..
                                 '
       DETOX ASSESSMENT INITIAL SCORE:                                                         CIWA:         .R /                               COWS:                          .          ,,.,, .. }
                                                                                                         ,                                                            ./
       COMMENTS:            ..
                                                                                                                                                                                                     "
                                                                                                                                                                                                 fVl (,j I \rJ
                                                                                                                                                                                                 '
                     ..                                                                    '
       D/C:                          '
       DATEl         TIME                ORDER                                                               PER MD:                            N                     ~IGN,ATURE

       l:\Wl   I~    l'/M'i(J                      V/O·TO D/C DETOX MONITOR                                  llll.h ... d                        1irw' J P.
         '           .(                                                                                      '    ,I                                                                  \
                                                       DC DETOX MONITOR




       NURSE'51~                                                                                                                   DATE



                                                    ·.,.
                                                                                                                                           t/h.2 t/C--
       MD S!Gi'fA6?                                                                                                                DATE"




                                                                                                                                                                                                         LMDC 0185
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 186 of 189 PageID #:
                                      3956




                                                                                                                                                                                                                             _aces
                                                                                                                                                                                                                              CORRECT CARE
                                                                                                                                                                                                                              SOLUT!ONS
                                                                                                                                                                                                                           Paaa1 of2
                                                                                  COWS SCORE SHEET Opiate Withdrawal
                          ~tienl Name                                      C                                                                              Booking Number                                       Date of Birth         I    Today's Date:
                              J//rl           A-1\J      .II••
                                                                   I
                                                                       ,    1    I              Patient NJl,mber
                                                                                         '2-<::i (,,I (.. X
           Complete                          cows >12 increase      Contact Behavioral               Contact HCP for deteriorating condition Including, but not
           cows score            COWS score sheet to                 HeallhlHCP for posiUva SH       limited to, unresponsiveness, mull!ple seizures, unslable
           sheet every a         OID (every 6 hours) and            screen and place on suicide vita! signs, persistent vomiting, 0r dehydration. ·



                                                                                                                                       I"·
            hours                schedule next c!infc day           watch DYes qNo
                                 with HCP
           Discontinue COWS score sheet if COWS score remains <12 for 72 hours
          '~.·'°'i· ·,\i.''C>~<>:«'··
          t.~~.,-.     -·~"""'•·•
                                      ,;,c·oinirile·•'-e·'"h'"'e--c-ti'o'~:o'f ·
                                    ""···'···--· l.p il'-' __ 'l::lll __ I!•.,
                                                                                               :;="'=c
                                                                                                   ..:;;,""'"''f:.u:;n;;.
                                                                                                  . ••            __
                                                                                                                         ;:;:l::.;«:;;,_:r,,;;:.aiii·,,;;,;;_;;:,hi.i.,,:;.t;;:.,._;::;
                                                                                                                              ~.:1
                                                                                                                                                                                  ..;;; ..,c;;,;;ife_~<i"""ii.
                                                                                                                                                      •.~i: y_l9.· ... ".-,-;;~~-'-'-' .. -~.-••-.>-:-•
                                                                                                                                                                                                           ;].;:_"-~:;;:;::=
                                                                                                                                                                                                                          ....=:.,,,:;;.,,:;;
                                                                                                                                                                                                                                        _ t:;,:;;:,,:;:;_.,,::;::;rr.1.,

                                               ·                                                           Date 111111.1                                  l"llf             "l"i                  v        t\--1---t---t---1
                                                                                                          Time         1 ·' _... •                                      'i~   fl                  v :au

           BloodPressure                                 (8)>180or(D)>120ca11HCP                                        "'"'•- Jill"''                          l/.j, q•
                                                         (SI <90 or 1Dl<60 call HCP                                     1-.,..~ I~ 'tf1                                       \V
           Resting Pulse                                 >120 or <60 call HCP                                                  G\'l'         '                    ai
           Temperature                                   >101.1FcallHCP                                                        /                     ii•l         l\•,f!
           Respirations                                  <10 or >24 call HCP                                                    l"I              ,~                         r.L               I "'
            Resllng pulse rate                                                                                                 I                                                             1
           Tremor                                                                                                          ri                                                                 '            I
           sweating                                                                                                        0                     ,                      I
           GI Upset                                                                                                        A                                                                           I
            Restlessness
           Yawning
                                                                                                                            -
                                                                                                                           ,'J                   ,
                                                                                                                                                                    I
                                                                                                                                                                                                  I
                                                                                                                                                                                                      I
                                                                                                                                                                                                                              ·-
           Pupil Size                                                                                                      0                     {)                                          I
           Anxiety flrritablllty                                                                                               ~
                                                                                                                                                 0
           Bone/Joint Aches                                                                                                                      Q                      ~
           Skin
                                                                                                                            ~



                                                                                                                           ,..,                  v                                       -
                                                                                                                                                                   '
           Runny Noserrearing                                                                                               /)                   /)                ()
                                                                                        Total Score
                                                                                      (max score 48)                           I                 ;)_                ~                             I
          r~:~:.. ~. -~ :-:t~~-~~·-~~~:-~·r.·\: }~·~fi(/·: _,: :-.. ,..~~-it,V;::~1.;Beha.Vt9alffl:fea1th;sc" dk~~ -~"~;~ ;: :~:i-M:,;r1,;·i:~ T: ".'. ;-~~~~~ :~r.-~ .- 1:.:~~~\f-8f?:.1 :-1                                            ...
            Expresses thoughts about self-hanm?                                                                           0Yl4N DY "'                               .DYt~l\I                 DY N                  DYON             OYON OYDl'j_
            ~~ue~:~~~~·.~n~~s~t~~~l~~~~:~n~~With                                                                          DY>ON              Dyi~                   DJ~~                     DY N                  DYON             DYDN DYON
                                                                                                                          DY!JN" DYLJ ~                             DY~ N
                                                                                                                                                                                  1
            Has lhe patient gone to court/video court since las(                                                                                                                             DYi N                 DYON DYDN DYON
            nursln<l anc:ountar and reoorts !hat It didn't ao well?                                                                                   I
            Expresses feelings there Is nothipg to look forward to In
            the future? (Feelfnas of hopelessness/helnlessnessl
                                                                                                                          DY.<:IN DY N                              DY!llN
                                                                                                                                                                              I
                                                                                                                                                                                             Df N DYDN                              DYON DYDN

                                                                                Clinical Slaff Initial                      {,!)_,                                          M ~.
            Initial                                   Sia nature                               Initial                                                                            Initial                                  Sia nature
                                                                                                                          (}1"1111..J                     /
                                                                                                                         /'- -                                                                             I\          A


                                                                                                                                                                                                           -       \




                                                                                                                                                                                                                                               LMDC 0186
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 187 of 189 PageID #:
                                      3957




                                                                                                                                             ~ccs
                                                                                                                                             CORRECT CARE
                                                                                                                                             SOL.UT IONS
                                                                                                                                            Pano 2 of2
                                                      COWS SCORE SHEET Opiate Withdrawal
                      Patient Name                    I      Patient Number               I      .~ook~n!J .~_umber      ,J     Oate.~.f ~f~·~ :.   I.
                                                                                                                                                     Today's Date:

         Wf~;;.-~,;,.~~-J_.ff,F~.~·~;::,~~~~~1-~~:~aI:iWStOUOICat.Ollfatefwith'cttaw~fSPilQ;~~~~};~~·:~ :~·~,~- ~;~~t~:;)'i~tl;fil'~:
          Resting Pulse. Rate:-measu·red .after the pps sitting                     Tt~ii)or: 9bsen;aiion.of oul§tre!Qhed.hands ·.• ;' . ,                  ..
          w lying for. one. mlnµte· · ·. ·' . . :· ..~ · .
                                                                                     o no tremor
          Opulse rate 80 or below                                                    1 tremor can be felt but not observed
          1 pulse rate 61 ·1 oo                                                      2 .slight tremor observable
          2 pulse rate 10H20                                                         4 gross tremor or muscle twitching
          4 oulse rate areaterthan 120·      i                                      '.
          Sweating: over pas( Y, h.oW Ml accounted for by                      .•   (;);Up.set: <iverthe Ja.sl y, hour,.;· 1.
          room temperature or patient ·~ctlvlty ·  :' . ·                      "
                                                                                    Ono GI symptoms
          0 no report of chills or flushing' ·                                      1 stQtl]BCh cramps
          1 pt. reports chills or flushing                                          2 nausea or loose stool
          2 flushed or observable moisture on face                                  3 vomiting or diarrhea
          3 beads of sweat on brow or      raee                           '.        5 multlpfe episodes of vomiting or diarrhea
          4 sweat streamlna off face
          Restlessness: observation dµ°ring assessment.                             Yawning: obse.f\!atloQ on assessme.nt
          o able to sit still                                   •                   o no yawning
          1 reports dlfficully sitting slill, bul Is able to do $0                  1 yawning once <ir t\.,.ice during assessment
          3 frequent shifting or extraneous movements of legs/anns                  2 yawning 3 or more times during assessment
          5 unable to sit st!ll for more than a few seconds                         4 vawnina several times/minute
          Pupil Size:       ·                     ·           ':··                  Anxie.ty or Irritability:
          o puplls pinned or normal size f~r roorn light · ·                        O none
          1 pupils possibly larger lhan normal for room light                       1 pt. reports Increasing lrritabll!ly or anxiousness
          2 pupils moderately dilated                                               2 pt. obviously ltr!tab!e or anxious
          5 ouoils so dllated that onlv the t1n1·or lhe Iris is visible             4 pl. sO irritable or anxious that Parl!cfpation in the assessment is d!ftlcult
          ~ 0 ne or Jo.Int Aches: if p\~~as having.r.aifi,_.       . · Skin:            •. .                      ..      .            ..      • ...
          previously, only. )he additkina! C9mpoQ·ent ~t\libtited to.
          opiate withdrawal Is s~ored. ,..               ·· · · ·      o skin is smooth
                                                                                    3 goo$eflesh can be felt or ha!rs standing up on arms
          Onot present                                                              5 prominent gooseflesh
          1 mild diffuse discomfort
          2 pL reports severe diffuse aching of Joints/muscles
          4 pl Is rubbing Joints or muscles & Is unable lo sll sUll.
          because of discomfort
          Runny Nose or Tearing: 1fot.accounted lot by C<Jld
          symptoms ot allergles : · ·       '.     ·· ·

          0 not present
          1 nasal stuffiness or unusually ·m<1ist eyes
          2 nose running or tearing                              .
          4 nose conslantlv nmnfnn or tears stre8min!l down cheeks




                                                                                                     ~m11
                                                                                                  1 3 P N




                                                                                                                                                         LMDC 0187
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 188 of 189 PageID #:
                                      3958




                                                                                                                                                                                                       ~ccs
                                                                                                                                                                                                       CORRECT CARE
                                                                                                                                                                                                       SOLUTIONS
                                                                                                                                                                                                   Paae 1 or2
                                                                   COWS SCORE SHEET Opiate Withdrawal
                    rt'       .!-<Patient Name
                  • "'ti,\;:\ (()t\N"\                            I         Patient Number
                                                                          '2."l ll l le It.
                                                                                                                           Booking Number                                    Date of Birth                I Today's Dale:
                 Complete                      COWS >12 increase             Contact Behavioral                                Contact HCP for deteriorating condition including, but not
                 COWS score                    COWS score sheet to           Health/HCP for positive BH                        llmited to, unrespol)slveness, tnultlple 2eizuri:is, unstable
                 sheet every 8                 QID (every 6 hours) and       screen and place an suicide                       vital signs, persistent vomilfng, or dehydralion.
                 hours                         schedule next clinic day      watch DYes ONO
                                               with HCP
                 Discontinue COWS score sheet if COWS score remains <12 for 72 hours

               ~,,,,.,.&i!'i··""''i't?<''·:~,, .. am1i1elii:'a$cll'~~:c1•.•~~~!s"~J.~~~;;r •;:~1~;~nlil'.~J~~~;:~.~Q~ ''~'f~'
               f-~~~~~~~~~~~~~~T~l~m~e-J--L>..:.Ln11L·"'J-'"+'/1'1J"f-.IJ+J-7,.!d-,~·~~ .O(~- lla"/NO i'J../-:fl"I~-~-,!.'
                h"'W,:) ·.>:>;_<::~· ~;_ ~'f!~}»C'm-t~~~~--i:w.tiEt~'.: ~i~'i~h"\~}'i;'.< "'ii'"{\Y{t'alS!SRin' •l~:·~~~''.;>/ :.,.,, : ~                              ..-.. -~i:Y!!••:~~.l&\.{!';:!'' ::;;,~x:;~_::,r;;.i;i~·.'.it"
                 Blood Pressure                      ~~l ~~~~~;~?~:;~llc;:~~CP                 IW/1~         (l( ll.             l 7~/')'4 /1f\J""" Iz;trr /!.'3J.o· ,\'2,"JJc..
                 Resting Pulse                       >120 or <60 call HCP                     Q~                 f\                   GJ?( _                     ,,.<,                I    --z;.             "'-~                 !.!;>
                 Temperature                         >101.1FcallHCP                            qg•i,         t~                   __,...-                    /                             la             ,,.,.-                  /
                 Respirations                        <10or>24call HCP                            If.             'Ll                  JIJ                        Ill/                       i             1'1../                   \'1 /

                 Resting pulse rate                                                                          'V /                     I                                                            /         I
                  Tremor
                 Swealing
                                                                                                 fl
                                                                                                 I           /
                                                                                                                 /                 Q
                                                                                                                                  (.J                                             /
                                                                                                                                                                                          /              "
                                                                                                                                                                                                         n
                 GI Upsel                                                                        I                                                               (
                                                                                                                                                                 .                         I                 I        ·O
                 Restlessness                                                                                    \. I              ,;                        ~                             ' \            n
                 Yawning                                                                                               /
                 Pupil Size                                                                                      /                                                                        /              "                0
                 Anxiety /lrrltabilily                                                          I            I                    0                                               /                      0
                                                                                                                                                                                                          t
                 8one/Joint Aches
                 Skin
                 Runny NosefTearing
                                                                                                 I
                                                                                                {)
                                                                                                 0
                                                                                                                  /
                                                                                                                 //
                                                                                                                           /
                                                                                                                                      '                      l
                                                                                                                                                             0                     /
                                                                                                                                                                                           l
                                                                                                                                                                                               /         "
                                                                                                                                                                                                         0
                                                                                                                                                                                                                              I

                                                                          Total Score
                                                                      {max score 48)
                ~:1.f~;,.{:·.~~·~1~r~~-"";-~~-::o.-~_;;~.;.ti~~~J,.~{'f~:- ~;1~~~·Ntaeh-ciVIOr        1f:f[ealth Str0.Efll:~'1f7 ;. ~:.1~:le~'H!3(:.;;!.~,~~f ~'.~~~Wi:~                                w~0::~;·;;_:-.:;_ ~-~;f"-~·~.:11!~-
                 Exoresses thoughts aboul self·haon?                                           DY N DYC N                             DYJ21(!                DYl:l!N                  DYC N DY1 .iro DY1,,..,
                 Has pallent had a negative visiVphone call with                               DY N DYIDN                             DYL.IN                 DYl6N                    DY[ N DYJ4N DYl;l/'t
                 familv/frlend5 s!nce last nursing encounter?                                                                             /    ··
                 Has the patient gone to courVvideo court since last                           DY      N DYJN                         DY.wN                  DY!)N                    DYC N DYOl'f DYJ;J.N'
                 nurslna encounter and reoorts that it didn't oo well?
                 Expresses feelings there Is nothing to fook forward to in                                                                                   DY?"'                    DYC N                                DY?""
                 the future? tFeeUnas of honelessness/hefnlessness}                                                                                                                       (\

                                                                 Clinical Staff Initial                                                                              (;),,I                                                   h,
                  Initial                           Sia nature             Initial                   Signature                                 Ir tial                   i         J\ SJanature                                       '
                    lk\,[l
                    .                          //                                                                                             (
                                                                                                                                               . .    'r-i
                                                                                                                                                      ~,
                                                                                                                                                                       fl
                                                                                                                                                                       v
                                                                                                                                                                              IA I) I
                                                                                                                                                                              ''J. ·'     .:' .. I
                                                                                                                                                                                                                 '.

                                                                                                                                               (\
                                                                                                                                              fll"l'YI
                                                                                                                                                                         "" .
                                                                                                                                                                         /Y/IJl
                                                                                                                                                                                  (
                                                                                                                                                                                           \
                                                                                                                                                                                              Ji
                                                                                                                                                                         v




                                          ;CJ                                                        1.:?.(-.
                                          ~C
                                                                           1 1 1 1 1 ~~I ~I I~ 11~11 ~I~IIll 11 1 1~ 1 1 1 1,1 ~!I ~ ~I ~
       Q:(q1QGl!freci c:uesc11.d.:.r.s.
       <:CSTX20 Rtv!S'ld2014

                                                                            w D 1 5 4 G 1 a b            p   $       7 1 o p N 1 N                *




                                                                                                                                                                                                                   LMDC 0188
Case 3:16-cv-00742-DJH-CHL Document 143-13 Filed 05/21/19 Page 189 of 189 PageID #:
                                      3959




                                                                                                                                                                 ~ccs
                                                                                                                                                                 CORRECT CARE
                                                                                                                                                               Pa8aeo2~f~ T I 0 N s
                                                                COWS $CORE SHEET Opiate Withdrawal
                               Patient Name                     I           Patient Number             I        Booking Number                I    Date of Birth      I Today's Date:
             l; r; ;.,7::"',·~·:·.'c;:;::'.\;:\ij"'--~-
                       .                              11.'r!iii·~P-1t:''1!'-""'iJf y· ·q_¢_11'(s>C1iriiC:al.Olilate.·Witlidt•""a1tSeale K"'""""-'' :ti'. '''f-fiir.i:hI.i:~· :.·:.,·~ flWlicFi<
                Resting Pulse Rate: measured after th~·p(ls sitting · T_i<>l)lor:_opservatiqri_ of 9vtstretch~~ hands.- · '                                                       ·
                or lying   for
                         one minute       .             . «.
                                                                                               0 no tremor
                0 pulse rate 80 or below                                                       1 tremor can be felt but not observed
                1 pulse rate.81-100                                                            2 slight tremor observable
                2 pulse rate 101-:120                                                          4 gross tremor or muscle twitching
                4·pulse rate Qrea(er thail 120                                    .,
                Sweathig;,ov~r-paet y,hQur not'acccunted tqrpy .                         .,     GLU!i,set,.over theJast Y, liour · ,.
                room temperature or patient ~ctivlty_ ·  ·:      ·
                                                                                               o no GI symptoms
                o no report tit chtJls.or flushing .                                    .. . . 1.s~omach cramps
                1 pt. ·reports· chills grflushtng ·.                                   ·"      2 nausea or loose stool
               ,2 flushed pr observB.b/E!: mofsturt}an face                                    3 vomiting or diarrhea
                3 beads of sweat on brow or face·.                                             6.mulUple episodes of vomiting or diarrhea
                4 sweat streamlml Off face
               ·Restlessness: observatlo'n during assessi)le_nt                                 Yali/.ning: observation o_n a.ssessment·
                Oable to sit still                                                              Ono yawning
                1 reports difficufly silting atlll, bl.it is able to do so                      1 Ya\Vnlng once or twice during asses.sment
                3.frequent s~lfting or extraneous·movements of legs/arms                        2 yawning 3 or more times during assessment
                5 unable to slt stlll for more than arew seconds                                4 vawnrno several Umes/minute
                Pupil-Size:                            ..                                       i<ln~lety   or lrrltablllty:·

                0 pupl!s pinned or normal size for' room lfght                                  Onone
                1.pupils possibly larger than normal for room light                             1 pt. rej:lorts lncreasfng irritability or anxiousness
                2 pupils moderately dilated                             ·                       !2 pt obviously Irritable or anxious
                6 auoils so d!lated that onfv the rllil of the Iris Is vlslble                  4 nl go Irritable or anxious that oarlicioatlon in tha assessment ls difficult
                Bone or J9iti!AQ~es: If pt. Was h~ving pain                   . Skin:-
                previousJy,'.only the-addltioi]_al C!'f(IPOnenl·attfibuted.to
                oµ,iate wlth.drawal is scored•. , .        '    -.' · . ·       o skin Is smooth
                                                                                                3 gooseflesh can be felt       or hairs standing up on arms
                 0 hot present                                                                  5 prominent goosef!esh
                .1 mifd dittUSe discomfort           '
                '2 pt. reports severe diffuse aching of Jo!nts/rnusdes
                 4 pt. ls l\lbblng joints or muscles & is unable to sit still
                 because of dlse<Jmfort
                Runny Nose or-Tearing: not acccunled for by col\]
                symptoms or allergle.s   .                        .

                Onot present
                1 nasal stuffiness or unusuallY. moist eyes
                2 nose running or tearing      '
                4 nose constantlv runnino or tears streamina down cheeks
                                                   '        ,           "




                                          I:.




       ©:2010Correcl C~(I Selul!GM, tLC
       CGS TX20 Rakled :2014




                                                                                                                                                                              LMDC 0189
